Exhibit 10.1
The Men’s Wearhouse, Inc.
401(k) Savings Plan

 



--------------------------------------------------------------------------------



 



Table of Contents

          Article 1   -1- Definitions   -1-
1.1
  ACP Test   -1-
1.2
  ACP Safe Harbor Matching Contribution   -1-
1.3
  ACP Safe Harbor Matching Contribution Account   -1-
1.4
  Actual Contribution Percentage   -1-
1.5
  Actual Contribution Percentage Test   -1-
1.6
  Actual Deferral Percentage   -2-
1.7
  Actual Deferral Percentage Test   -2-
1.8
  Administrator   -2-
1.9
  Adopting Employer   -2-
1.10
  ADP Safe Harbor Contribution   -2-
1.11
  ADP Safe Harbor Matching Contribution   -2-
1.12
  ADP Safe Harbor Matching Contribution Account   -3-
1.13
  ADP Safe Harbor Non-Elective Contribution   -3-
1.14
  ADP Safe Harbor Non-Elective Contribution Account   -3-
1.15
  ADP Test   -3-
1.16
  Affiliated Employer   -4-
1.17
  Age   -4-
1.18
  Aggregate Normal Allocation Rate   -4-
1.19
  Allocation Period   -4-
1.20
  Allocation Rate   -4-
1.21
  Anniversary Date   -4-
1.22
  Annuity Starting Date   -4-
1.23
  Annual Additions   -4-
1.24
  Applicable Contribution Rate   -5-
1.25
  Applicable Plan Year   -5-
1.26
  Beneficiary   -5-
1.27
  Benefiting Participant   -5-
1.28
  Break in Service   -5-
1.29
  Broadly Available Allocation Rates   -6-
1.30
  Broadly Available Separate Plans   -6-
1.31
  Cash or Deferred Contribution   -6-
1.32
  Catch-Up Contribution   -6-
1.33
  Catch-Up Contribution Limit   -6-
1.34
  Code   -6-
1.35
  Code §3401 Compensation   -7-
1.36
  Code §401(a)(17) Compensation Limit   -7-
1.37
  Code §414(s) Compensation   -7-
1.38
  Code §415(c)(3) Compensation   -7-
1.39
  Committee   -8-
1.40
  Compensation   -8-
1.41
  Compensation Determination Period   -9-
1.42
  Contribution Percentage   -9-
1.43
  Contribution Percentage Amounts   -9-
1.44
  Counting of Hours Method   -11-
1.45
  Current Year Testing Method   -11-
1.46
  Deemed Code §125 Compensation   -11-
1.47
  Deemed IRA Contribution   -11-
1.48
  Deemed IRA Account   -11-
1.49
  Designated Beneficiary   -11-
1.50
  Determination Date   -11-
1.51
  Disability   -11-
1.52
  Distribution Calendar Year   -11-
1.53
  Early Retirement Age   -12-
1.54
  Earned Income   -12-
1.55
  Elapsed Time Method   -12-
1.56
  Elective Deferral   -12-
1.57
  Eligibility Computation Period   -12-
1.58
  Eligible Employee   -12-
1.59
  Employee   -12-
1.60
  Employee Contribution   -13-
1.61
  Employer   -13-
1.62
  Employment Commencement Date   -13-
1.63
  Equivalent Accrual Rate   -13-
1.64
  ERISA   -13-

 



--------------------------------------------------------------------------------



 



         
1.65
  Excess Annual Additions   -13-
1.66
  Excess Aggregate Contributions   -14-
1.67
  Excess Contributions   -14-
1.68
  Excess Elective Deferrals   -14-
1.69
  401(k) Plan   -14-
1.70
  401(m) Plan   -14-
1.71
  Fiscal Year   -14-
1.72
  Forfeiture   -14-
1.73
  Forfeiture Account   -14-
1.74
  Form W-2 Compensation   -14-
1.75
  Gradually Increasing Age or Service Schedule   -15-
1.76
  HCE   -15-
1.77
  Highly Compensated Employee   -15-
1.78
  Hour of Service   -16-
1.79
  Hypothetical Entry Date   -16-
1.80
  Immediately Distributable   -17-
1.81
  Independent Contractor   -17-
1.82
  Key Employee   -17-
1.83
  Leased Employee   -17-
1.84
  Life Expectancy   -18-
1.85
  Limitation Year   -18-
1.86
  Matching Contribution   -18-
1.87
  Matching Contribution Account   -18-
1.88
  Matching Rate   -18-
1.89
  Maternity or Paternity Leave   -18-
1.90
  Minimum Aggregate Allocation Gateway   -18-
1.91
  Minimum Allocation Gateway   -19-
1.92
  Named Fiduciary   -20-
1.93
  NHCE   -20-
1.94
  Non-Elective Contribution   -20-
1.95
  Non-Highly Compensated Employee   -20-
1.96
  Non-Key Employee   -20-
1.97
  Non-Safe Harbor 401(k) Plan   -20-
1.98
  Non-Safe Harbor 401(m) Plan   -20-
1.99
  Non-Safe Harbor Matching Contribution   -20-
1.100
  Non-Safe Harbor Matching Contribution Account   -20-
1.101
  Non-Safe Harbor Non-Elective Contribution   -20-
1.102
  Non-Safe Harbor Non-Elective Contribution Account   -21-
1.103
  Normal Accrual Rate   -21-
1.104
  Normal Form of Distribution   -21-
1.105
  Normal Retirement Age   -21-
1.106
  Normal Retirement Date   -21-
1.107
  Otherwise Excludable Participant   -21-
1.108
  Optional Form of Distribution   -21-
1.109
  Participant   -21-
1.110
  Participant’s Account   -21-
1.111
  Participant’s Account Balance   -21-
1.112
  Period of Service   -22-
1.113
  Period of Severance   -24-
1.114
  Permissive Aggregation Group   -24-
1.115
  Plan   -24-
1.116
  Plan Year   -24-
1.117
  Policy   -24-
1.118
  Post-Severance Compensation   -24-
1.119
  Pre-Tax Elective Deferral   -25-
1.120
  Pre-Tax Elective Deferral Account   -25-
1.121
  Primarily Defined Benefit in Character   -25-
1.122
  Prior Year Testing Method   -25-
1.123
  QJSA   -25-
1.124
  QMAC   -25-
1.125
  QMAC Account   -25-
1.126
  QNEC   -25-
1.127
  QNEC Account   -25-
1.128
  QPSA   -25-
1.129
  Qualified Joint and Survivor Annuity   -25-
1.130
  Qualified Matching Contribution   -25-
1.131
  Qualified Matching Contribution Account   -26-
1.132
  Qualified Non-Elective Contribution   -26-
1.133
  Qualified Non-Elective Contribution Account   -26-

 



--------------------------------------------------------------------------------



 



         
1.134
  Qualified Pre-Retirement Survivor Annuity   -26-
1.135
  Reemployment Commencement Date   -26-
1.136
  Regulation   -27-
1.137
  Representative Contribution Rate   -27-
1.138
  Representative Matching Rate   -27-
1.139
  Required Aggregation Group   -27-
1.140
  Required Beginning Date   -27-
1.141
  Rollover   -28-
1.142
  Rollover Contribution   -28-
1.143
  Rollover Contribution Account   -28-
1.144
  Rollover Participant   -28-
1.145
  Roth Elective Deferral   -28-
1.146
  Roth Elective Deferral Account   -28-
1.147
  Rule of Parity   -28-
1.148
  Safe Harbor Code §415 Compensation   -29-
1.149
  Safe Harbor 401(k) Contribution   -29-
1.150
  Safe Harbor 401(k) Plan   -29-
1.151
  Safe Harbor 401(m) Plan   -29-
1.152
  Safe Harbor Notice   -29-
1.153
  Safe Harbor Participant   -29-
1.154
  Self-Employed Individual   -30-
1.155
  Service   -30-
1.156
  Sponsor Stock. The term Sponsor Stock means the common stock of the Sponsoring
Employer   -30-
1.157
  Sponsoring Employer   -30-
1.158
  Spousal   -30-
1.159
  Spouse   -30-
1.160
  Statutory Code §415 Compensation   -30-
1.161
  Substantially Equal   -31-
1.162
  Terminated (or Terminates) Employment   -31-
1.163
  Terminated Participant   -31-
1.164
  Termination of Employment   -31-
1.165
  Top Heavy   -31-
1.166
  Top Heavy Minimum Allocation   -31-
1.167
  Top Heavy Ratio   -32-
1.168
  Transfer Contribution   -33-
1.169
  Transfer Contribution Account   -33-
1.170
  Trustee   -33-
1.171
  Trust (or Trust Fund)   -33-
1.172
  Valuation Calendar Year   -33-
1.173
  Valuation Date   -33-
1.174
  Vested Aggregate Account   -33-
1.175
  Vested, Vested Interest or Vesting   -33-
1.176
  Vesting Computation Period   -33-
1.177
  Voluntary Employee Contribution   -33-
1.178
  Voluntary Employee Contribution Account   -33-
1.179
  Year of Service   -34-
 
        Article 2   -37- Plan Participation   -37-
2.1
  Eligibility and Entry Date Requirements   -37-
2.2
  Waiver of Participation   -38-
2.3
  Reemployment After Termination   -38-
 
        Article 3   -39- Contributions and Allocations   -39-
3.1
  General Contribution and Allocation Provisions   -39-
3.2
  Elective Deferrals   -40-
3.3
  Non-Safe Harbor Matching Contributions   -41-
3.4
  Non-Safe Harbor Non-Elective Contributions   -43-
3.5
  Qualified Matching Contributions   -43-
3.6
  Qualified Non-Elective Contributions   -44-
3.7
  Safe Harbor 401(k) Contributions   -44-
3.8
  Rollover Contributions   -45-
3.9
  Voluntary Employee Contributions   -45-
3.10
  Allocation of Earnings and Losses   -45-
3.11
  Forfeitures and Their Usage   -46-
3.12
  Top Heavy Minimum Allocation   -46-
3.13
  Failsafe Allocation   -48-
3.14
  Actual Deferral Percentage Test and Correction   -48-
3.15
  Actual Contribution Percentage Test and Correction   -50-

 



--------------------------------------------------------------------------------



 



         
3.16
  ADP Safe Harbor Contributions   -52-
3.17
  ACP Safe Harbor Contributions   -57-
3.18
  General Non-Discrimination Test Requirements   -58-
3.19
  Annual Overall and Cumulative Permitted Disparity Limit   -59-
3.20
  Deemed IRA Contributions   -61-
 
        Article 4   -62- Plan Benefits   -62-
4.1
  Benefit Upon Normal Retirement   -62-
4.2
  Benefit Upon Late Retirement   -62-
4.3
  Benefit Upon Death   -62-
4.4
  Benefit Upon Disability   -62-
4.5
  Benefit Upon Termination of Employment   -62-
4.6
  Determination of Vested Interest   -62-
 
        Article 5   -65- Distribution of Benefits   -65-
5.1
  Distribution of Benefit Upon Retirement   -65-
5.2
  Distribution of Benefit Upon Death   -65-
5.3
  Distribution of Benefit Upon Disability   -66-
5.4
  Distribution of Benefit Upon Termination of Employment   -66-
5.5
  Mandatory Cash-Out of Benefits   -67-
5.6
  Restrictions on Immediate Distributions   -68-
5.7
  Accounts of Rehired Participants   -69-
5.8
  Spousal Consent Requirements   -70-
5.9
  Required Minimum Distributions   -72-
5.10
  Statutory Commencement of Benefits   -74-
5.11
  Earnings Before Benefit Distribution   -74-
5.12
  Distribution in the Event of Legal Incapacity   -75-
5.13
  Missing Payees and Unclaimed Benefits   -75-
5.14
  Direct Rollovers   -75-
5.15
  Distribution of Property   -76-
5.16
  Financial Hardship Distributions   -76-
5.17
  Pre-Retirement Distributions   -77-
5.18
  Distribution of Excess Elective Deferrals   -77-
5.19
  Distribution of Excess Contributions   -78-
5.20
  Distribution of Excess Aggregate Contributions   -79-
5.21
  Distribution of Rollover Contributions   -81-
5.22
  Distribution of Transfer Contributions   -81-
5.23
  Distribution of Voluntary Employee Contributions   -82-
 
        Article 6   -83- Code § 415 Limitations   -83-
6.1
  Maximum Annual Additions   -83-
6.2
  Adjustments to Maximum Annual Addition   -83-
6.3
  Multiple Plans and Multiple Employers   -83-
6.4
  Adjustment for Excessive Annual Additions   -83-
 
        Article 7   -85- Loans, Insurance and Directed Investments   -85-
7.1
  Loans to Participants   -85-
7.2
  Insurance on Participants   -86-
7.3
  Key Man Insurance   -86-
7.4
  Directed Investment Accounts   -86-
 
        Article 8   -87- Duties of the Administrator   -87-
8.1
  Appointment, Resignation, Removal and Succession   -87-
8.2
  General Powers and Duties   -87-
8.3
  Functioning of the Committee   -87-
8.4
  Multiple Administrators   -87-
8.5
  Correcting Administrative Errors   -87-
8.6
  Promulgating Notices and Procedures   -87-
8.7
  Employment of Agents and Counsel   -88-
8.8
  Compensation and Expenses   -88-
8.9
  Claims Procedures   -88-
8.10
  Qualified Domestic Relations Orders   -88-
8.11
  Appointment of Investment Manager   -88-
 
        Article 9   -89- Trustee Provisions   -89-
9.1
  Appointment, Resignation, Removal and Succession   -89-

 



--------------------------------------------------------------------------------



 



         
9.2
  Powers and Duties of the Trustee   -89-
 
        Article 10   -90- Adopting Employer Provisions   -90-
10.1
  Plan Contributions   -90-
10.2
  Plan Amendments   -90-
10.3
  Plan Expenses   -90-
10.4
  Employee Transfers   -90-
10.5
  Multiple Employer Provisions Under Code §413(c)   -90-
10.6
  Termination of Adoption   -90-
 
        Article 11   -91- Amendment, Termination and Merger   -91-
11.1
  Plan Amendment   -91-
11.2
  Termination By Sponsoring Employer   -93-
11.3
  Merger or Consolidation   -93-
11.4
  Plan-to-Plan Elective Transfers   -94-
 
        Article 12   -95- Miscellaneous Provisions   -95-
12.1
  No Contract of Employment   -95-
12.2
  Title to Assets   -95-
12.3
  Qualified Military Service   -95-
12.4
  Fiduciaries and Bonding   -95-
12.5
  Severability of Provisions   -95-
12.6
  Interpretation of the Plan and Trust   -95-
12.7
  Costs of Legal Action   -96-
12.8
  Qualified Plan Status   -96-
12.9
  Mailing of Notices to Administrator, Employer or Trustee   -96-
12.10
  Participant Notices and Waivers of Notices   -96-
12.11
  No Duplication of Benefits   -96-
12.12
  Evidence Furnished Conclusive   -96-
12.13
  Release of Claims   -96-
12.14
  Discontinued Contributions   -96-
12.15
  Multiple Copies of Plan And/or Trust   -96-
12.16
  Limitation of Liability and Indemnification   -96-
12.17
  Written Elections and Forms   -97-
12.18
  Assignment and Alienation of Benefits   -97-
12.19
  Exclusive Benefit Rule   -97-
12.20
  Prior Provisions of Amended and Restated Plans   -97-
12.21
  Dual and Multiple Trusts   -97-
12.22
  Loss of Volume Submitter Status   -97-

 



--------------------------------------------------------------------------------



 



The Men’s Wearhouse, Inc.
401(k) Savings Plan
This Agreement is made and entered into as of the 1st day of July, 2011 by The
Men’s Wearhouse, Inc. (hereafter referred to as the “Sponsoring Employer”).
Introduction
The Sponsoring Employer previously established a profit sharing plan which
includes a cash or deferred arrangement under Code §401(k) (hereafter referred
to as the “Plan”), effective February 1, 1978, which the Sponsoring Employer
wishes to amend. Therefore, effective July 1, 2011 (except for those specific
provisions that have an earlier effective date), the Sponsoring Employer hereby
amends and restates the Plan. This amended and restated Plan is intended to
comply with the requirements of the Employee Retirement Income Security Act of
1974 and the Internal Revenue Code of 1986, as amended by subsequent
legislation, including The Economic Growth and Tax Relief Reconciliation Act of
2001 and the Job Creation and Workers Assistance Act of 2002, and it is also
intended to comply with all applicable rulings and Regulations promulgated
thereunder.
Article 1
Definitions

1.1   ACP Test. The term ACP Test means the Actual Contribution Percentage Test.
  1.2   ACP Safe Harbor Matching Contribution. The term ACP Safe Harbor Matching
Contribution means an Employer contribution (including an ADP Safe Harbor
Matching Contribution) made to this or any other defined contribution plan on
behalf of a Participant on account of a Participant’s Elective Deferrals and/or
a Participant’s Employee Contributions made by such Participant under a plan
maintained by the Sponsoring Employer, which falls within the requirements of
the ACP Safe Harbor as set forth in Code §401(m)(11) and Section 3.17 of the
Plan and which is intended to automatically satisfy the requirements of the ACP
Test for a Plan Year.   1.3   ACP Safe Harbor Matching Contribution Account. The
term ACP Safe Harbor Matching Contribution Account means the account to which a
Participant’s ACP Safe Harbor Matching Contributions are credited.   1.4  
Actual Contribution Percentage. The term Actual Contribution Percentage means,
for a specified group of Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year, the average of the
Contribution Percentages of the “Eligible Participants” in a group. An Actual
Contribution Percentage for a specified group of Participants will be calculated
to the nearest hundredth of a percentage point. For purposes of this definition,
the term “Eligible Participant” means any Employee (either a Highly Compensated
Employee or a Non-Highly Compensated Employee) who is eligible (a) to make a
Voluntary Employee Contribution, (b) to make a Mandatory Employee Contribution,
(c) to make an Elective Deferral (if the Sponsoring Employer takes such Elective
Deferrals into account in the calculation of the Contribution Percentage),
(d) to receive a Matching Contribution (including Forfeitures that are
contingent upon the Participant making Elective Deferrals or Employee
Contributions), or (e) to receive a Qualified Matching Contribution. If an
Employee Contribution is required as a condition of participation in the Plan,
then any Employee who would be a Participant if such Employee made such a
contribution will be treated as an “Eligible Participant” on behalf of whom no
Employee Contributions are made.   1.5   Actual Contribution Percentage Test.
The term Actual Contribution Percentage Test means the nondiscrimination test of
Section 3.15 that is performed each Plan Year on a Non-Safe Harbor 401(m) Plan.
The Plan uses the Prior Year Testing Method to apply the Actual Contribution
Percentage Test. In any Plan Year, if ACP Safe Harbor Matching Contributions
(including, if applicable, ADP Safe Harbor Matching Contributions) satisfy the
requirements of Section 3.17, then the Actual Contribution Percentage Test will
be deemed to be satisfied with respect to such ACP Safe Harbor Matching
Contributions for that Plan Year. Notwithstanding the foregoing, a Plan that
makes ACP Safe Harbor Matching Contributions that satisfy the requirements of
Section 3.17 is deemed to have elected the Current Year Testing Method.

-1-



--------------------------------------------------------------------------------



 



1.6   Actual Deferral Percentage. The term Actual Deferral Percentage means, for
a specified group of Participants (either Highly Compensated Employees or
Non-Highly Compensated Employees) for a Plan Year, the average of the ratios
(calculated separately to the nearest hundredth of a percentage point for each
Participant in such group) of (a) the amount of Employer contributions actually
paid over to the Trust on behalf of such Participant for the Plan Year to
(b) the Code §414(s) Compensation of such Participant for such Plan Year. For
purposes of computing Actual Deferral Percentages, an Employee who would be a
Participant but for the failure to make Elective Deferrals will be treated as a
Participant on whose behalf no Elective Deferrals are made and such
Participant’s ratio will equal zero (0). An Actual Deferral Percentage for a
specified group of Participants will be calculated to the nearest hundredth of a
percentage point. Employer contributions actually paid over to the Trust on
behalf of such Participant (either a HCE or a NHCE) for the Plan Year will
include the following:

  (a)   Elective Deferrals. Any Elective Deferrals made pursuant to the
Participant’s deferral election (including Excess Elective Deferrals of Highly
Compensated Employees), but excluding the following: (1) Excess Elective
Deferrals of NHCEs that arise solely from Elective Deferrals made under this
Plan or plans of this Sponsoring Employer; (2) Elective Deferrals that are
treated as Catch-Up Contributions under Code §414(v) because the Elective
Deferrals exceed a statutory limit or employer-provided limit (within the
meaning of Regulation §1.414(v)—1(b)(1)) for the Plan Year for which the
Elective Deferrals were made, or for any other Plan Year; (3) Elective Deferrals
that are taken into account in the Actual Contribution Percentage Test (provided
the ADP Test is satisfied both with and without the exclusion of these Elective
Deferrals); and (4) additional Elective Deferrals that are made pursuant to Code
§414(u) by reason of a Participant’s qualified military service for the Plan
Year for which the contributions are made, or for any other Plan Year.     (b)  
QNECs and QMACs. In the discretion of the Sponsoring Employer, Qualified
Non-Elective Contributions and Qualified Matching Contributions.

1.7   Actual Deferral Percentage Test. The term Actual Deferral Percentage Test
means the nondiscrimination test of Section 3.14 that is performed each Plan
Year on a Non-Safe Harbor 401(k) Plan. The Plan uses the Prior Year Testing
Method to apply the Actual Deferral Percentage Test. In any Plan Year, if ADP
Safe Harbor Contributions satisfy the requirements of Section 3.16, then the
Actual Deferral Percentage Test will be deemed to be satisfied with respect to
any Elective Deferrals of that Plan Year. Notwithstanding the foregoing, a Plan
that makes ADP Safe Harbor Matching Contributions that satisfy the requirements
of Section 3.16 is deemed to have elected the Current Year Testing Method.   1.8
  Administrator. The term Administrator means the Sponsoring Employer unless the
Sponsoring Employer appoints another Administrator under Section 8.1. The term
“Administrator” also means a Qualified Termination Administrator (“QTA”) charged
with the task of holding the assets of an orphan plan as permitted by the
Department of Labor. A QTA will be an eligible custodian such as a bank, mutual
fund house, or insurance company. Third party record-keepers cannot be QTAs.
However, in the case of a one participant-owner only plan, the spouse of a
deceased owner can continue to operate the Plan, pursuant to Revenue Procedure
2006-27.   1.9   Adopting Employer. The term Adopting Employer means any entity
which adopts this Plan with the consent of the Sponsoring Employer. In addition
to all other terms and conditions in the Plan, Adopting Employers must comply
with the terms and conditions set forth in Article 10. An Affiliated Employer is
not considered an Adopting Employer unless such Affiliated Employer has
specifically adopted the Plan.   1.10   ADP Safe Harbor Contribution. The term
ADP Safe Harbor Contribution means an ADP Safe Harbor Matching Contribution
and/or an ADP Safe Harbor Non-Elective Contribution.   1.11   ADP Safe Harbor
Matching Contribution. The term ADP Safe Harbor Matching Contribution means an
Employer contribution made to this or any other defined contribution plan on
behalf of a Participant (a) on account of a Participant’s Elective Deferrals
made by such Participant under a plan maintained by the Sponsoring Employer,
(b) in which a Participant will have a 100% Vested Interest at all times, and
(c) which falls within the requirements of the ADP Safe Harbor as set forth in
Code §401(k)(12) and Section 3.16 of the Plan and which is intended to
automatically satisfy the requirements of the ADP Test and the ACP Test for a
Plan Year. ADP Safe Harbor Matching Contributions can be either “Basic” or
“Enhanced” as set forth in a Safe Harbor 401(k) Addendum. ADP Safe Harbor
Matching Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if
on or before such date, a pre-

-2-



--------------------------------------------------------------------------------



 



    retirement in-service withdrawal of ADP Safe Harbor Matching Contributions
is permitted under Section 5.17). With respect to clause (d) of the prior
sentence, ADP Safe Harbor Matching Contributions can be distributed (in a lump
sum only) upon termination of the Plan, so long as the Sponsoring Employer (or
an Affiliated Employer) does not maintain an alternative defined contribution
plan at any time during the period beginning on the date of Plan termination and
ending 12 months after all assets have been distributed from the terminated
Plan. However, if at all times during the 24-month period beginning 12 months
before the date of Plan’s termination, fewer than 2% of the Employees eligible
to participate in the 401(k) Plan as of the date of the Plan’s termination are
eligible to participate in the other defined contribution plan, then the other
defined contribution plan is not an alternative defined contribution plan. In
addition, a defined contribution plan is not an alternative defined contribution
plan if it is an employee stock ownership plan as defined in Code §4975(e)(7) or
Code §409(a), a simplified employee pension as defined in Code §408(k), a SIMPLE
IRA plan as defined in Code §408(p), a plan or contract that is described in
Code §403(b), or a plan that is described in Code §457(b) or Code §457(f). For
Plan Years beginning before 2002, ADP Safe Harbor Matching Contributions could
also be distributed (in a lump sum only) upon (a) the disposition by a
corporation to an unrelated corporation of substantially all of the assets
(within the meaning of Code §409(d)(2)) used in a trade or business of such
corporation if such corporation continues to maintain the Plan after the
disposition, but only with respect to employees who continue employment with the
corporation acquiring such assets; or (b) the disposition by a corporation to an
unrelated entity of such corporation’s interest in a subsidiary (within the
meaning of Code §409(d)(3)) if such corporation continues to maintain the Plan,
but only with respect to employees who continue employment with such subsidiary.

1.12   ADP Safe Harbor Matching Contribution Account. The term ADP Safe Harbor
Matching Contribution Account means the account to which a Participant’s ADP
Safe Harbor Matching Contributions are credited.   1.13   ADP Safe Harbor
Non-Elective Contribution. The term ADP Safe Harbor Non-Elective Contribution
means a Non-Elective Contribution in which a Participant will have a 100% Vested
Interest at all times, which falls within the requirements of the ADP Safe
Harbor as set forth in Code §401(k)(12) and Section 3.16 of the Plan, and which
is intended to automatically satisfy the requirements of the ADP Test for a Plan
Year. ADP Safe Harbor Non-Elective Contributions can only be distributed upon
the earliest to occur of the following dates: (a) a Participant Terminates
Employment (separates from service, for Plan Years beginning before 2002) with
the Employer; (b) a Participant dies; (c) a Participant suffers a Disability;
(d) an event that is described in Code §401(k)(10) occurs; or (e) a Participant
reaches Age 591/2 (if on or before such date, a pre-retirement in-service
withdrawal of ADP Safe Harbor Non-Elective Contributions is permitted under
Section 5.17). With respect to clause (d) of the prior sentence, ADP Safe Harbor
Non-Elective Contributions can be distributed (in a lump sum only) upon
termination of the Plan, so long as the Sponsoring Employer (or an Affiliated
Employer) does not maintain an alternative defined contribution plan at any time
during the period beginning on the date of Plan termination and ending 12 months
after all assets have been distributed from the terminated Plan. However, if at
all times during the 24-month period beginning 12 months before the date of
Plan’s termination, fewer than 2% of the Employees who were eligible to
participate in the 401(k) Plan as of the date of the Plan’s termination are
eligible to participate in the other defined contribution plan, then the other
defined contribution plan is not an alternative defined contribution plan. In
addition, a defined contribution plan is not an alternative defined contribution
plan if it is an employee stock ownership plan as defined in Code §4975(e)(7) or
Code §409(a), a simplified employee pension as defined in Code §408(k), a SIMPLE
IRA plan as defined in Code §408(p), a plan or contract that is described in
Code §403(b), or a plan that is described in Code §457(b) or Code §457(f). For
Plan Years beginning before 2002, ADP Safe Harbor Non-Elective Contributions
could also be distributed (in a lump sum only) upon (a) the disposition by a
corporation to an unrelated corporation of substantially all of the assets
(within the meaning of Code §409(d)(2)) used in a trade or business of such
corporation if it continues to maintain the Plan after the disposition, but only
with respect to employees who continue employment with the corporation acquiring
such assets; or (b) the disposition by a corporation to an unrelated entity of
such corporation’s interest in a subsidiary (within the meaning of Code
§409(d)(3)) if such corporation continues to maintain the Plan, but only with
respect to employees who continue employment with such subsidiary.   1.14   ADP
Safe Harbor Non-Elective Contribution Account. The term ADP Safe Harbor
Non-Elective Contribution Account means the account to which a Participant’s ADP
Safe Harbor Non-Elective Contributions are credited.   1.15   ADP Test. The term
ADP Test means the Actual Deferral Percentage Test.

-3-



--------------------------------------------------------------------------------



 



1.16   Affiliated Employer. The term Affiliated Employer means any of the
following: (1) a controlled group of corporations as defined in Code §414(b);
(2) a trade or business (whether or not incorporated) under common control as
described in Code §414(c); (3) any organization (whether or not incorporated)
which is a member of an affiliated service group as described in Code §414(m);
and (4) any other entity required to be aggregated as described in Code §414(o).
Any Periods of Service or Years of Service with an Affiliated Employer will only
be taken into account as otherwise provided under the Plan.   1.17   Age. The
term Age means actual age attained unless otherwise specified.   1.18  
Aggregate Normal Allocation Rate. The term Aggregate Normal Allocation Rate
means the sum of the Employee’s Allocation Rate under the defined contribution
plan(s) and the equivalent normal allocation rate under the defined benefit
plan(s), determined in the following manner:

  (a)   Aggregate Allocation Rates. An Employee’s Aggregate Normal Allocation
Rate is determined by treating all defined contribution plans that are part of
the combination of defined benefit plan(s) and defined contribution plan(s) as a
single plan, and all defined benefit plans that are part of the combination of
defined benefit plan(s) and defined contribution plan(s) as a separate single
plan. Furthermore, an equivalent normal allocation rate for the Employee is
determined pursuant to Regulation §1.401(a)(4)—8(c)(2).     (b)   Options
Applied on an Aggregate Basis. The optional rules in Regulation
§1.401(a)(4)—2(c)(2)(iv) (imputation of permitted disparity) and (v) (grouping
of rates) may not be used to determine an Employee’s allocation or equivalent
normal allocation rate, but may be applied to determine an Employee’s Aggregate
Normal Allocation Rate by substituting the Aggregate Normal Allocation Rate
(determined without regard to the option) for the Employee’s Allocation Rate in
that Regulation section where appropriate.     (c)   Consistency Rule. Aggregate
Normal Allocation Rates must be determined in a consistent manner for all
employees for the Plan Year. The same measurement periods and interest rates
must be used, and any available options must be applied consistently, if at all,
for the entire combination of defined benefit and defined contribution plan(s).
Options that are not permitted to be used under Regulation §1.401(a)(4)—8 in
cross-testing a defined contribution plan or a defined benefit plan (such as
measurement periods that include future periods, non-standard interest rates,
the option to disregard compensation adjustments described in
§1.401(a)(4)—13(d), or the option to disregard Plan provisions providing for
actuarial increases after normal retirement age under Regulation
§1.401(a)(4)—3(f)(3)) may not be used in testing a combination of defined
benefit and defined contribution plan(s) on either a benefits or contributions
basis, because their use would inevitably result in inconsistent determinations
under the defined contribution and defined benefit plan(s).

1.19   Allocation Period. The term Allocation Period means a period of 12
consecutive months or less for which (a) an Employer contribution is made and
allocated under the terms of the Plan; (b) Forfeitures are allocated under the
terms of the Plan; and/or (c) earnings and losses are allocated under the terms
of the Plan.   1.20   Allocation Rate. The term Allocation Rate means, for a
Participant for a Plan Year, the sum of the allocations to the Participant’s
Account for the Plan Year, expressed as a percentage of Code §414(s)
Compensation, subject to the following: (a) the allocations used to determine an
Allocation Rate for a Plan Year include all Employer contributions and
forfeitures that are allocated or treated as allocated to the Participant’s
Account for the Plan Year, other than amounts described in clause (b) below. For
this purpose, Employer contributions include Annual Additions described in
Regulation §1.415-6(b)(2)(i) (regarding amounts arising from certain
transactions between the Plan and the Employer); and (b) allocations of income,
expenses, gains, and losses attributable to the balance in a Participant’s
Account are not used to determine an Allocation Rate.   1.21   Anniversary Date.
The term Anniversary Date means December 31st.   1.22   Annuity Starting Date.
The term Annuity Starting Date means the first day of the first period for which
a benefit is paid as an annuity, in the case of a benefit not payable as an
annuity, the first day all events have occurred which entitle the Participant to
the benefit. The first day of the first period for which a benefit is to be paid
by reason of Disability will be treated as the Annuity Starting Date only if it
is not an auxiliary benefit.   1.23   Annual Additions. The term Annual
Additions means the sum of the following amounts credited to a Participant’s
Account for any Limitation Year: (a) Employer contributions; (b) Employee
contributions; (c) Forfeitures; (d) amounts allocated to an individual medical
account, as defined in Code §415(l)(2), which is part

-4-



--------------------------------------------------------------------------------



 



    of a pension or annuity plan maintained by the Employer; and (e) amounts
derived from contributions paid or accrued that are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee, as defined in Code §419A(d)(3), under a welfare fund, as defined in
Code §419(e), maintained by the Employer. Notwithstanding the foregoing, a
Participant’s Annual Additions do not include a Participant’s rollovers, loan
repayments, Catch-up Contributions, repayments of either prior Plan
distributions or prior distributions of Mandatory Employee Contributions, direct
transfers of contributions from another plan to this Plan, deductible
contributions to a simplified employee pension plan, or voluntary deductible
contributions.   1.24   Applicable Contribution Rate. The term Applicable
Contribution Rate, for a Participant who is a Non-Highly Compensated Employee,
means (a) for purposes of the ADP Test, the sum of the Qualified Matching
Contributions used in the ADP Test for the Participant who is a Non-Highly
Compensated Employee for the Plan Year and the Qualified Non-Elective
Contributions made for the Participant who is a Non-Highly Compensated Employee
for the Plan Year, divided by the Participant’s Code §414(s) Compensation for
the Plan Year; and (b) for purposes of the ACP Test, the sum of the Matching
Contributions used under the Contribution Percentage Amounts for the Participant
who is a Non-Highly Compensated Employee for the Plan Year and the Qualified
Non-Elective Contributions made for the Participant who is a Non-Highly
Compensated Employee for the Plan Year, divided by the Participant’s Code
§414(s) Compensation for the Plan Year.

1.25   Applicable Plan Year. The term Applicable Plan Year means (a) for any
Plan Year in which the Prior Year Testing Method is being used, the Plan Year
prior to the Plan Year that is being tested; and (b) for any Plan Year in which
the Current Year Testing Method is being used, the Plan Year that is being
tested.   1.26   Beneficiary. The term Beneficiary means the recipient
designated by a Participant to receive the benefit payable upon the
Participant’s death, or the recipient designated by a Beneficiary to receive any
benefit which may be payable in the event of the Beneficiary’s death prior to
receiving the entire death benefit to which the Beneficiary is entitled. All
such Beneficiary designations will be made in accordance with the following
provisions:

  (a)   Beneficiary Designations by a Participant. Subject to the provisions of
Section 5.8 regarding the rights of a Participant’s Spouse, each Participant may
designate a Beneficiary in writing with the Administrator. If a Participant
designates his or her Spouse and the Participant and his or her Spouse are
legally divorced subsequent to the date of the designation, then the designation
of such Spouse as a Beneficiary hereunder will be deemed null and void unless
the Participant, subsequent to the legal divorce, reaffirms the designation in
writing. In the absence of any other designation, the Participant will be deemed
to have designated the following Beneficiaries in the following order, provided
however, that with respect to clauses (1) and (2) following, such Beneficiaries
are then living: (1) the Participant’s Spouse, (2) the Participant’s estate; and
(3) any of the Participant’s or former Participant’s heirs at law, if there is
no administration of the Participant’s or former Participant’s estate known to,
or reasonably expected by, the Committee.     (b)   Beneficiary Designations by
a Beneficiary. In the absence of a Beneficiary designation or other directive
from a Participant to the contrary, any Beneficiary may name his or her own
Beneficiary under Section 5.2(d) of the Plan to receive any benefits payable in
the event of the Beneficiary’s death prior to the receipt of all the
Participant’s death benefits to which the Beneficiary was entitled.     (c)  
Beneficiaries Considered Contingent Until the Death of the Participant.
Notwithstanding any provision in this Section to the contrary, any Beneficiary
named hereunder will be considered a contingent Beneficiary until the death of
the Participant (or Beneficiary, as the case may be), and until such time will
have no rights granted to Beneficiaries under the Plan.

1.27   Benefiting Participant. The term Benefiting Participant means a
Participant who is eligible to receive an allocation of any type of Employer
contributions or related Forfeitures as of the last day of an Allocation Period
in accordance with the allocation conditions set forth in Article 3 of the Plan.
Whether a Participant is a Benefiting Participant for any Allocation Period is
determined separately for each type of contribution.   1.28   Break in Service.
The term Break in Service means (a) in determining eligibility under
Section 2.1, a 1-Year Period of Severance; and (b) in determining Vesting under
Section 4.6, a Vesting Computation Period during which an Employee is not
credited with more than 500 Hours of Service. If any computation period is less
than 12 months, then the Hours of Service threshold set forth in the preceding
sentence will be proportionately reduced if the Hours of Service threshold is
greater than one. With respect to the Elective Deferral component of a 401(k)
Plan, a Participant who incurs a Break in Service but who does not Terminate
Employment may

-5-



--------------------------------------------------------------------------------



 



    continue to have Elective Deferrals made on his or her behalf to the Plan.
However, such Participant will not be eligible to receive an allocation of any
Non-Safe Harbor Matching Contributions and/or Non-Safe Harbor Non-Elective
Contributions (if any) unless such Participant is also a Benefiting Participant.

1.29   Broadly Available Allocation Rates. The term Broadly Available Allocation
Rates means, for Plan Years beginning on or after January 1, 2002, that each
Allocation Rate is currently available during the Plan Year (within the meaning
of Regulation §1.401(a)(4)-4(b)(2)) to a group of Employees that satisfies the
requirements of Code §410(b) without regard to the average benefit percentage
test of Regulation §1.410(b)-5. If two Allocation Rates could be permissively
aggregated under Regulation §1.401(a)(4)-4(d)(4), assuming that the Allocation
Rates were treated as benefits, rights, or features, then the Allocation Rates
may be aggregated and treated as a single Allocation Rate. However, the
disregarding of the age and service conditions as set forth in Regulation
§1.401(a)(4)-4(b)(2)(ii)(A) does not apply for purposes of this definition.
Furthermore, in determining whether the Plan has Broadly Available Allocation
Rates, differences in Allocation Rates attributable solely to the use of
permitted disparity as described in Regulation §1.401(1)-2 are disregarded.  
1.30   Broadly Available Separate Plans. The term Broadly Available Separate
Plans means, for Plan Years beginning on or after January 1, 2002, a combination
of defined benefit and defined contribution plans that satisfy the requirements
of Code §410(b) and the nondiscrimination in amount requirement of Regulation
§1.401(a)(4)—1(b)(2) if each plan were tested separately and assuming that the
average benefit percentage test of Regulation §1.410(b)—5 were satisfied. For
this purpose, all defined contribution plans that are part of the combination of
defined benefit and defined contribution plans are treated as a single defined
contribution plan, and all defined benefit plans that are part of the
combination of defined benefit and defined contribution plans are treated as a
single defined benefit plan. If permitted disparity under Regulation
§1.401(a)(4)—7 is used for a Participant for purposes of satisfying the separate
testing requirement for plans of one type, permitted disparity may not be used
in satisfying the separate testing requirement for plans of the other type for
the Participant.   1.31   Cash or Deferred Contribution. The term Cash or
Deferred Contribution means an Employer amount that the Participant can elect,
subject to the provisions of Section 3.2(b), to have the Employer either
(a) provide to the Participant as cash; or (b) contribute to the Plan as an
Elective Deferral on behalf of the Participant, which contribution defers the
receipt of Compensation by the Participant.   1.32   Catch-Up Contribution. The
term Catch-Up Contribution means Elective Deferrals made to the Plan that are in
excess of an otherwise applicable Plan limit and that are made by Participants
who are age 50 or over by the end of their taxable year. An otherwise applicable
Plan limit is a limit in the Plan that applies to Elective Deferrals without
regard to Catch-Up Contributions, such as (a) the limit on Annual Additions;
(b) the dollar limit on Elective Deferrals under Code §402(g) (not counting
Catch-Up Contributions); (c) the limit imposed by the ADP Test under §
401(k)(3); or (d) a Plan imposed limit set forth in a resolution properly
executed by the Employer which is considered to be an amendment to the Plan.
Catch-Up Contributions are not subject to the limit on Annual Additions, are not
counted in the ADP Test, and are not counted in determining the Top Heavy
Minimum Allocations under Code §416. However, Catch-Up Contributions made in
prior years are counted in determining whether the Plan is Top-Heavy. Provisions
in the Plan relating to Catch-Up Contributions apply to Elective Deferrals made
to the Plan after 2001. The total amount of Catch-Up Contributions for any
taxable year will not exceed the Catch-Up Contribution Limit.   1.33   Catch-Up
Contribution Limit. The term Catch-Up Contribution Limit means the statutory
limit on Catch-Up Contributions for a Participant for any taxable year. A
Participant’s Catch-Up Contributions for a taxable year may not exceed (a) the
dollar limit on Catch-Up Contributions under Code §414(v)(2)(B)(i) for the
taxable year, or (b) when added to other Elective Deferrals, 100% of the
Participant’s Compensation for the taxable year. The dollar limit on Catch-Up
Contributions under Code §414(v)(2)(B)(i) is $1,000 for taxable years beginning
in 2002, increasing by $1,000 for each year thereafter up to $5,000 for taxable
years beginning in 2006 and later years. After 2006, the $5,000 limit will be
adjusted by the Secretary of the Treasury for cost-of-living increases under
Code §414(v)(2)(C). Any such adjustments will be in multiples of $500. Different
limits apply to Catch-Up Contributions under SIMPLE 401(k) plans.   1.34   Code.
The term Code means the Internal Revenue Code of 1986, as amended, the
Regulations, and rulings promulgated thereunder by the Internal Revenue Service.
All citations to sections of the Code and Regulations are to such sections as
they may from time to time be amended or renumbered.

-6-



--------------------------------------------------------------------------------



 



1.35   Code §3401 Compensation. The term Code §3401 Compensation means wages
within the meaning of Code §3401(a) (for purposes of income tax withholding at
the source), but determined without regard to any rules that limit the
remuneration included in wages based on the nature or location of the employment
or the services performed (such as the exception for agricultural labor in Code
§3401(a)(2)).   1.36   Code §401(a)(17) Compensation Limit. The term Code
§401(a)(17) Compensation Limit means, for any Plan Year and/or Limitation Year
which begins on or after January 1, 2002, the statutory limit that applies to
each Participant’s annual Compensation for a specific Compensation Determination
Period; such annual Compensation will not exceed $200,000. However, the $200,000
statutory limit on annual Compensation will be adjusted for cost-of-living
increases in accordance with Code §401(a)(17)(B). The cost-of-living adjustment
in effect for a calendar year applies to annual Compensation for the
Compensation Determination Period that begins with or within such calendar year.
If a Compensation Determination Period is less than 12 consecutive months, then
the Code §401(a)(17) Compensation Limit will be multiplied by a fraction, the
numerator of which is the number of months in the Compensation Determination
Period, and the denominator of which is 12. If Compensation for any prior
Compensation Determination Period is used in determining a Participant’s Plan
benefits for the current Plan Year, then the annual Compensation for such prior
Compensation Determination Period is subject to the applicable Code §401(a)(17)
Compensation Limit as in effect for that prior Compensation Determination
Period.   1.37   Code §414(s) Compensation. The term Code §414(s) Compensation
means, for testing purposes (including, but not limited to, the ADP Test and the
ACP Test), any compensation that qualifies as a nondiscriminatory definition of
compensation under Code §414(s) and the Regulations thereunder. The
Administrator is not bound by any other definition of compensation in the Plan
in determining Code §414(s) Compensation. The Administrator may determine on an
annual basis (and within its discretion) Code §414(s) Compensation, which will
be applied consistently to all Participants for a Plan Year; to all applicable
tests that are administered for such Plan Year; and to all plans (including this
Plan) of the Sponsoring Employer and Adopting Employers for such Plan Year. Code
§414(s) Compensation may be determined over the Plan Year for which the
applicable test is being performed or the calendar year ending within such Plan
Year. In determining Code §414(s) Compensation, the Administrator within its
discretion may take into consideration only the Compensation received while the
Employee is a Participant under the component of the Plan being tested, and/or
only the Compensation for the portion of the Plan Year during which the Plan was
a 401(k) Plan.   1.38   Code §415(c)(3) Compensation. The term Code §415(c)(3)
Compensation means the following:

  (a)   Top Heavy Allocations and Key Employee Determinations. In determining
any Top Heavy Minimum Allocation and whether an Employee is a Key Employee, the
term Code §415(c)(3) Compensation means Code §3401 Compensation during the
entire Compensation Determination Period that statutorily applies.     (b)  
Code §415 Limitations. In determining a Participant’s Code §415 limitation for
any Limitation Year, the term Code §415(c)(3) Compensation means Code §3401
Compensation during the entire Compensation Determination Period that
statutorily applies.     (c)   Highly Compensated Employee Determination. In
determining whether a Participant is a Highly Compensated Employee (or for any
other statutory determination not described in paragraphs (a) and (b) above),
the term Code §415(c)(3) Compensation means Code §3401 Compensation during the
entire Compensation Determination Period that statutorily applies.     (d)  
Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation includes
any amounts that are excluded from Compensation under Section 1.40 of the Plan.
    (e)   Inclusion of Certain Amounts. Code §415(c)(3) Compensation includes
any elective deferral as defined in Code §402(g)(3) and any amount contributed
or deferred by the Employer at the election of the Employee which is not
includible in gross income by reason of Code §125, Code §132(f)(4), or Code
§457.     (f)   Self-Employed Individuals. Code §415(c)(3) Compensation of a
Self-Employed Individual will be equal to his or her Earned Income, plus amounts
deferred at the election of the Self-Employed Individual that would be
includible in gross income but for the rules of Code §402(e)(3), §402(h)(1)(B),
§402(k), or §457(b).     (g)   Treatment of Post-Severance Compensation.
Effective January 1, 2005, Code §415(c)(3) Compensation includes Post-Severance
Compensation.

-7-



--------------------------------------------------------------------------------



 



1.39   Committee. The term Committee means the administrative/advisory group
that the Sponsoring Employer may establish, to which the Sponsoring Employer may
delegate certain of the Sponsoring Employer’s responsibilities as Administrator.
The Sponsoring Employer is permitted to select another name for such
administrative/advisory group. The Sponsoring Employer may appoint one or more
members to the Committee. Members of the Committee need not be Participants or
Beneficiaries, and officers and directors of the Sponsoring Employer are not
precluded from serving as members of the Committee.   1.40   Compensation. The
term Compensation means the following with respect to determining the amount of,
and the allocation of, the various Employer contributions permitted under the
terms of the Plan:

  (a)   Compensation for Elective Deferral Purposes. In determining the amount
of a Participant’s Elective Deferrals, the term Compensation means a
Participant’s Code §3401 Compensation received during a Compensation
Determination Period. For purposes of this paragraph, (1) a Compensation
Determination Period is the Plan Year; and (2) any elective deferrals as defined
under Code §402(g) and any amount contributed or deferred by the Employer at the
election of the Employee which is not includible in gross income by reason of
Code §125, Code §132(f)(4) or Code §457, will be included in Compensation. In
addition, any amount received under the following circumstances will not be
considered Compensation for purposes of this paragraph: (1) amounts set forth in
Regulation §1.414(s)-1(c)(3) (i.e., reimbursements or other expense allowances,
including fringe benefits (cash and non-cash), moving expenses, deferred
compensation and welfare benefits, even if includible in gross income);
(2) amounts received as bonuses; and (3) any amount received as awards and tax
gross-up payments; and (4) Post Severance Compensation.     (b)   Compensation
for Non-Safe Harbor Matching Contribution Purposes. In determining Non-Safe
Harbor Matching Contributions, the term Compensation means a Participant’s Code
§3401 Compensation received during a Compensation Determination Period. For
purposes of this paragraph, (1) a Compensation Determination Period is the Plan
Year; and (2) any elective deferrals as defined under Code §402(g) and any
amount contributed or deferred by the Employer at the election of the Employee
which is not includible in gross income by reason of Code §125, Code §132(f)(4)
or Code §457, will be included in Compensation. In addition, any amount received
under the following circumstances will not be considered Compensation for
purposes of this paragraph: (1) amounts set forth in Regulation
§1.414(s)-1(c)(3) (i.e., reimbursements or other expense allowances, including
fringe benefits (cash and non-cash), moving expenses, deferred compensation and
welfare benefits, even if includible in gross income); (2) amounts received as
bonuses; and (3) any amount received as awards and tax gross-up payments; and
(4) Post Severance Compensation.     (c)   Compensation Used to Determine Safe
Harbor 401(k) Contributions. For any year in which this is a Safe Harbor 401(k)
Plan or a Safe Harbor 401(m) Plan, the Compensation used in determining the Safe
Harbor 401(k) Contribution will be set forth in a Safe Harbor 401(k) Addendum
executed by the Sponsoring Employer, except that no dollar limit, other than the
Code §401(a)(17) Limit, applies to the Compensation of a NHCE. Compensation for
a Safe Harbor 401(k) Plan or Safe Harbor 401(m) Plan must qualify as a
nondiscriminatory definition of compensation under Code §414(s) and the
Regulations thereunder.     (d)   Compensation of Self-Employed Individuals. For
purposes of this Plan, the Compensation of a Self-Employed Individual will be
equal to his or her Earned Income; however, such Compensation will not exceed
the Code §401(a)(17) Compensation Limit.     (e)   Code §401(a)(17) Compensation
Limit. In determining Compensation for all purposes other than for Elective
Deferral purposes under Code §402(g), a Participant’s Compensation for any
Compensation Determination Period will not exceed the Code §401(a)(17)
Compensation Limit.     (f)   Compensation for Permitted Disparity Purposes. If
a Non-Safe Harbor Non-Elective Contribution is determined and/or allocated
according to the rules of permitted disparity under Code §401(l) and the
Regulations thereunder, then Compensation for such purposes must qualify as a
nondiscriminatory definition of compensation under Code §414(s) and the
Regulations thereunder.

-8-



--------------------------------------------------------------------------------



 



1.41   Compensation Determination Period. The term Compensation Determination
Period means, for each definition of Compensation as it relates to a particular
component or type of contribution under the Plan, either the Plan Year, the
Fiscal Year ending with or within the Plan Year, or the calendar year ending
with or within the Plan Year, as specifically set forth in the Plan with respect
to the particular component or type of contribution. However, for purposes of a
specific statutory determination (e.g. whether an Employee is a Highly
Compensated Employee), the term “Compensation Determination Period” means the
period that is stated in this Plan.   1.42   Contribution Percentage. The term
Contribution Percentage means the ratio (expressed as a percentage and
calculated to the nearest hundredth of a percentage point) of the Participant’s
Contribution Percentage Amounts to the Participant’s Code §414(s) Compensation
for the Plan Year, subject to the following rules:

  (a)   Highly Compensated Employees in Multiple 401(m) Plans of the Sponsoring
Employer. The Contribution Percentage for any Participant who is a Highly
Compensated Employee for the Plan Year and who is eligible to have Contribution
Percentage Amounts allocated to such Participant’s accounts under two or more
Code §401(m) plans that are maintained by the Sponsoring Employer, will be
determined as if the total of such Contribution Percentage Amounts was made
under each 401(m) plan. If a Highly Compensated Employee participates in two or
more Code §401(m) plans of the Sponsoring Employer that have different plan
years, all Contribution Percentage Amounts made during the Plan Year under all
such Code §401(m) plans will be aggregated. For Plan Years beginning prior to
2006 (or the year of such earlier effective date as may be provided in a
separate amendment for implementing the final §401(m) Regulations and as
permitted by such Regulations), all such Code §401(m) plans ending with or
within the same calendar year will be treated as a single Code §401(m) plan.
Notwithstanding the foregoing, certain plans will be treated as separate if
mandatorily disaggregated under the Code §401(m) Regulations.     (b)  
Participants Without Contributions. If no Employee Contributions, Matching
Contributions, Elective Contributions, or Qualified Non-Elective Contributions
are taken into account in the ACP Test with respect to a Participant for the
Plan Year, then the Contribution Percentage of the Participant is zero (0).

1.43   Contribution Percentage Amounts. The term Contribution Percentage Amounts
means the sum of the Employee Contributions, Non-Safe Harbor Matching
Contributions, Qualified Matching Contributions, Elective Deferrals, and
Qualified Non-Elective Contributions made under the Plan on behalf of the
Participant for the Plan Year. The calculation of a Participant’s Contribution
Percentage Amounts is subject to the following rules:

  (a)   Timing of Employee Contributions. An amount withheld from an Employee’s
pay (or a payment by the Employee to a Plan agent) is treated as an Employee
Contribution at the time of withholding (or payment) if the paid funds are
transmitted to the Trust within a reasonable period after withholding (or
payment).     (b)   Recharacterized Elective Contributions Are Included. Excess
Contributions which are recharacterized in accordance with Regulation
§1.401(k)—2(b)(3) are taken into account as Employee Contributions for the Plan
Year that includes the time at which the Excess Contribution is includible in
the gross income of the Employee under Regulation §1.401(k)—2(b)(3)(ii).     (c)
  Matching Contributions That Are Included. A Matching Contribution is used in
determining a Participant’s Contribution Percentage Amount for a Plan Year only
if each of the following requirements is satisfied: (1) the contribution is
allocated to the Employee’s Matching Contribution Account under the terms of the
Plan as of an allocation date within that Plan Year; (2) the contribution is
made on account of (or the Matching Contribution is allocated on the basis of)
the Participant’s Elective Deferrals or Employee Contributions for that Plan
Year; and (3) the contribution is actually paid to the Trust no later than the
end of the 12-month period immediately following the Plan Year that contains the
allocation date for the Matching Contribution.     (d)   Elective Deferrals May
Be Included in the Contribution Percentage Amounts. The Sponsoring Employer also
may elect to use Elective Deferrals in the Contribution Percentage Amounts so
long as (a) the ADP Test is met before the Elective Deferrals are used in the
ACP Test, and (b) the ADP Test continues to be met following the exclusion of
the Elective Deferrals used to meet the ACP Test, subject to the following
rules: (1) Elective Deferrals in a Safe Harbor 401(k) Plan described in
Regulation §1.401(k)—3 cannot be used as Contribution Percentage Amounts;
(2) the plan that provides for Employee Contributions and/or Matching
Contributions and the plan to which the Elective Deferrals are made are plans
that would be permitted to be aggregated under Regulation §1.401(m)—1(b)(4); and
(3) if the Plan Year of the plan that provides for Employee Contributions and/or
Matching Contributions is changed to satisfy the requirement under

-9-



--------------------------------------------------------------------------------



 



      Regulation §1.410(b)—7(d)(5) that aggregated plans have the same Plan
Year, then Elective Deferrals may be taken into account in the resulting short
Plan Year, but only if such Elective Deferrals could have been taken into
account under an ADP Test for a plan with that same short Plan Year.

  (e)   Qualified Non-Elective Contributions That May be Used. Qualified
Non-Elective Contributions may be taken into account in determining a
Participant’s Contribution Percentage Amounts for a Plan Year, but only to the
extent that the Qualified Non-Elective Contributions satisfy the following
requirements:

  (1)   Timing of Allocation. The Qualified Non-Elective Contribution is
allocated to the Participant’s Account as of a date within that Plan Year
(within the meaning of Regulation §1.401(k)—2(a)(4)(i)(A)). In order to be used
in calculating the Contribution Percentage Amounts for a Participant who is a
Non-Highly Compensated Employees for an Applicable Plan Year, the Qualified
Non-Elective Contribution must be contributed no later than the end of the
12-month period following the Applicable Plan Year.     (2)   QNECs Must Satisfy
Code §401(a)(4). The amount of Qualified Non-Elective Contributions satisfies
the requirements of Code §401(a)(4) and Regulation §1.401(a)(4)—1(b)(2). If the
Sponsoring Employer is applying the special rule for Employer-wide plans in
Regulation §1.414(r)—1(c)(2)(ii) with respect to the Plan, then the
determination of whether the Qualified Non-Elective Contributions satisfy the
requirements of Code §401(a)(4) must be made on an Employer-wide basis,
regardless of whether the plans to which the Qualified Non-Elective
Contributions are made are satisfying the requirements of Code §410(b) on an
Employer-wide basis. If the Sponsoring Employer is treated as operating
qualified separate lines of business and does not apply the special rule for
Employer-wide plans in Regulation §1.414(r)—1(c)(2)(ii) with respect to the
Plan, then the determination of whether the Qualified Non-Elective Contributions
satisfy the requirements of Code §401(a)(4) is not permitted to be made on an
Employer-wide basis regardless of whether the plans to which the Qualified
Non-Elective Contributions are made are satisfying the requirements of Code
§410(b) on an Employer-wide basis.     (3)   Aggregation Must Be Permitted. The
plan that provides for Employee Contributions and/or Matching Contributions and
the plan to which the Qualified Non-Elective Contributions are made, are plans
that would be permitted to be aggregated under Regulation §1.401(m)—1(b)(4). If
the Plan Year of the plan that provides for Employee Contributions and/or
Matching Contributions is changed to satisfy the requirement under Regulation
§1.410(b)—7(d)(5) that aggregated plans have the same Plan Year, then Qualified
Non-Elective Contributions may be taken into account in the resulting short Plan
Year, but only if such Qualified Non-Elective Contributions could have been
taken into account under an ADP Test for a plan with that same short Plan Year.
    (4)   Limitation on Disproportionate QNECs. Qualified Non-Elective
Contributions cannot be taken into account as Contribution Percentage Amounts of
a Plan Year for a Non-Highly Compensated Employee to the extent the QNECs exceed
the product of (i) that Non-Highly Compensated Employee’s Code §414(s)
Compensation, multiplied by (i) the greater of (A) 5% (or 10% of a Non-Highly
Compensated Employee’s Code §414(s) Compensation with respect to an Employer’s
obligation to make Prevailing Wage Contributions to the Plan), or (B) two times
the Plan’s Representative Contribution Rate. Any Qualified Non-Elective
Contribution used under an ADP Test under Regulation §1.401(k)—2(a)(6)
(including the determination of the Representative Contribution Rate for
purposes of Regulation §1.401(k)—2(a)(6)(iv)(B)), is not permitted to be taken
into account for purposes of the ACP Test (including the determination of the
Representative Contribution Rate for purposes of the ACP Test).     (5)  
Prohibition Against Double-Counting. Qualified Non-Elective Contributions cannot
be taken into account for purposes of the Contribution Percentage Amounts to the
extent such contributions are taken into account for purposes of satisfying any
other ACP Test, any ADP Test, or the requirements of Regulation §1.401(k)—3,
§1.401(m)—3 or §1.401(k)—4. Qualified Non-Elective Contributions that are made
pursuant to Regulation §1.401(k)—3(b) cannot be taken into account under the ACP
Test.     (6)   Switching the Testing Method. If this Plan switches from the
Current Year Testing Method to the Prior Year Testing Method pursuant to
Regulation §1.401(m)—2(c)(1), Qualified Non-Elective Contributions that are
taken into account under the Current Year Testing Method for a Plan Year may not
be taken into account under the Prior Year Testing Method for the next Plan
Year.

-10-



--------------------------------------------------------------------------------



 



  (f)   Qualified Matching Contributions Used to Satisfy ADP Test Are Excluded.
Qualified Matching Contributions that are taken into account for the ADP Test of
Code §401(k)(3) under Regulation §1.401(k)—2(a)(6) are not taken into account in
determining a Participant’s Contribution Percentage Amounts.     (g)   Forfeited
Matching Contributions Are Excluded. Contribution Percentage Amounts will not
include either the non-Vested portion of Matching Contributions that are
forfeited to correct Excess Aggregate Contributions, or Matching Contributions
(both the Vested and non-Vested portions) that are forfeited because they relate
to Excess Deferrals, Excess Contributions, or Excess Aggregate Contributions.  
  (h)   Additional Employee Contributions or Matching Contributions of Code
§414(u) Are Excluded. Contribution Percentage Amounts will not include
additional Employee Contributions and Matching Contributions that are made by
reason of a Participant’s qualified military service under Code §414(u) for the
Plan Year for which the contributions are made, or for any other Plan Year.

1.44   Counting of Hours Method. The term Counting of Hours Method means a
method for crediting service for eligibility, for Vesting, for determining a
Participant’s allocation, and/or for applying the allocation conditions for an
Employer contribution or Forfeiture. Under the Counting of Hours Method, an
Employee is credited with the number of Hours of Service for which the Employee
is paid or entitled to payment (or such other circumstances for which Hours of
Service are credited), pursuant to the definition of Hour of Service.   1.45  
Current Year Testing Method. The term Current Year Testing Method means the
nondiscrimination testing method in which (a) for purposes of the ADP Test, the
ADP for Participants who are Highly Compensated Employees for the Plan Year that
is being tested is compared to the ADP for Participants who are Non-Highly
Compensated Employees for the Plan Year that is being tested; and (b) for
purposes of the ACP Test, the ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested is compared to the ACP for
Participants who are Non-Highly Compensated Employees for the Plan Year that is
being tested.   1.46   Deemed Code §125 Compensation. The term Deemed Code §125
Compensation means an amount that is excludable from the gross income of the
Employee under Code §106 and that is not available to the Employee in cash in
lieu of group health coverage under a Code §125 arrangement solely because that
Employee is not able to certify that he or she has other health coverage.
Amounts are Deemed Code §125 Compensation only if the Employer does not
otherwise request or collect information regarding the Employee’s other health
coverage as part of the enrollment process for the health plan.   1.47   Deemed
IRA Contribution. The term Deemed IRA Contribution means an Individual
Retirement Account contribution made to this Plan.   1.48   Deemed IRA Account.
The term Deemed IRA Contribution Account means the account to which a
Participant’s Deemed IRA Contributions are allocated.   1.49   Designated
Beneficiary. The term Designated Beneficiary means, for purposes of required
minimum distributions under Section 5.9 of the Plan, the individual who is
designated as the Beneficiary pursuant to the provisions of the Plan and is the
Designated Beneficiary under Code §401(a)(9), the previously final Regulation
§1.401(a)(9)-1, Q&A-4, and the final Regulation §1.401(a)(9)-4.   1.50  
Determination Date. The term Determination Date means, for any Plan Year
subsequent to the first Plan Year of the Plan, the last day of the preceding
Plan Year. For the first Plan Year of the Plan, the term “Determination Date”
means the last day of that first Plan Year.   1.51   Disability. The term
Disability means a physical or mental impairment arising after an Employee has
become a Participant which, in the opinion of the Social Security Administration
qualifies the participant for disability benefits under the Social Security Act
in effect on the date the Participant suffers the mental or physical impairment.
  1.52   Distribution Calendar Year. The term Distribution Calendar Year means,
for purposes of required minimum distributions under Section 5.9, a calendar
year for which a minimum distribution is required. For distributions beginning
before the Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year that contains the
Participant’s Required Beginning Date.

-11-



--------------------------------------------------------------------------------



 



1.53   Early Retirement Age. There is no Early Retirement Age under the Plan.  
1.54   Earned Income. The term Earned Income means the net earnings from
self-employment in the trade or business with respect to which the Plan is
established, for which personal services of the individual are a material
income-producing factor. Net earnings will be determined without regard to items
not included in gross income and the deductions allocable thereto. Net earnings
will be reduced by deductible contributions by the Employer to a qualified
retirement plan. Net earnings will be determined with regard to the deduction
allowed to the Employer by Code §164(f) for taxable years beginning after
December 31, 1989.   1.55   Elapsed Time Method. The term Elapsed Time Method
means a method for crediting service for eligibility, for Vesting, for
determining a Participant’s allocation, and/or for applying the allocation
conditions for an Employer contribution or Forfeiture, pursuant to the
definition of Period of Service.   1.56   Elective Deferral. The term Elective
Deferral means Employer contributions made to the Plan at the election of the
Participant in lieu of cash Compensation, and will include contributions made
pursuant to a salary deferral agreement or other deferral mechanism. In any
taxable year, a Participant’s Elective Deferral is the sum of all Employer
contributions made on behalf of such Participant pursuant to an election to
defer under (a) any qualified cash or deferred arrangement under Code §401(k);
(b) any salary reduction simplified employee pension described in Code
§408(k)(6); (c) any SIMPLE IRA Plan described in Code §408(p); (d) any plan
under Code §501(c)(18); and (e) any Employer contributions made on the behalf of
a Participant for the purchase of an annuity contract under Code §403(b)
pursuant to a Salary Deferral Agreement. For years beginning after 2005, the
term “Elective Deferral” includes Pre-Tax Elective Deferrals and Roth Elective
Deferrals. An Elective Deferral must relate to Compensation that either
(a) would have been received by the Employee in the Plan Year but for the
Employee’s election to defer; or (b) if elected by the Sponsoring Employer for
purposes of the ADP Test, is attributable to services performed by the Employee
in the Plan Year and, but for the Employee’s election to defer, would have been
received by the Employee within 21/2 months after the close of the Plan Year. If
elected by the Sponsoring Employer for purposes of the ADP Test, then this Plan
will provide for Elective Deferrals that relate to Compensation that would have
been received after the close of a Plan Year to be considered for such prior
Plan Year rather than the Plan Year in which the Compensation would have been
received.   1.57   Eligibility Computation Period. The term Eligibility
Computation Period means a period of 12 consecutive months which is used for
purposes of eligibility to participate in the Plan (or a component of the Plan).
An Employee’s initial Eligibility Computation Period will begin on his or her
Employment Commencement Date. Each subsequent Eligibility Computation Period
will begin on each anniversary of the Employee’s Employment Commencement Date.  
1.58   Eligible Employee. The term Eligible Employee means any Employee who is a
member of an eligible class of Employees and who is not excluded from
participating in the Plan (or a component of the Plan). Furthermore, the
Sponsoring Employer may elect at any time to reclassify any Employee who had
been excluded from participating in the Plan (or a component of the Plan) to be
an Eligible Employee through a Plan amendment that is retroactively applied for
one or more prior Plan Years because the Plan (or a component of the Plan)
failed to satisfy for such Plan Year one of the tests set forth in Code
§410(b)(1)(A), (B) or (C), or for any other reason required to maintain the tax
exempt status of the Plan.   1.59   Employee. The term Employee means (a) any
person who is reported on the payroll records of the Employer as an employee and
who is deemed by the Employer to be a common law employee; (b) any person who is
reported on the payroll records of an Affiliated Employer as an employee and who
is deemed by the Affiliated Employer to be a common law employee (even if the
Affiliated Employer is not an Adopting Employer), except for purposes of
determining eligibility to participate in the Plan; (c) any Self-Employed
Individual who derives Earned Income from the Employer; and (d) any person who
is considered a Leased Employee but who (1) is not covered by a plan described
in Code §414(n)(5), or (2) is covered by a plan described in Code §414(n)(5) but
Leased Employees constitute more than 20% of the Employer’s non-highly
compensated workforce. However, the term “Employee” will not include an
Independent Contractor. If an Independent Contractor is later determined by the
Employer, a court, or governmental agency to be an Employee or to have been an
Employee of the Employer or an Affiliated Employer, and so long as such
individual is an Eligible Employee, then such individual will only be eligible
to participate in the Plan in accordance with the requirements of the Employee
Plans Compliance Resolution System (EPCRS) under Revenue Procedure 2006-27 and
subsequent guidance.

-12-



--------------------------------------------------------------------------------



 



1.60   Employee Contribution. The term Employee Contribution means any
contribution made to the Plan by or on behalf of a Participant that is included
in the Participant’s gross income in the year in which the contribution is made
(other than Roth Elective Deferrals) and that is maintained under a separate
account to which earnings and losses are allocated. Employee Contributions
include Voluntary Employee Contributions.   1.61   Employer. The term Employer
means the Sponsoring Employer and any Adopting Employer.   1.62   Employment
Commencement Date. The term Employment Commencement Date means the first day
that an Employee is credited with an Hour of Service for an Employer or an
Affiliated Employer.   1.63   Equivalent Accrual Rate. The term Equivalent
Accrual Rate means the annual benefit that is the result of normalizing the
increase in the Participant’s Account balance during the measurement period,
divided by the number of years in which the Participant benefited under the Plan
during the measurement period, and expressed either as a dollar amount or as a
percentage of the Participant’s average annual Code §414(s) Compensation. A
measurement period that includes future years may not be used. For purposes of
determining an Equivalent Accrual Rate, the following rules apply:

  (a)   Determination of Account Balance. The increase in the Participant’s
Account balance during the measurement period taken into account does not
include income, expenses, gains, or losses allocated during the measurement
period that are attributable to the Participant’s Account balance as of the
beginning of the measurement period, but does include any additional amounts
that would have been included in the increase in the Participant’s Account
balance but for the fact that the additional amounts were previously distributed
(including a reasonable adjustment for interest). If the measurement period is
the current Plan Year, the Sponsoring Employer may also elect to disregard the
income, expenses, gains, and losses allocated during the current Plan Year that
are attributable to the increase in the Participant’s Account balance since the
beginning of the Plan Year, and thus determine the increase in Participant’s
Account balance during the Plan Year taking into account only allocations
described in Regulation §1.401(a)(4)-2(c)(2)(ii). In addition, the Sponsoring
Employer may disregard distributions to a Non-Highly Compensated Employee as
well as distributions to any Employee in Plan Years beginning before a selected
date no later than January 1, 1986.     (b)   Normalization. The Participant’s
Account balance determined under paragraph (a) is normalized into a single-sum
benefit that is immediately and unconditionally payable to the Employee. A
standard interest rate, and a straight life annuity factor that is based on the
same or a different standard interest rate and on a standard mortality table,
must be used in normalizing this benefit. In addition, no mortality may be
assumed prior to the Employee’s testing age.     (c)   Options. Any of the
optional rules in Regulation §1.401(a)(4)-3(d)(3) (e.g., imputation of permitted
disparity) may be applied in determining an Employee’s Equivalent Accrual Rate
by substituting the Employee’s Equivalent Accrual Rate (determined without
regard to this option) for the Employee’s Normal Accrual Rate where appropriate.
For this purpose, however, the last sentence of the fresh-start alternative in
Regulation §1.401(a)(4)-3(d)(3)(iii)(A) (dealing with Compensation adjustments
to the frozen accrued benefit) is not applicable. No other options are available
in determining an Employee’s Equivalent Accrual Rate except those (e.g.,
selection of alternative measurement periods) specifically provided in this
definition. None of the optional special rules in Regulation §1.401(a)(4)-3(f)
(e.g., determination of benefits on other than a Plan Year basis under
Regulation §1.401(a)(4)-3(f)(6)) is available.     (d)   Consistency Rule.
Equivalent Accrual Rates must be determined in a consistent manner for all
Employees for the Plan Year. The same measurement periods and standard interest
rates must be used, and any available options must be applied consistently if at
all.

1.64   ERISA. The term ERISA means the Employee Retirement Income Security Act
of 1974, as amended, the Department of Labor Regulations, and Advisory Opinions
and other rulings promulgated by the Department of Labor (or any agency
thereunder). All citations to sections of ERISA and the Department of Labor
Regulations are to such sections as they may from time to time be amended or
renumbered.   1.65   Excess Annual Additions. The term Excess Annual Additions
means an amount of Annual Additions credited to a Participant’s Account that
exceeds the maximum Annual Additions limitation set forth in Section 6.1 for any
Limitation Year. If Excess Annual Additions are treated according to
Section 6.4, then such Excess Annual Additions will not be deemed Annual
Additions.

-13-



--------------------------------------------------------------------------------



 



1.66   Excess Aggregate Contributions. The term Excess Aggregate Contributions
means, with respect to any Plan Year, the excess of (a) the aggregate
Contribution Percentage Amounts used in computing the numerator of the
Contribution Percentage actually made on behalf of Participants who are HCEs for
such Plan Year, over (b) the maximum Contribution Percentage Amounts permitted
by the ACP Test (determined by hypothetically reducing Contribution Percentage
Amounts made on behalf of Participants who are HCEs in order of their
Contribution Percentages beginning with the highest of such Contribution
Percentages). Such determination will be made after first determining Excess
Elective Deferrals and then determining Excess Contributions.   1.67   Excess
Contributions. The term Excess Contributions means, with respect to any Plan
Year, the excess of (a) the aggregate amount of Employer contributions actually
taken into account in computing the Actual Deferral Percentage of HCEs for such
Plan Year, over (b) the maximum amount of such contributions permitted by the
ADP Test (determined by hypothetically reducing contributions made on behalf of
HCEs in the order of their Actual Deferral Percentages, beginning with the
highest of such percentages).   1.68   Excess Elective Deferrals. The term
Excess Elective Deferrals means those Elective Deferrals of a Participant that
either (a) are made during the Participant’s taxable year and exceed the dollar
limitation under Code §402(g) (including, if applicable, the Catch-up
Contribution Limit as defined in Code §414(v)) for such taxable year; or (b) are
made during a calendar year and exceed the dollar limitation under Code §402(g)
(including, if applicable, the Catch-Up Contribution Limit as defined in Code
§414(v)) for the Participant’s taxable year beginning in such calendar year,
counting only Elective Deferrals made under this Plan and any other plan,
contract or arrangement maintained by the Sponsoring Employer.   1.69   401(k)
Plan. The term 401(k) Plan means a plan which permits the plan’s participants to
have Elective Deferrals made on their behalf to the plan.   1.70   401(m) Plan.
The term 401(m) Plan means a plan which permits or requires the plan’s
participants to make Employee Contributions to the plan, and/or which allocates
Matching Contributions to participants in the plan.   1.71   Fiscal Year. The
term Fiscal Year means the Sponsoring Employer’s 12 consecutive month accounting
year beginning January 1st and ending the following December 31st. If the Fiscal
Year is changed, a short Fiscal Year is established beginning the day after the
last day of the Fiscal Year in effect before this change and ending on the last
day of the new Fiscal Year.   1.72   Forfeiture. The term Forfeiture means
generally the amount by which a Participant’s Account balance attributable to
Employer contributions exceeds his or her Vested Interest in the Participant’s
Account balance attributable to Employer contributions as of the date set forth
in Section 3.11. Furthermore, the term “Forfeiture” means the non-Vested portion
of Matching Contributions that are removed from a Participant’s Account to
correct Excess Aggregate Contributions, and Matching Contributions (both the
Vested and non-Vested portions) removed from a Participant’s Account because
such Matching Contributions relate to Excess Deferrals, Excess Contributions, or
Excess Aggregate Contributions. Lastly, the term “Forfeiture” means any amount
that is removed from a Participant’s Account pursuant to any Employee Plans
Compliance Resolution System (EPCRS) program or any other correction guidance
that is issued by the Internal Revenue Service. No Forfeitures will occur solely
because (a) a Participant withdraws Employee Contributions from the Plan; (b) a
Participant withdraws Elective Deferrals from the Plan; or (c) a Participant
transfers employment from the Sponsoring Employer to an Affiliated Employer or
Adopting Employer (or vice versa).   1.73   Forfeiture Account. The term
Forfeiture Account means the notational bookkeeping account into which all
Forfeitures are placed pending allocation (or other use) pursuant to
Section 3.11(c).   1.74   Form W-2 Compensation. The term Form W-2 Compensation
means wages within the meaning of Code §3401(a) and all other payments of
compensation to an Employee by the Employer (in the course of the Employer’s
trade or business) which is actually paid or made available and is included in
the Employee’s gross income for which the Employer is required to furnish the
Employee a Form W-2 under Code §6041(d), §6051(a)(3) and §6052. Form W-2
Compensation must be determined without regard to any rules under Code §3401(a)
that limit remuneration included in wages based on the nature or location of the
employment or services performed (such as the exception for agricultural labor
in Code §3401(a)(2)).

-14-



--------------------------------------------------------------------------------



 



1.75   Gradually Increasing Age or Service Schedule. The term Gradually
Increasing Age or Service Schedule means, for Plan Years beginning on or after
January 1, 2002, that the allocation formula for all Participants under the Plan
provides for a single schedule of Allocation Rates under which:

  (a)   Series of Bands. The schedule defines a series of bands based on Age,
Years of Service (or Periods of Service), or the number of points representing
the sum of Age and Years of Service (or Periods of Service) with respect to age
and service points, under which the same Allocation Rate applies to all
employees whose Age, Years of Service (or Periods of Service), or Age and
service points are within each band; and     (b)   Smoothly Increasing at
Regular Intervals. The Allocation Rates under the schedule increase smoothly at
regular intervals, within the following meanings:

  (1)   Smoothly Increasing Schedule of Allocation Rates. A schedule of
Allocation Rates increases smoothly if the Allocation Rate for each band within
the schedule is greater than the Allocation Rate for the immediately preceding
band (i.e., the band with the next lower number of years of Age, Years of
Service (or Periods of Service), or Age and service points) by no more than
5 percent (5%). However, a schedule of Allocation Rates will not be treated as
increasing smoothly if the ratio of the allocation rate for any band to the rate
for the immediately preceding band is more than 2.0 or if it exceeds the ratio
of Allocation Rates between the two immediately preceding bands.     (2)  
Regular Intervals. A schedule of Allocation Rates has regular intervals of Age,
Years of Service (or Periods of Service), or Age and service points, if each
band, other than the band associated with the highest Age, Years of Service (or
Periods of Service), or Age and service points, is the same length. For this
purpose, if the schedule is based on Age, the first band is deemed to be of the
same length as the other bands if it ends at or before age 25. If the first age
band ends after Age 25, then, in determining whether the length of the first
band is the same as the length of other bands, the starting age for the first
age band is permitted to be treated as Age 25 or any Age earlier than 25. For a
schedule of allocation rates based on Age and service points, the rules of the
preceding two sentences are applied by substituting 25 Age and service points
for age 25. For a schedule of allocation rates based on service, the starting
service for the first service band is permitted to be treated as one Year of
Service (or Period of Service) or any lesser amount of service.

  (c)   Minimum Allocation Rates Permitted. A schedule of Allocation Rates under
the Plan is considered to increase smoothly at regular intervals if a minimum
uniform Allocation Rate is provided for all Participants or the Top Heavy
Minimum Allocation described in Code §416(c)(2) is provided for all Non-Key
Employees (either because the Plan is Top Heavy or without regard to whether the
Plan is Top Heavy) if the schedule satisfies one of the following conditions:

  (1)   Hypothetical Schedule. The Allocation Rates under the Plan that are
greater than the minimum Allocation Rate can be included in a hypothetical
schedule of Allocation Rates that increases smoothly at regular intervals, where
the hypothetical schedule has a lowest allocation rate no lower than 1% of Code
§414(s) Compensation; or     (2)   Schedule of Allocation Rates Based on Age. If
the Plan is using a schedule of Allocation Rates based on Age, for each Age band
in the schedule that provides an Allocation Rate greater than the minimum
Allocation Rate, then there could be a Participant in that Age band with an
Equivalent Accrual Rate that is less than or equal to the Equivalent Accrual
Rate that would apply to a Participant whose Age is the highest Age for which
the Allocation Rate equals the minimum Allocation Rate.

1.76   HCE. The term HCE means a Highly Compensated Employee.   1.77   Highly
Compensated Employee. The term Highly Compensated Employee means any Employee
who (a) was a 5% owner as defined in Code §416(i)(1)(B)(i) at any time during
the Plan Year or during the look-back year. In determining whether an Employee
is a Highly Compensated Employee based on his or her status as a 5% owner, the
look-back year will be the 12-month period immediately preceding the Plan Year
for which the determination is being made; or (b) for the look-back year, had
Code §415(c)(3) Compensation in excess of $80,000 as adjusted under Code §415(d)
(except that the base period will be the calendar quarter ending September 30,
1996). In determining if an Employee is a Highly Compensated Employee based on
Code §415(c)(3) Compensation, the look-back year will be the 12-month period
immediately preceding the Plan Year for which the determination is

-15-



--------------------------------------------------------------------------------



 



    being made, and the top paid group election in Code §414(q)(3) will not be
applied. In determining if an individual is a highly compensated former
Employee, the rules for determining which Employees are Highly Compensated
Employees for the Plan Year for which the determination is being made (in
accordance with Temporary Regulation §1.414(q)-1T, A-4 and Notice 97-45) will be
applied. If the Employer maintains more than one qualified retirement plan, this
Section will be applied in a uniform, consistent manner to all such plans.

1.78   Hour of Service. The term Hour of Service means, with respect to any
provision of the Plan in which service is determined by the elapsed time method,
each hour for which an Employee is paid, or is entitled to payment, by the
Employer or an Affiliated Employer for the performance of duties. With respect
to any provision of the Plan in which service is determined by counting an
Employee’s Hours of Service, the meaning of the term Hour of Service will be
determined in accordance with the following provisions:

  (a)   Determination of Hours. The term Hour of Service means (1) each hour for
which an Employee is paid, or entitled to payment, for the performance of duties
for the Employer or an Affiliated Employer, which will be credited to the
Employee for the computation period in which the duties are performed; (2) each
hour for which an Employee is paid, or entitled to payment, by the Employer or
an Affiliated Employer on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty or leave of absence, except that no more than 501 Hours
of Service will be credited under this clause (2) for any single continuous
period (regardless of whether such period occurs in a single computation
period); and (3) each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Employer or an Affiliated
Employer, except that the same Hours of Service will not be credited both under
clause (1) or clause (2), as the case may be, and under this clause (3), and
these Hours of Service will be credited to the Employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made. Hours of
Service under this paragraph will be calculated and credited pursuant to
Department of Labor Regulation §2530.200b-2, which is incorporated herein by
reference. Furthermore, Hours of Service will be credited for any individual who
is considered to be an Employee under Code §414(n) for purposes of this Plan.  
  (b)   Maternity or Paternity Leave. Solely for purposes of determining whether
a Break in Service has occurred in a computation period for purposes of an
Employee’s eligibility for Plan participation, Vesting, and benefit
accrual/allocation, an individual on Maternity or Paternity Leave will receive
credit for up to 501 Hours of Service which would otherwise have been credited
to such individual but for such absence, or in any case in which such hours
cannot be determined, eight (8) Hours of Service per day of such absence. The
Hours of Service credited for a Maternity or Paternity Leave will be credited in
the computation period in which the absence begins if the crediting is necessary
to prevent a Break in Service in that computation period, or in all other cases,
in the following computation period.     (c)   Use of Equivalencies.
Notwithstanding paragraph (a), the Administrator may elect for all Employees or
for one or more different classifications of Employees (provided such
classifications are reasonable, are consistently applied, and are
nondiscriminatory) to apply one or more of the following equivalency methods in
determining an Employee’s Hours of Service. Under such equivalency methods, an
Employee will be credited with (1) 190 Hours of Service for each month that he
or she is credited with at least one Hour of Service during that month; (2) 95
Hours of Service for each semi-monthly period that he or she is credited with at
least one Hour of Service during that semi-monthly period; (3) 45 Hours of
Service for each week that he or she is credited with at least one Hour of
Service during that week; and/or (4) 10 Hours of Service for each day that he or
she is credited with at least one Hour of Service during that day.

1.79   Hypothetical Entry Date. The term Hypothetical Entry Date means, with
respect to a Plan (or a component of a Plan) that provides that Otherwise
Excludable Participants are eligible to participate in the Plan (or component of
the Plan), the date that an Otherwise Excludable Participant would
hypothetically enter the Plan (or component of the Plan) and would no longer be
considered an Otherwise Excludable Participant had the Plan (or component of the
Plan) used the statutory maximum age and service requirements of Code
§410(a)(1)(A) as the eligibility requirements for the Plan (or component of the
Plan). The Hypothetical Entry Date for purposes of this Plan is the Employee’s
maximum statutory entry date under Code §410(a)(4) after the Employee satisfies
the maximum statutory age and service requirements under Code §410(a)(1)(A).

-16-



--------------------------------------------------------------------------------



 



1.80   Immediately Distributable. The term Immediately Distributable means any
part of the Participant’s benefit that could be distributed to the Participant
(or the Participant’s surviving Spouse) before the Participant reaches (or would
have reached if not deceased) the later of his or her Normal Retirement Age or
Age 62.   1.81   Independent Contractor. The term Independent Contractor means
an individual who is not reported on the payroll records of the Employer or an
Affiliated Employer as a common law employee. The determination of whether an
individual is an Independent Contractor will be based upon the facts and
circumstances and upon the guidance of Revenue Ruling 87-41.   1.82   Key
Employee. The term Key Employee means, in determining whether the Plan is Top
Heavy for Plan Years beginning on or after January 1, 2002, any Employee, former
Employee or deceased Employee who at any time during the Plan Year that includes
the Determination Date is (a) an officer of the Employer having annual Code
§415(c)(3) Compensation greater than $130,000 (as adjusted under Code
§416(i)(1)(A) for Plan Years beginning after December 31, 2002); (b) a 5% owner
as defined in Code §416(i)(1)(B)(i); or (c) a 1% owner as defined in Code
§416(i)(1)(B)(ii) whose annual Code §415(c)(3) Compensation is more than
$150,000. The determination of who is a Key Employee will be made in accordance
with Code §416(i)(1), the applicable Regulations, and other guidance issued
thereunder. With respect to Employees who are treated as Key Employees by reason
of being officers pursuant to clause (a), the following rules apply:

  (a)   Definition of Officer. The term “officer” means generally an
administrative executive who is in regular and continued service (a continuity
of service), and excludes an individual who is employed for a special and single
transaction. Whether an individual is an officer will be determined upon the
basis of all the facts and circumstances, including the source of the
individual’s authority, the term for which the individual is elected or
appointed, and the nature and extent of the individual’s duties. An Employee who
merely has the title of an officer but not the authority of an officer is not an
officer for purposes of determining whether the Employee is a Key Employee.
Similarly, an Employee who does not have the title of an officer but has the
authority of an officer is an officer for purposes of determining whether the
Employee is a Key Employee.     (b)   Number of Officers Taken Into Account.
There is no minimum number of officers that must be taken into account. After
aggregating all Employees (including Leased Employees) of the Sponsoring
Employer and Affiliated Employers, there is a maximum limit to the number of
officers that are to be taken into account as officers for the entire group
consisting of the Sponsoring Employer and Affiliated Employers. The number of
Employees that the Sponsoring Employer and Affiliated Employers has for the Plan
Year containing the Determination Date is the greatest number of Employees the
Sponsoring Employer and Affiliated Employers had during that Plan Year, and
Employees include only those individuals who perform services for the Sponsoring
Employer and Affiliated Employers during that Plan Year. However, in determining
the number of officers taken into account, Employees described in Code
§414(q)(5) will be excluded. If the number of Employees (including part-time
Employees) of the Sponsoring Employer and Affiliated Employers is less than or
equal to 30 Employees, then no more than 3 Employees will be treated as Key
Employees for the Plan Year containing the Determination Date by reason of being
officers. If the number of Employees of the Sponsoring Employer and Affiliated
Employers is greater than 30 but less than or equal to 500, then no more than
10% of the number of Employees will be treated as Key Employees by reason of
being officers. If 10% of the number of Employees is not an integer, then the
maximum number of individuals to be treated as Key Employees by reason of being
officers will be increased to the next integer. If the number of Employees of
the Sponsoring Employer and Affiliated Employers exceeds 500, then no more than
50 Employees will be treated as Key Employees for the Plan Year containing the
Determination Date by reason of being officers. This limited number of officers
is comprised of the individual officers, selected from the group of all
individuals who are officers in the Plan Year containing the Determination Date,
who have annual Code §415(c)(3) Compensation during the Plan Year containing the
Determination Date greater than $130,000 (as adjusted under Code §416(i)(1) for
Plan Years beginning after December 31, 2002), and who had the largest annual
Code §415(c)(3) Compensation during the Plan Year containing the Determination
Date.

1.83   Leased Employee. The term Leased Employee means any person (other than an
Employee of the recipient-Employer) who pursuant to an agreement between the
recipient-Employer and other person (known as the “Leasing Organization”) has
performed services for the recipient-Employer (or for the recipient-Employer and
related persons determined in accordance with Code §414(n)(6)) on a
substantially full time basis for a period of at least one year, and such
services are performed under primary direction or control by the
recipient-Employer. Contributions or benefits provided to a Leased Employee by
the Leasing Organization attributable to services performed for the
recipient-Employer will be treated as provided by the recipient-Employer. A
Leased Employee

-17-



--------------------------------------------------------------------------------



 



    will not be considered an Employee of the recipient-Employer if (a) the
Leased Employee is covered by a money purchase plan providing (1) a
non-integrated Employer contribution of at least 10% of the Leased Employee’s
Code §415(c)(3) Compensation; (2) immediate participation; and (3) full and
immediate vesting; and (b) Leased Employees do not constitute more than 20% of
the recipient-Employer’s non-highly compensated work force.

1.84   Life Expectancy. The term Life Expectancy means, for purposes of required
minimum distributions under Section 5.9, life expectancy as computed by use of
the Single Life Table in Regulation §1.401(a)(9)-9, Q&A 1.   1.85   Limitation
Year. The term Limitation Year means the Plan Year. If the Limitation Year is
amended to a different 12-consecutive month period, then the new Limitation Year
must begin on a date within the Limitation Year in which the amendment is made.
  1.86   Matching Contribution. The term Matching Contribution means either
(a) an ADP Safe Harbor Matching Contribution; (b) an ACP Safe Harbor Matching
Contribution; (c) a Qualified Matching Contribution; or (d) a Non-Safe Harbor
Matching Contribution, depending on the context in which the term is used in the
Plan.   1.87   Matching Contribution Account. The term Matching Contribution
Account means the sub-account to which a Participant’s Matching Contributions
are allocated.   1.88   Matching Rate. The term Matching Rate means:

  (a)   Matching Contributions With Respect to Elective Deferrals. If the Plan
provides a Matching Contribution with respect to a Participant’s Elective
Deferrals (but not Employee Contributions), then generally the Non-Safe Harbor
Matching Contributions made for a Participant divided by the Participant’s
Elective Deferrals for the Plan Year. If the Matching Rate is not the same for
all levels of Elective Deferrals for a Participant, the Participant’s Matching
Rate is determined by assuming that a Participant’s Elective Deferrals are equal
to 6% of such Participant’s Code §414(s) Compensation.     (b)   Matching
Contributions With Respect to Elective Deferrals and Employee Contributions. If
the Plan provides a Matching Contribution with respect to a Participant’s
Employee Contributions and Elective Deferrals, then generally the Non-Safe
Harbor Matching Contributions made for a Participant divided by the sum of the
Participant’s Employee Contributions and Elective Deferrals for the Plan Year.
If the Matching Rate is not the same for all levels of Employee Contributions
and Elective Deferrals for a Participant, the Participant’s Matching Rate is
determined by assuming that the sum of a Participant’s Employee Contributions
and Elective Deferrals is equal to 6% of the Participant’s Code §414(s)
Compensation.     (c)   Matching Contributions With Respect to Employee
Contributions. If the Plan provides a Matching Contribution with respect to a
Participant’s Employee Contributions (but not Elective Deferrals), then
generally the Non-Safe Harbor Matching Contributions made for a Participant
divided by the Participant’s Employee Contributions for the Plan Year. If the
Matching Rate is not the same for all levels of Employee Contributions for a
Participant, the Participant’s Matching Rate is determined by assuming that a
Participant’s Employee Contributions are equal to 6% of such Participant’s Code
§414(s) Compensation.

1.89   Maternity or Paternity Leave. The term Maternity or Paternity Leave means
an Employee’s absence from work because of (a) the Employee’s pregnancy; (b) the
birth of the Employee’s child; (c) the placement of a child with the Employee in
connection with the adoption of such child by the Employee; or (d) the need to
care for such child for a period beginning immediately following the child’s
birth or placement as set forth above.   1.90   Minimum Aggregate Allocation
Gateway. The term Minimum Aggregate Allocation Gateway means, for Plan Years
beginning on or after January 1, 2002, in the case where this Plan (or any other
defined contribution plan that is aggregated with this Plan) is aggregated with
any defined benefit plan for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for the defined
contribution plan(s), a minimum Aggregate Normal Allocation Rate that must be
provided to each Non-Highly Compensated Employee. Notwithstanding the above, in
determining the Benefiting Participants for purposes of the Minimum Aggregate
Allocation Gateway, the permissive disaggregation rules under Regulation
§1.410(b)-6(b)(3)(ii) and §1.410(b)-7(c)(3) will be applied. The Minimum
Aggregate Allocation Gateway is subject to the following rules:

-18-



--------------------------------------------------------------------------------



 



  (a)   Minimum Aggregate Allocation Gateway Amount. The amount of the Minimum
Aggregate Allocation Gateway is equal to the lesser of (1) 7.5% of Code
§415(c)(3) Compensation; or (2) an Aggregate Normal Allocation Rate based upon
the following formula:

  (1)   One-Third Formula. If the Aggregate Normal Allocation Rate of the HCE
with the highest aggregate allocation rate is less than 15%, then the Aggregate
Normal Allocation Rate for each NHCE must be at least one-third (1/3) of the
Aggregate Normal Allocation Rate of the HCE with the highest Aggregate Normal
Allocation Rate.     (2)   5% Formula. If the Aggregate Normal Allocation Rate
of the HCE with the highest Aggregate Normal Allocation Rate is between 15% and
25%, then the Aggregate Normal Allocation Rate for each NHCE must be at least 5%
of Code §415(c)(3) Compensation.     (3)   5% Plus Formula. If the Aggregate
Normal Allocation Rate of the HCE with the highest Aggregate Normal Allocation
Rate exceeds 25%, then the Aggregate Normal Allocation Rate for each NHCE must
be at least 5% plus one percentage point for each five percentage point
increment (or portion thereof) by which the Aggregate Normal Allocation Rate of
the HCE with the highest Aggregate Normal Allocation Rate exceeds 25% (e.g., if
the Aggregate Normal Allocation Rate of the HCE with the highest Aggregate
Normal Allocation Rate exceeds 25% but not 30%, then the Aggregate Normal
Allocation Rate for each NHCE must be at least 6%; if the Aggregate Normal
Allocation Rate of the HCE with the highest Aggregate Normal Allocation Rate
exceeds 30% but not 35%, then the Aggregate Normal Allocation Rate for each NHCE
must be at least 7%).

  (b)   Averaging of Equivalent Allocation Rates for NHCEs. For purposes of this
definition, the Plan is permitted to treat each Non-Highly Compensated Employee
who benefits under the defined benefit plan as having an equivalent normal
allocation rate equal to the average of the equivalent normal allocation rates
under the defined benefit plan for all Non-Highly Compensated Employees
benefiting under that plan.     (c)   No Permitted Disparity. For purposes of
this definition, the Aggregate Normal Allocation Rate must not take into account
the imputation of permitted disparity under Regulation §1.401(a)(4)-7.     (d)  
Compensation Limited to Compensation After Entry Date. For purposes of
determining if the Minimum Aggregate Allocation Gateway of paragraph (a) has
been satisfied, Code §415(c)(3) Compensation will be limited to the
Participant’s Code §415(c)(3) Compensation on and after a Participant’s Entry
Date of the Plan’s component subject to the Minimum Aggregate Allocation
Gateway.     (e)   Treatment of Otherwise Excludable Participants. For purposes
of the Minimum Aggregate Allocation Gateway, Otherwise Excludable Participants
will not be considered.

1.91   Minimum Allocation Gateway. The term Minimum Allocation Gateway means,
for Plan Years beginning on or after January 1, 2002, a minimum allocation that
must be provided to each Non-Highly Compensated Employee who receives an
allocation of any Non-Elective Contribution (including any ADP Safe Harbor
Non-Elective Contribution) or any Qualified Non-Elective Contribution under this
Plan (or any other defined contribution plan that is aggregated with this Plan)
that performs the general test for non-discrimination based upon Equivalent
Accrual Rates as set forth in Regulation §1.401(a)(4)-8. Notwithstanding the
above, in determining the Benefiting Participants for purposes of the Minimum
Allocation Gateway, the permissive disaggregation rules under Regulation
§1.410(b)-6(b)(3)(ii) and §1.410(b)-7(c)(3) will be applied. The Minimum
Allocation Gateway is subject to the following rules:

  (a)   Minimum Allocation Gateway Satisfied So Long As This Plan Is Not
Aggregated With Any Defined Benefit Plan. The Minimum Allocation Gateway can be
utilized so long as neither this Plan nor any other defined contribution plan
(that is aggregated with this Plan) is aggregated with any defined benefit plan
in applying the general test for non-discrimination based upon Equivalent
Accrual Rates for the defined contribution plan(s). If this Plan or any other
defined contribution plan (that is aggregated with this Plan) is aggregated with
any defined benefit plan for purposes of applying the general test for
non-discrimination based upon Equivalent Accrual Rates for the defined
contribution plan(s), then the Minimum Allocation Gateway pursuant to this
definition will not satisfy the requirements of Regulation §1.401(a)(4)-9.

-19-



--------------------------------------------------------------------------------



 



  (b)   Minimum Allocation Gateway Amount. The amount of the Minimum Allocation
Gateway is equal to the lesser of (1) five percent (5%) of the Participant’s
Code §415(c)(3) Compensation; or (2) one-third of the Allocation Rate of the
Highly Compensated Employee with the highest Allocation Rate.     (c)  
Satisfaction of Minimum Allocation Gateway. The Minimum Allocation Gateway may
be satisfied with any Non-Elective Contributions (including any ADP Safe Harbor
Non-Elective Contributions) or any Qualified Non-Elective Contributions.     (d)
  No Permitted Disparity. For purposes of this definition, allocations and
Allocation Rates must not take into account the imputation of permitted
disparity under §1.401(a)(4)-7.     (e)   Compensation Limited to Compensation
After Entry Date. For purposes of determining if the Minimum Allocation Gateway
of paragraph (b) has been satisfied, Code §415(c)(3) Compensation will be
limited to the Participant’s Code §415(c)(3) Compensation on and after a
Participant’s Entry Date of the Plan’s component subject to the Minimum
Allocation Gateway.     (f)   Treatment of Otherwise Excludable Participants.
For purposes of the Minimum Allocation Gateway, Otherwise Excludable
Participants will not be considered.

1.92   Named Fiduciary. The term Named Fiduciary means the Administrator or
other fiduciary named by the Administrator to control and manage the operation
and administration of the Plan. To the extent authorized by the Administrator, a
Named Fiduciary may delegate its responsibilities to a third party or parties.
The Employer is also a Named Fiduciary.   1.93   NHCE. The term NHCE means a
Non-Highly Compensated Employee.   1.94   Non-Elective Contribution. The term
Non-Elective Contribution means an ADP Safe Harbor Non-Elective Contribution,
and/or a Non-Safe Harbor Non-Elective Contribution, depending on the context in
which the term is used in the Plan. Furthermore, the term Non-Elective
Contribution means any Top Heavy Minimum Allocation that may be required under
the terms of the Plan.   1.95   Non-Highly Compensated Employee. The term
Non-Highly Compensated Employee means any Employee who is not a Highly
Compensated Employee.   1.96   Non-Key Employee. The term Non-Key Employee means
any Employee who is not a Key Employee. A former Key Employee (a Key Employee
during any Plan Year prior to the Plan Year that includes the Determination
Date) is a Non-Key Employee for purposes of determining whether such former Key
Employee is required to receive a Top Heavy Minimum Allocation; however, a
former Key Employee is ignored for purposes of determining whether the Plan is
Top Heavy.   1.97   Non-Safe Harbor 401(k) Plan. The term Non-Safe Harbor 401(k)
Plan means a 401(k) Plan which does not automatically satisfy the ADP Test under
Code §401(k).   1.98   Non-Safe Harbor 401(m) Plan. The term Non-Safe Harbor
401(m) Plan means a 401(m) Plan which does not automatically satisfy the ADP
Test under Code §401(m).   1.99   Non-Safe Harbor Matching Contribution. The
term Non-Safe Harbor Matching Contribution means an Employer contribution made
to this or any other defined contribution plan on behalf of a Participant on
account of a Participant’s Elective Deferrals and/or a Participant’s Voluntary
Employee Contributions made by such Participant under a plan maintained by the
Sponsoring Employer. Non-Safe Harbor Matching Contributions are not intended to
automatically satisfy the ACP Test.   1.100   Non-Safe Harbor Matching
Contribution Account. The term Non-Safe Harbor Matching Contribution Account
means the account to which a Participant’s Non-Safe Harbor Matching
Contributions are allocated.   1.101   Non-Safe Harbor Non-Elective
Contribution. The term Non-Safe Harbor Non-Elective Contribution means an
Employer contribution that (a) is allocated to a Participant’s Non-Safe Harbor
Non-Elective Contribution Account, (b) the Participant may not elect to receive
in cash until such contributions are distributed from the Plan; and (c) is not
intended to be used to automatically satisfy the ADP Test.

-20-



--------------------------------------------------------------------------------



 



1.102   Non-Safe Harbor Non-Elective Contribution Account. The term Non-Safe
Harbor Non-Elective Contribution Account means the account to which a
Participant’s Non-Safe Harbor Non-Elective Contributions are allocated.   1.103
  Normal Accrual Rate. The term Normal Accrual Rate means, for a Participant for
a Plan Year, the increase in the Participant’s accrued benefit (within the
meaning of Code §411(a)(7)(A)(i)) during the measurement period, divided by the
Participant’s testing service during the measurement period, and expressed
either as a dollar amount or as a percentage of the Participant’s average annual
Code §414(s) Compensation.   1.104   Normal Form of Distribution. The term
Normal Form of Distribution means the form in which a Participant’s benefit will
be distributed absent an election to the contrary, as set forth in Sections 5.1,
5.3 and 5.4.   1.105   Normal Retirement Age. The term Normal Retirement Age
means Age 65. There is no mandatory retirement Age under the terms of the Plan.
  1.106   Normal Retirement Date. The term Normal Retirement Date means the same
date a Participant reaches Normal Retirement Age.   1.107   Otherwise Excludable
Participant. The term Otherwise Excludable Participant means a Participant in
the Plan (or a component of the Plan) who (a) has not satisfied the statutory
maximum age and service requirements set forth in Code §410(a)(1)(A), and
(b) has not reached such Participant’s Hypothetical Entry Date.   1.108  
Optional Form of Distribution. The term Optional Form of Distribution means a
form of distribution other than the Normal Form of Distribution as set forth in
Sections 5.1, 5.3 and 5.4.   1.109   Participant. The term Participant means
anyone who has met the eligibility and participation requirements under
Article 2 of the Plan. In addition, if the Plan utilizes the failsafe allocation
provisions of Section 3.13, then the term Participant means any Employee who
receives a failsafe allocation, even if such Employee is not an Eligible
Employee and/or has not satisfied the eligibility and participation requirements
of the Plan. Furthermore, the Sponsoring Employer may elect at any time to
reclassify any Employee who had been excluded from participating in the Plan (or
a component of the Plan) to be a Participant through a Plan amendment that is
retroactively applied for one or more prior Plan Years because the Plan (or a
component of the Plan) failed to satisfy for such Plan Year one of the tests set
forth in Code §410(b)(1)(A), (B) or (C), or for any other reason required to
maintain the tax exempt status of the Plan. However, an individual who is no
longer an Employee will cease to be a Participant if his or her entire Plan
benefit (a) is fully guaranteed by an insurance company and legally enforceable
at the sole choice of such individual against such insurance company, provided
that a contract, Policy, or certificate describing the individual’s Plan
benefits has been issued to such individual; (b) is paid in a lump sum
distribution which represents such individual’s entire interest in the Plan; or
(c) is paid in some other form of distribution and the final payment thereunder
has been made.   1.110   Participant’s Account. The term Participant’s Account
means the account to which is allocated a Participant’s share of Employer
contributions and Employee Contributions; earnings or losses; and, if
applicable, Forfeitures. A Participant’s Account will also include the proceeds
of any Policies purchased on the Participant’s life under Section 7.2. Each
Participant’s Account will be divided (where applicable) into the following
sub-accounts for accounting purposes: the Pre-Tax Elective Deferral Account; the
Roth Elective Deferral Account; the Non-Safe Harbor Matching Contribution
Account; the Non-Safe Harbor Non-Elective Contribution Account; the Qualified
Matching Contribution Account; the Qualified Non-Elective Contribution Account;
the ADP Safe Harbor Matching Contribution Account; the ADP Safe Harbor
Non-Elective Contribution Account; the ACP Safe Harbor Matching Contribution
Account; the Voluntary Employee Contribution Account; the Mandatory Employee
Contribution Account; the Deemed IRA Contribution Account; the Rollover
Contribution Account; the Transfer Account; and any other sub-accounts the
Administrator may determine necessary from time to time.   1.111   Participant’s
Account Balance. The term Participant’s Account Balance means, for purposes of
required minimum distributions under Section 5.9, the balance of the
Participant’s Account as of the last Valuation Date in the Valuation Calendar
Year, increased by any contributions made and allocated or forfeitures allocated
to the Account as of dates in the Valuation Calendar Year after the Valuation
Date and decreased by distributions made in the Valuation Calendar Year after
the Valuation Date. The Participant’s Account Balance for the Valuation Calendar
Year includes any amounts rolled over or transferred to the Plan either in the
Valuation Calendar Year or in the Distribution Calendar Year if distributed or
transferred in the Valuation Calendar Year.

-21-



--------------------------------------------------------------------------------



 



1.112   Period of Service. The term Period of Service means, with respect to any
provision of the Plan in which service is determined by the Elapsed Time Method,
a period of time during which the Employee is employed with the Employer or an
Affiliated Employer (or any business entity which was an Adopting Employer)
commencing on an Employee’s Employment Commencement Date or Reemployment
Commencement Date and ending on the date that the Employee’s Period of Severance
begins, and a 1-Year Period of Service and all other Periods of Service will be
determined in accordance with the following provisions:

  (a)   Definition of Period of Severance and 1-Year Period of Severance. The
term Period of Severance means a continuous period of time during which the
Employee is not employed by the Employer. A Period of Severance begins on the
earlier of (1) the date on which an Employee retires, dies, quits or is
discharged from employment by the Employer or an Affiliated Employer, or (2) the
first anniversary of the first date on which an Employee remains absent from
service with the Employer or an Affiliated Employer (with or without pay) for
any reason other than the Employee retiring, dying, quitting or being discharged
from employment by the Employer or an Affiliated Employer, such as for vacation,
holiday, illness, incapacity (including disability), layoff, jury duty, military
duty or leave of absence. However, in the case of an Employee who is absent from
work for Maternity or Paternity Leave, the 12-consecutive month period beginning
on the first anniversary of the first date of such absence under clause (2) of
the previous sentence will not constitute a Period of Severance. A Period of
Severance ends as of an Employee’s Reemployment Commencement Date. The term
1-Year Period of Severance means a 12-consecutive month Period of Severance
during which an Employee fails to perform an Hour of Service.     (b)   Hours of
Service During a Period of Severance. If an Employee performs an Hour of Service
during a period which would otherwise be considered a Period of Severance under
paragraph (a), then the Plan must count such period as a Period of Service and
the Employee will receive credit for such Period of Service.     (c)  
Definition of 1-Year Period of Service. The term 1-Year Period of Service means
a 12-consecutive month Period of Service. An Employee will receive credit for
Periods of Service of less than 12-consecutive months by aggregating (subject to
the limitations below) all non-successive Periods of Service and all Periods of
Service which are fractional years or which do not constitute a whole 1-Year
Period of Service, regardless of whether consecutive. Fractional periods of a
year are expressed in terms of days, on the basis that a day of service is
credited if an Employee is credited with an Hour of Service during such day, and
on the basis that 12 months of service (30 days being deemed to be a month of
service in the case of the aggregation of fractional months of service) or
365 days of service equals a 1-Year Period of Service. An Employee will also be
credited for all purposes, as applicable, with a fractional Period of Service
for any Period of Severance that is less than a 1-Year Period of Severance.    
(d)   Prior Service Credit. For purposes of determining an Employee’s
eligibility to participate in the Plan under Section 2.1 and determining an
Employee’s vesting under Section 4.6, an Employee who was employed by After
Hours Formalwear, Inc. on April 9, 2007, shall also receive for a computation
period an Hour of Service credit for each “Hour of Service” (as that term was
defined in the After Hours Formalwear Profit Sharing Plan) that was credited to
such Employee under the After Hours Formalwear Profit Sharing Plan as of
April 9, 2007.     (e)   Reemployment of an Employee Before a Break In Service
and Before Eligibility Requirements Are Satisfied. For any Plan Year in which
the eligibility requirements in Section 2.1 are based on the Elapsed Time
Method, if an Employee Terminates Employment with the Employer prior to
satisfying the eligibility requirements in Section 2.1 and the Employee is
subsequently reemployed by the Employer before incurring a Break in Service,
then the Employee’s pre-termination Period of Service will be counted in
determining the satisfaction of such eligibility requirements and for all other
purposes, as applicable. Furthermore, the Employee will also be credited for all
purposes, as applicable, with a fractional Period of Service for any Period of
Severance that is less than a 1-Year Period of Severance. If the Employee has
satisfied the eligibility requirements in Section 2.1 when such fractional
Period of Service of the previous sentence is added to such Employee’s
pre-termination Period of Service, then the Employee will become a Participant
in the Plan as of the later of (1) the date that the Employee would enter the
Plan had the Employee not Terminated Employment with the Employer, or (2) the
Employee’s Reemployment Commencement Date.     (f)   Re-employment of an
Employee Before a Break In Service and After Eligibility Requirements Are
Satisfied. For any Plan Year in which the eligibility requirements in
Section 2.1 are based on the Elapsed

-22-



--------------------------------------------------------------------------------



 



      Time Method, if an Employee Terminates Employment prior to the Employee’s
Entry Date in Section 2.1, the Employee had satisfied the eligibility
requirements in Section 2.1 as of the Employee’s Termination of Employment, and
the Employee is subsequently reemployed by the Employer before incurring a Break
in Service, then (1) the Employee will become a Participant as of the later of
(A) the date the Employee would enter the Plan had the Employee not Terminated
Employment with the Employer, or (B) the Employee’s Reemployment Commencement
Date, and (2) the Employee’s pre-termination Period of Service will be counted
for all purposes. The Employee will also be credited for all purposes, as
applicable, with a fractional Period of Service for any Period of Severance less
than a 1-Year Period of Severance.

  (g)   Reemployment of a Participant Before a Break In Service. For any Plan
Year in which the eligibility requirements in Section 2.1 are based on the
Elapsed Time Method, if an Employee Terminates Employment after becoming a
Participant and is subsequently reemployed by the Employer before incurring a
Break in Service, then (1) the reemployed Employee will reenter the Plan as of
the Employee’s Reemployment Commencement Date, and (2) the Employee’s
pre-termination Period of Service will be counted for all purposes, as
applicable. Furthermore, the Employee will also be credited for all purposes, as
applicable, with a fractional Period of Service for any Period of Severance that
is less than a 1-Year Period of Severance.     (h)   Reemployment of an Employee
After a Break In Service and Before the Entry Date. For any Plan Year in which
the eligibility requirements in Section 2.1 are based on the Elapsed Time
Method, if an Employee Terminates Employment with the Employer either prior to
or after satisfying the eligibility requirements in Section 2.1 (but before the
Employee’s Entry Date in Section 2.1) and the Employee is subsequently
reemployed by the Employer after incurring a Break in Service, then the
Employee’s Period of Service that was completed prior to the Break in Service
will be recognized, subject to the following provisions:

  (1)   Determination of Period of Service for Eligibility Purposes. Any Period
of Service that was completed prior to an Employee’s Break(s) in Service will
not be counted in determining an Employee’s eligibility to participate in the
Plan if that Period of Service is disregarded pursuant to the Rule of Parity. If
such former Employee’s Period of Service is disregarded under the Rule of
Parity, then the reemployed Employee will be treated as a new Employee for
purposes of Section 2.1 as of the Employee’s Reemployment Commencement Date. If
the Employee has not satisfied the eligibility requirements in Section 2.1 as of
the Employee’s Reemployment Commencement Date and such former Employee’s Period
of Service is not disregarded under the Rule of Parity, then the Employee will
become a Participant in the Plan as of the Entry Date in Section 2.1 after the
Employee has satisfied the eligibility requirements in Section 2.1. If the
Employee has satisfied the eligibility requirements in Section 2.1 as of the
Employee’s Reemployment Commencement Date and such former Employee’s Period of
Service is not disregarded under the Rule of Parity, then the reemployed
Employee will enter the Plan as of the Employee’s Reemployment Commencement
Date.     (2)   Determination of Period of Service for Vesting Purposes. Any
Period of Service completed prior to an Employee’s Break(s) in Service will not
be counted in determining an Employee’s Vesting Interest in the Participant’s
Account balance if that Period of Service is disregarded pursuant to the Rule of
Parity. If such former Employee’s Period of Service is disregarded under the
Rule of Parity, then the reemployed Employee will be treated as a new Employee
for purposes of determining an Employee’s Vesting Interest in the Participant’s
Account balance as of the Employee’s Reemployment Commencement Date.     (3)  
Determination of Period of Service for Benefit Accrual/Allocation Purposes. Any
Period of Service completed prior to an Employee’s Break(s) in Service will not
be counted for benefit accrual or allocation purposes if that Period of Service
is disregarded pursuant to the Rule of Parity. If such former Employee’s Period
of Service is disregarded under the Rule of Parity, then the reemployed Employee
will be treated as a new Employee for benefit accrual or allocation purposes as
of the Employee’s Reemployment Commencement Date.

  (i)   Reemployment of a Participant After a Break In Service. With respect to
any provision of the Plan in which service is determined by the Elapsed Time
Method, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by the Employer
after incurring a Break in Service, then the Employee’s Period of Service that
was completed prior to the Break in Service will be recognized, subject to the
following provisions:

-23-



--------------------------------------------------------------------------------



 



  (1)   Determination of Period of Service for Eligibility Purposes. Any Period
of Service completed prior to an Employee’s Break(s) in Service will not be
counted in determining an Employee’s eligibility to participate in the Plan if
that Period of Service is disregarded under the Rule of Parity. If such former
Employee’s Period of Service is disregarded under the Rule of Parity, the
reemployed Employee will be treated as a new Employee for purposes of
Section 2.1 as of the Employee’s Reemployment Commencement Date. If such former
Employee’s Period of Service is not disregarded under the Rule of Parity, the
reemployed Employee will reenter the Plan as of the Employee’s Reemployment
Commencement Date.     (2)   Determination of Period of Service for Vesting
Purposes. Any Period of Service completed prior to an Employee’s Break(s) in
Service will not be counted in determining an Employee’s Vesting Interest in the
Participant’s Account balance if that Period of Service is disregarded pursuant
to the Rule of Parity. If such former Employee’s Period of Service is
disregarded under the Rule of Parity, then the reemployed Employee will be
treated as a new Employee for purposes of determining an Employee’s Vesting
Interest in the Participant’s Account balance as of the Employee’s Reemployment
Commencement Date.     (3)   Determination of Period of Service for Benefit
Accrual/Allocation Purposes. Any Period of Service completed prior to an
Employee’s Break(s) in Service will not be counted for benefit accrual or
allocation purposes if that Period of Service is disregarded pursuant to the
Rule of Parity. If such former Employee’s Period of Service is disregarded under
the Rule of Parity, then the reemployed Employee will be treated as a new
Employee for benefit accrual or allocation purposes as of the Employee’s
Reemployment Commencement Date.

  (j)   Ignoring Service for Eligibility If Service Requirement for Eligibility
Is More Than a 1-Year Period of Service. Notwithstanding anything in the Plan to
the contrary, if this Plan (or a component of the Plan) at any time provides
that (1) an Employee must complete more than either a 1-Year Period of Service
or a 12-month Period of Service for eligibility purposes, and (2) such Employee
will have a 100% Vested Interest in the Participant’s Account (or the
sub-Account that relates to such component) upon becoming a Participant in the
Plan, then with respect to an Employee who incurs a Break in Service before
satisfying such eligibility requirement, the Employee’s Period of Service that
was completed prior to the Employee’s Break(s) in Service will not be counted
for eligibility purposes.

1.113   Period of Severance. See the definition Period of Service in
Section 1.112 above.   1.114   Permissive Aggregation Group. The term Permissive
Aggregation Group means a group consisting of the Required Aggregation Group
plus any other plan or plans of the Employer which, when considered as a group
with the Required Aggregation Group, would continue to satisfy the requirements
of Code §401(a)(4) and §410.   1.115   Plan. The term Plan means The Men’s
Wearhouse, Inc. 401(k) Savings Plan, as amended from time to time.   1.116  
Plan Year. The term Plan Year means the Plan’s 12 consecutive month accounting
year beginning January 1st and ending the following December 31st. If the Plan
Year is changed, a short Plan Year will be established beginning the day after
the last day of the Plan Year in effect before the change and ending on the last
day of the new Plan Year.   1.117   Policy. The term Policy means a life
insurance policy or annuity contract purchased by the Plan pursuant to the
provisions of Section 7.2 of the Plan.   1.118   Post-Severance Compensation.
The term Post-Severance Compensation means the following amounts that are paid
within 21/2 months after an Employee’s Termination of Employment: (a) payments
that, absent a Termination of Employment, would have been paid to the Employee
while the Employee continued in employment with the Employer and are regular
compensation for services during the Employee’s regular working hours,
compensation for services outside the employee’s regular working hours (such as
overtime or shift differential), commissions, bonuses, or other similar
compensation; and (b) payments for accrued bona fide sick, vacation, or other
leave, but only if the Employee would have been able to use the leave if
employment had continued. Any other payment that is not described in clause
(a) above and clause (b) above is not considered Post-Severance Compensation if
paid after Termination of Employment, even if it is paid within 21/2 months
following Termination of Employment; for example, Post-Severance Compensation
does not include amounts paid after Termination of

-24-



--------------------------------------------------------------------------------



 



    Employment that are severance pay, unfunded nonqualified deferred
compensation, or parachute payments within the meaning of Code §280G(b)(2).
However, the rule of the prior sentence does not apply to payments to an
individual who does not currently perform services for the Employer by reason of
qualified military service (as that term is used in Code §414(u)(1)) to the
extent those payments do not exceed the amounts the individual would have
received if the individual had continued to perform services for the Employer
rather than entering qualified military service; those payments are considered
Compensation.

1.119   Pre-Tax Elective Deferral. The term Pre-Tax Elective Deferral means an
Elective Deferral that is not includible in gross income at the time deferred.  
1.120   Pre-Tax Elective Deferral Account. The term Pre-Tax Elective Deferral
Account means the sub-account of a Participant’s Account to which his or her
Pre-Tax Elective Deferrals are allocated.   1.121   Primarily Defined Benefit in
Character. The term Primarily Defined Benefit in Character means, for Plan Years
beginning on or after January 1, 2002, a combination of defined benefit plan(s)
and defined contribution plan(s) in which, for more than 50% of Non-Highly
Compensated Employees benefiting under the combination of defined benefit and
defined contribution plans, the Normal Accrual Rate for the Non-Highly
Compensated Employees which is attributable to benefits provided by the defined
benefit plan(s) that are part of the combination exceeds the Equivalent Accrual
Rate for the Non-Highly Compensated Employees which is attributable to
contributions under the defined contribution plan(s) that are part of the
combination.   1.122   Prior Year Testing Method. The term Prior Year Testing
Method means the nondiscrimination testing method in which (a) for purposes of
the ADP Test, the ADP for Participants who are HCEs for the Plan Year being
tested is compared to the ADP for Participants who are NHCEs for the Plan Year
prior to the Plan Year being tested; and (b) for purposes of the ACP Test, the
ACP for Participants who are HCEs for the Plan Year being tested is compared to
the ACP for Participants who are NHCEs for the Plan Year prior to the Plan Year
being tested.

1.123   QJSA. The term QJSA means a Qualified Joint and Survivor Annuity.  
1.124   QMAC. The term QMAC means a Qualified Matching Contribution.   1.125  
QMAC Account. The term QMAC Account means a Qualified Matching Contribution
Account.   1.126   QNEC. The term QNEC means a Qualified Non-Elective
Contribution.   1.127   QNEC Account. The term QNEC Account means a Qualified
Non-Elective Contribution Account.   1.128   QPSA. The term QPSA means a
Qualified Pre-Retirement Survivor Annuity.   1.129   Qualified Joint and
Survivor Annuity. The term Qualified Joint and Survivor Annuity means, with
respect to a Participant who is married on the Annuity Starting Date and has not
died before such date, an immediate annuity for the life of the Participant with
a survivor benefit for the life of the Participant’s surviving Spouse which is
not less than 50% nor more than 100% of the annuity that is payable during the
joint lives of the Participant and his or her Spouse and which is the amount of
benefit which can be purchased with the Participant’s Vested Aggregate Account
balance. The survivor benefit will be 50% unless a higher percentage is elected
by the Participant at the time that the Qualified Joint and Survivor Annuity is
to be distributed. With respect to a Participant who is not married on the
Annuity Starting Date and has not died before such date, the term “Qualified
Joint and Survivor Annuity” means an immediate annuity for his or her life.  
1.130   Qualified Matching Contribution. The term Qualified Matching
Contribution means an Employer contribution made to this or any other defined
contribution plan on behalf of a Participant on account of Elective Deferrals,
Voluntary Employee Contributions, and/or Mandatory Employee Contributions made
by such Participant under a plan maintained by the Sponsoring Employer, that is
subject to the distribution (but financial hardship distributions are not
permitted) and nonforfeitability requirements of Code §401(k) when made to the
Plan. Qualified Matching Contributions are available for either the ADP Test or
the ACP Test. Qualified Matching Contributions may be used to satisfy the Top
Heavy Minimum Allocation requirement pursuant to Section 3.12(e). Qualified
Matching Contributions can only be distributed upon the earliest to occur of the
following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in

-25-



--------------------------------------------------------------------------------



 



    Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if on or
before such date, a pre-retirement in-service withdrawal of Qualified Matching
Contributions is permitted under Section 5.17). With respect to clause (d) of
the prior sentence, Qualified Matching Contributions can be distributed (in a
lump sum only) upon termination of the Plan, so long as the Sponsoring Employer
(or an Affiliated Employer) does not maintain an alternative defined
contribution plan at any time during the period beginning on the date of Plan
termination and ending 12 months after all assets have been distributed from the
terminated Plan. However, if at all times during the 24-month period beginning
12 months before the date of Plan’s termination, fewer than 2% of the Employees
who were eligible to participate in the 401(k) Plan as of the date of the Plan’s
termination are eligible to participate in the other defined contribution plan,
the other defined contribution plan is not an alternative defined contribution
plan. In addition, a defined contribution plan is not an alternative defined
contribution plan if the defined contribution plan is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code §403(b), or a plan
that is described in Code §457(b) or Code §457(f).

1.131   Qualified Matching Contribution Account. The term Qualified Matching
Contribution Account means the sub-account of a Participant’s Account to which
his or her Qualified Matching Contributions are allocated.   1.132   Qualified
Non-Elective Contribution. The term Qualified Non-Elective Contribution means an
Employer contribution (other than a Matching Contribution or a Qualified
Matching Contribution) that is allocated to Participant’s Account and that
satisfies the following requirements: (a) a Qualified Non-Elective Contribution
may be used for the purpose of satisfying either the ADP or ACP Test; (b) a
Participant may not elect to receive a Qualified Non-Elective Contribution in
cash until distributed from the Plan; (c) a Qualified Non-Elective Contribution
is subject to the distribution (but financial hardship distributions are not
permitted) and nonforfeitability requirements of Code §401(k) when made to the
Plan. Qualified Non-Elective Contributions may be used to satisfy the Top Heavy
Minimum Allocation requirement under Section 3.12(e). Any allocation formula for
a Qualified Non-Elective Contribution must satisfy the additional requirements
in Regulation §1.401(k)-2(a)(6) in order to be used in the ADP Test and
Regulation §1.401(m)-2(a)(6) in order to be used in the ACP Test. Qualified
Non-Elective Contributions can only be distributed upon the earliest to occur of
the following dates: (a) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (b) a
Participant dies; (c) a Participant suffers a Disability; (d) an event that is
described in Code §401(k)(10) occurs; or (e) a Participant reaches Age 591/2 (if
on or before such date, a pre-retirement in-service withdrawal of Qualified
Non-Elective Contributions is permitted under Section 5.17). With respect to
clause (d) of the prior sentence, Qualified Non-Elective Contributions can be
distributed (in a lump sum only) upon Plan termination so long as the Sponsoring
Employer (or an Affiliated Employer) does not maintain an alternative defined
contribution plan at any time during the period beginning on the date of Plan
termination and ending 12 months after all assets have been distributed from the
terminated Plan. However, if at all times during the 24-month period beginning
12 months before the date of Plan termination, fewer than 2% of the Employees
who were eligible to participate in the 401(k) Plan as of the date of Plan
termination are eligible to participate in the other defined contribution plan,
the other defined contribution plan is not an alternative defined contribution
plan. A defined contribution plan is also not an alternative defined
contribution plan if the defined contribution plan is an employee stock
ownership plan as defined in Code §4975(e)(7) or Code §409(a), a simplified
employee pension as defined in Code §408(k), a SIMPLE IRA plan as defined in
Code §408(p), a plan or contract that is described in Code §403(b), or a plan
described in Code §457(b) or §457(f).   1.133   Qualified Non-Elective
Contribution Account. The term Qualified Non-Elective Contribution Account means
the sub-account of a Participant’s Account to which Qualified Non-Elective
Contributions are allocated.   1.134   Qualified Pre-Retirement Survivor
Annuity. The term Qualified Pre-Retirement Survivor Annuity means a survivor
annuity for the life of a deceased Participant’s surviving Spouse which is equal
to the amount of benefit which can be purchased by 100% of the deceased
Participant’s Vested Aggregate Account determined at the date of death. In
determining a Participant’s Vested Aggregate Account hereunder, any security
interest held by the Plan because of a loan outstanding to the Participant will
be taken into consideration and, if applicable, the Participant’s own deductible
contributions made for Plan Years prior to January 1, 1989 will be disregarded.
  1.135   Reemployment Commencement Date. The term Reemployment Commencement
Date means the first day on which an Employee performs an Hour of Service for an
Employer or an Affiliated Employer following the Employee’s Termination of
Employment.

-26-



--------------------------------------------------------------------------------



 



1.136   Regulation. The term Regulation means any regulation as promulgated by
the Secretary of the Treasury or delegates of the Treasury Department, as
amended and/or renumbered from time to time. If this Plan references a
regulation that is promulgated by any other Department, Agency, Commission, or
other federal entity, then the name of such Department, Agency, Commission, or
other federal entity will be referenced with such regulation.

1.137   Representative Contribution Rate. The term Representative Contribution
Rate means the lowest Applicable Contribution Rate of any Participant who is a
NHCE among a group of Participants who are NHCEs that consists of half of all
Participants who are NHCEs for the Plan Year (or, if greater, the lowest
Applicable Contribution Rate of any Participant who is a NHCE in the group of
all Participants who are NHCEs for the Plan Year and who is employed by the
Sponsoring Employer on the last day of the Plan Year).

1.138   Representative Matching Rate. The term Representative Matching Rate
means the following:

  (a)   Matching Contributions With Respect to Elective Deferrals. If the Plan
provides a Matching Contribution with respect to a Participant’s Elective
Deferrals, then the lowest Matching Rate for any Participant who is a NHCE among
a group of Participants who are NHCEs that consists of half of all Participants
who are NHCEs in the Plan for the Plan Year who make Elective Deferrals for the
Plan Year (or, if greater, the lowest Matching Rate for all Participants who are
NHCEs in the Plan who are employed by the Sponsoring Employer on the last day of
the Plan Year and who make Elective Deferrals for the Plan Year).     (b)  
Matching Contributions With Respect to Elective Deferrals and Employee
Contributions. If the Plan provides a Matching Contribution with respect to the
sum of a Participant’s Employee Contributions and Elective Deferrals, then the
lowest Matching Rate for any Participant who is a NHCE among a group of
Participants who are NHCEs that consists of half of all Participants who are
NHCEs in the Plan for the Plan Year who make either Employee Contributions or
Elective Deferrals for the Plan Year (or, if greater, the lowest Matching Rate
for all Participants who are NHCEs in the Plan who are employed by the
Sponsoring Employer on the last day of the Plan Year and who make either
Employee Contributions or Elective Deferrals for the Plan Year).     (c)  
Matching Contributions With Respect to Employee Contributions. If the Plan
provides a Matching Contribution with respect to a Participant’s Employee
Contributions (but not Elective Deferrals), then the lowest Matching Rate for
any Participant who is a NHCE among a group of Participants who are NHCEs that
consists of half of all Participants who are NHCEs in the Plan for the Plan Year
who make Employee Contributions for the Plan Year (or, if greater, the lowest
Matching Rate for all Participants who are NHCEs in the Plan who are employed by
the Sponsoring Employer on the last day of the Plan Year and who make Employee
Contributions for the Plan Year).

1.139   Required Aggregation Group. The term Required Aggregation Group means a
group consisting of (a) each qualified plan of the Employer in which at least
one Key Employee participates or participated at any time during the Plan Year
containing the Determination Date or any of the four preceding Plan Years
(regardless of whether the plan has terminated); and (b) any other qualified
plan of the Employer which enables a plan described in clause (a) above to
satisfy the requirements of Code §401(a)(4) or §410.   1.140   Required
Beginning Date. The term Required Beginning Date means, with respect to a
Participant who is a 5% owner as defined in Code §416(i)(1)(B)(i), April 1st of
the calendar year following the calendar year in which the Participant reaches
Age 701/2. With respect to Participants who are not 5% owners, Required
Beginning Date means April 1st of the calendar year following the later of the
calendar year in which the Participant reaches Age 701/2 or the calendar year in
which the Participant actually retires, subject to paragraphs (a), (b) and
(c) below:

  (a)   Election to Defer Distribution. Any Participant (other than a 5% owner)
who attains Age 701/2 in years after 1995 may elect by April 1 of the calendar
year following the year in which the Participant attains Age 701/2 (or by
December 31, 1997 in the case of a Participant who attains Age 701/2 in 1996),
to defer distributions until April 1 of the calendar year following the calendar
year in which the Participant retires. If no such election is made, the
Participant will begin receiving distributions by April 1 of the calendar year
following the calendar year in which the Participant attains Age 701/2.     (b)
  Election to Suspend Distribution. Any Participant (other than a 5% owner) who
attains age 701/2 in years prior to 1997 may elect to stop distributions and
then recommence such distributions by April 1 of the calendar year following the
calendar year in which the Participant retires. In such an event, the
Administrator

-27-



--------------------------------------------------------------------------------



 



      may, on a uniform non-discriminatory basis, elect that a new Annuity
Starting Date will begin upon the Participant’s distribution recommencement
date.

  (c)   Elimination of Pre-Retirement Age 701/2 Distribution Option. The
pre-retirement Age 701/2 distribution option will only be eliminated for
Employees who reach Age 701/2 in or after a calendar year that begins after the
later of December 31, 1998, or the adoption date of this amended Plan. The
pre-retirement Age 701/2 distribution option is an optional form of benefit
under which benefits payable in a particular distribution form (including any
modifications that may be elected after benefit commencement) begin at a time
during the period that begins on or after January 1st of the calendar year in
which an Employee reaches Age 701/2 and ends April 1 of the immediately
following calendar year.

1.141   Rollover . The term Rollover means a Rollover Contribution.   1.142  
Rollover Contribution. The term Rollover Contribution means an amount which is
eligible for tax free rollover treatment and is transferred to this Plan from
one or more of the plans the Sponsoring Employer elects, which plans, effective
as of January 1, 2002 (or such later date pursuant to written procedures
established and adopted by the Administrator), may include (a) a qualified plan
under Code §401(a); (b) a qualified annuity plan under Code §403(a); (c) a
qualified annuity under Code §403(b); (d) an individual retirement account under
Code §408(a), without regard to whether the individual retirement account is a
“conduit individual retirement account”; (e) an individual retirement annuity
under Code §408(b), without regard to whether the individual retirement annuity
is a “conduit individual retirement annuity”; and (f) an eligible plan under
Code §457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state.
If this Plan accepts a Rollover Contribution of Roth Elective Deferrals, it will
separately account for the Roth Elective Deferrals and for any prior (and
subsequent) earnings or losses attributable to such Roth Elective Deferrals. A
direct or indirect transfer as defined in Code §401(a)(11) of assets from a
defined benefit plan, a money purchase plan, a target benefit plan, a stock
bonus plan, or a profit sharing plan that provided for a life annuity form of
payment to the Participant will not be considered a Rollover Contribution, but
will be considered a Transfer Contribution. Similarly, any Elective Deferrals
(including QNECs, QMACs, and ADP Safe Harbor Contributions) which are
transferred to this Plan in a direct or indirect trustee-to-trustee transfer
from another qualified plan and which are subject to the limitations in
Regulation §1.401(k)-1(d) will not be considered a Rollover Contribution but a
Transfer Contribution.   1.143   Rollover Contribution Account. The term
Rollover Contribution Account means the account to which a Participant’s
Rollover Contributions, if any, are allocated.   1.144   Rollover Participant.
The term Rollover Participant means an Employee who has made a Rollover
Contribution into the Plan but who is not eligible to participate in any other
component of the Plan.   1.145   Roth Elective Deferral. The term Roth Elective
Deferral means a Participant’s Elective Deferral that (a) is includible in the
Participant’s gross income at the time that the Elective Deferral is deferred,
and (b) has been irrevocably designated as a Roth Elective Deferral by the
Participant in his or her deferral election.   1.146   Roth Elective Deferral
Account. The term Roth Elective Deferral Account means the account into which a
Participant’s Roth Elective Deferrals are allocated and deposited. No
contributions other than Roth Elective Deferrals and properly attributable
earnings will be credited to each Participant’s Roth Elective Deferral Account;
and gains, losses and other credits or charges will be allocated on a reasonable
and consistent basis to such Roth Elective Deferral Account. The Plan will
maintain a record of the amount of Roth Elective Deferrals in each Participant’s
Roth Elective Deferral Account. Distributions from a Participant’s Roth Elective
Deferral Account (other than corrective distributions) are not includible in the
Participant’s gross income if the distribution is made after 5 years and after
the Participant’s death, disability, or age 591/2. Earnings on corrective
distributions of Roth Elective Deferrals are includible in the Participant’s
gross income in the same manner as earnings on corrective distributions of
Pre-tax Elective Deferrals; however, corrective distributions of Roth Elective
Deferrals are not includible in the Participant’s gross income.   1.147   Rule
of Parity. The term Rule of Parity means a rule that is used for purposes of
determining an Employee’s eligibility to participate in the Plan, Vesting, and
benefit accrual/allocation (if applicable) to determine the Year(s) of Service
or 1-Year Period(s) of Service of a non-Vested Employee who Terminates
Employment and is subsequently reemployed by the Employer after incurring a
Break in Service, determined as follows: Year(s) of Service or 1-Year Period(s)
of Service, as applicable, completed prior to the Employee’s Break(s) in Service
will

-28-



--------------------------------------------------------------------------------



 



    not be counted if the Employee’s total number of consecutive Break(s) in
Service equals or exceeds the greater of (a) five, or (b) the Employee’s
aggregate number of Year(s) of Service or 1-Year Period(s) of Service, as
applicable, credited prior to incurring the Break(s) in Service. In computing an
Employee’s aggregate number of Year(s) of Service or 1-Year Period(s) of Service
under this Section, Year(s) of Service or 1-Year Period(s) of Service, as
applicable, previously disregarded under prior applications of the Rule of
Parity will not be counted.

1.148   Safe Harbor Code §415 Compensation. The term Safe Harbor Code §415
Compensation means an Employee’s compensation as determined under Regulation
§1.415-2(d)(10), to wit: Earned Income, wages, salaries, fees for professional
services and other amounts received (without regard to whether or not an amount
is paid in cash) for personal services actually rendered in the course of
employment with the Sponsoring Employer maintaining the Plan to the extent that
the amounts are includable in gross income (including, but not limited to,
commissions paid salespersons, compensation for services based on a percentage
of profits, commissions on insurance premiums, tips, bonuses, fringe benefits,
and reimbursements, or other expense allowances under a non-accountable plan as
described in Regulation §1.62-2(c)). Safe Harbor Code §415 Compensation includes
amounts paid or made available to the Employee. An Employee’s Safe Harbor Code
§415 Compensation will be determined in accordance with the following
provisions:

  (a)   Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does
not include the following: (1) Employer contributions made by the Employer to a
plan of deferred compensation to the extent that, before the application of the
Code §415 limitations to that plan, the contributions are not includible in the
Employee’s gross income for the taxable year in which contributed; Employer
contributions made on behalf of an Employee to a simplified employee pension
described in Code §408(k) for the taxable year in which contributed; and any
distributions from a plan of deferred compensation for Code §415 purposes,
regardless of whether such amounts are includible in the Employee’s gross income
when distributed; (2) Amounts realized from the exercise of a non-qualified
stock option, or when restricted stock (or property) held by an Employee either
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture; (3) Amounts realized from the sale, exchange or other disposition of
stock acquired under a qualified stock option; and (4) Other amounts which
receive special tax benefits, such as premiums for group-term life insurance
(but only to the extent that the premiums are not includible in the gross income
of the employee), or contributions made by an Employer (whether or not under a
salary deferral agreement) towards the purchase of an annuity described in Code
§403(b) (regardless of whether such the contributions are excludible from an
Employee’s gross income).     (b)   Inclusion of Certain Amounts. Safe Harbor
Code §415 Compensation includes any elective deferral as defined in Code
§402(g)(3) and any amount which is contributed or deferred by the Employer at
the election of the Employee which are not includible in gross income by reason
of Code §125 (including Deemed Code §125 Compensation), Code §132(f)(4), or Code
§457.     (c)   Treatment of Post-Severance Compensation. Effective January 1,
2005, Safe Harbor Code §415 Compensation includes Post-Severance Compensation.

1.149   Safe Harbor 401(k) Contribution. The term Safe Harbor 401(k)
Contribution means, collectively or separately, depending on the context in
which the term is used, an ACP Safe Harbor Matching Contribution, an ADP Safe
Harbor Matching Contribution, and/or an ADP Safe Harbor Non-Elective
Contribution.   1.150   Safe Harbor 401(k) Plan. The term Safe Harbor 401(k)
Plan means a 401(k) Plan which automatically satisfies the ADP Test under Code
§401(k), pursuant to Section 3.16.   1.151   Safe Harbor 401(m) Plan. The term
Safe Harbor 401(m) Plan means a 401(m) Plan which automatically satisfies the
ACP Test under Code §401(m), pursuant to Section 3.17.   1.152   Safe Harbor
Notice. The term Safe Harbor Notice means a written notice provided by the
Employer to all Eligible Employees in accordance with Regulation §1.401(k)-3(d)
and/or §1.401(m)-3(e) and complies with the requirements of Section 3.16 and/or
3.17. In addition to any other election periods that may be provided under the
Plan, each Eligible Employee may make an initial Elective Deferral election or
modify a prior Elective Deferral election during the 30-day period immediately
following his or her receipt of a Safe Harbor Notice.   1.153   Safe Harbor
Participant. The term Safe Harbor Participant means each Employee who satisfies
all of the following conditions: (a) the Employee is an Eligible Employee for
Safe Harbor 401(k) Contribution purposes as

-29-



--------------------------------------------------------------------------------



 



    set forth in a Safe Harbor 401(k) Addendum; (b) the Employee has satisfied
the age and/or service requirements for Safe Harbor 401(k) Contribution purposes
as set forth in a Safe Harbor 401(k) Addendum (unless such requirements have
been waived with respect to the Employee as set forth in a Safe Harbor 401(k)
Addendum; (c) the Employee has entered the Plan as a Participant for Safe Harbor
401(k) Contribution purposes as set forth in a Safe Harbor 401(k) Addendum; and
(d) the Employee is eligible to make an Elective Deferral to the Plan at any
time during the Plan Year or would be eligible to make Elective Deferrals but
for a suspension due to a financial hardship distribution or a statutory
limitation (such as the limits of Code §402(g) or §415).

1.154   Self-Employed Individual. The term Self-Employed Individual means an
individual who owns an interest in the Employer (other than a stock interest)
and has Earned Income for the taxable year from the trade or business for which
the Plan is established or would have had Earned Income but for the fact that
the trade or business had no net profits for the taxable year.   1.155  
Service. The term Service means Years of Service when the Counting of Hours
Method is being used and Periods of Service when the Elapsed Time Method is
being used.   1.156   Sponsor Stock. The term Sponsor Stock means the common
stock of the Sponsoring Employer.   1.157   Sponsoring Employer. The term
Sponsoring Employer means The Men’s Wearhouse, Inc. (and any successor thereto
that elects to assume sponsorship of this Plan).   1.158   Spousal. The term
Spousal means of, or related to, a Spouse.   1.159   Spouse. The term Spouse
means the person to whom a Participant is legally married. Furthermore, a former
Spouse will be treated as the Participant’s Spouse or surviving Spouse to the
extent provided under a qualified domestic relations order as described in Code
§414(p).   1.160   Statutory Code §415 Compensation. The term Statutory Code
§415 Compensation means, in applying the Code §415 limits, an Employee’s
compensation as determined under Regulation §1.415-2(d)(2) and (3), to wit:

  (a)   Amounts Includable as Statutory Code §415 Compensation. Statutory Code
§415 Compensation includes all of the following: (1) wages, salaries, fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Sponsoring Employer maintaining the Plan to the
extent that the amounts are includable in gross income (including, but not
limited to, commissions paid salespersons, compensation for services based on a
percentage of profits, commissions on insurance premiums, tips, bonuses, fringe
benefits, and reimbursements, or other expense allowances under a
non-accountable plan as described in Regulation §1.62-2(c)); (2) in the case of
a Self-Employed Individual, Earned Income; (3) amounts described in Code
§104(a)(3), §105(a) and 105(h), but only to the extent these amounts are
includible in the gross income of the Employee; (4) amounts paid or reimbursed
by the Employer for moving expenses incurred by the Employee, but only to the
extent that at the time of the payment it is reasonable to believe that these
amounts are not deductible by the Employee under Code §217; (5) the value of a
non-qualified stock option granted to an Employee by the Employer, but only to
the extent that the value of the option is includible in the gross income of the
Employee for the taxable year in which granted; and (6) the amount includible in
the gross income of an Employee upon making the election described in Code
§83(b). Clauses (1) and (2) above include foreign earned income (as defined in
Code §911(b)), regardless of whether excludible from gross income under Code
§911. Compensation determined under clause (1) above is to be determined without
regard to the exclusions from gross income in Code §931 and §933. Similar
principles are to be applied with respect to income subject to Code §931 and
§933 in determining compensation described in clause (2). Statutory Code §415
Compensation includes amounts paid or made available to the Employee.     (b)  
Exclusion of Certain Amounts. Statutory Code §415 Compensation does not include
(1) Employer contributions made by the Employer to a plan of deferred
compensation to the extent that, before the application of the Code §415
limitations to that plan, the contributions are not includible in the Employee’s
gross income for the taxable year in which contributed; Employer contributions
made on behalf of an Employee to a simplified employee pension described in Code
§408(k) for the taxable year in which contributed; and any distributions from a
plan of deferred compensation for Code §415 purposes, regardless of whether such
amounts are includible in the Employee’s gross income when distributed;
(2) amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by an

-30-



--------------------------------------------------------------------------------



 



      Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture; (3) amounts realized from the sale, exchange or
other disposition of stock acquired under a qualified stock option; and
(4) other amounts which receive special tax benefits, such as premiums for
group-term life insurance (but only to the extent that the premiums are not
includible in the gross income of the employee), or contributions made by an
Employer (whether or not under a salary deferral agreement) towards the purchase
of an annuity described in Code §403(b) (regardless of whether such the
contributions are excludible from an Employee’s gross income).

  (c)   Inclusion of Certain Amounts. Statutory Code §415 Compensation includes
any elective deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (including Deemed Code
§125 Compensation), Code §132(f)(4), or Code §457.     (d)   Treatment of
Post-Severance Compensation. Effective January 1, 2005, Statutory Code §415
Compensation includes Post-Severance Compensation.

1.161   Substantially Equal. The term Substantially Equal means a series of
installment payments in which a single installment payment is equal to the
Participant’s Account balance as of the most recent Valuation Date divided by
the remaining duration of the installment payments; or such other method to
determine a series of installment payments that are substantially equal that may
be established by the Administrator.   1.162   Terminated (or Terminates)
Employment. The terms Terminated Employment and Terminates Employment mean that
a person has incurred a Termination of Employment.   1.163   Terminated
Participant. The term Terminated Participant means a Participant who has
Terminated Employment for reasons other than retirement, death or Disability.  
1.164   Termination of Employment. The term Termination of Employment means that
a person ceases to be an Employee with the Employer or an Affiliated Employer,
taking into account the following: (1) the existence of a controlled group;
(2) the existence of an affiliated service group; (3) whether the person has
gone to work for an Adopting Employer; (4) whether the person’s new employer has
been substituted as the sponsor of the Plan (or a spun-off portion of the Plan);
and (5) whether there has been a transfer of Plan assets and liabilities of the
person’s benefits from this Plan to a plan sponsored by the person’s new
employer.   1.165   Top Heavy. The term Top Heavy means for the Plan Year
containing the Determination Date that (a) the Top Heavy Ratio for this Plan
exceeds 60% and this Plan is not part of any Required Aggregation Group or
Permissive Aggregation Group; or (b) this Plan is a part of a Required
Aggregation Group but not part of a Permissive Aggregation Group and the Top
Heavy Ratio for the Required Aggregation Group exceeds 60%; or (c) this Plan is
a part of a Required Aggregation Group and part of a Permissive Aggregation
Group and the Top Heavy Ratio for the Permissive Aggregation Group exceeds 60%.
  1.166   Top Heavy Minimum Allocation. The term Top Heavy Minimum Allocation
means an amount of Employer contributions and Forfeitures that is subject to the
following rules:

  (a)   DB Plan not Part of Required Aggregation Group or Permissive Aggregation
Group with This Plan. If a defined benefit plan is not part of a Required
Aggregation Group or a Permissive Aggregation Group with this Plan, then the Top
Heavy Minimum Allocation equals an Employee’s Code §415(c)(3) Compensation
multiplied by the lesser of (1) three percent (3%), or (2) the largest
percentage of Employer contributions (including any Elective Deferrals made on
behalf of a Key Employee to a 401(k) Plan maintained by the Employer) and
Forfeitures that are allocated to the Participant’s Account of a Key Employee
for that Plan Year, expressed as a percentage of such Key Employee’s Code
§415(c)(3) Compensation.     (b)   Certain Contributions Cannot Be Used to
Satisfy Top Heavy Minimum Allocation. Elective Deferrals that are made on behalf
of a Participant to a 401(k) Plan (and, for Plan Years beginning before 2002,
Matching Contributions) cannot be used to satisfy the Top Heavy Minimum
Allocation.     (c)   Social Security Contribution Disregarded. The Top Heavy
Minimum Allocation is determined without regard to any Social Security
contribution.

-31-



--------------------------------------------------------------------------------



 



  (d)   Forfeiture of Top Heavy Minimum Allocation. The Top Heavy Minimum
Allocation (to the extent required to be nonforfeitable under Code §416(b)) may
not be forfeited under Code §411(a)(3)(B) or §411(a)(3)(D).

1.167   Top Heavy Ratio. The term Top Heavy Ratio means for Plan Years beginning
on or after January 1, 2002, in determining if this Plan is Top Heavy, a ratio
that is calculated in accordance with the following provisions:

  (a)   Employer Only Maintains DC Plans. If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer has not maintained any defined benefit plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, then
the Top Heavy Ratio for this Plan alone, for the Required Aggregation Group, or
for the Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant’s Account balances of all Key Employees
as of the Determination Date(s) (including any part of any Participant’s Account
balance distributed during the 1-year period ending on the Determination
Date(s); however, including any part of any Participant’s Account balance
distributed during the 5-year period ending on the Determination Date in the
case of a distribution made for a reason other than Termination of Employment,
death, or Disability), and the denominator of which is the sum of all
Participant’s Account balances (including any part of any Participant’s Account
balance distributed in the 1-year period ending on the Determination Date(s);
however, including any part of any Participant’s Account balance distributed
during the 5-year period ending on the Determination Date in the case of a
distribution made for a reason other than Termination of Employment, death, or
Disability), both computed in accordance with Code §416 and the Regulations
thereunder. Both the numerator and denominator of the Top Heavy Ratio are
increased to reflect any contribution that is not actually made as of the
Determination Date, but which is required to be taken into account on that
Determination Date under Code §416 and the Regulations thereunder.     (b)  
Employer Maintains Both DB and DC Plans. If the Employer maintains one or more
defined contribution plans (including any Simplified Employee Pension Plan) and
the Employer maintains or has maintained one or more defined benefit plans which
during the 5-year period ending on the Determination Date(s) has or has had any
accrued benefits, then the Top Heavy Ratio for any Required Aggregation Group or
for any Permissive Aggregation Group as appropriate is a fraction, the numerator
of which is the sum of the Participant’s Account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with paragraph (a) above, and the present value of accrued benefits
under the aggregated defined benefit plan or plans for all Key Employees as of
the Determination Date(s), and the denominator of which is the sum of the
Participant’s Account balances under the aggregated defined contribution plan or
plans for all Participants, determined in accordance with paragraph (a) above,
and the present value of accrued benefits under the defined benefit plan or
plans for all Participants as of the Determination Date(s), all determined in
accordance with Code §416 and the Regulations thereunder. The accrued benefits
under a defined benefit plan in both the numerator and denominator of the Top
Heavy Ratio are increased for any distribution of an accrued benefit made in the
1-year period ending on the Determination Date (or the 5-year period ending on
the Determination Date in the case of a distribution made for a reason other
than Termination of Employment, death, or Disability).     (c)   Value of
Participant’s Account Balances and the Present Value of Accrued Benefits. For
purposes of paragraphs (a) and (b), the value of the Participant’s Account
balances and the present value of accrued benefits will be determined as of the
most recent Valuation Date that falls within or ends with the 12-month period
ending on the Determination Date, except as provided in Code §416 and the
Regulations for the first and second Plan Years of a defined benefit plan. The
Participant’s Account balances and accrued benefits will be disregarded for a
Participant (1) who is not a Key Employee during the 12-month period ending on
the Determination Date but was a Key Employee in a prior year, or (2) who has
not been credited with at least one Hour of Service with any Employer
maintaining the Plan at any time during the 1-year period ending on the
Determination Date. The calculation of the Top Heavy Ratio and the extent to
which distributions, Rollover Contributions, and Transfer Contributions are
taken into account will be made in accordance with Code §416 and the Regulations
thereunder. Deductible employee contributions will not be taken into account in
computing the Top Heavy Ratio. When aggregating plans, the value of the
Participant’s Account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.
The accrued benefit of a Participant other than a Key Employee will be
determined under (1) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (2) if
there is no such method, then as if such benefit accrued not more rapidly than
the slowest accrual rate permitted under the fractional rule of Code
§411(b)(1)(C).

-32-



--------------------------------------------------------------------------------



 



  (d)   Computing Present Values. In establishing the present value of accrued
benefits to compute the Top Heavy Ratio, benefits not in pay status are handled
on the basis that retirement occurs on the automatic vesting date or, if later,
the date of reference. Benefits are discounted only for interest and mortality.
Unless different actuarial assumptions are elected in an administrative policy
that is promulgated under Section 8.6 by the Administrator, the following
factors apply: (1) with respect to the interest assumption: (i) pre-retirement:
6% interest, and (ii) post-retirement: 5% interest; and (2) with respect to the
mortality assumption: (i) pre-retirement: no mortality assumption, and
(ii) post-retirement: the mortality assumption will be the 1994 Group Annuity
Reserving Mortality Table projected to 2002 based on a fixed blend of 50% of the
unloaded Male mortality rates and 50% of the unloaded Female mortality rates
(the 1994 GAR Mortality Table) as set forth in Revenue Ruling 2001-62.

1.168   Transfer Contribution. The term Transfer Contribution means a
non-taxable transfer of a Participant’s benefit directly or indirectly from
another qualified plan to this Plan. Transfer Contributions include assets
transferred to this Plan from another plan as a result of a merger or similar
transaction involving this Plan and the other plan. Any direct or indirect
transfer as defined in Code §401(a)(11) of assets from a defined benefit plan, a
money purchase plan, a target benefit plan, a stock bonus plan, or a profit
sharing plan that provided for a life annuity form of payment to the Participant
will be considered a Transfer Contribution. Elective Deferrals (including QNECs,
QMACs, and ADP Safe Harbor Contributions) which are transferred to this Plan in
a direct or indirect trustee-to-trustee transfer from another qualified plan and
which remain subject to the limitations in Regulation §1.401(k)-1(d) will be
considered a Transfer Contribution. The assets that are transferred from another
qualified plan in a plan-to-plan elective transfer pursuant to Section 11.4 will
also be considered a Transfer Contribution.   1.169   Transfer Contribution
Account. The term Transfer Contribution Account means the account to which a
Participant’s Transfer Contributions, if any, are allocated.   1.170   Trustee.
The term Trustee means the persons or entity named as trustee or trustees of the
Trust.   1.171   Trust (or Trust Fund). The term Trust or Trust Fund means the
assets of the Plan.   1.172   Valuation Calendar Year. The term Valuation
Calendar Year means, for purposes of required minimum distributions under
Section 5.9, the calendar year immediately preceding a Distribution Calendar
Year.   1.173   Valuation Date. The term Valuation Date means the date when the
Trustee determines the value of the Trust Fund. A Valuation Date of the Trust
Fund must occur as of the last day of each Plan Year. However, the Administrator
can value all or any portion of the assets of the Trust Fund more frequently,
including, but not limited to, semi-annually, quarterly, monthly, or daily; the
Administrator may implement any additional Valuation Dates for any reason. For
purposes of calculating the Top Heavy Ratio, the term “Valuation Date” means the
date when the Participant’s Account balances or accrued benefits are valued.  
1.174   Vested Aggregate Account. The term Vested Aggregate Account means a
Participant’s Vested Interest in the aggregate value of his or her Participant’s
Account and any accounts attributable to the Participant’s own Plan
contributions (including the Participant’s Rollover Contribution Account and
Transfer Contribution Account).   1.175   Vested, Vested Interest or Vesting.
The terms Vested, Vested Interest and Vesting mean a Participant’s
nonforfeitable percentage in an account maintained on his or her behalf under
the Plan. A Participant’s Vested Interest in his or her Participant’s Account
will be determined in accordance with Section 4.6.   1.176   Vesting Computation
Period. The term Vesting Computation Period means a period of twelve consecutive
months which is used for purposes of determining a Participant’s Vested Interest
in the Plan (or a component of the Plan). An Employee’s initial Vesting
Computation Period will begin on the Employee’s Employment Commencement Date,
and each subsequent Vesting Computation Period will begin on each anniversary of
the Employee’s Employment Commencement Date.   1.177   Voluntary Employee
Contribution. The term Voluntary Employee Contribution means an Employee
Contribution which is made voluntarily to the Plan by a Participant.   1.178  
Voluntary Employee Contribution Account. The term Voluntary Employee
Contribution Account means the sub-account to which a Participant’s Voluntary
Employee Contributions, if any, are allocated.

-33-



--------------------------------------------------------------------------------



 



1.179   Year of Service. The term Year of Service means, with respect to any
provision of the Plan in which service is determined by the Counting of Hours
Method, a 12-consecutive month computation period during which an Employee is
credited with at least a specified number of Hours of Service with the Employer,
an Affiliated Employer, or an Adopting Employer, determined in accordance with
the following provisions:

  (a)   Year of Service for Eligibility. For any Plan Year in which the
eligibility requirements under Section 2.1 are based on Years of Service, a Year
of Service is an Eligibility Computation Period during which an Employee is
credited with at least 1,000 Hours of Service. An Employee’s initial Eligibility
Computation Period will begin on his or her Employment Commencement Date. If the
Employee is credited with at least 1,000 Hours of Service in both the initial
Eligibility Computation Period and the second Eligibility Computation Period,
the Employee will be credited with two Years of Service for eligibility
purposes. If any Eligibility Computation Period is less than 12 consecutive
months, the Hours of Service requirement set forth herein will be
proportionately reduced (if it is greater than one) in determining whether an
Employee is credited with a Year of Service during such short Eligibility
Computation Period. In determining the eligibility requirements and the
applicable entry date under Section 2.1, an Employee will be deemed to have
completed a Year of Service on the last day of the applicable Eligibility
Computation Period during which the Employee is credited with the required Hours
of Service.     (b)   Year of Service for Vesting. For any Plan Year in which a
Participant’s Vested Interest under Section 4.6 is based on Years of Service, a
Year of Service is a Vesting Computation Period during which an Employee is
credited with at least 1,000 Hours of Service. If a Vesting Computation Period
is less than 12 consecutive months, the Hours of Service requirement set forth
herein will be proportionately reduced (if it is greater than one) in
determining whether an Employee is credited with a Year of Service during such
short Vesting Computation Period. Alternatively, with respect to a short Vesting
Computation Period, an Employee will be credited with a Year of Service pursuant
to Department of Labor Regulation §2530.203 2(c).     (c)   Prior Service
Credit. For purposes of determining an Employee’s eligibility to participate in
the Plan under Section 2.1 and determining an Employee’s vesting under
Section 4.6, an Employee who was employed by After Hours Formalwear, Inc. on
April 9, 2007, shall also receive for a computation period an Hour of Service
credit for each “Hour of Service” (as that term was defined in the After Hours
Formalwear Profit Sharing Plan) that was credited to such Employee under the
After Hours Formalwear Profit Sharing Plan as of April 9, 2007.     (d)  
Reemployment of an Employee Before a Break In Service and Before Eligibility
Requirements Are Satisfied. For any Plan Year in which the eligibility
requirements under Section 2.1 are based on Years of Service, if an Employee
Terminates Employment with the Employer prior to satisfying the eligibility
requirements in Section 2.1 and the Employee is subsequently reemployed by the
Employer before incurring a Break in Service, then (1) the Employee’s
pre-termination Year(s) of Service (and Hours of Service during any computation
period) will be counted in determining the satisfaction of such eligibility
requirements, and for all other purposes, as applicable, and (2) the Eligibility
Computation Period, Vesting Computation Period, and/or benefit accrual
computation period, as applicable, will remain unchanged.     (e)   Reemployment
of an Employee Before a Break In Service and After Eligibility Requirements Are
Satisfied. For any Plan Year in which the eligibility requirements under
Section 2.1 are based on Years of Service, if an Employee Terminates Employment
prior to the Employee’s Entry Date in Section 2.1, the Employee had satisfied
the eligibility requirements in Section 2.1 as of the Employee’s Termination of
Employment, and the Employee is subsequently reemployed by the Employer before
incurring a Break in Service, then (1) the Employee will become a Participant as
of the later of (A) the date that the Employee would enter the Plan had he or
she not Terminated Employment with the Employer, or (B) the Employee’s
Reemployment Commencement Date, (2) the Employee’s pre-termination Year(s) of
Service (and Hours of Service during any computation period) will be counted for
all purposes, and (3) the Vesting Computation Period and/or benefit accrual
computation period, as applicable, will remain unchanged.     (f)   Reemployment
of a Participant Before a Break In Service. For any Plan Year in which the
eligibility requirements under Section 2.1 are based on Years of Service, if an
Employee Terminates Employment after becoming a Participant and is subsequently
reemployed by the Employer before incurring a Break in Service, then (1) the
reemployed Employee will reenter the Plan as of the Employee’s Reemployment
Commencement Date, (2) the Employee’s pre-termination Year(s) of Service (and
Hours of Service during

-34-



--------------------------------------------------------------------------------



 



      any computation period) will be counted for all purposes, as applicable,
and (3) the Vesting Computation Period and/or benefit accrual computation
period, as applicable, will remain unchanged.

  (g)   Reemployment of an Employee After a Break In Service and Before the
Entry Date. For any Plan Year in which the eligibility requirements in
Section 2.1 are based on Years of Service, if an Employee Terminates Employment
with the Employer either prior to or after satisfying the eligibility
requirements in Section 2.1 (but before the Employee’s Entry Date in
Section 2.1) and the Employee is subsequently reemployed by the Employer after
incurring a Break in Service, then the Employee’s Years of Service that were
completed prior to the Break in Service will be recognized, subject to the
following provisions:

  (1)   Determination of Years of Service for Eligibility Using the Rule of
Parity. Any Years of Service completed prior to an Employee’s Break(s) in
Service will not be counted in determining an Employee’s eligibility to
participate in the Plan if those Year(s) of Service are disregarded pursuant to
the Rule of Parity. If such former Employee’s Year(s) of Service are disregarded
under the Rule of Parity, then (A) the reemployed Employee will be treated as a
new Employee for purposes of Section 2.1 and (B) the Employee’s Eligibility
Computation Period will commence on the Employee’s Reemployment Commencement
Date and subsequent Eligibility Computation Periods will be based upon the
provisions of the definition of Eligibility Computation Period (with the
Reemployment Commencement Date substituted for the Employment Commencement Date,
if applicable). If the Employee has not satisfied the eligibility requirements
in Section 2.1 as of the Employee’s Reemployment Commencement Date and such
former Employee’s Year(s) of Service are not disregarded under the Rule of
Parity, then the Eligibility Computation Periods will remain unchanged. If the
Employee has satisfied the eligibility requirements in Section 2.1 as of the
Employee’s Reemployment Commencement Date and such former Employee’s Year(s) of
Service are not disregarded under the Rule of Parity, the reemployed Employee
will enter the Plan as of the Employee’s Reemployment Commencement Date.     (2)
  Determination of Years of Service for Vesting. Any Years of Service completed
prior to an Employee’s Break(s) in Service will not be counted in determining an
Employee’s Vesting Interest in the Participant’s Account balance if those
Year(s) of Service are disregarded pursuant to the Rule of Parity. If such
former Employee’s Year(s) of Service are disregarded under the Rule of Parity,
then the Employee’s Vesting Computation Period will commence on the Employee’s
Reemployment Commencement Date (and subsequent Vesting Computation Periods will
commence on anniversaries of the Employee’s Reemployment Commencement Date). If
such former Employee’s Year(s) of Service are not disregarded under the Rule of
Parity, then the Vesting Computation Periods will remain unchanged.     (3)  
Determination of Years of Service for Benefit Accrual/Allocation Purposes. Any
Years of Service completed prior to an Employee’s Break(s) in Service will not
be counted for benefit accrual or allocation purposes if those Year(s) of
Service are disregarded pursuant to the Rule of Parity.

  (h)   Reemployment of a Participant After a Break In Service. For any Plan
Year in which the eligibility requirements under Section 2.1 are based on Years
of Service, if an Employee (1) was a Participant in the Plan, (2) Terminates
Employment with the Employer, and (3) is subsequently reemployed by the Employer
after incurring a Break in Service, then the Employee’s Year(s) of Service that
were completed prior to the Break in Service will be recognized, subject to the
following provisions:

  (1)   Determination of Years of Service for Eligibility Purposes. Any Year(s)
of Service completed prior to an Employee’s Break(s) in Service will not be
counted in determining an Employee’s eligibility to participate in the Plan if
those Year(s) of Service are disregarded pursuant to the Rule of Parity. If such
Employee’s Year(s) of Service are disregarded under the Rule of Parity, then
(A) the reemployed Employee will be treated as a new Employee for purposes of
Section 2.1 and (B) the Employee’s Eligibility Computation Period will commence
on the Employee’s Reemployment Commencement Date and subsequent Eligibility
Computation Periods will be based upon the provisions of the definition of
Eligibility Computation Period (with the Reemployment Commencement Date
substituted for the Employment Commencement Date, if applicable). If such former
Employee’s Year(s) of Service are not disregarded under the Rule of Parity, then
the reemployed Employee will reenter the Plan as of the Employee’s Reemployment
Commencement Date.     (2)   Determination of Years of Service for Vesting
Purposes. Any Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service will not be counted for purposes of determining an

-35-



--------------------------------------------------------------------------------



 



      Employee’s Vesting Interest in the Participant’s Account balance if those
Year(s) of Service are disregarded pursuant to the Rule of Parity. If such
former Employee’s Year(s) of Service are disregarded under the Rule of Parity,
then the Employee’s Vesting Computation Period will commence on the Employee’s
Reemployment Commencement Date (and subsequent Vesting Computation Periods will
commence on anniversaries of the Employee’s Reemployment Commencement Date). If
such former Employee’s Year(s) of Service are not disregarded under the Rule of
Parity, then the Vesting Computation Periods will remain unchanged.

  (3)   Determination of Years of Service for Benefit Accrual/Allocation
Purposes. Any Year(s) of Service that were completed prior to an Employee’s
Break(s) in Service will not be counted for benefit accrual or allocation
purposes if those Year(s) of Service are disregarded pursuant to the Rule of
Parity.

  (i)   Ignoring Service for Eligibility If Service Requirement for Eligibility
Is More Than 1 Year of Service. Notwithstanding anything in the Plan to the
contrary, if this Plan (or a component of the Plan) provides at any time that an
Employee must complete more than one (1) Year of Service for eligibility
purposes, and such Employee will have a 100% Vested Interest in the
Participant’s Account (or the sub-Account that relates to such component) upon
becoming a Participant in the Plan, then with respect to an Employee who incurs
a Break in Service before satisfying such eligibility requirement (1) the
Employee’s Year(s) of Service (and Hours of Service) that were completed prior
to the Employee’s Break(s) in Service will not be counted for eligibility
purposes, and (2) the Employee’s Eligibility Computation Period will commence on
the Employee’s Reemployment Commencement Date and subsequent Eligibility
Computation Periods will be based upon the provisions of the definition of
Eligibility Computation Period (with the Reemployment Commencement Date
substituted for the Employment Commencement Date, if applicable).

-36-



--------------------------------------------------------------------------------



 



Article 2
Plan Participation

2.1   Eligibility and Entry Date Requirements . An Eligible Employee who was a
Participant on June 30, 2011 will continue to participate in the Plan.
Otherwise, an Eligible Employee will become eligible to enter the Plan as a
Participant in accordance with the following provisions:

  (a)   Elective Deferrals. An Eligible Employee will be eligible to enter the
Elective Deferral component of the Plan as a Participant in accordance with the
following provisions:

  (1)   Eligible Employees. For purposes of this Section 2.1(a), all Employees
are Eligible Employees except for the following ineligible classes of Employees:
(A) Employees whose employment is governed by a collective bargaining agreement
between Employee representatives and the Employer in which retirement benefits
were the subject of good faith bargaining unless such collective bargaining
agreement expressly provides for the inclusion of such Employees as
Participants; (B) any person who is considered a Leased Employee but who (i) is
not covered by a plan described in Code §414(n)(5), or (ii) is covered by a plan
described in Code §414(n)(5) but Leased Employees constitute more than 20% of
the Employer’s non-highly compensated workforce; and (C) any Employee who is
classified as an independent contractor. An employee who is a nonresident alien
and receives no earned income from any affiliated employer that constitutes
income from sources within the United States is not eligible to participate. An
employee who is a nonresident alien and who does receive earned income from any
affiliated employer that constitutes income from sources within the United
States all of which is exempt from the United States income tax under an
applicable tax convention is not eligible to participate. An employee who is
expatriated to the United States from another country for so long as he
continues to accrue deferred compensation or retirement benefits under any
agreement or program to which an affiliated employer other than an employer is a
party is not eligible to participate. An employee who is employed outside the
United States is not eligible to participate unless the committee elects to
permit him to participate in the plan..     (2)   Eligibility Requirements. For
purposes of this Section 2.1(a), an Eligible Employee described in
Section 2.1(a)(1) will be eligible to enter the Plan as a Participant on the
applicable entry date described in Section 2.1(a)(3) upon being credited with a
90-day Period of Service.     (3)   Entry Date. For purposes of this
Section 2.1(a), an Eligible Employee described in Section 2.1(a)(1) who has
satisfied the eligibility requirements in Section 2.1(a)(2) will enter the Plan
as a Participant on the same date such requirements are satisfied.

  (b)   Non-Safe Harbor Matching Contributions. An Eligible Employee will be
eligible to enter the Plan as a Participant for the purpose of receiving
allocations of any Non-Safe Harbor Matching Contributions made to the Plan in
accordance with the following provisions:

  (1)   Eligible Employees. For purposes of this Section 2.1(b), all Employees
are Eligible Employees except for the following ineligible classes of Employees:
(A) Employees whose employment is governed by a collective bargaining agreement
between Employee representatives and the Employer in which retirement benefits
were the subject of good faith bargaining unless such collective bargaining
agreement expressly provides for the inclusion of such Employees as
Participants; (B) any person who is considered a Leased Employee but who (i) is
not covered by a plan described in Code §414(n)(5), or (ii) is covered by a plan
described in Code §414(n)(5) but Leased Employees constitute more than 20% of
the Employer’s non-highly compensated workforce; and (C) any Employee who is
classified as an independent contractor. An employee who is a nonresident alien
and receives no earned income from any affiliated employer that constitutes
income from sources within the United States is not eligible to participate. An
employee who is a nonresident alien and who does receive earned income from any
affiliated employer that constitutes income from sources within the United
States all of which is exempt from the United States income tax under an
applicable tax convention is not eligible to participate. An employee who is
expatriated to the United States from another country for so long as he
continues to accrue deferred compensation or retirement benefits under any
agreement or program to which an affiliated employer other than an employer is a
party is not eligible to participate. An employee who is employed outside the
United States is not eligible to participate unless the committee elects to
permit him to participate in the plan..

-37-



--------------------------------------------------------------------------------



 



  (2)   Eligibility Requirements. For purposes of this Section 2.1(b), an
Eligible Employee described in Section 2.1(b)(1) will be eligible to enter the
Plan as a Participant on the applicable entry date described in
Section 2.1(b)(3) upon being credited with a 90-day Period of Service.     (3)  
Entry Date. For purposes of this Section 2.1(b), an Eligible Employee described
in Section 2.1(b)(1) who has satisfied the eligibility requirements in
Section 2.1(b)(2) will enter the Plan as a Participant on the same date such
requirements are satisfied.

  (c)   Safe Harbor 401(k) Contributions. For any year in which this is a Safe
Harbor 401(k) Plan, the eligibility requirements and entry date for the purpose,
and only for the purpose, of entering the Plan as a Participant in order to
receive an allocation of Safe Harbor 401(k) Contributions are as set forth in a
Safe Harbor 401(k) Addendum executed by the Sponsoring Employer.     (d)  
Participation By Employees Whose Status Changes. If an Employee who is not an
Eligible Employee with respect to a particular type of contribution (or a
component of the Plan) becomes an Eligible Employee for such contribution (or
component), then the Employee will participate in the Plan immediately with
respect to that type of contribution (or component), so long as (1) the Employee
has satisfied the minimum age and service requirements for that type of
contribution (or component) and (2) the Employee would have previously become a
Participant with respect to that type of contribution (or component) had the
Employee always been an Eligible Employee for that type of contribution (or
component). The participation of a Participant who is no longer an Eligible
Employee with respect to a particular type of contribution (or component) will
be suspended and such Participant will be entitled to an allocation of that type
of contribution (and any applicable Forfeitures) for the Allocation Period only
to the extent of any applicable Hours of Service completed while an Eligible
Employee for that type of contribution (or component). Upon again becoming an
Eligible Employee with respect to that type of contribution (or component), a
suspended Participant will immediately resume eligibility with respect to that
type of contribution. Years of Service or Periods of Service while an Employee
is not an Eligible Employee will be recognized for purposes of determining the
Vested Interest of such Employee with respect to a particular type of
contribution (or component) in accordance with Section 4.6.

2.2   Waiver of Participation. An Employee who has satisfied the eligibility
requirements set forth in Section 2.1 is not permitted to waive participation in
the Plan.   2.3   Reemployment After Termination. If an Employee terminates
employment and is subsequently reemployed by the Employer or an Affiliated
Employer, such Employee’s Periods of Service for purposes of eligibility (as
well as the time such Employee enters or reenters the Plan as a Participant)
will be determined in accordance with the rules described in the definition of
Period of Service in Section 1.112.

-38-



--------------------------------------------------------------------------------



 



Article 3
Contributions and Allocations

3.1   General Contribution and Allocation Provisions. The Employer intends to
make contributions to the Plan, unless the Plan is a frozen Plan, subject to the
following provisions:

  (a)   Types and Amount of Contributions. The type and the amount of the
contribution will be determined by the Employer, and such determination by the
Employer will be binding on the Trustee, Administrator and all Participants and
may not be reviewed in any manner.     (b)   No Guarantee. The Employer does not
guarantee either the making of Employer contributions or the payment of benefits
under the Plan. The Employer reserves the right to reduce, suspend or
discontinue contributions for any reason at any time; however, if the Plan is
deemed to be terminated as a result of such reduction, suspension or
discontinuance, then the provisions of Article 11 will become effective.     (c)
  Limitations on Contributions. Notwithstanding any provision of this Article,
(1) no Employer contribution will be made for any Participant who is not a
Benefiting Participant for an Allocation Period unless otherwise required by the
Top Heavy Minimum Allocation provisions in Section 3.12; and (2) if the Plan
provides contributions or benefits for Employees some or all of whom are
owner-employees as defined in Code §401(c)(3), such contributions or benefits
can only be provided with respect to the Earned Income of such owner-employees
derived from the trade or business with respect to which the Plan is
established.     (d)   Frequency of Contributions and Allocations. Any Employer
contribution that is made under the terms of the Plan may, at the election of
the Administrator, be contributed (1) each payroll period; (2) each month;
(3) each Plan quarter; (4) on an annual basis; or (5) on any Allocation Period
as determined by the Employer, provided that such Allocation Period does not
discriminate in favor of Highly Compensated Employees. The Employer may elect a
different Allocation Period for each type of Employer contribution. Employer
contributions will be allocated based on the applicable Allocation Period.    
(e)   Form of Contribution. If the contribution is not used to reduce an
obligation or liability of an Employer to the Plan, and the contribution is
unencumbered and discretionary, then the contribution (if any) may consist of
(1) cash; (2) cash equivalencies (3) qualifying employer real property and/or
qualifying employer securities as defined in ERISA §407(d)(4) and ERISA
§407(d)(5), provided the acquisition of such qualifying employer real property
and/or qualifying employer securities satisfies the requirements of ERISA
§408(e); or (4) any other property that is not prohibited under Code §4975 and
is acceptable to the Trustee. If the contribution is used to reduce an
obligation or liability of an Employer or the contribution is encumbered and not
discretionary, then the contribution will consist of (1) cash; or (2) cash
equivalencies; such Employer’s contribution will not consist of any non-cash or
non-cash equivalency assets to the Trust.     (f)   Refund of Contributions.
Contributions that are made to the Plan by the Employer can only be returned to
the Employer in accordance with the following provisions:

  (1)   Failure of Plan to Initially Qualify. If the Plan fails to initially
satisfy the requirements of Code §401(a) and the Employer declines to amend the
Plan to satisfy such requirements, then contributions that were made prior to
the date such qualification is denied must be returned to the Employer within
one year of the date of such denial, but only if the application for the
qualification is made by the time prescribed by law for filing the Employer’s
tax return for the taxable year in which the Plan is adopted, or by such later
date as the Secretary of the Treasury may prescribe.     (2)   Contributions
Made Under a Mistake of Fact. If a contribution is attributable in whole or in
part to a good faith mistake of fact, including a good faith mistake in
determining the deductibility of the contribution under Code §404, an amount may
be returned to the Employer equal to the excess of the amount that had been
contributed over the amount that would have been contributed if the mistake of
fact had not occurred (which excess will hereafter be known as a “Mistaken
Contribution”). Earnings attributable to a Mistaken Contribution will not be
returned, but losses attributable to the Mistaken Contribution will reduce the
amount so returned. The Mistaken Contribution will be returned within one year
of the date the Mistaken Contribution was made or the deduction disallowed, as
the case may be.

-39-



--------------------------------------------------------------------------------



 



  (3)   Nondeductible Contributions. Except to the extent that an Employer may
intentionally make a nondeductible contribution, for example, to correct an
administrative error, or restore a Forfeiture, Employer contributions are
conditioned on deductibility and will otherwise be returned to the Employer.

3.2   Elective Deferrals. The Employer will contribute each Participant’s
Elective Deferrals to the Plan, determined in accordance with, and determined
subject to, the following provisions:

  (a)   Amount of Elective Deferrals. Each Participant may enter into and submit
to the Administrator at any time a Salary Deferral Agreement authorizing the
Employer to withhold all or a portion of the Participant’s Compensation,
specifying the amount (either in whole percentage increments of Compensation or
in whole dollar amounts as designated by the Participant; but the Administrator
will have the right to direct that such increments of Compensation be rounded to
the next highest or lowest dollar or percentage) and type (either Roth Elective
Deferrals (if permitted by the Plan), Pre-Tax Elective Deferrals, or a specific
combination of Roth Elective Deferrals (if permitted by the Plan) and Pre-Tax
Elective Deferrals). The amount withheld will be deemed an Elective Deferral
that the Employer will contribute to the Plan on behalf of the Participant. Such
Salary Deferral Agreement will be effective as soon as administratively feasible
after receipt of the Salary Deferral Agreement, unless a later pay period is
specified by the Participant. A Participant’s Salary Deferral Agreement will
remain in effect until superseded by another Salary Deferral Agreement (subject
to the Automatic Enrollment provisions of paragraph (g) below). The
Administrator, pursuant to an administrative policy regarding Elective Deferrals
that is promulgated under Section 8.6, will designate the effective date of such
elections that are submitted to the Administrator, and the frequency of such
elections (and the frequency of modifications to such elections) but not less
frequently than once per Plan Year. In addition, other Elective Deferral
provisions may be set forth in such administrative policy, including, but not
limited to, provisions that (1) set the maximum Elective Deferral percentage for
Participants who are Highly Compensated Employees (if such percentage is less
than the maximum percentage set forth above); (2) describe a program of
automatic increases to a Participants’ Elective Deferral percentage as elected
by the Administrator and/or the Participant; and (3) permit a Participant to
identify separate components of the Participant’s Compensation (such as base
salary, bonuses, etc.) and to specify that a different Elective Deferral
percentage (or dollar amount) apply to each such component.     (b)   Cash or
Deferred Option. For any Plan Year, the Employer may declare a Cash or Deferred
Contribution. In such event, the Employer will provide each Participant who is
entitled to this Cash or Deferred Contribution the right to elect to receive as
cash some or all of such Participant’s Cash or Deferred Contribution. Any amount
that a Participant elects not to receive as cash will be deemed an Elective
Deferral of the Participant, will be contributed to the Plan within 21/2 months
after the end of the Plan Year, and will be allocated to the Participant’s
Elective Deferral Account.     (c)   Roth Elective Deferrals. Roth Elective
Deferrals are not permitted.     (d)   Reclassification Not Permitted. An
Elective Deferral contributed to the Plan as one type of Elective Deferral
(either a Roth Elective Deferral or a Pre-Tax Elective Deferral) may not later
be reclassified as the other type of Elective Deferral.     (e)   Catch-Up
Contributions. Catch-Up Contributions are permitted and Participants who are age
50 or over by the end of their taxable years will be eligible. If this Plan is a
Safe Harbor 401(k) Plan, Catch-Up Contributions will be treated as Elective
Deferrals and will be matched in accordance with the Safe Harbor Matching
Contribution formula(s), if any, set forth in a Safe Harbor 401(k) Addendum. If
this is a Non-Safe Harbor 401(k) Plan, Catch-Up Contributions will be matched.  
  (f)   Limitations on Elective Deferrals. In no event may Elective Deferrals be
more than the maximum dollar amount permitted for the Participant’s taxable year
beginning in that calendar year under Code §402(g). Elective Deferrals that
exceed the applicable Code §402(g) limit are Excess Elective Deferrals and will
be distributed to the affected Participants under Section 5.18. No Participant
will be permitted to have Elective Deferrals made under this Plan, or any other
plan, contract or arrangement maintained by the Sponsoring Employer, during any
calendar year, in excess of the dollar limit in Code §402(g) in effect for the
Participant’s taxable year beginning in such calendar year. The dollar
limitation in Code §402(g) is $11,000 for taxable years beginning in 2002, and
increasing by $1,000 each taxable year thereafter up to $15,000 for taxable
years beginning in 2006 and later years. After 2006, the $15,000 limit will be
adjusted by the

-40-



--------------------------------------------------------------------------------



 



      Secretary of the Treasury for cost-of-living increases under Code
§402(g)(4). Adjustments will be in multiples of $500. Catch-Up Contributions
will not be used in determining the Code §402(g) limitations.

  (g)   Automatic Enrollment. The Employer may establish an automatic enrollment
program. The terms of the automatic enrollment program (which may include, but
are not limited to, the Elective Deferral percentage or amount, any automatic
increases that apply to that Elective Deferral percentage or amount, the portion
of the Elective Deferral which is considered a Pre-Tax Elective Deferral and, if
available in this Plan, the portion which is considered a Roth Elective
Deferral, and the Participants to whom the automatic enrollment program applies)
will be set forth from time to time in an administrative policy regarding
Elective Deferrals that is promulgated under Section 8.6 by the Administrator;
if the Administrator does not adopt such administrative policy, then the terms
of the notice that is issued to Participants regarding the automatic enrollment
program will define the terms and conditions of the automatic enrollment program
regarding Elective Deferrals for the Plan Year.     (h)   Salary Deferral
Agreement. Salary Deferral Agreements may be entered into as of such date or
dates (but at least once per Plan Year) as established by the Administrator in
an administrative policy regarding Elective Deferrals promulgated under
Section 8.6. A Participant may thereafter modify a Salary Deferral Agreement to
increase or decrease the percentage or amount being withheld as permitted under
such administrative policy. The Participant may also at any time suspend or
cancel his or her Salary Deferral Agreement upon reasonable written notice to
the Administrator. If a Participant cancels or suspends his or her Salary
Deferral Agreement, the Participant will not be permitted to put a new Salary
Deferral Agreement into effect until such time as set forth in such
administrative policy. If necessary to insure that the Plan satisfies the ADP
Test or upon a Participant reaching the Elective Deferral limit of Code §402(g)
with respect to such Participant’s Elective Deferrals in the Plan, then the
Sponsoring Employer may temporarily suspend a Participant’s Salary Deferral
Agreement upon notice to the Participant. An Elective Deferral will constitute a
payroll deduction authorization for purposes of applicable state law. If
automatic enrollment is implemented by the Sponsoring Employer pursuant to
paragraph (g) above, then the Participant must be given an effective opportunity
to elect a different amount (including no amount).     (i)   ADP Testing.
Elective Deferrals in a Non-Safe Harbor 401(k) Plan must satisfy the ADP Test of
Section 3.14 for a Plan Year, and Elective Deferrals in a Non-Safe Harbor 401(k)
Plan that do not satisfy the ADP Test for a Plan Year will utilize the
correction methods of such Section.     (j)   Distribution of Elective
Deferrals. Elective Deferrals can only be distributed upon the earliest to occur
of the following dates: (1) a Participant Terminates Employment (separates from
service, for Plan Years beginning before 2002) with the Employer; (2) a
Participant dies; (3) a Participant suffers a Disability; (4) an event that is
described in Code §401(k)(10) occurs; (5) a Participant reaches Age 591/2 (if on
or before such date, a pre-retirement in-service withdrawal of Elective
Deferrals is permitted under Section 5.17); or (6) if financial hardship
distributions are permitted under Section 5.16, the Participant qualifies for a
financial hardship distribution. With respect to clause (4) of the prior
sentence, Elective Deferrals can be distributed (in a lump sum only) upon Plan
termination so long as the Sponsoring Employer (or an Affiliated Employer) does
not maintain an alternative defined contribution plan at any time during the
period beginning on the date of Plan termination and ending 12 months after all
assets have been distributed from the terminated Plan. However, if at all times
during the 24-month period beginning 12 months before the date of Plan’s
termination, fewer than 2% of the Employees who were eligible to participate in
the 401(k) Plan as of the date of the Plan’s termination are eligible to
participate in the other defined contribution plan, the other defined
contribution plan is not an alternative defined contribution plan. A defined
contribution plan is also not an alternative defined contribution plan if it is
an employee stock ownership plan as defined in Code §4975(e)(7) or Code §409(a),
a simplified employee pension as defined in Code §408(k), a SIMPLE IRA plan as
defined in Code §408(p), a plan or contract that is described in Code§ 403(b),
or a plan that is described in Code §457(b) or Code §457(f).     (k)  
Allocation of Elective Deferrals. Participant’s Pre-tax Elective Deferrals will
be allocated to the Participant’s Pre-Tax Elective Deferral Account. Each
Participant’s Roth Elective Deferrals (if any) will be allocated to the
Participant’s Roth Elective Deferral Account.

3.3   Non-Safe Harbor Matching Contributions. The Employer may make Non-Safe
Harbor Matching Contributions, subject to the following provisions:

-41-



--------------------------------------------------------------------------------



 



  (a)   Contribution Formula. Except as otherwise provided in this Section, the
Employer’s Non-Safe Harbor Matching Contribution for any Allocation Period is
totally discretionary. The Employer’s discretion in establishing a formula for
any Allocation Period includes, but is not limited to, establishing the amount
of the contribution, the rate of match, as well as establishing a maximum
Non-Safe Harbor Matching Contribution per Participant (either as a dollar
maximum per Participant, a maximum percentage of each Participant’s
Compensation, and/or a maximum amount of each Participant’s Elective Deferrals
that will be recognized for matching purposes). The Employer must also, on or
before the due date (plus any extensions) for filing the Employer’s tax return,
adopt a written resolution (or other written action) which describes the rate of
match and the maximum limitations, if any, imposed on the Matching Contribution
for the Allocation Period. Any such Matching Contribution will then be allocated
to each Benefiting Participant’s Non-Safe Harbor Matching Contribution Account
in the ratio that his or her Elective Deferrals for the Allocation Period bears
to the total Elective Deferrals of all Benefiting Participants for the
Allocation Period, subject to any maximum limitations imposed on the allocation
in the written resolution (or other written action).     (b)   ACP Testing.
Non-Safe Harbor Matching Contributions made for a Plan Year must satisfy the ACP
Test of Section 3.15 for a Plan Year. Non-Safe Harbor Matching Contributions
that do not satisfy the ACP Test will utilize the correction methods of such
Section.     (c)   Treatment as QMACs. The Administrator may elect to treat all
or any portion of a Non-Safe Harbor Matching Contribution as a QMAC sufficient
to satisfy the ADP Test, to the extent that such QMAC is not used to satisfy the
ACP Test (but, so long as the QMAC is not precluded from being used in the ACP
Test pursuant to Section 3.15(j)(4)(B)).     (d)   True-Ups. If (1) the
Allocation Period for Non-Safe Harbor Matching Contributions is a computation
period that is less than the Plan Year, and (2) on the last day of any Plan
Year, the dollar amount of the Non-Safe Harbor Matching Contributions made on
behalf of a Benefiting Participant is less than the dollar amount that would
have been made had the Non-Safe Harbor Matching Contributions been contributed
for an Allocation Period of a Plan Year, then the Employer may elect, pursuant
to the Employer’s discretion, for any Plan Year to make an additional Non-Safe
Harbor Matching Contribution so that the Non-Safe Harbor Matching Contribution
contributed for a Benefiting Participant is equal to the Non-Safe Harbor
Matching Contribution that would have been made had the Non-Safe Harbor Matching
Contributions been contributed for an Allocation Period of the Plan Year.
However, any such additional Non-Safe Harbor Matching Contributions can only be
made to the Plan on a uniform, nondiscriminatory basis. In order to determine
the group of Participants who are eligible to receive the additional Non-Safe
Harbor Matching Contributions of this paragraph, the Employer may impose
allocation conditions that are different from the allocation conditions used to
determining Benefiting Participants for purposes of other Non-Safe Harbor
Matching Contributions.     (e)   Prorating the Code §401(a)(17) Compensation
Limit for Each Allocation Period. If the Allocation Period for Non-Safe Harbor
Matching Contributions is a computation period that is less than the Plan Year,
then the Employer may elect, pursuant to the Employer’s discretion, for any Plan
Year to prorate the Code §401(a)(17) Compensation Limit to each Allocation
Period of the Plan Year. However, any prorating of the Code §401(a)(17)
Compensation Limit can only be made on a uniform, nondiscriminatory basis.    
(f)   Excess Elective Deferrals and Excess Contributions Not Required to Be
Matched. Notwithstanding the above, to the extent Non-Safe Harbor Matching
Contributions (including Qualified Matching Contributions) are contributed on an
annual basis, no Non-Safe Harbor Matching Contribution (including Qualified
Matching Contributions) will be required with respect to that portion of an
Elective Deferral which for that Plan Year is determined to be either an Excess
Elective Deferral (unless the Excess Elective Deferral is for a Non-Highly
Compensated Employee) or an Excess Contribution. Furthermore, Matching
Contributions (including Qualified Matching Contributions) that have been
allocated to a Participant’s Account must be forfeited if the contributions to
which they relate are Excess Deferrals (unless the Excess Elective Deferrals are
for Non-Highly Compensated Employees), Excess Contributions, or Excess Aggregate
Contributions.     (g)   Right to Each Rate of Match. The right to each rate of
Non-Safe Harbor Matching Contributions (determining the rate using the amount of
Non-Safe Harbor Matching Contributions, Elective Deferrals, Voluntary Employee
Contributions, and Mandatory Employee Contributions determined after any
corrections under Regulation §1.401(k)—2(b)(1)(i) and §1.401(m)—2(b)(1)(i), and
treating different rates as existing if they are based on definitions of
Compensation or other requirements or formulas that are not substantially the
same) must not discriminate in favor of Highly Compensated Employees.

-42-



--------------------------------------------------------------------------------



 



  (h)   Allocation of Non-Safe Harbor Matching Contributions. Non-Safe Harbor
Matching Contributions contributed on a Participant’s behalf will be allocated
to the Participant’s Non-Safe Harbor Matching Contribution Account. A
Participant who makes an Elective Deferral during the Allocation Period will be
a Benefiting Participant under this Section and thus be eligible to receive an
allocation of Non-Safe Harbor Matching Contributions for that Allocation Period
in accordance with the following provisions:

  (1)   Participants Employed on the Last Day of the Allocation Period. Any
Participant who is an Employee on the last day of the Allocation Period and who
at any time during the Allocation Period is an Eligible Employee under Section
2.1(b)(1) will be a Benefiting Participant for that Allocation Period regardless
of the number of Hours of Service with which he or she is credited during the
Allocation Period.     (2)   Participants Who Terminate Before the Last Day of
the Allocation Period. Any Participant who Terminates Employment with the
Employer before the last day of the Allocation Period and who at anytime during
the Allocation Period is an Eligible Employee under Section 2.1(b)(1) will only
be a Benefiting Participant for that Allocation Period as follows: (A) a
Participant who Terminates Employment because of retirement on or after Normal
Retirement Age will be a Benefiting Participant regardless of the number of
Hours of Service with which he or she is credited during the Allocation Period;
(B) a Participant who Terminates Employment because of his or her death will be
a Benefiting Participant regardless of the number of Hours of Service with which
he or she is credited during the Allocation Period; (C) a Participant who
Terminates Employment because of his or her Disability will be a Benefiting
Participant regardless of the number of Hours of Service with which he or she is
credited during the Allocation Period; and (D) a Participant who Terminates
Employment for reasons other than retirement on or after Normal Retirement Age,
death or Disability will be a Benefiting Participant regardless of the number of
Hours of Service with which he or she is credited during the Allocation Period.

3.4   Non-Safe Harbor Non-Elective Contributions. Non-Safe Harbor Non-Elective
Contributions are not permitted.   3.5   Qualified Matching Contributions . The
Employer may make a Qualified Matching Contribution in such amount as the
Employer, in its sole discretion, may determine, subject to the following
provisions:

  (a)   Contributions Treated as Qualified Matching Contributions. The Employer
may elect to treat all or any portion of a Matching Contribution as a Qualified
Matching Contribution.     (b)   Allocation of Qualified Matching Contributions.
Qualified Matching Contributions (QMACs), and any Non-Safe Harbor Matching
Contributions that are treated as QMACs, will be allocated to the Qualified
Matching Contribution Account of each Eligible Participant for that Allocation
Period. Such contributions will be allocated in the manner elected by the
Administrator, subject to the following:

  (1)   Permissible Methods of Allocation. The Administrator may elect to make
the allocation from one of the following allocation methods: (A) pro-rata based
on the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) pro-rata based on the Elective Deferrals of each
Eligible Participant starting with the Eligible Participant with the lowest
amount of Elective Deferrals and working up until the ADP Test or the ACP Test
is satisfied; (D) per capita to each Eligible Participant; (E) per capita based
on the Compensation of each Eligible Participant starting with the Eligible
Participant with the lowest amount of Compensation and working up until the ADP
Test or the ACP Test is satisfied; or (F) per capita based on the Elective
Deferrals of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Elective Deferrals and working up until the ADP Test
or the ACP Test is satisfied.     (2)   Maximum Permissible Allocation.
Notwithstanding anything in this paragraph (b) to the contrary, the Sponsoring
Employer may limit the maximum amount of QMACs that will be allocated for any
Allocation Period to an Eligible Participant, to the limitation on
disproportionate QMACs as described in Section 3.14(j)(3)(B) for purposes of the
ADP Test or the limitation on disproportionate Matching Contributions as
described in Sections 3.15(h) or 3.15(i) for purposes of the ACP Test.

-43-



--------------------------------------------------------------------------------



 



  (3)   Eligible Participants. As used in this paragraph (b), the term “Eligible
Participant” means any Participant who is a NHCE and who makes an Elective
Deferral during the Allocation Period being tested. Furthermore, the
Administrator may elect to limit the allocations of QMACs only to Eligible
Participants who are employed on the last day of the Allocation Period. In
addition, if this 401(k) Plan and/or this 401(m) Plan provides that Otherwise
Excludable Participants are eligible to participate and if the Plan applies Code
§410(b)(4)(B) in determining whether the 401(k) Plan and/or the 401(m) Plan
meets the requirements of Code §410(b)(1), then the Administrator may elect to
limit the allocations of QMACs only to either: (A) Participants who are
Non-Highly Compensated Employees and who are Otherwise Excludable Participants;
or (B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. The Administrator may also elect to allocate
QMACs to one or more Participants who are Highly Compensated Employees.

3.6   Qualified Non-Elective Contributions. The Employer may make a Qualified
Non-Elective Contribution to the Plan in such amount as the Employer, in its
sole discretion, may determine, subject to the following provisions:

  (a)   Contributions Treated as Qualified Non-Elective Contributions. The
Employer may elect to treat all or any portion of a Non-Safe Harbor Non-Elective
Contribution as a Qualified Non-Elective Contribution.     (b)   Allocation of
Qualified Non-Elective Contributions. Qualified Non-Elective Contributions
(QNECS), Non-Safe Harbor Non-Elective Contributions that are treated as QNECS,
and Prevailing Wage Contributions that are treated as QNECS will be allocated to
the Qualified Non-Elective Contribution Account of each Eligible Participant for
that Allocation Period. Such contributions will be allocated in the manner
elected by the Administrator, subject to the following provisions:

  (1)   Permissible Methods of Allocation. The Administrator may elect to make
the allocation from one of the following allocation methods: (A) pro-rata based
on the Compensation of each Eligible Participant; (B) pro-rata based on the
Compensation of each Eligible Participant starting with the Eligible Participant
with the lowest amount of Compensation and working up until the ADP Test or the
ACP Test is satisfied; (C) per capita to each Eligible Participant; or (D) per
capita based on the Compensation of each Eligible Participant starting with the
Eligible Participant with the lowest amount of Compensation and working up until
the ADP Test or the ACP Test is satisfied.     (2)   Maximum Permissible
Allocation. Notwithstanding anything in this paragraph (b) to the contrary, the
Sponsoring Employer may limit the maximum amount of QNECs to be allocated for
any Allocation Period to an Eligible Participant, to the limitation on
disproportionate QNECs as described in paragraph 3.14(j)(3)(A) for purposes of
the ADP Test or Section 1.43(e)(4) for purposes of the ACP Test.     (3)  
Eligible Participants. As used in this paragraph (b), the term “Eligible
Participant” means any Participant (A) who is a NHCE, and (B) who is eligible,
in the Administrator’s discretion, either to make an Elective Deferral
(regardless of whether such Participant actually makes an Elective Deferral)
and/or to receive a Non-Safe Harbor Matching Contribution (regardless of whether
such Participant actually receives a Non-Safe Harbor Matching Contribution)
during the Allocation Period being tested. Furthermore, the Administrator may
elect to limit the allocations of QNECs only to Eligible Participants who are
employed on the last day of the Allocation Period. In addition, if this 401(k)
Plan and/or this 401(m) Plan provides that Otherwise Excludable Participants are
eligible to participate and if the plan applies Code §410(b)(4)(B) in
determining whether the 401(k) Plan and/or the 401(m) Plan meets the
requirements of Code §410(b)(1), then the Administrator may elect to limit the
allocations of QNECs only to either: (A) Participants who are Non-Highly
Compensated Employees and who are Otherwise Excludable Participants; or
(B) Participants who are Non-Highly Compensated Employees and who are not
Otherwise Excludable Participants. Lastly, the Administrator may elect to
allocate QNECs to one or more Participants who are Highly Compensated Employees.

3.7   Safe Harbor 401(k) Contributions. The Employer may make Safe Harbor 401(k)
Contributions as set forth from time to time in a Safe Harbor 401(k) Addendum,
subject to the following provisions:

  (a)   ADP Safe Harbor Non-Elective Contributions. To the extent set forth in a
Safe Harbor 401(k) Addendum (or to the extent the Employer amends the Plan
either by executing a Safe Harbor 401(k) Addendum or via the Safe Harbor
Notice), the Employer will make an ADP Safe Harbor Non-Elective Contribution
equal to 3% (or such higher percentage as elected by the Employer) of the
Compensation of each Safe Harbor

-44-



--------------------------------------------------------------------------------



 



      Participant. The Employer may elect in a Safe Harbor 401(k) Addendum to
make this ADP Safe Harbor Non-Elective Contribution to a money purchase plan
named in such addendum. For any Allocation Period in which the Employer elects
to make an ADP Safe Harbor Non-Elective Contribution to the named money purchase
plan, an ADP Safe Harbor Non-Elective Contribution will be made to this Plan in
lieu of the ADP Safe Harbor Non-Elective Contribution to the money purchase plan
unless each Safe Harbor Participant under this Plan also participates in such
other plan and such other plan has the same Plan Year as this Plan. Such ADP
Safe Harbor Non-Elective Contribution will be subject to the provisions of
Section 3.16.

  (b)   ADP Safe Harbor Matching Contributions. To the extent set forth in a
Safe Harbor 401(k) Addendum, an ADP Safe Harbor Matching Contribution (whether
“Basic” or “Enhanced”) will be made that is equal to the amount specified in a
Safe Harbor 401(k) Addendum, subject to the provisions of Section 3.16.     (c)
  ACP Safe Harbor Matching Contributions. To the extent set forth in a Safe
Harbor 401(k) Addendum, the Employer may also make additional ACP Safe Harbor
Matching Contributions for each Allocation Period. Such ACP Safe Harbor Matching
Contribution will be subject to the provisions of Section 3.17.     (d)  
True-Ups. If (1) the Allocation Period for either ADP Safe Harbor Matching
Contributions and/or ACP Safe Harbor Matching Contributions (which
contributions, for purposes of this paragraph, will hereafter be known as “Safe
Harbor Matching Contributions”) is a computation period that is less than the
Plan Year, and (2) on the last day of any Plan Year, the dollar amount of the
Safe Harbor Matching Contributions made on behalf of a Benefiting Participant is
less than the dollar amount that would have been made had the Safe Harbor
Matching Contributions been contributed for an Allocation Period of a Plan Year,
then the Employer may elect, pursuant to the Employer’s discretion and subject
to any Safe Harbor Notice requirements, for any Plan Year to make an additional
Safe Harbor Matching Contribution so that the Safe Harbor Matching Contribution
contributed for a Benefiting Participant is equal to the Safe Harbor Matching
Contribution that would have been made had the Safe Harbor Matching
Contributions been contributed for an Allocation Period of the Plan Year.
However, any such additional Safe Harbor Matching Contributions can only be made
to the Plan on a uniform, nondiscriminatory basis.     (e)   Prorating the Code
§401(a)(17) Compensation Limit for Each Allocation Period. If the Allocation
Period for either ADP Safe Harbor Matching Contributions and/or ACP Safe Harbor
Matching Contributions is a computation period that is less than the Plan Year,
then the Employer may elect, pursuant to the Employer’s discretion and subject
to any Safe Harbor Notice requirements, for any Plan Year to prorate the Code
§401(a)(17) Compensation Limit to each Allocation Period of the Plan Year.
However, any prorating of the Code §401(a)(17) Compensation Limit can only be
made on a uniform, nondiscriminatory basis.     (f)   Allocation of Safe Harbor
401(k) Contributions. Safe Harbor 401(k) Contributions will be allocated as
follows: (1) ADP Safe Harbor Matching Contributions will be allocated to a
Participant’s ADP Safe Harbor Matching Contribution Account; (2) ADP Safe Harbor
Non-Elective Contributions will be allocated to a Participant’s ADP Safe Harbor
Non-Elective Contribution Account; and (3) ACP Safe Harbor Matching
Contributions will be allocated to a Participant’s ACP Safe Harbor Matching
Contribution Account.

3.8   Rollover Contributions. Subject to any changes, limitations, or effective
dates adopted by written notice and/or procedures established and adopted by the
Administrator pursuant to Section 8.6, any Eligible Employee (whether a
Participant or not) is permitted to make Rollover Contributions to the Plan. In
addition, the Administrator may permit Rollover Contributions by an Eligible
Employee or former Eligible Employee from The Men’s Wearhouse, Inc. Employee
Stock Ownership Plan on behalf of Eligible Employees and former Eligible
Employees. Rollover Contributions will be allocated to an Employee’s Rollover
Contribution Account in which the Employee will have a 100% Vested Interest. The
Administrator may choose for investment purposes either to segregate Rollover
Contribution Accounts into separate interest bearing accounts or to invest
Rollover Contribution Accounts as part of the general Trust Fund, except for
that portion of an Employee’s Rollover Contribution Account which an Employee
may be permitted to self-direct pursuant to Section 7.4.

3.9   Voluntary Employee Contributions. Voluntary Employee Contributions are not
permitted.   3.10   Allocation of Earnings and Losses. As of each Valuation
Date, amounts in Participants’ accounts/sub-accounts which have not been
segregated from the general Trust Fund for investment purposes (accounts which
have been segregated include any Directed Investment Accounts established under
Section 7.4) and which have not been distributed since the prior Valuation Date
will have the net income of the Trust Fund that has been earned since

-45-



--------------------------------------------------------------------------------



 



    the prior Valuation Date allocated in accordance with such rules and
procedures that are established by the Administrator and that are applied in a
uniform and nondiscriminatory manner based upon the investments of the Trust
Fund and the Participants’ accounts/sub-accounts to which the net income is
allocated. For purposes of this Section, the term “net income” means the net of
any interest, dividends, unrealized appreciation and depreciation, capital gains
and losses, and investment expenses of the Trust Fund determined on each
Valuation Date. However, Participants’ accounts and/or sub-accounts which have
been segregated from the general Trust Fund for investment purposes (accounts
which have been segregated include any Directed Investment Accounts established
under Section 7.4) will only have the net income earned thereon allocated
thereto. Policy dividends or credits will be allocated to the Participant’s
Account for whose benefit the Policy is held.

3.11   Forfeitures and Their Usage. The following provisions relate to
Forfeitures and their usage and allocation:

  (a)   When Forfeitures Occur. The date upon which a Forfeiture occurs of the
amount by which a Participant’s Account balance attributable to Employer
contributions exceeds his or her Vested Interest in the Participant’s Account
balance attributable to Employer contributions is the earlier of (1) the date
that the Participant who Terminated Employment receives a distribution of his or
her Vested Interest under Article 5; or (2) the date that the Participant incurs
five consecutive Breaks in Service after Termination of Employment. Effective as
of the first day of Plan Year beginning in 2006 (or such earlier effective date
as may be provided in a separate amendment for implementing the final Code
§401(k) Regulations and as permitted by such Regulations), a Forfeiture of the
non-Vested portion of the Participant’s Account balance attributable to Employer
contributions will not occur pursuant to clause (1) of the preceding sentence
unless the entire Elective Deferral Account of the Participant who Terminated
Employment is or has been distributed. However, if a Participant’s Vested
Interest in the entire Participant’s Account balance attributable to Employer
contributions is zero on the date that the Participant Terminates Employment,
then the Participant will be deemed to have received a distribution of such
Vested Interest on the date of Termination of Employment and a Forfeiture of the
Participant’s Account balance attributable to Employer contributions will occur
pursuant to the provisions of this paragraph on the date of such Termination of
Employment.     (b)   Grandfather Provision. Notwithstanding paragraph (a) to
the contrary, with respect to Participants who Terminate Employment prior to the
execution date of the pre-approved Plan restatement intended to initially comply
with the requirements of the Economic Growth and Tax Relief Reconciliation Act
of 2001 (EGTRRA), the provisions of the Plan in effect prior to such EGTRRA
restatement execution date will be applied in determining when Forfeitures occur
if such provisions conflict with the preceding paragraph.     (c)   Usage and
Allocation of Forfeitures. On each annual Valuation Date, the Administrator may
elect to use all or any portion of the Forfeiture Account to pay administrative
expenses incurred by the Plan. The portion of the Forfeiture Account that is not
used to pay administrative expenses will be used first to restore previous
Forfeitures of Participants’ Accounts pursuant to Section 5.7 and/or to restore
Participants’ Accounts pursuant to Section 5.13. The portion of the Forfeiture
Account that is not used to pay administrative expenses and is not used to
satisfy the provisions of the previous sentence will then be allocated/used in
accordance with the following provisions:

  (1)   Forfeitures of Non-Safe Harbor Matching Contributions. Forfeitures
attributable to Non-Safe Harbor Matching Contributions will be used to reduce
any Employer contribution or combination of contributions, as determined by the
Administrator.     (2)   Forfeitures of ACP Safe Harbor Matching Contributions.
Forfeitures attributable to ACP Safe Harbor Matching Contributions, if any, will
be used in the manner described in a Safe Harbor 401(k) Addendum executed by the
Sponsoring Employer from time to time.

3.12   Top Heavy Minimum Allocation. In any Plan Year in which the Plan is Top
Heavy and a Key Employee receives an allocation of Employer contributions or
Forfeitures, each Participant who is described in paragraph (a) below will
receive a Top Heavy Minimum Allocation determined in accordance with the
following:

  (a)   Participants Who Must Receive the Top Heavy Minimum Allocation. The Top
Heavy Minimum Allocation will be made for each Participant who is a Non-Key
Employee who is employed by an Employer on the last day of the Plan Year, even
if such Participant (1) fails to complete any minimum Hours of Service/Period of
Service required to receive an allocation of Employer contributions or
Forfeitures for the Plan Year; (2) fails to make Elective Deferrals to the Plan
in the case of a 401(k) plan; (3) receives

-46-



--------------------------------------------------------------------------------



 



      Compensation that is less than a stated amount; or (4) declines to make a
mandatory employee contribution to the Plan. The Top Heavy Minimum Allocation is
not required for a Participant whose participation is limited to a Rollover
Contribution.

  (b)   Participation in Multiple Defined Contribution Plans. If (1) this Plan
is not part of a Required Aggregation Group or a Permissive Aggregation Group
with a defined benefit plan, (2) this Plan is part of a Required Aggregation
Group or a Permissive Aggregation Group with one or more defined contribution
plans, (3) a Participant who is described in paragraph (a) participates in this
Plan and in one or more defined contribution plans that are part of the Required
Aggregation Group or the Permissive Aggregation Group, and (4) the allocation of
Employer contributions and Forfeitures of each plan that is part of the Required
Aggregation Group or the Permissive Aggregation Group (when each plan is
considered separately) is insufficient to satisfy the Top Heavy Minimum
Allocation requirement with respect to such Participant, the Top Heavy Minimum
Allocation requirement will nevertheless be satisfied if the aggregate
allocation of Employer contributions and Forfeitures that are made on behalf of
such Participant under this Plan and all other defined contribution plans that
are part of the Required Aggregation Group or the Permissive Aggregation Group
(and any other defined contribution plan that is sponsored by the Employer) is
sufficient to satisfy the Top Heavy Minimum Allocation requirement. However, if
the aggregate allocation of Employer contributions and Forfeitures that are made
on behalf of a Participant under this Plan and all other defined contribution
plans that are part of the Required Aggregation Group or the Permissive
Aggregation Group (and any other defined contribution plan that is sponsored by
the Employer) is not sufficient to satisfy the Top Heavy Minimum Allocation
requirement, then the Employer will make an additional contribution on behalf of
such Participant to this Plan and/or to one or more defined contribution plans
that are part of the Required Aggregation Group or the Permissive Aggregation
Group (or any other defined contribution plan that is sponsored by the Employer)
in order that the aggregate allocation of Employer contributions and Forfeitures
that are made on behalf of such Participant under this Plan and all defined
contribution plans that are part of the Required Aggregation Group or the
Permissive Aggregation Group (and any other defined contribution plan that is
sponsored by the Employer) satisfies the Top Heavy Minimum Allocation
requirement.     (c)   Required Aggregation Group or Permissive Aggregation
Group With a DB Plan. If this Plan is part of a Required Aggregation Group or a
Permissive Aggregation Group with a defined benefit plan, then the Sponsoring
Employer may, in the Sponsoring Employer’s discretion and in a uniform
non-discriminatory manner which is intended to satisfy the requirements of Code
§416(f) regarding the preclusion of required duplication and inappropriate
omission of Top Heavy minimum benefits or Top Heavy Minimum Allocations,
determine to satisfy the requirements of Code §416 with respect to each
Participant described in paragraph (a) who participates in this Plan and in the
defined benefit plan which is part of the Required Aggregation Group or the
Permissive Aggregation Group, by any of the following methods:

  (1)   Defined Benefit Minimum Benefit. A defined benefit minimum, which is an
accrued benefit at any point in time equal to at least the product of (A) an
Employee’s average annual Code §415(c)(3) Compensation for the period of
consecutive years (not exceeding five) when the Employee had the highest
aggregate Code §415(c)(3) Compensation from the Employer and (B) the lesser of
2% per Year of Service or 1-Year Period of Service, as applicable, with the
Employer or 20%, subject to the rules of Code §416 and the Regulations
thereunder.     (2)   Floor Offset Arrangement. A floor offset approach,
pursuant to Revenue Ruling 76-259, under which the defined benefit minimum of
the defined benefit plan that is provided pursuant to paragraph (c)(1) is offset
by the benefits provided under the defined contribution plan.     (3)   Using
Comparability. A demonstration, using a comparability analysis pursuant to
Revenue Ruling 81-202, that the plans are providing benefits at least equal to
the defined benefit minimum that is provided pursuant to paragraph (c)(1) above.
    (4)   5% Defined Contribution Allocation. An allocation of Employer
contributions and Forfeitures that are made on behalf of such Participant under
this Plan (or any defined contribution plan that is sponsored by the Employer)
equal to 5% of an Employee’s Code §415(c)(3) Compensation for each Plan Year
that the Required Aggregation Group or the Permissive Aggregation Group is Top
Heavy.

  (d)   Frozen DB Plan After December 31, 2001. In determining Top Heavy minimum
benefits or Top Heavy Minimum Allocations in any Plan Year which begins after
December 31, 2001, a defined benefit plan in

-47-



--------------------------------------------------------------------------------



 



      which no Key Employee and no former Key Employee benefits (within the
meaning of Code §410(b)) in the defined benefit plan during a Plan Year will be
disregarded in determining whether the defined benefit plan is part of a
Required Aggregation Group or a Permissive Aggregation Group with this Plan.

  (e)   Contributions That Can Be Used to Satisfy Top Heavy Minimum. All
Employer contributions to the Plan (other than (1) Elective Deferrals that are
made on behalf of a Participant and (2) for Plan Years beginning before 2002,
Matching Contributions) will be taken into account in determining if the
Employer has satisfied the Top Heavy minimum benefit and/or Top Heavy Minimum
Allocation requirements of this Section. Furthermore, the following Employer
contributions that are made on behalf of a Participant to a 401(k) Plan may be
taken into account in determining whether the Top Heavy minimum benefit and/or
Top Heavy Minimum Allocation requirements have been satisfied: Non-Safe Harbor
Non-Elective Contributions; Qualified Non-Elective Contributions; ADP Safe
Harbor Non-Elective Contributions; for Plan Years beginning after 2001, Matching
Contributions (including Qualified Matching Contributions); and any other
Employer contributions as may be permitted by law.     (f)   Safe Harbor Plan
and SIMPLE 401(k) Plan Exceptions. The Top Heavy Minimum Allocation requirements
will not apply to the Plan for any Plan Year in which the Plan is a 401(k) Plan
that consists solely of Elective Deferrals, ADP Safe Harbor Contributions which
meet the requirements of Code §401(k)(12), and, if applicable, ACP Safe Harbor
Matching Contributions (including ADP Safe Harbor Matching Contributions) which
meet the requirements of Code §401(m)(11), so long as each Participant (1) who
is a Non-Key Employee and (2) who is eligible to make Elective Deferrals is also
a Safe Harbor Participant for such Plan Year. Also, a SIMPLE 401(k) Plan is not
subject to the Top Heavy Minimum Allocation requirements.

3.13   Failsafe Allocation. If the Plan fails to satisfy the minimum coverage
requirements of Code §410(b), no automatic “failsafe” is provided under the
Plan. Rather, the Sponsoring Employer must timely execute a corrective amendment
pursuant to Section 11.1(f) of the Plan.

3.14   Actual Deferral Percentage Test and Correction. If a 401(k) Plan is
subject to the Actual Deferral Percentage Test (ADP Test) for a Plan Year, then
the following rules will apply:

  (a)   The ADP Test. The ADP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested and the ADP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year must
satisfy one of the following tests:

  (1)   1.25 Test. The ADP for Participants who are Highly Compensated Employees
for the Plan Year that is being tested will not exceed the ADP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year multiplied
by 1.25; or     (2)   Multiplied By 2 or 2% Test. The ADP for Participants who
are Highly Compensated Employees for the Plan Year that is being tested will not
exceed the ADP for Participants who are Non-Highly Compensated Employees for the
Applicable Plan Year multiplied by 2.0, provided, that the ADP for Participants
who are Highly Compensated Employees for the Plan Year that is being tested does
not exceed the ADP for Participants who are Non-Highly Compensated Employees for
the Applicable Plan Year by more than 2 percentage points.

  (b)   Testing Methods and Restriction. The Sponsoring Employer may elect
either the Prior Year Testing Method or Current Year Testing Method. However,
once the Sponsoring Employer has elected the Current Year Testing Method, the
Sponsoring Employer can elect the Prior Year Testing Method for a Plan Year only
if the Plan has used the Current Year Testing Method for each of the preceding
five (5) Plan Years (or if lesser, the number of Plan Years that the Plan has
been in existence) or if, as a result of a merger or acquisition described in
Code §410(b)(6)(C)(i), the Employer maintains both a 401(k) plan using the Prior
Year Testing Method and a 401(k) plan using Current Year Testing Method and the
change is made within the transition period described in Code §410(b)(6)(C)(ii).
    (c)   Prior Year Testing Method for the First Plan Year. If the Sponsoring
Employer has elected the Prior Year Testing Method for the first Plan Year that
the Plan permits any Participant to make Elective Deferrals (and this is not a
successor plan), then the ADP for Participants who are Non-Highly Compensated
Employees for the prior Plan Year will be the greater of (1) three percent (3%),
or (2) the ADP for Participants who are Non-Highly Compensated Employees for the
first Plan Year.

-48-



--------------------------------------------------------------------------------



 



  (d)   HCEs as Sole Participants in Plan Year Being Tested. If the Sponsoring
Employer has elected the Prior Year Testing Method and if there are no
Participants who were Non-Highly Compensated Employees in the prior Plan Year,
then the Plan will be deemed to satisfy the ADP Test for the Plan Year that is
being tested. Similarly, if the Sponsoring Employer has elected the Current Year
Testing Method and if there are no Participants who are Non-Highly Compensated
Employees in the current Plan Year, then the Plan will be deemed to satisfy the
ADP Test for the Plan Year that is being tested. The provisions of this
paragraph may be utilized with the permissive disaggregation rule of
Section 3.14(e)(2).     (e)   Special Rule for Early Participation. If this
401(k) Plan provides that Otherwise Excludable Participants are eligible to
participate and if the Plan applies Code §410(b)(4)(B) in determining whether
the 401(k) Plan meets the requirements of Code §410(b)(1), then in determining
whether the 401(k) Plan satisfies the ADP Test, the Sponsoring Employer may, in
the Sponsoring Employer’s discretion (but is not required to), either:

  (1)   Early Participation Rule. Pursuant to Code §401(k)(3)(F), perform the
ADP Test for the Plan (determined without regard to disaggregation under
Regulation §1.410(b)—7(c)(3)), by using the ADP for all Participants who are
Highly Compensated Employees for the Plan Year and the ADP for Participants who
are Non-Highly Compensated Employees for the Applicable Plan Year, disregarding
all Otherwise Excludable Participants who are Non-Highly Compensated Employees;
or     (2)   Permissive Disaggregation Rule. Pursuant to Regulation
§1.401(k)—1(b)(4), disaggregate the Plan into separate plans and perform the ADP
Test separately for all Participants who are Otherwise Excludable Participants
and for all Participants who are not Otherwise Excludable Participants.

  (f)   HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly
Compensated Employee for a particular Plan Year if that Participant meets the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Non-Highly Compensated Employee for a particular
Plan Year if the Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.     (g)   ADP for an HCE in
Multiple CODAs of the Sponsoring Employer. The ADP for any Participant who is a
Highly Compensated Employee for the Plan Year and who is eligible to have
Elective Deferrals (and Qualified Non-Elective Contributions or Qualified
Matching Contributions, or both, if treated as Elective Deferrals for purposes
of the ADP Test) allocated to such Participant’s accounts under two or more cash
or deferral arrangements (CODAs) described in Code §401(k), that are maintained
by the Sponsoring Employer, will be determined as if such Elective Deferrals
(and, if applicable, such Qualified Non-Elective Contributions or Qualified
Matching Contributions, or both) were made under a single arrangement. If a
Highly Compensated Employee participates in two or more CODAs of the Sponsoring
Employer that have different plan years, all Elective Deferrals made during the
Plan Year under all such arrangements will be aggregated. For Plan Years
beginning prior to 2006 (or the year of such earlier effective date as may be
provided in a separate amendment for implementing the final §401(k) Regulations
and as permitted by such Regulations), all such CODAs ending with or within the
same calendar year will be treated as a single arrangement. Notwithstanding the
foregoing, certain plans will be treated as separate if mandatorily
disaggregated under the §401(k) Regulations.     (h)   Plan Aggregation and
Coverage Change Rules. If this Plan satisfies the requirements of Code §401(k),
§401(a)(4), or §410(b) only by being aggregated with one or more other plans of
the Sponsoring Employer, or if one or more other plans satisfy the requirements
of Code §401(k), §401(a)(4), or §410(b) only by being aggregated with this Plan,
then this Section will be applied by determining the ADP of the Employees as if
all such plans (including this Plan) were a single plan. If the Prior Year
Testing Method is being used and if more than 10% of the Employer’s NHCEs are
involved in a plan coverage change as defined in Regulation §1.401(k)-2(c)(4),
then any adjustments to the Non-Highly Compensated Employees’ ADP for the prior
Plan Year will be made in accordance with such Regulations. Plans may be
aggregated in order to satisfy Code §401(k) only if they have the same Plan Year
and use the same ADP testing method (the Prior Year Testing Method or the
Current Year Testing Method).     (i)   Contributions Must Be Made Within 12
Months. Elective Deferrals, Qualified Non-Elective Contributions, and Qualified
Matching Contributions must be made, for purposes of determining the ADP Test,
by the end of the 12-month period immediately following the Plan Year to which
the contributions relate.

-49-



--------------------------------------------------------------------------------



 



  (j)   Correction Methods for Failed ADP Test. If a 401(k) Plan is subject to
the Actual Deferral Percentage Test (ADP Test) for a Plan Year and the Plan
fails to satisfy the ADP Test for such Plan Year, then the Sponsoring Employer
will use one or more of the following correction methods to satisfy the ADP Test
for such Plan Year (and the Sponsoring Employer has the discretion to determine
which one or more of the correction methods may be used to satisfy the ADP
Test):

  (1)   Distribution of Excess Contributions Plus Income or Loss. Excess
Contributions of Highly Compensated Employee(s), plus any income and minus any
loss allocable to such Excess Contributions, may be distributed pursuant to
Section 5.19.     (2)   Recharacterization as Catch-Up Contributions. To the
extent that a catch-up eligible Participant who is a Highly Compensated Employee
is to receive a distribution of Excess Contributions, and to the extent that
such catch-up eligible Participant has not exceeded the Participant’s Catch-Up
Contribution Limit, the Excess Contributions of such Participant may be
recharacterized as Catch-Up Contributions (to the extent that the
recharacterized Catch-Up Contributions do not cause the Catch-Up Contribution
Limit to be exceeded for the taxable year of the Participant).     (3)   QMACs
and QNECs. The Sponsoring Employer may make Qualified Matching Contributions
pursuant to Section 3.5 and/or Qualified Non-Elective Contributions pursuant to
Section 3.6 to satisfy the ADP Test, subject to the following limitations:

  (A)   Limitation on Disproportionate QNECs. Qualified Non-Elective
Contributions cannot be taken into account in the ADP Test of a Plan Year for a
NHCE to the extent the QNECs exceed the product of (i) that NHCE’s Code §414(s)
Compensation, multiplied by (ii) the greater of [a] 5% (or 10% of a NHCE’s Code
§414(s) Compensation with respect to an Employer’s obligation to make Prevailing
Wage Contributions to the Plan), or [b] two times the Plan’s Representative
Contribution Rate. Any QNEC used in an ACP Test under Regulation
§1.401(m)—2(a)(6) (including the determination of the Representative
Contribution Rate for purposes of Regulation §1.401(m)—2(a)(6)(v)(B)), cannot be
used for purposes of the ADP Test (including the determination of the
Representative Contribution Rate for purposes of the ADP Test).     (B)  
Limitation on QMACs. Qualified Matching Contributions are permitted to be used
in the ADP Test only to the extent that such Qualified Matching Contributions
are Matching Contributions that are not precluded from being taken into account
under the ACP Test for the Plan Year under the rules of Regulation
§1.401(m)—2(a)(5)(ii).     (C)   Prohibition Against Double-Counting. Qualified
Non-Elective Contributions and Qualified Matching Contributions cannot be taken
into account in the ADP Test to the extent such contributions are taken into
account for purposes of satisfying any other ADP Test, any ACP Test, or the
requirements of Regulation §1.401(k)—3, §1.401(m)—3 or §1.401(k)—4. Matching
Contributions that are made pursuant to Regulation §1.401(k)—3(c) cannot be
taken into account under the ADP Test. Furthermore, if this Plan switches from
the Current Year Testing Method to the Prior Year Testing Method pursuant to
Regulation §1.401(k)—2(c), then Qualified Non-Elective Contributions that are
taken into account under the Current Year Testing Method for a Plan Year may not
be taken into account under the Prior Year Testing Method for the next Plan
Year.

3.15   Actual Contribution Percentage Test and Correction. If a 401(m) Plan is
subject to the Actual Contribution Percentage Test (ACP Test) for a Plan Year,
then the following rules will apply:

  (a)   The ACP Test. The ACP for Participants who are Highly Compensated
Employees for the Plan Year that is being tested and the ACP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year must
satisfy one of the following tests:

  (1)   1.25 Test. The ACP for Participants who are Highly Compensated Employees
for the Plan Year that is being tested will not exceed the ACP for Participants
who are Non-Highly Compensated Employees for the Applicable Plan Year multiplied
by 1.25; or

-50-



--------------------------------------------------------------------------------



 



  (2)   Multiplied By 2 or 2% Test. The ACP for Participants who are Highly
Compensated Employees for the Plan Year that is being tested will not exceed the
ACP for Participants who are Non-Highly Compensated Employees for the Applicable
Plan Year multiplied by 2.0, provided, that the ACP for Participants who are
Highly Compensated Employees for the Plan Year that is being tested does not
exceed the ACP for Participants who are Non-Highly Compensated Employees for the
Applicable Plan Year by more than 2 percentage points.

  (b)   Testing Methods and Restriction. The Sponsoring Employer may elect
either the Prior Year Testing Method or Current Year Testing Method. However,
once the Sponsoring Employer has elected the Current Year Testing Method, the
Sponsoring Employer can elect the Prior Year Testing Method for a Plan Year only
if the Plan has used the Current Year Testing Method for each of the preceding
five (5) Plan Years (or if lesser, the number of Plan Years that the Plan has
been in existence) or if, as a result of a merger or acquisition described in
Code §410(b)(6)(C)(i), the Employer maintains both a 401(m) plan using the Prior
Year Testing Method and a 401(m) plan using Current Year Testing Method and the
change is made within the transition period described in Code §410(b)(6)(C)(ii).
    (c)   Prior Year Testing Method for the First Plan Year. If the Sponsoring
Employer has elected the Prior Year Testing Method for the first Plan Year that
the Plan permits any Participant to make Employee Contributions, provides for
Non-Safe Harbor Matching Contributions, or both (and this is not a successor
plan), then the ACP for Participants who are Non-Highly Compensated Employees
for the prior Plan Year will be the greater of (1) three percent (3%), or
(2) the ACP for Participants who are Non-Highly Compensated Employees for the
first Plan Year.     (d)   HCEs as Sole Participants in Plan Year Being Tested.
If the Sponsoring Employer has elected the Prior Year Testing Method and if
there are no Participants who were Non-Highly Compensated Employees in the prior
Plan Year, then the Plan will be deemed to satisfy the ACP Test for the Plan
Year that is being tested. Similarly, if the Sponsoring Employer has elected the
Current Year Testing Method and if there are no Participants who are Non-Highly
Compensated Employees in the current Plan Year, then the Plan will be deemed to
satisfy the ACP Test for the Plan Year that is being tested. The provisions of
this paragraph may be utilized with the permissive disaggregation rule of
Section 3.15(e)(2).     (e)   Special Rule for Early Participation. If this
401(m) Plan provides that Otherwise Excludable Participants are eligible to
participate and if the Plan applies Code §410(b)(4)(B) in determining whether
the 401(m) Plan meets the requirements of Code §410(b)(1), then in determining
whether the 401(m) Plan satisfies the ACP Test, the Sponsoring Employer may, in
the Sponsoring Employer’s discretion (but is not required to), either:

  (1)   Early Participation Rule. Pursuant to Code §401(m)(5)(C), perform the
ACP Test for the Plan (determined without regard to disaggregation under
Regulation §1.410(b)—7(c)(3)), by using the ACP for all Participants who are
Highly Compensated Employees for the Plan Year and the ACP for Participants who
are Non-Highly Compensated Employees for the Applicable Plan Year, disregarding
all Otherwise Excludable Participants who are Non-Highly Compensated Employees;
or     (2)   Permissive Disaggregation Rule. Pursuant to Regulation
§1.401(m)—1(b)(4), disaggregate the Plan into separate plans and perform the ACP
Test separately for all Participants who are Otherwise Excludable Participants
and for all Participants who are not Otherwise Excludable Participants.

  (f)   HCEs and NHCEs for a Particular Plan Year. A Participant is a Highly
Compensated Employee for a particular Plan Year if that Participant meets the
definition of a Highly Compensated Employee in effect for that Plan Year.
Similarly, a Participant is a Non-Highly Compensated Employee for a particular
Plan Year if the Participant does not meet the definition of a Highly
Compensated Employee in effect for that Plan Year.     (g)   Plan Aggregation
and Coverage Change Rules. If this Plan satisfies the requirements of Code
§401(m), §401(a)(4), or §410(b) only by being aggregated with one or more other
plans of the Sponsoring Employer, or if one or more other plans satisfy the
requirements of Code §401(m), §401(a)(4), or §410(b) only by being aggregated
with this Plan, this Section will be applied by determining the ACP of the
Employees as if all such plans (including this Plan) were a single plan. If the
Plan uses the Prior Year Testing Method and if more than 10% of the Employer’s
NHCEs are involved in a plan coverage change as defined in Regulation
§1.401(m)-2(c)(4), any adjustments to the NHCEs’ ACP for the prior Plan Year
will be made in accordance

-51-



--------------------------------------------------------------------------------



 



      with such Regulations. Plans may be aggregated to satisfy Code §401(m)
only if they have the same Plan Year and use the same ACP testing method (Prior
Year Testing Method or Current Year Testing Method).

  (h)   Disproportionate Matching Contributions With Respect to Elective
Deferrals Excluded From ACP Test. A Matching Contribution with respect to an
Elective Deferral for a Participant who is a Non-Highly Compensated Employee is
not taken into account under the ACP Test for a Plan Year to the extent that the
Matching Contribution exceeds the greatest of (1) 5% of such Participant’s Code
§414(s) Compensation; (2) 100% of the Participant’s Elective Deferrals for the
Plan Year; and (3) the product of 2 times the Plan’s Representative Matching
Rate and the Participant’s Elective Deferrals for the Plan Year.     (i)  
Disproportionate Matching Contributions With Respect to Employee Contributions
Excluded From ACP Test. If the Plan provides a Matching Contribution with
respect to the sum of a Participant’s Employee Contributions and Elective
Deferrals, then the sum of the Participant’s Employee Contributions and Elective
Deferrals is substituted for the amount of the Participant’s Elective Deferrals
in paragraph (h). Similarly, if the Plan provides a Matching Contribution with
respect to a Participant’s Employee Contributions (but not Elective Deferrals),
then the Participant’s Employee Contributions are substituted for the amount of
the Participant’s Elective Deferrals in paragraph (h).     (j)   Matching
Contributions Taken Into Account Under Safe Harbor Provisions. If this Plan
satisfies the ACP safe harbor requirements of Code §401(m)(11) for a Plan Year
but nonetheless must satisfy the ACP Test because the Plan provides for Employee
Contributions for such Plan Year, then the Sponsoring Employer is permitted (but
is not required) to apply the ACP Test by disregarding all Matching
Contributions with respect to all Participants. In addition, if this Plan
satisfies the ADP safe harbor requirements of Regulation §1.401(k)—3 for a Plan
Year using ADP Safe Harbor Matching Contributions but does not satisfy the ACP
safe harbor requirements of Code §401(m)(11) for such Plan Year, then the
Sponsoring Employer is permitted (but is not required) to apply the ACP Test by
excluding Matching Contributions with respect to all Participants that do not
exceed 4% of each Participant’s Code §414(s) Compensation. If the Plan
disregards any Matching Contributions pursuant to this paragraph, then this
disregard must be applied to all Participants.     (k)   Multiple Use Test.
Effective for Plan Years beginning after December 31, 2001, the multiple use
test is repealed and does not apply to this Plan, pursuant to EGTRRA §666.    
(l)   Correction Methods for Failed ACP Test. If a 401(m) Plan is subject to the
Actual Contribution Percentage Test (ACP Test) for a Plan Year and the Plan
fails to satisfy the ACP Test for such Plan Year, then the Sponsoring Employer
will use one or more of the following correction methods to satisfy the ACP Test
for such Plan Year (and the Sponsoring Employer has the discretion to determine
which one or more of the correction methods may be used to satisfy the ACP
Test):

  (1)   Distribution of Excess Aggregate Contributions Plus Income or Loss.
Excess Aggregate Contributions of Highly Compensated Employee(s), plus any
income and minus any loss allocable to such Excess Aggregate Contributions, may
be forfeited (if forfeitable) and may be distributed (if non-forfeitable),
pursuant to Section 5.20.     (2)   QNECs and QMACs. The Sponsoring Employer may
make Qualified Matching Contributions pursuant to Section 3.5 and/or Qualified
Non-Elective Contributions pursuant to Section 3.6 to satisfy the ACP Test,
subject to the following limitations: (A) Qualified Non-Elective Contributions
are permitted to be used in the ACP Test only to the extent that such Qualified
Non-Elective Contributions satisfy the limitations of Section 1.43(e); and
(B) Qualified Matching Contributions are permitted to be used in the ACP Test
only to the extent that such Qualified Matching Contributions satisfy the
limitations of Section 1.43(c), 1.43(f), 1.43(g), and either 3.15(h) or 3.15(i).

3.16   ADP Safe Harbor Contributions. A 401(k) Plan that satisfies the ADP Safe
Harbor Contribution requirements of Code §401(k)(12) for a Plan Year is a Safe
Harbor 401(k) Plan if it satisfies the following requirements:

  (a)   ADP Safe Harbor Contribution. The Sponsoring Employer makes an ADP Safe
Harbor Contribution on behalf of each Safe Harbor Participant, equal to either
an ADP Safe Harbor Non-Elective Contribution or an ADP Safe Harbor Matching
Contribution, that satisfies the following requirements:

-52-



--------------------------------------------------------------------------------



 



  (1)   ADP Safe Harbor Non-Elective Contribution. An ADP Safe Harbor
Non-Elective Contribution equal to at least three percent (3%) of the Safe
Harbor Participant’s Compensation for the Plan Year; or     (2)   ADP Safe
Harbor Matching Contribution. An ADP Safe Harbor Matching Contribution in an
amount determined under either a basic matching formula or an enhanced matching
formula, that satisfies the following requirements:

  (A)   Basic Matching Formula. An ADP Safe Harbor Matching Contribution in an
amount equal to the sum of (i) 100% of the amount of the Safe Harbor
Participant’s Elective Deferrals that do not exceed 3% of the Safe Harbor
Participant’s Compensation; plus (ii) 50% of the amount of the Safe Harbor
Participant’s Elective Deferrals that exceed 3% of the Safe Harbor Participant’s
Compensation but that do not exceed 5% of the Safe Harbor Participant’s
Compensation.     (B)   Enhanced Matching Formula. An ADP Safe Harbor Matching
Contribution formula that, at any rate of the Safe Harbor Participant’s Elective
Deferrals, provides an aggregate amount of ADP Safe Harbor Matching
Contributions that is at least equal to the aggregate amount of ADP Safe Harbor
Matching Contributions that would have been provided under the basic matching
formula of subparagraph (a)(2)(A) above. Furthermore, the ratio of a Safe Harbor
Participant’s ADP Safe Harbor Matching Contributions under the enhanced matching
formula for a Plan Year to the Safe Harbor Participant’s Elective Deferrals may
not increase as the amount of a Safe Harbor Participant’s Elective Deferrals
increases.     (C)   Limitation on HCE Matching Contributions. The ratio of ADP
Safe Harbor Matching Contributions to Elective Deferrals of a Safe Harbor
Participant who is a Highly Compensated Employee must not exceed the ratio of
ADP Safe Harbor Matching Contributions to Elective Deferrals of any Safe Harbor
Participant who is a Non-Highly Compensated Employee with Elective Deferrals at
the same percentage of Compensation as any Highly Compensated Employee.     (D)
  ADP Safe Harbor Matching Contributions on Employee Contributions. ADP Safe
Harbor Matching Contributions may be made on both Elective Deferrals and
Employee Contributions if the ADP Safe Harbor Matching Contributions are made on
the sum of Elective Deferrals and Employee Contributions on the same terms as
ADP Safe Harbor Matching Contributions that are made with respect to Elective
Deferrals alone. Alternatively, ADP Safe Harbor Matching Contributions may be
made on Elective Deferrals and Employee Contributions if ADP Safe Harbor
Matching Contributions on Elective Deferrals are not affected by the amount of
Employee Contributions.     (E)   Periodic Matching Contributions. If the
Employer elects to contribute and allocate separately ADP Safe Harbor Matching
Contributions for an Allocation Period of less than the Plan Year (e.g., each
payroll period or with respect to all payroll periods ending with or within each
month or quarter of a Plan Year), then such ADP Safe Harbor Matching
Contributions with respect to any Elective Deferrals made during a Plan Year
quarter will be contributed to the Plan by the last day of the immediately
following Plan Year quarter.     (F)   Catch-Up Contributions. Catch-Up
Contributions will be treated as any other Elective Deferrals and will be
matched according to the ADP Safe Harbor Matching Contribution formula as if the
Catch-Up Contributions were any other Elective Deferrals.     (G)   Permissible
Restrictions on Elective Deferrals by NHCEs. Elective Deferrals by Safe Harbor
Participants who are NHCEs cannot be restricted, except pursuant to the
following rules:

  (i)   Restrictions on Election Periods. The Plan may limit the frequency and
duration of periods in which Safe Harbor Participants may make or change cash or
deferred elections under the Plan. However, a Safe Harbor Participant must have
a reasonable opportunity (including a reasonable period after receipt of the
Safe Harbor Notice) to make or change a cash or deferred election for the Plan
Year. A 30-day period is deemed to be a reasonable period to make or change a
cash or deferred election.     (ii)   Restrictions on Amount of Elective
Deferrals. The Plan may limit the amount of Elective Deferrals that may be made
by a Safe Harbor Participant, provided that each Safe Harbor

-53-



--------------------------------------------------------------------------------



 



      Participant who is a NHCE is permitted (unless restricted under paragraph
(a)(2)(G)(iv)) to make Elective Deferrals in an amount that is at least
sufficient to receive the maximum amount of ADP Safe Harbor Matching
Contributions available under the Plan for the Plan Year, and the Safe Harbor
Participant who is a NHCE is permitted to elect any lesser amount of Elective
Deferrals. However, the Plan may limit cash or deferred elections to whole
percentages of Compensation or whole dollar amounts.     (iii)   Restrictions on
Types of Compensation that May Be Deferred. The Plan may limit the types of
Compensation that may be deferred by a Safe Harbor Participant, provided that
each Safe Harbor Participant who is a Non-Highly Compensated Employee is
permitted to make Elective Deferrals under a definition of Compensation that is
a reasonable definition of compensation within the meaning of Regulation
§1.414(s)—1(d)(2). Therefore, the definition of Compensation from which Elective
Deferrals may be made is not required to satisfy the nondiscrimination
requirement of Regulation §1.414(s)—1(d)(3).     (iv)   Restrictions Due to
Limitations Under the Code. The Plan may limit the amount of Elective Deferrals
made by an a Safe Harbor Participant under the Plan either [a] because of the
limitations of Code §402(g) or §415; or [b] because, on account of a financial
hardship distribution, the Safe Harbor Participant’s ability to make Elective
Deferrals has been suspended for 6 months in accordance with Regulation
§1.401(k)—1(d)(3)(iv)(E).

  (b)   Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor
Notice to each Safe Harbor Participant, which must satisfy the following content
and timing requirements:

  (1)   Safe Harbor Notice Must Be Written. The Safe Harbor Notice must be in
writing or in such other form of communication as permitted by Regulation
§1.401(a)—21.     (2)   Content Requirements. The content requirement for a Safe
Harbor Notice is satisfied if the Safe Harbor Notice is sufficiently accurate
and comprehensive to inform the Safe Harbor Participant of the Safe Harbor
Participant’s rights and obligations under the Plan; and the Safe Harbor Notice
is written in a manner calculated to be understood by the average Safe Harbor
Participant in the Plan. A Safe Harbor Notice will satisfy this content
requirement if the Safe Harbor Notice accurately describes (A) the ADP Safe
Harbor Contribution formula used by the Plan (including a description of the
levels of ADP Safe Harbor Matching Contributions, if any, available under the
Plan); (B) any other contributions under the Plan or Matching Contributions to
another plan on account of Elective Deferrals or Employee Contributions under
this Plan (including the potential for discretionary Matching Contributions) and
the conditions under which such contributions are made; (C) the plan to which
the ADP Safe Harbor Contribution will be made (if different than this Plan);
(D) the type and amount of Compensation that may be deferred under the Plan;
(E) how to make cash or deferred elections, including any administrative
requirements that apply to such elections; (F) the periods available under the
Plan for making cash or deferred elections; (G) the distribution and Vesting
provisions applicable to contributions under the Plan; and (H) information that
makes it easy to obtain additional information about the Plan (including an
additional copy of the summary plan description) such as telephone numbers,
addresses and, if applicable, electronic addresses, of individuals or offices
from whom Safe Harbor Participants can obtain such Plan information. The Safe
Harbor Notice may cross-reference relevant portions of a summary plan
description that provides the same information that would be provided (or is
concurrently provided) to Safe Harbor Participants, with respect to information
described in (i) paragraph (b)(2)(B) (relating to any other contributions under
the Plan); (ii) paragraph (b)(2)(C) (relating to the plan to which safe harbor
contributions will be made); and/or (iii) paragraph (b)(2)(D) (relating to the
type and amount of Compensation that may be deferred under the Plan).     (3)  
Timing Requirement. The timing requirement for a Safe Harbor Notice is satisfied
if the Safe Harbor Notice is provided within a reasonable period before the
beginning of the Plan Year (or, in the Plan Year in which an Employee will
become a Safe Harbor Participant, within a reasonable period before the Employee
becomes a Safe Harbor Participant). The determination of whether a Safe Harbor
Notice satisfies the timing requirement is based on all of the relevant facts
and circumstances. However, this timing requirement is deemed to be satisfied if
at least 30 days, but not more than 90 days, or any other reasonable period,
before the beginning of a Plan Year, the Safe Harbor Notice is given to each
Safe Harbor Participant for the Plan Year. In the case of an Employee who does
not receive the Safe Harbor

-54-



--------------------------------------------------------------------------------



 



      Notice within the period described in the previous sentence because the
Employee becomes a Safe Harbor Participant after the 90th day before the
beginning of the Plan Year, the timing requirement is deemed to be satisfied if
the Safe Harbor Notice is provided no more than 90 days before the Employee
becomes a Safe Harbor Participant (and no later than the date that the Employee
becomes a Safe Harbor Participant). The preceding sentence would apply in the
case of any Employee who becomes a Safe Harbor Participant for the first Plan
Year under a newly established plan that provides for Elective Deferrals, or
would apply in the case of the first Plan Year in which an Employee becomes a
Safe Harbor Participant under an existing plan that provides for Elective
Deferrals.

  (c)   Plan Year Requirement. Except as provided in this paragraph or paragraph
(d), the Sponsoring Employer must adopt ADP Safe Harbor Contribution provisions
before the first day of the Plan Year and remain in effect for an entire
12-month Plan Year. In addition, except as provided in paragraph (e), if the
Plan includes ADP Safe Harbor Contribution provisions, then the Plan cannot be
amended to change such provisions for that Plan Year. Moreover, if ADP Safe
Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions will
be made to another plan for a Plan Year, provisions under that other plan that
specify that the ADP Safe Harbor Contributions will be made and provide that the
contributions will be ADP Safe Harbor Non-Elective Contributions or ADP Safe
Harbor Matching Contributions must also be adopted before the first day of that
Plan Year. A 401(k) Plan will be considered to be a Safe Harbor 401(k) Plan for
a Plan Year of less than 12 months, pursuant to the following rules:

  (1)   Initial Plan Year. If this Plan is a newly established plan (other than
a successor plan within the meaning of Regulation §1.401(k)—2(c)(2)(iii)), then
the Plan Year may be less than 12 months, provided that the Plan Year is at
least 3 months long (or, in the case of a newly established Employer that
establishes the Plan as soon as administratively feasible after the employer
comes into existence, a shorter period). Similarly, a cash or deferred
arrangement may be added to an existing profit sharing, stock bonus, or
pre-ERISA money purchase pension plan for the first time during that Plan Year,
provided that (A) the Plan is not a successor plan; and (B) the cash or deferred
arrangement is made effective no later than 3 months prior to the end of the
Plan Year.     (2)   Change of Plan Year. If the Plan has a short Plan Year as a
result of changing its Plan Year, then the Plan Year may be less than 12 months,
provided that (A) the Plan satisfied the requirements of this Section for the
immediately preceding Plan Year; and (B) the Plan satisfies the requirements of
this Section (determined without regard to paragraph (e)) for the immediately
following Plan Year (or for the immediately following 12 months if the
immediately following Plan Year is less than 12 months).     (3)   Final Plan
Year. If the Plan terminates during a Plan Year, then the final Plan Year may be
less than 12 months, provided that the Plan satisfies the requirement of this
Section through the date of termination and either (A) the Plan satisfies the
requirements of paragraph (e), treating the termination of the Plan as a
reduction or suspension of ADP Safe Harbor Matching Contributions, other than
the requirement that Safe Harbor Participants have a reasonable opportunity to
change their cash or deferred elections and, if applicable, Employee
Contribution elections; or (B) the Plan termination is in connection with a
transaction described in Code §410(b)(6)(C) or the employer incurs a substantial
business hardship comparable to a substantial business hardship described in
Code §412(d).

  (d)   Contingent ADP Safe Harbor Non-Elective Contributions. Notwithstanding
paragraph (c), if the Plan provides for the use of the Current Year Testing
Method, then the Plan may be amended after the first day of the Plan Year and no
later than 30 days before the last day of the Plan Year to adopt ADP Safe Harbor
Non-Elective Contributions for the Plan Year, effective as of the first day of
the Plan Year, but only if the Plan provides the contingent Safe Harbor Notice
and follow-up Safe Harbor Notice:

  (1)   Contingent Safe Harbor Notice Provided. The requirement to provide the
contingent Safe Harbor Notice is satisfied, if the Sponsoring Employer provides
a Safe Harbor Notice that would satisfy the requirements of paragraph (b),
except that, in lieu of setting forth the ADP Safe Harbor Contributions used
under the Plan as set forth in paragraph (b)(2)(A), the Safe Harbor Notice
specifies that the Plan may be amended during the Plan Year to include the ADP
Safe Harbor Non-Elective Contribution and that, if the Plan is amended, a
follow-up Safe Harbor Notice will be provided.

-55-



--------------------------------------------------------------------------------



 



  (2)   Follow-up Safe Harbor Notice Requirement. The requirement to provide the
follow-up Safe Harbor Notice is satisfied if, no later than 30 days before the
last day of the Plan Year, each Safe Harbor Participant is given a Safe Harbor
Notice that states that the ADP Safe Harbor Non-Elective Contribution will be
made for the Plan Year. The Safe Harbor Notice must be in writing or in such
other form of communication as permitted by Regulation §1.401(a)—21 and is
permitted to be combined with a contingent Safe Harbor Notice for the next Plan
Year.

  (e)   Permissible Reduction or Suspension of ADP Safe Harbor Matching
Contributions. If the Plan provides for ADP Safe Harbor Matching Contributions
for a Plan Year, then the Plan may be amended during the Plan Year to reduce or
suspend ADP Safe Harbor Matching Contributions on future Elective Deferrals
(and, if applicable, Employee Contributions), provided that:

  (1)   Supplemental Notice. All Safe Harbor Participants are provided a
supplemental notice in writing or in such other form of communication as
permitted by Regulation §1.401(a)—21, that explains (A) the consequences of the
amendment which reduces or suspends ADP Safe Harbor Matching Contributions on
future Elective Deferrals and, if applicable, Employee Contributions; (B) the
procedures for changing their cash or deferred election and, if applicable,
their Employee Contribution elections; and (C) the effective date of the
amendment.     (2)   Effective Date. The reduction or suspension of ADP Safe
Harbor Matching Contributions is effective no earlier than the later of
(A) 30 days after Safe Harbor Participants are provided the supplemental notice,
or (B) the date that the amendment is adopted.     (3)   Opportunity to Change
Deferral Elections. Safe Harbor Participants are given a reasonable opportunity
(including a reasonable period after receipt of the supplemental notice) prior
to the reduction or suspension of safe harbor matching contributions to change
their cash or deferred elections and, if applicable, their Employee Contribution
elections.     (4)   Satisfaction of ADP Test. The Plan is amended to provide
that the ADP Test will be satisfied for the entire Plan Year in which the
reduction or suspension occurs using the Current Year Testing Method.     (5)  
Satisfaction Through Effective Date. The Plan satisfies the requirements of this
Section (other than this paragraph) with respect to Elective Deferrals and/or
Employee Contributions through the effective date of the amendment.

  (f)   Additional Rules. The following additional rules apply to ADP Safe
Harbor Contributions:

  (1)   ADP Safe Harbor Contributions Taken into Account. An ADP Safe Harbor
Contribution is taken into account for purposes of this Section for a Plan Year
if the ADP Safe Harbor Contribution would be taken into account for such Plan
Year under the rules of Regulation §1.401(k)—2(a) or §1.401(m)—2(a). Thus, an
ADP Safe Harbor Matching Contribution must be made within 12 months after the
end of the Plan Year. Similarly, an Elective Deferral that would be taken into
account for a Plan Year under Regulation §1.401(k)—2(a)(4)(i)(B)(2) must be
taken into account for such Plan Year for purposes of this Section, even if the
Compensation would have been received after the close of the Plan Year.     (2)
  Use of ADP Safe Harbor Non-Elective Contributions for Other Non-Discrimination
Tests. ADP Safe Harbor Non-Elective Contributions may also be taken into account
for purposes of determining whether the Plan satisfies Code §401(a)(4). Thus,
ADP Safe Harbor Non-Elective Contributions are not subject to the limitations on
Qualified Non-Elective Contributions under Regulation §1.401(k)—2(a)(6)(ii), but
are subject to the rules generally applicable to Non-Elective Contributions
under Code §401(a)(4) and Regulation §1.401(a)(4)—1(b)(2)(ii). However, pursuant
to Code §401(k)(12)(E)(ii), ADP Safe Harbor Matching Contributions and ADP Safe
Harbor Non-Elective Contributions may not be taken into account under the Plan
(or any other plan) for purposes of Code §401(l) (including the imputation of
permitted disparity under Regulation §1.401(a)(4)—7).     (3)   Early
Participation Rule. The Plan is permitted to apply the rules of Code
§410(b)(4)(B) to treat the Plan as two separate plans for purposes of Code
§410(b) and apply the safe harbor requirements to one plan and apply the
requirements of Regulation §1.401(k)—2 to the other plan.

-56-



--------------------------------------------------------------------------------



 



  (4)   Satisfying ADP Safe Harbor Contribution Requirements Under Another Plan.
ADP Safe Harbor Non-Elective Contributions or ADP Safe Harbor Matching
Contributions may be made to this Plan or to another defined contribution plan
that satisfies Code §401(a) or §403(a). If ADP Safe Harbor Contributions are
made to another defined contribution plan, then this Plan must specify the plan
to which the ADP Safe Harbor Contributions are being made and the ADP Safe
Harbor Contribution requirements of paragraph (a) must be satisfied in the other
defined contribution plan in the same manner as if the ADP Safe Harbor
Contributions were made to this Plan. The plan to which the ADP Safe Harbor
Contributions are being made must have the same Plan Year as this Plan, and each
Safe Harbor Participant under this Plan must be eligible under the same
conditions under the other defined contribution plan. The plan to which the ADP
Safe Harbor Contributions are being made need not be a plan that can be
aggregated with this Plan.     (5)   Contributions Used Only Once. ADP Safe
Harbor Non-Elective Contributions or ADP Safe Harbor Matching Contributions
cannot be used to satisfy the ADP Safe Harbor Contribution requirements for more
than one plan.

3.17   ACP Safe Harbor Contributions. Matching Contributions (including, if
applicable, ADP Safe Harbor Matching Contributions) that satisfy the ACP Safe
Harbor Matching Contribution requirements of Code §401(m)(11) for a Plan Year
are ACP Safe Harbor Matching Contributions in a Safe Harbor 401(m) Plan if such
contributions (including, if applicable, ADP Safe Harbor Matching Contributions)
satisfy the following requirements:

  (a)   Satisfaction of ADP Safe Harbor Contribution Requirements. The Plan must
satisfy the ADP Safe Harbor Contribution requirements of Section 3.16 with
either ADP Safe Harbor Non-Elective Contributions (including contingent ADP Safe
Harbor Non-Elective Contributions of Section 3.16(d)) or ADP Safe Harbor
Matching Contributions. Pursuant to Code §401(k)(12)(E)(ii), the ADP Safe Harbor
Contribution requirements must be satisfied without regard to Code §401(l).    
(b)   Limitation on Matching Contributions. The Plan that provides for ACP Safe
Harbor Matching Contributions must satisfy the following limitations:

  (1)   Matching Contribution Rate Must Not Increase. The ratio of Matching
Contributions on behalf of a Safe Harbor Participant for a Plan Year to the Safe
Harbor Participant’s Elective Deferrals and Employee Contributions, cannot
increase as the amount of a Safe Harbor Participant’s Elective Deferrals and
Employee Contributions increases;     (2)   Matching Contribution Cannot Be Made
for Deferrals in Excess of 6% of Compensation. Matching Contributions cannot be
made with respect to Elective Deferrals or Employee Contributions that exceed
six percent (6%) of the Safe Harbor Participant’s Compensation;     (3)  
Discretionary Matching Contribution Cannot Exceed 4% of Compensation. If
Matching Contributions are discretionary, then the discretionary Matching
Contributions cannot exceed 4% of the Safe Harbor Participant’s Compensation;
and     (4)   Limitation on Rate of Match. The ratio of Matching Contributions
on behalf of a Safe Harbor Participant who is a HCE to his or her Elective
Deferrals or Employee Contributions (or to the sum thereof) for that Plan Year
is no greater than the ratio of Matching Contributions to Elective Deferrals or
Employee Contributions (or the sum of Elective Deferrals and Employee
Contributions) that would apply with respect to any Safe Harbor Participant who
is a NHCE for whom the Elective Deferrals or Employee Contributions (or the sum
of Elective Deferrals and Employee Contributions) are the same percentage of
Compensation. The determination of the rate of Matching Contributions will be
made pursuant to the rules of Regulation §1.401(m)-3(d)(4) and
§1.401(m)-3(d)(5).     (5)   Catch-Up Contributions. With respect to ACP Safe
Harbor Matching Contributions, Catch-Up Contributions will be treated as any
other Elective Deferrals and will be matched according to the ACP Safe Harbor
Matching Contribution formula as if the Catch-Up Contributions were Elective
Deferrals.

-57-



--------------------------------------------------------------------------------



 



  (6)   Permissible Restrictions on Elective Deferrals or Employee Contributions
by NHCEs. Elective Deferrals and/or Employee Contributions by Safe Harbor
Participants who are NHCEs cannot be restricted, except pursuant to the rules of
Section 3.16(a)(2)(G) (which rules will apply to Elective Deferrals and/or
Employee Contributions) and Regulation §1.401(m)-3(d)(6).

  (c)   Safe Harbor Notice. The Sponsoring Employer must give a Safe Harbor
Notice to each Safe Harbor Participant that satisfies the content and timing
requirements of Section 3.16(b) and Reg. §1.401(k)-3(d).     (d)   Plan Year
Requirement. The Sponsoring Employer must adopt ACP Safe Harbor Matching
Contributions provisions before the first day of the Plan Year and remain in
effect for an entire 12-month Plan Year, subject to the rules and exceptions of
Section 3.16(c) (which will apply to ACP Safe Harbor Matching Contributions) and
Regulation §1.401(m)-3(f). For purposes of an initial Plan Year of a Plan, the
amendment providing for ACP Safe Harbor Matching Contributions must be made
effective at the same time as the adoption of a cash or deferred arrangement
that satisfies the requirements of Regulation §1.401(k)-3.     (e)   Permissible
Reduction or Suspension of ACP Safe Harbor Matching Contributions. If the Plan
provides for ACP Safe Harbor Matching Contributions for a Plan Year, then the
Plan may be amended during the Plan Year to reduce or suspend ACP Safe Harbor
Matching Contributions on future Elective Deferrals (and, if applicable,
Employee Contributions), subject to the rules of Section 3.16(e) (which rules
will apply to ACP Safe Harbor Matching Contributions) and Regulation
§1.401(m)-3(h).     (f)   Additional Rules. The following additional rules apply
to ACP Safe Harbor Matching Contributions:

  (1)   ACP Safe Harbor Matching Contributions Taken into Account. An ACP Safe
Harbor Matching Contribution is taken into account for purposes of this Section
for a Plan Year, pursuant to the same rules of Section 3.16(f)(1) and Regulation
§1.401(k)-3(h)(1).     (2)   Early Participation Rule. The Plan is permitted to
apply the rules of Code §410(b)(4)(B) to treat the 401(m) Plan as two separate
plans for purposes of Code §410(b) and apply the safe harbor requirements to one
plan and apply the requirements of Regulation §1.401(m)—2 to the other plan.    
(3)   Satisfying ACP Safe Harbor Matching Contribution Requirements Under
Another Plan. ACP Safe Harbor Matching Contributions may be made to this Plan or
to another defined contribution plan that satisfies Code §401(a) or §403(a),
pursuant to the same rules of Section 3.16(f)(4) and Regulation
§1.401(k)-3(h)(4). Consequently, each Safe Harbor Participant who is a NHCE
under the plan providing for ACP Safe Harbor Matching Contributions must be
eligible under the same conditions under the other defined contribution plan and
the plan to which the contributions are made must have the same Plan Year as the
plan providing the ACP Safe Harbor Matching Contributions.     (4)   ACP Safe
Harbor Matching Contributions Used Only Once. ACP Safe Harbor Matching
Contributions cannot be used to satisfy the ACP Safe Harbor Matching
Contribution requirements for more than one plan.     (5)   Plan Must Satisfy
ACP Test With Respect to Employee Contributions. If this Plan permits Employee
Contributions, then in addition to satisfying the requirements of this Section,
the Plan must also satisfy the ACP Test. However, the ACP Test is permitted to
be performed disregarding some or all ACP Safe Harbor Matching Contributions
when this Section is satisfied with respect to the ACP Safe Harbor Matching
Contributions, pursuant to Section 3.15(j) and Regulation §1.401(m)-2(a)(5)(iv).

3.18   General Non-Discrimination Test Requirements. For Plan Years beginning on
or after January 1, 2002, if the Sponsoring Employer applies the general test
for non-discrimination as set forth in Code §401(a)(4) based upon Equivalent
Accrual Rates to demonstrate that a Non-Safe Harbor Non-Elective Contribution
that is made to this Plan is non-discriminatory, or if a Non-Safe Harbor
Non-Elective Contribution that is made to this Plan is aggregated with one or
more other plans of the Sponsoring Employer so that the Sponsoring Employer can
apply the general test for non-discrimination set forth in Code §401(a)(4) based
upon Equivalent Accrual Rates for the defined contribution plan(s) (including
this Plan) to demonstrate that the plans (including this Plan) are
non-discriminatory, then the following rules will apply:

-58-



--------------------------------------------------------------------------------



 



  (a)   Defined Contribution Rule. If this Plan (or any defined contribution
plan(s) which are aggregated with this Plan) is not aggregated with any defined
benefit plan of the Sponsoring Employer for purposes of applying the general
test for non-discrimination based upon Equivalent Accrual Rates for this Plan
(or any defined contribution plan(s) which are aggregated with this Plan), then
any NHCE who is a Participant in this Plan (or, if any defined contribution
plan(s) are aggregated with this Plan, any NHCE who is a Participant in this
Plan or the other defined contribution plan(s)) and who receives an allocation
of Non-Elective Contributions and/or QNECs must receive an allocation of
Non-Elective Contributions and/or QNECs that is at least equal to the Minimum
Allocation Gateway for the Plan Year, subject to the following provisions:

  (1)   Circumstances When Minimum Allocation Gateway Not Required. The Minimum
Allocation Gateway requirement need not be satisfied if this Plan (or the group
of any defined contribution plan(s) which are aggregated with this Plan) has
Broadly Available Allocation Rates or a Gradually Increasing Age or Service
Schedule.     (2)   Treatment of Otherwise Excludable Participants. For purposes
of this paragraph (a), Otherwise Excludable Participants will not be considered.

  (b)   Combination of Defined Benefit/Defined Contribution Rule. If this Plan
(or any defined contribution plan(s) which are aggregated with this Plan) is
aggregated with any defined benefit plan for purposes of applying the general
test for non-discrimination based upon Equivalent Accrual Rates for this Plan
(or any defined contribution plan(s) which are aggregated with this Plan), then
the Aggregate Normal Allocation Rate of each Non-Highly Compensated Employee in
any plan that is part of the aggregated defined benefit plan(s) and defined
contribution plan(s) (including this Plan) must be at least equal to the Minimum
Aggregate Allocation Gateway for the Plan Year, subject to the following
provisions:

  (1)   Circumstances When Minimum Aggregate Allocation Gateway Not Required.
The Minimum Aggregate Allocation Gateway requirement need not be satisfied if
the aggregated combination of defined benefit plan(s) and defined contribution
plan(s) (including this Plan) either is Primarily Defined Benefit in Character
or consists of Broadly Available Separate Plans.     (2)   Treatment of
Otherwise Excludable Participants. For purposes of this paragraph (b), Otherwise
Excludable Participants will not be considered.

3.19   Annual Overall and Cumulative Permitted Disparity Limit. In any Plan
Year, if an Employee benefits under more than one plan, then the annual overall
permitted disparity limit of this Section is satisfied only if an Employee’s
Total Annual Disparity Fraction does not exceed one. Furthermore, the cumulative
permitted disparity limit for a Participant is 35 Total Cumulative Permitted
Disparity Years. The following rules apply in determining compliance with the
two prior sentences:

  (a)   Plans Taken into Account. All plans of the Employer are taken into
account. In addition, all plans of any other employer are taken into account for
all Service with the other employer for which the Employee receives credit for
purposes of allocations/benefit accruals under any plan of the current Employer.
    (b)   Application of the Limit. The limit of this Section takes into account
the disparity provided under a section 401(l) plan as defined in Regulation
§1.401(a)(4)-12 and the permitted disparity imputed under a plan that satisfies
Code §401(a)(4) by relying on Regulation §1.401(a)(4)-7.     (c)   Total Annual
Disparity Fraction. The term “Total Annual Disparity Fraction” means the sum of
the Employee’s Annual Disparity Fractions for a Plan Year. An Employee’s Total
Annual Disparity Fraction is determined as of the end of each Plan Year, based
on the Employee’s Annual Disparity Fractions under all plans with plan years
ending in the current Plan Year. The following subparagraphs determine an
Employee’s Annual Disparity Fractions:

  (1)   Annual Disparity Fraction for a Defined Contribution Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined contribution plan
that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is a
fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(l)-2(b)(2) for the Plan Year.

-59-



--------------------------------------------------------------------------------



 



  (2)   Annual Disparity Fraction for a Defined Benefit Excess Plan. The Annual
Disparity Fraction for an Employee benefiting under a defined benefit excess
plan that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is
a fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum excess
allowance under Regulation §1.401(l)-3(b)(2) for the Plan Year.     (3)   Annual
Disparity Fraction for a Defined Benefit Offset Plan. In general, the Annual
Disparity Fraction for an Employee benefiting under a defined benefit offset
plan that is a section 401(l) plan, as defined in Regulation §1.401(a)(4)-12, is
a fraction: (A) the numerator of which is the disparity provided under the plan
for the Plan Year; and (B) the denominator of which is the maximum offset
allowance under Regulation §1.401(l)-3(b)(3) for the Plan Year. However, if a
defined benefit offset plan applies an offset of a specified percentage of the
employee’s PIA, as permitted under Regulation §1.401(l)-3(c)(2)(ix), then the
numerator of the prior sentence is the offset percentage used in the Code
§401(l) overlay under the plan.     (4)   Annual Disparity Fraction for a Plan
that Imputes Disparity. The Annual Disparity Fraction for an Employee benefiting
under a plan that imputes permitted disparity with respect to the Employee under
Regulation §1.401(a)(4)-7 is one.     (5)   Annual Disparity Fraction for a Plan
That Is Neither a Section 401(l) Plan Nor Imputes Disparity. The Annual
Disparity Fraction for an Employee benefiting under a plan that neither is a
section 401(l) plan as defined in Regulation §1.401(a)(4)-12 nor imputes
permitted disparity under Regulation §1.401(a)(4)-7 is zero.     (6)  
Determination of Annual Disparity Fractions. Generally, a separate Annual
Disparity Fraction is determined for each plan under which the Employee
benefits. If two plans are aggregated and treated as a single plan for purposes
of Code §401(a)(4), a single annual disparity fraction applies to the aggregated
plan. However, if a plan provides an allocation or benefit equal to the sum of
two or more formulas, then each formula is considered a separate plan for
purposes of this Section. If a plan provides an allocation or benefit equal to
the greater of two or more formulas, then an Annual Disparity Fraction is
calculated for the Employee under each formula and the largest of the fractions
is the Employee’s Annual Disparity Fraction under the plan.

  (d)   Adjustment to Plans if the Total Annual Disparity Fraction Exceeds One.
If (1) this Plan utilizes the disparity provided under a section 401(l) plan as
defined in Regulation §1.401(a)(4)-12 and/or the permitted disparity imputed
under a plan that satisfies Code §401(a)(4) by relying on Regulation
§1.401(a)(4)-7, and (2) the Total Annual Disparity Fraction exceeds one, then
the following provisions will apply in a uniform manner for all Employees:

  (1)   Other Plan(s) Have Adjustment Method. If the other plan(s) have a method
to adjust Employer-provided contributions or benefits to assure that the Total
Annual Disparity Fraction does not exceed one, the adjustment method of the
other plan(s) will apply.     (2)   Other Plan(s) Do Not Have Adjustment Method.
If the other plan(s) do not have a method to adjust employer-provided
contributions or benefits to assure that the Total Annual Disparity Fraction
does not exceed one, then the Sponsoring Employer will establish a
administrative policy that is promulgated under Section 8.6 that adjusts
Employer-provided contributions or benefits so that the Total Annual Disparity
Fraction does not exceed one.

  (e)   Cumulative Permitted Disparity Limit. Effective for Plan Years beginning
on or after January 1, 1995, the cumulative permitted disparity limit for a
Participant is 35 Total Cumulative Permitted Disparity Years. The term “Total
Cumulative Permitted Disparity Years” means the number of Plan Years credited to
the Participant for allocation or accrual purposes under this Plan, and under
any other qualified plan or simplified employee pension plan (whether or not
terminated) ever maintained by the Employer. For purposes of determining the
Participant’s cumulative permitted disparity limit, all Plan Years ending in the
same calendar year are treated as the same Plan Year. If the Participant has not
benefited under a defined benefit or target benefit plan for any year beginning
on or after January 1, 1994, then the Participant has no cumulative disparity
limit. For purposes of the prior sentence, a Participant is not treated as
benefiting under a defined benefit plan for a Plan Year if the defined benefit
plan was not a section 401(l) plan within the

-60-



--------------------------------------------------------------------------------



 



      meaning of Regulation §1.401(a)(4)-12 for that Plan Year and did not
impute permitted disparity under Regulation §1.401(a)(4)-7 for that Plan Year.

3.20   Deemed IRA Contributions. Deemed IRA Contributions are not permitted.

-61-



--------------------------------------------------------------------------------



 



Article 4
Plan Benefits

4.1   Benefit Upon Normal Retirement. Every Participant who has reached Normal
Retirement Age will be entitled upon subsequent Termination of Employment with
the Employer to receive his or her Vested Aggregate Account balance determined
as of the most recent Valuation Date coinciding with or immediately preceding
the date of distribution. Distribution will be made under Section 5.1.   4.2  
Benefit Upon Late Retirement. A Participant who has reached Normal Retirement
Age may elect to remain employed by the Employer and retire at a later date.
Such Participant will continue to participate in the Plan and his or her
Participant’s Account will continue to receive allocations under Article 3. Upon
actual retirement, the Participant will be entitled to his or her Vested
Aggregate Account balance determined as of the most recent Valuation Date
coinciding with or immediately preceding the date of distribution. A Participant
who elects late retirement may at any time (1) choose to have distributed prior
to actual retirement all or part of his or her Vested Aggregate Account
determined as of the most recent Valuation Date coinciding with or immediately
preceding the date of distribution; or (2) choose to have such Vested Aggregate
Account transferred to another qualified retirement plan maintained by the
Employer. Upon actual retirement, the Participant will be entitled to his or her
undistributed Vested Aggregate Account balance determined as of the most recent
Valuation Date coinciding with or immediately preceding the date of
distribution. Distribution will be made in accordance with Section 5.1.   4.3  
Benefit Upon Death. Upon the death of a Participant prior to Termination of
Employment with the Employer, or upon the death of a Terminated Participant
prior to distribution of his or her Vested Aggregate Account, his or her
Beneficiary will be entitled to the Participant’s Vested Aggregate Account
balance determined as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. If any Beneficiary who is living
on the date of the Participant’s death dies prior to receiving his or her entire
death benefit, the portion of such death benefit will be paid in a lump sum to
the estate of such deceased Beneficiary. The Administrator’s determination that
a Participant has died and that a particular person has a right to receive a
death benefit will be final. Distribution will be made under Section 5.2.   4.4
  Benefit Upon Disability. If a Participant suffers a Disability prior to
Termination of Employment with the Employer, or if a Terminated Participant
suffers a Disability prior to distribution of his or her Vested Aggregate
Account, he or she will be entitled to his or her Vested Aggregate Account
balance determined as of the most recent Valuation Date coinciding with or
immediately preceding the date of distribution. Distribution will be made under
Section 5.3.   4.5   Benefit Upon Termination of Employment. A Terminated
Participant will be entitled to his or her Vested Aggregate Account balance as
of the most recent Valuation Date coinciding with or immediately preceding the
date of distribution. Distribution to a Terminated Participant who does not die
prior to distribution or who does not suffer a Disability prior to distribution
will be made under Section 5.4.   4.6   Determination of Vested Interest. A
Participant’s Vested Interest in his or her Participant’s Account will be
determined in accordance with the following provisions:

  (a)   Vesting Upon Retirement, Death or Disability. A Participant will have a
100% Vested Interest in his or her Participant’s Account upon reaching Normal
Retirement Age prior to Termination of Employment. A Participant will also have
a 100% Vested Interest therein (1) upon his or her Disability prior to
Termination of Employment; and (2) upon his or her death prior to Termination of
Employment.     (b)   Vesting of Elective Deferrals, QMACs and QNECs and Certain
Other Accounts. A Participant will at all times have a 100% Vested Interest in
his or her Elective Deferral Account, ADP Safe Harbor Non-Elective Contribution
Account, ADP Safe Harbor Matching Contribution Account, Qualified Matching
Contribution Account, Qualified Non-Elective Contribution Account, Voluntary
Employee Contribution Account, Rollover Contribution Account, and Deemed IRA
Contribution Account.     (c)   Vesting of ACP Safe Harbor Matching Contribution
Account. A Participant’s Vested Interest in his or her ACP Safe Harbor Matching
Contribution Account is described in the Safe Harbor 401(k) Contribution
Addendum executed by the Sponsoring Employer from time to time.

-62-



--------------------------------------------------------------------------------



 



  (d)   Vesting of Non-Safe Harbor Matching Contributions. A Participant’s
Vested Interest in his or her Non-Safe Harbor Matching Contribution Account will
be determined by the vesting schedule immediately following this paragraph. A
Participant’s Vested Interest under this paragraph will be based on the
Participant’s credited Years of Service with the Employer, and all such Years of
Service will be counted in determining a Participant’s Vested Interest under
this paragraph.

      1 Year of Service
2 Years of Service   0% Vested
100% Vested

      Notwithstanding the above, Employer Matching Contributions made to the
Plan prior to April 1, 2007 are 100% vested.         Notwithstanding the above,
employer matching contributions attributable to salary deferral contributions
made under the After Hours FormalWear Profit Sharing Plan (which was merged into
the MW 401(k) Plan effective at the close of business December 31, 2007) are
subject to the following vesting schedule:

          Years of Vesting Service   Vested Percentage
Less than two years
    0 %
Two years, but less than three years
    50 %
Three years, but less than four years
    75 %
Four years or more
    100 %

  (e)   Vesting of Non-Safe Harbor Non-Elective Contributions. A Participant’s
Vested Interest in his or her Employer Non-Safe Harbor Non-Elective
Contributions made under the After Hours FormalWear Profit Sharing Plan (which
was merged into the MW 401(k) Plan effective at the close of business
December 31, 2007) are subject to the following vesting schedule:

          Years of Vesting Service   Vested Percentage
Less than two years
    0 %
Two years, but less than three years
    50 %
Three years, but less than four years
    75 %
Four years or more
    100 %

  (f)   Vesting Requirement Upon Complete Termination or Upon Discontinuance of
Contributions. Upon a complete termination of the Plan or upon a complete
discontinuance of contributions under the Plan, the following Participants will
have a 100% Vested Interest in their Participants’ Accounts: (1) Participants
who are affected by such complete termination or, if applicable, such complete
discontinuance of contributions; (2) Participants who have not Terminated
Employment with the Employer; and (3) Participants who have Terminated
Employment with the Employer and who (A) have not incurred five consecutive
Breaks in Service and (B) have not received a complete distribution of their
Vested Aggregate Account balance.     (g)   Vesting Requirement Upon Partial
Termination. Upon partial termination of the Plan, only a Participant who has
Terminated Employment because of the event which causes the partial termination
but who has not incurred five consecutive Breaks in Service will have a 100%
Vested Interest in his or her unpaid Participant’s Account as of the date of
partial termination.     (h)   Amendments to the Vesting Schedule. No amendment
to the Plan may directly or indirectly reduce a Participant’s Vested Interest in
his or her Participant’s Account. If the Plan is amended in any way that
directly or indirectly affects the computation of a Participant’s Vested
Interest in his or her Participant’s Account, or the Plan is deemed amended by
an automatic change to or from a Top Heavy Vesting schedule, then the following
provisions will apply:

  (1)   Participant Election. Any Participant with at least three Years of
Service may, by filing a written request with the Administrator, elect to have
the Vested Interest in his or her Participant’s Account computed by the Vesting
schedule in effect prior to the amendment. A Participant who fails to make an
election will have the Vested Interest in his or her Participant’s Account
computed under the new schedule. The period in which the election may be made
will begin on the date the amendment is adopted or is deemed to be made and will
end on the latest of (A) 60 days after the amendment is

-63-



--------------------------------------------------------------------------------



 



      adopted; (B) 60 days after the amendment becomes effective; or (C) 60 days
after the Participant is issued written notice of the amendment by the Employer
or Administrator.

  (2)   Preservation of Vested Interest. Notwithstanding the foregoing to the
contrary, if the vesting schedule is amended, then in the case of an Employee
who is a Participant as of the later of the date such amendment is adopted or
the date it becomes effective, the Vested Interest in his or her Participant’s
Account determined as of such date will not be less than his or her Vested
Interest computed under the Plan without regard to such amendment.

-64-



--------------------------------------------------------------------------------



 



Article 5
Distribution of Benefits

5.1   Distribution of Benefit Upon Retirement. Unless a cash-out occurs under
Section 5.5, the retirement benefit a Participant is entitled to receive under
Section 4.1 or 4.2 will be distributed in the following manner:

  (a)   Normal Form of Distribution. The Normal Form of Distribution is a lump
sum payment.     (b)   Optional Forms of Distribution. A Participant may waive
the Normal Form of Distribution and elect to have his or her benefit distributed
in an Optional Form of Distribution. The Optional Forms of Distribution are
(1) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. The lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; and (2) designated sums from time to time as elected by the
Participant. Optional Forms of Distribution are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.
    (c)   Partial Distributions. If a Participant receives a distribution of
less than 100% of his or her Vested Aggregate Account balance, the Administrator
will determine the portion (including zero) of the distribution that will be
made from each of the Participant’s sub-accounts, provided that any such
determination is made in a uniform nondiscriminatory manner.     (d)   Time of
Distribution. Distribution will be made under this Section within a reasonable
time after the Participant’s actual retirement on or after the Normal Retirement
Date; or within a reasonable time after the date a Participant who elects late
retirement under Section 4.2 requests payment as permitted thereunder.

5.2   Distribution of Benefit Upon Death. Unless a mandatory cash-out occurs
under Section 5.5, the death benefit a deceased Participant’s Beneficiary is
entitled to receive under Section 4.3 will be distributed as follows:

  (a)   Surviving Spouse. If a Participant has a surviving Spouse on the date of
the Participant’s death, then the deceased Participant’s surviving Spouse will
be entitled to receive a death benefit determined in accordance with the
following provisions:

  (1)   Form of Distribution. If a Participant dies before the Annuity Starting
Date, and the Participant has a surviving Spouse on the date of the
Participant’s death, then notwithstanding any other Beneficiary designation made
by the Participant, the deceased Participant’s surviving Spouse will be entitled
to receive 100% of the deceased Participant’s death benefit unless the surviving
Spouse has waived that right in accordance with Section 5.8. The benefit will be
distributed in a lump sum payment.     (2)   Time of Distribution. Any death
benefit payable to a surviving Spouse will be distributed within a reasonable
time after the death of the Participant, but not later than December 31st of the
calendar year which contains the fifth anniversary of the date of the
Participant’s death pursuant to Section 5.9(b)(2)(A), if required minimum
distributions to the Participant have not begun.     (3)   Death of Surviving
Spouse Before Distribution Begins. If the surviving Spouse dies before
distribution begins, then distribution will be made as if the surviving Spouse
were the Participant.

  (b)   Non-Spouse Beneficiary. Any death benefit payable to a non-Spouse
Beneficiary will be distributed to the Beneficiary in accordance with the
following provisions:

  (1)   Form of Distribution. Any such death benefit will be distributed in a
lump sum payment.

-65-



--------------------------------------------------------------------------------



 



  (2)   Time of Distribution. Any death benefit payable to a non-Spouse
Beneficiary will be distributed within a reasonable time after the death of the
Participant, but not later than December 31st of the calendar year which
contains the fifth anniversary of the date of the Participant’s death pursuant
to Section 5.9(b)(2)(A), if required minimum distributions to the Participant
have not begun.

  (c)   Distribution If the Participant or Other Payee Is In Pay Status. If a
Participant or Beneficiary who has begun receiving distribution of his or her
benefit dies before the entire benefit is distributed, then the balance thereof
will be distributed to the Participant’s Beneficiary (or Beneficiary’s
Beneficiary) at least as rapidly as under the method of distribution being used
on the date of the Participant’s or Beneficiary’s death.     (d)   Payments to a
Beneficiary of a Beneficiary. In the absence of a Beneficiary designation or
other directive from the deceased Participant to the contrary, any Beneficiary
may name his or her own Beneficiary to receive any benefits payable in the event
of the Beneficiary’s death prior to receiving the entire death benefit to which
the Beneficiary is entitled; if a Beneficiary has not named his or her own
Beneficiary, then the Beneficiary’s estate will be the Beneficiary. If any
benefit is payable under this paragraph to a Beneficiary of the deceased
Participant’s Beneficiary, to the estate of the deceased Participant’s
Beneficiary, or to any other Beneficiary or the estate thereof, then subject to
the limitations regarding the latest dates for benefit payment of this Section
and Section 5.9, the Administrator may (1) continue to pay the remaining value
of such benefits in the amount and form that has already commenced, (2) pay such
benefits in any other manner permitted under the Plan for distribution of
benefits upon death, and/or (3) if payments have not already commenced, pay such
benefits in any other manner permitted under the Plan for distribution of
benefits upon death. Distribution to the Beneficiary of a Beneficiary must begin
no later than the date that a distribution would have been made to the
Participant’s Beneficiary. The Administrator’s determination under this
paragraph will be final and will be applied in a uniform manner that does not
discriminate in favor of Participants who are Highly Compensated Employees.

5.3   Distribution of Benefit Upon Disability. Unless a mandatory cash-out
occurs under Section 5.5, the Disability benefit a Participant is entitled to
receive under Section 4.4 will be distributed in the following manner:

  (a)   Normal Form of Distribution. The Normal Form of Distribution is a lump
sum payment.     (b)   Optional Forms of Distribution. A Participant may waive
the Normal Form of Distribution and elect to have his or her benefit distributed
in an Optional Form of Distribution. The Optional Forms of Distribution are
(1) Substantially Equal monthly, quarterly, semi-annual or annual cash
installment payments over a period certain which does not extend beyond the life
of the Participant; the joint lives of the Participant and a designated
Beneficiary; or a period certain not extending beyond the life expectancy of the
Participant and a designated Beneficiary. The lump sum value of the
Participant’s benefit either may be segregated and separately invested and the
Substantially Equal installments will be paid from the Plan; may remain invested
in the Trust’s assets and the Substantially Equal installments will be paid from
the Plan; or may be used to purchase a nontransferable immediate or deferred
annuity that is selected by the Employer and that complies with the terms of the
Plan from an insurance company to provide for such Substantially Equal
installments; and (2) designated sums from time to time as elected by the
Participant. Optional Forms of Distribution are available on a
non-discriminatory basis and are not subject to the Administrator’s discretion.
    (c)   Partial Distributions. If a Participant receives a distribution of
less than 100% of his or her Vested Aggregate Account balance, then the
Administrator will determine the portion (including zero) of the distribution
that will be made from each of the Participant’s sub-accounts, provided that any
such determination is made in a uniform nondiscriminatory manner.     (d)   Time
of Distribution. Distribution will be made under this Section on the date that a
distribution is to be made to a Terminated Participant under Section 5.4.

5.4   Distribution of Benefit Upon Termination of Employment. Unless a mandatory
cash-out occurs under Section 5.5 or a distribution occurs under Sections 5.1,
5.2, or 5.3, the benefit that a Terminated Participant is entitled to receive
under Section 4.5 will be distributed in the following manner:

  (a)   Normal Form of Distribution. The Normal Form of Distribution is a lump
sum payment.

-66-



--------------------------------------------------------------------------------



 



  (b)   Optional Forms of Distribution. A Participant may waive the Normal Form
of Distribution and elect to have his or her benefit distributed in an Optional
Form of Distribution. The Optional Forms of Distribution are (1) Substantially
Equal monthly, quarterly, semi-annual or annual cash installment payments over a
period certain which does not extend beyond the life of the Participant; the
joint lives of the Participant and a designated Beneficiary; or a period certain
not extending beyond the life expectancy of the Participant and a designated
Beneficiary. The lump sum value of the Participant’s benefit either may be
segregated and separately invested and the Substantially Equal installments will
be paid from the Plan; may remain invested in the Trust’s assets and the
Substantially Equal installments will be paid from the Plan; or may be used to
purchase a nontransferable immediate or deferred annuity that is selected by the
Employer and that complies with the terms of the Plan from an insurance company
to provide for such Substantially Equal installments; and (2) designated sums
from time to time as elected by the Participant. Optional Forms of Distribution
are available on a non-discriminatory basis and are not subject to the
Administrator’s discretion.     (c)   Partial Distributions. If a Participant
receives a distribution of less than 100% of his or her Vested Aggregate Account
balance, then the Administrator will determine the portion (including zero) of
the distribution that will be made from each of the Participant’s sub-accounts,
provided that any such determination is made in a uniform nondiscriminatory
manner.     (d)   Time of Distribution. Distribution will be made under this
Section within an administratively reasonable time after the Participant
requests payment.

5.5   Mandatory Cash-Out of Benefits. Mandatory cash-outs prior to March 28,
2005 will be governed by the terms of the Plan (including amendments) as in
effect prior to such date. Effective on or after such date, the Vested Aggregate
Account of a Participant who has Terminated Employment, who is entitled to a
distribution and who satisfies the requirements of this Section will be
distributed without the Participant’s consent in accordance with the following
provisions:

  (a)   Cashout Threshold. Distribution can only be made under this Section if a
Participant’s Vested Aggregate Account on or after the date of Termination of
Employment does not exceed $5,000 (the “cash-out threshold”), which will be
determined by including the Participant’s Rollover Contribution Account (if
any).     (b)   Time of Distribution. Distribution will be made under this
Section as soon as administratively feasible after the Participant Terminates
Employment. Notwithstanding the foregoing, if a Participant would have received
a distribution under the preceding sentence but for the fact that his or her
Vested Aggregate Account exceeded the cash-out threshold, and if at a later time
the Participant’s Vested Aggregate Account is reduced to an amount not greater
than the cash-out threshold, the Administrator will distribute such Vested
Aggregate Account in a lump sum without the Participant’s consent as soon as
administratively feasible after the date the Participant’s Vested Aggregate
Account no longer exceeds the cash-out threshold.     (c)   Form of
Distribution. Distribution under this Section will, at the election of the
Participant, be made as a lump sum cash payment or as a direct rollover under
Section 5.14. However, if the Participant does not elect to have the
distribution made as a lump sum cash payment or as a direct rollover under
Section 5.14, then the following provisions will apply: (1) if the amount of the
distribution is $1,000 or less (including the Participant’s Rollover
Contribution Account), distribution will be made in the form of a lump sum cash
payment not less than 30 days and not more than 90 days (or such other time as
permitted by law) after the Code §402(f) notice is provided to the Participant;
and (2) if the amount of the distribution exceeds $1,000 (including the
Participant’s Rollover Contribution Account), then the Administrator will pay
the distribution in an automatic direct rollover to an individual retirement
plan designated by the Administrator. Such individual retirement plan, as
defined in Code §7701(a)(37), may be either an individual retirement account
within the meaning of Code §408(a) or an individual retirement annuity within
the meaning of Code §408(b) (either of which will subsequently be referred to in
this paragraph as an IRA). The Administrator will establish the IRA at a
qualified financial institution by selecting an IRA trustee, custodian or issuer
that is unrelated to the Employer or the Administrator (unless subsequent rules
or Regulations permit otherwise), and will make the initial investment choices
for the IRA. An automatic direct rollover will occur not less than 30 days and
not more than 90 days (or such other time as permitted by law) after the Code
§402(f) notice with the explanation of the automatic direct rollover is provided
to the Participant.

-67-



--------------------------------------------------------------------------------



 



5.6   Restrictions on Immediate Distributions. If a Participant’s Vested
Aggregate Account balance exceeds the amount set forth in paragraph (a) of this
Section and is Immediately Distributable, then such account can only be
distributed in accordance with the following provisions:

  (a)   General Rule. If (1) the Vested Aggregate Account balance (effective
January 1, 2002, determined before taking into account the Participant’s
Rollover Contribution Account) of a Participant who has Terminated Employment
exceeds $5,000, or if there are remaining payments to be made with respect to a
particular distribution option that previously commenced, and (2) such amount is
Immediately Distributable, then the Participant (and, with respect to any
portion of the Participant’s Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant’s Spouse, if any [or where either the Participant or Spouse has
died, the survivor]), must consent to any distribution of such amount. If
(1) the Vested Aggregate Account balance (effective January 1, 2002, determined
before taking into account the Participant’s Rollover Contribution Account) of a
Participant who has Terminated Employment does not exceed $5,000, but (if
applicable) exceeds the cash-out threshold set forth in Section 5.5(a), and
(2) such amount is Immediately Distributable, then only the Participant (or
where the Participant has died, the Participant’s Spouse or Beneficiary) must
consent to any distribution of such amount.     (b)   General Consent
Requirement. The consent of the Participant (and, with respect to any portion of
the Participant’s Account which is subject to the Qualified Joint and Survivor
Annuity requirements of Code §401(a)(11) and Code §417, the Participant’s
Spouse, if any [or where either the Participant or Spouse has died, the
survivor]) to any benefit that is Immediately Distributable must be obtained in
writing within the 90-day period (or such other period as may be required by
law) ending on the Annuity Starting Date. However, (1) with respect to any
portion of the Participant’s Account which is not subject to the Qualified Joint
and Survivor Annuity requirements of Code §401(a)(11) and Code §417, the
Participant will not be required to consent to a distribution that is required
by Code §401(a)(9) or §415; and (2) with respect to any portion of the
Participant’s Account subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, (A) only the Participant must
consent to the distribution of a Qualified Joint and Survivor Annuity while the
benefit is Immediately Distributable, and (B) neither the Participant (nor the
Participant’s Spouse) is required to consent to a distribution required by Code
§401(a)(9) or §415.     (c)   Notification Requirement. The Administrator must
notify the Participant (and, with respect to any portion of the Participant’s
Account which is subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, the Participant’s Spouse) of the
right to defer any distribution until it is no longer Immediately Distributable.
Notification will include a general explanation of the material features and
relative values of the optional forms of benefit that are available under the
Plan in a manner that would satisfy the notice requirements of Code §417(a)(3),
and any such notification will be provided no less than 30 days or more than
90 days (or such other period as may be required by law) prior to the Annuity
Starting Date. Notwithstanding the other requirements of this Section, the
notices prescribed by this Section need not be given to a Participant if (1) the
Plan “fully subsidizes” the costs of a Qualified Joint and Survivor Annuity or
Qualified Pre-Retirement Survivor Annuity; (2) the Plan does not allow the
Participant to waive the Qualified Joint and Survivor Annuity or Qualified
Pre-Retirement Survivor Annuity; and (3) the Plan does not allow a Participant
who has a Spouse to designate a non-Spouse Beneficiary. For purposes of this
Section, a plan fully subsidizes the costs of a benefit if no increases in cost,
or decreases in benefits to the Participant may result from the Participant’s
failure to elect another benefit.     (d)   Waiver of 30-Day Requirement.
Distribution of a Participant’s benefit may begin less than 30 days after the
notice described in paragraph (c) is given the Participant if (1) the
Administrator clearly informs the Participant that the Participant has a right
to a period of at least 30 days after receiving notice to consider the decision
of whether or not to elect a distribution; (2) the Participant, after receiving
the notice, affirmatively elects a distribution (or a particular distribution
option); and (3) with respect to any portion of the Participant’s Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, the Participant does not revoke the election at any
time prior to the expiration of the 7-day period that begins on the date the
notice is given.     (e)   Consent Not Needed on Plan Termination. If upon Plan
termination neither the Employer nor an Affiliated Employer maintains another
defined contribution plan (other than an employee stock ownership plan (ESOP) as
defined in Code §4975(e)(7)), then the Participant’s benefit will, without the
Participant’s consent (and, with respect to any portion of the Participant’s
Account which is subject to the Qualified Joint and Survivor Annuity
requirements of Code §401(a)(11) and Code §417, without consent of the
Participant’s Spouse), be

-68-



--------------------------------------------------------------------------------



 



      distributed to the Participant. If the Employer or an Affiliated Employer
maintains another defined contribution plan (other than an ESOP), then the
Participant’s benefit will, without the Participant’s consent (and, with respect
to any portion of the Participant’s Account which is subject to the Qualified
Joint and Survivor Annuity requirements of Code §401(a)(11) and Code §417,
without consent of the Participant’s Spouse), be transferred to the other plan
if the Participant does not consent to an immediate distribution under this
Section. Notwithstanding the foregoing, this paragraph will not apply to any
portion of the Participant’s Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417 if the Plan,
upon termination, offers an annuity option purchased from a commercial provider
with respect to such portion of the Participant’s Account.

5.7   Accounts of Rehired Participants. If a Participant who is not 100% Vested
in his or her Participant’s Account Terminates Employment, a Forfeiture of all
or a portion of the Participant’s Account of the Participant who has Terminated
Employment may have occurred, and the Participant is subsequently reemployed by
the Employer, then his or her Participant’s Account will be administered in
accordance with the following provisions:

  (a)   Reemployment of a Participant After 5 Consecutive Breaks in Service. If
the Participant is reemployed by the Employer after incurring five consecutive
Breaks in Service, then any previous Forfeiture of the Participant’s Account
will not be restored under the terms of this Plan.     (b)   Reemployment of a
Non-Vested Participant Before 5 Consecutive Breaks in Service. If a
Participant’s Vested Interest in the entire Participant’s Account attributable
to Employer contributions is 0% on the date that the Participant Terminates
Employment, the Participant is deemed to have received a distribution of such
Vested Interest on the date of such Termination of Employment pursuant to the
Section 3.11(a), a Forfeiture of the Participant’s Account attributable to
Employer contributions occurs on the date of such Termination of Employment
pursuant to Section 3.11(a), and the Participant is subsequently reemployed by
the Employer before incurring five consecutive Breaks in Service, then the
previous Forfeiture of such Participant’s Account attributable to Employer
contributions will be restored, calculated as of the date that the Forfeiture
occurred (unadjusted by subsequent gains and losses). Such restoration of the
previous Forfeiture of such Participant’s Account attributable to Employer
contributions will occur in the Plan Year that such Participant is reemployed by
the Employer.     (c)   Reemployment of a Vested Participant Before 5
Consecutive Breaks in Service. If a Participant’s Vested Interest in the
Participant’s Account balance attributable to Employer contributions is less
than 100% (but greater than 0%) on the date that the Participant Terminates
Employment, a Forfeiture of the non-Vested portion of the Participant’s Account
balance attributable to Employer contributions of the Participant who has
Terminated Employment may have occurred, and the Participant is subsequently
reemployed by the Employer before incurring five consecutive Breaks in Service,
then the following provisions will apply:

  (1)   Distribution Has Occurred But No Forfeiture Has Occurred. If a
Forfeiture of the non-Vested portion of the Participant’s Account attributable
to Employer contributions has not occurred but a distribution of all or a
portion of the Participant’s Account of the Participant who has Terminated
Employment has occurred, then a separate bookkeeping account will be established
for the Participant’s Account at the time of distribution; the Participant’s
Vested Interest in the separate bookkeeping account at any relevant time will be
an amount (“X”) determined according to the following formula: X = P(AB + (R x
D)) — (R x D)). In applying the formula, “P” is the Vested Interest at the
relevant time, “AB” is the respective account balance at the relevant time, “D”
is the amount of the distribution, and “R” is the ratio of the respective
account balance at the relevant time to the respective account balance after the
distribution.     (2)   Both Distribution and Forfeiture Have Occurred. If a
distribution of all or a portion of the Vested Interest in the Participant’s
Account of a Participant who has Terminated Employment has occurred and
Forfeiture of the non-Vested portion of the Participant’s Account attributable
to Employer contributions has occurred (which may not necessarily occur at the
same time that the distribution occurs), then the previous Forfeiture of such
Participant’s Account balance attributable to Employer contributions will be
restored, calculated as of the date the Forfeiture occurred (unadjusted by
subsequent gains and losses) and based upon the Sponsoring Employer’s decision
whether the Participant is required to repay to the Plan the full amount of all
distribution(s) which were attributable to Employer contributions (and effective
as of the first day of Plan Year beginning in 2006 [or such earlier effective
date as may be provided in a separate amendment for implementing the final Code
§401(k) Regulations and as permitted by such Regulations], including Elective
Deferrals). With respect to such decision of the

-69-



--------------------------------------------------------------------------------



 



      Sponsoring Employer whether the Participant is required to repay to the
Plan the full amount of all distribution(s) which were attributable to Employer
contributions (and effective as of the first day of Plan Year beginning in 2006
[or such earlier effective date as may be provided in a separate amendment for
implementing the final Code §401(k) Regulations and as permitted by such
Regulations], including Elective Deferrals) in order to have the previous
Forfeiture of such Participant’s Account balance attributable to Employer
contributions be restored, the following provisions will apply:

  (A)   Precedent Established. Once such decision by the Sponsoring Employer has
been made, such decision will establish precedence for the Plan and cannot be
changed, altered or modified.     (B)   Time of Restoration If Repayment Is Not
Required. If, based upon the Sponsoring Employer’s decision, the Participant is
not required to repay to the Plan the full amount of all distribution(s) which
were attributable to Employer contributions (and effective as of the first day
of Plan Year beginning in 2006 [or such earlier effective date as may be
provided in a separate amendment for implementing the final Code §401(k)
Regulations and as permitted by such Regulations], including Elective Deferrals)
in order to have the previous Forfeiture of such Participant’s Account balance
attributable to Employer contributions be restored, then such restoration will
occur in the Plan Year in which the Participant is reemployed by the Employer.  
  (C)   Time of Restoration If Repayment Is Required. The Participant is
required to repay to the Plan the full amount of all distribution(s) which were
attributable to Employer contributions (and effective as of the first day of
Plan Year beginning in 2006 [or such earlier effective date as may be provided
in a separate amendment for implementing the final Code §401(k) Regulations and
as permitted by such Regulations], including Elective Deferrals) in order to
have the previous Forfeiture of such Participant’s Account balance attributable
to Employer contributions be restored, then, such repayment by the Participant
must be made before the earlier of (i) five years after the Participant’s
Reemployment Commencement Date, or (ii) the date on which the Participant incurs
five consecutive Breaks in Service following the date of distribution of either
the entire or the remaining Vested Interest in the Participant’s Account. Such
restoration of the previous Forfeiture of such Participant’s Account balance
attributable to Employer contributions will occur in the Plan Year that the
Participant repays to the Plan the full (or any remaining) amount of the
distribution which was attributable to Employer contributions (and effective as
of the first day of Plan Year beginning in 2006 [or such earlier effective date
as may be provided in a separate amendment for implementing the final Code
§401(k) Regulations and as permitted by such Regulations], including Elective
Deferrals).

  (d)   Sources of Restoration of Previously Forfeited Amounts. The sources to
restore a previous Forfeiture of the non-Vested portion of the Participant’s
Account balance attributable to Employer contributions pursuant to this Section
will be made first by using available Forfeitures to restore the previous
Forfeiture and, if such available Forfeitures are insufficient to restore the
previous Forfeiture, by the Employer making a special Employer contribution to
the Plan to the extent necessary to restore the previous Forfeiture.

5.8   Spousal Consent Requirements. The following provisions apply to a
Participant’s (or, where applicable, a Participant’s Spouse’s) waiver of
benefits under the Plan:

  (a)   Normal Form of Distribution Is Not a Qualified Joint and Survivor
Annuity. If the Normal Form of Distribution under the Plan is not a Qualified
Joint and Survivor Annuity, all distributions can be made from the Plan to a
Participant without the consent of the Participant’s Spouse, except for any
portion of the Participant’s Account which is subject to the Qualified Joint and
Survivor Annuity requirements of Code §401(a)(11) and Code §417. Subject to the
provisions of the next sentence, with regard to a death benefit payable to a
Spouse, a Spouse can elect to waive such death benefit under Section 5.2 of the
Plan, but the election will not be effective unless (1) the election is in
writing; (2) the election designates a specific Beneficiary or form of benefit
which may not be changed without Spousal consent (or the Spouse’s consent
expressly permits designations by the Participant without any requirement of
further Spousal consent); and (3) the Spouse’s consent acknowledges the effect
of the election and is witnessed by the Administrator or a notary public. With
regard to a distribution of any portion of a Participant’s Account which is
subject to the Qualified Joint and Survivor Annuity and/or the Qualified
Pre-Retirement Survivor Annuity requirements of Code §401(a)(11) and Code §417,
the provisions set forth in paragraph (b) below apply.

-70-



--------------------------------------------------------------------------------



 



  (b)   Normal Form of Distribution Is a Qualified Joint and Survivor Annuity.
If the Normal Form of Distribution under the Plan is a Qualified Joint and
Survivor Annuity, or with respect to any portion of the Participant’s Account
which is subject to the Qualified Joint and Survivor Annuity requirements of
Code §401(a)(11) and Code §417, then the following provisions will apply:

  (1)   Election to Waive a QJSA. A married Participant’s election to waive a
Qualified Joint and Survivor Annuity, or an unmarried Participant’s election to
waive a life annuity, must be in writing and must be made during the 90-day
period (or such other period as may be required by law) ending on the Annuity
Starting Date. The election may be revoked in writing and a new election may be
made at any time and any number of times during the election period.     (2)  
Election to Waive a QPSA. A married Participant’s election to waive a Qualified
Pre-Retirement Survivor Annuity must be in writing and must be made during an
election period beginning on the first day of the Plan Year in which the
Participant reaches Age 35 and ending on the date of his or her death. The
election may be revoked in writing and a new election made at any time and any
number of times during the election period. A Terminated Participant’s election
period concerning the Vested Aggregate Account before Termination of Employment
will not begin later than such date. If the Participant has not completed a
designation form specifying the time and/or form of payment of the Qualified
Pre-Retirement Survivor Annuity prior to the Participant’s death, the surviving
Spouse may elect to receive the Qualified Pre-Retirement Survivor Annuity in any
optional form permitted in Section 5.2. A Participant who has not yet reached
Age 35 as of the end of any current Plan Year may make a special election to
waive a Qualified Pre-Retirement Survivor Annuity for the period beginning on
the date of such election and ending on the first day of the Plan Year in which
such Participant reaches Age 35. This election will not be valid unless the
Participant receives the same written explanation of the Qualified
Pre-Retirement Survivor Annuity as described in subparagraph (3). Qualified
Pre-Retirement Survivor Annuity coverage will be automatically reinstated as of
the first day of the Plan Year in which the Participant reaches Age 35. A new
election to waive a Qualified Pre-Retirement Survivor Annuity on or after such
date is subject to the full requirements of this Section.     (3)   Required
Written Explanation. In the case of a Qualified Joint and Survivor Annuity, the
Administrator will no less than 30 days and no more than 90 days (or such other
period as may be required by law) prior to the Annuity Starting Date provide to
each Participant a written explanation of: (A) the terms and conditions of a
Qualified Joint and Survivor Annuity; (B) the Participant’s right to make and
the effect of an election to waive the Qualified Joint and Survivor Annuity form
of benefit; (C) the rights of a Participant’s Spouse; and (D) the right to make,
and the effect of, a revocation of a previous election to waive the Qualified
Joint and Survivor Annuity. The Annuity Starting Date for a distribution in a
form other than a Qualified Joint and Survivor Annuity may be less than 30 days
after receipt of the written explanation described in the preceding sentence
provided: (A) the Participant has been provided with information that clearly
indicates that the Participant has at least 30 days to consider whether to waive
the Qualified Joint and Survivor Annuity and elect (with Spousal consent) to a
form of distribution other than a Qualified Joint and Survivor Annuity; (B) the
Participant is permitted to revoke any affirmative distribution election at
least until the Annuity Starting Date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
Qualified Joint and Survivor Annuity is provided to the Participant; and (C) the
Annuity Starting Date is a date after the date that the written explanation was
provided to the Participant. In the case of a Qualified Pre-Retirement Survivor
Annuity, the Administrator will provide each Participant within the Applicable
Period under subparagraph (4) with a written explanation of the Qualified
Pre-Retirement Survivor Annuity in such terms and manner as would be comparable
to the written explanation applicable to a Qualified Joint and Survivor Annuity.
    (4)   Applicable Period. The term “Applicable Period” means whichever of the
following periods ends last: (A) the period beginning with the first day of the
Plan Year in which the Participant attains Age 32 and ending with the close of
the Plan Year preceding the Plan Year in which the Participant attains Age 35;
(B) a reasonable period after the individual becomes a Participant in the Plan;
(C) a reasonable period ending after the requirements of Code §401(a)(11) apply
to the Participant; or (D) a reasonable period ending after the requirements of
Code §417(a)(5) cease to apply with respect to the Participant. For purposes of
this subparagraph, a reasonable period means the end of the two year period
beginning one year prior to the date the applicable event occurs, and ending one
year after that date.

-71-



--------------------------------------------------------------------------------



 



  (5)   Participants Who Terminate Before Age 35. If a Participant Terminates
Employment before the Plan Year in which he or she reaches Age 35, the notice
required under subparagraph (3) will be provided within the two year period
beginning one year prior to such Termination of Employment and ending one year
after such Termination of Employment. If such Participant thereafter returns to
employment with the Employer, the Applicable Period for such Participant will be
re-determined.     (6)   Elections Must Have Spousal Consent. A Participant’s
election not to receive a Qualified Joint and Survivor Annuity or a
Participant’s election not to receive a Qualified Pre-Retirement Survivor
Annuity will not be effective unless (A) the Participant’s Spouse consents in
writing to the election; (B) the election designates a specific Beneficiary (or
form of benefit) which may not be changed without Spousal consent (or the
consent of the Spouse expressly permits designations by the Participant without
any requirement of further Spousal consent); and (C) the Spouse’s consent
acknowledges the effect of the election and is witnessed by the Administrator or
a notary public.     (7)   Additional Requirements and Exceptions for Spousal
Consent. Notwithstanding subparagraph (6) above, a Spouse’s consent will not be
required if there is no Spouse, if the Spouse cannot be located, or if there are
other circumstances (as set forth in the Code or Regulations) which preclude the
necessity of such Spouse’s consent. Any consent by a Participant’s Spouse (or
establishment that consent cannot be obtained) will be effective only with
respect to such Spouse. A consent that permits designations by the Participant
without any requirement of further Spousal consent must acknowledge that the
Spouse has the right to limit consent to a specific Beneficiary, and a specific
form of benefit where applicable, and that the Spouse voluntarily elects to
relinquish either or both of such rights. A revocation of a prior election may
be made by a Participant without the Spouse’s consent at any time before
benefits begin. No Spouse’s consent obtained under subparagraph (6) above will
be valid unless the Participant has received notice as provided in subparagraph
(3) above.

5.9   Required Minimum Distributions. All distributions from the Plan will be
determined and made in accordance with the final and temporary Regulations under
Code §401(a)(9) on April 17, 2002. Pursuant to those Regulations, all
distributions will be determined in accordance with the following provisions:

  (a)   General Rules. All distributions under this section will be made in
accordance with these general rules:

  (1)   Effective Date. The provisions of this Section will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year, and also to distributions made on or after December 31,
2001.     (2)   Coordination with Minimum Distribution Requirements Previously
in Effect. Required minimum distributions made on or after December 31, 2001 but
prior to January 1, 2003 will be determined as follows: If the total amount of
2002 required minimum distributions under the Plan made to the distributee prior
to the effective date of this Section equals or exceeds the required minimum
distributions determined under this Section, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee.
If the total amount of 2002 required minimum distributions under the plan made
to the distributee prior to the effective date of this Section is less than the
amount determined under this Section, then required minimum distributions for
2002 on and after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this Section.     (3)   Precedence. The requirements of
this Section will take precedence over any inconsistent provisions of the Plan
and any prior Plan amendments.     (4)   Requirements of Regulations
Incorporated. All distributions required under this Section will be determined
and made in accordance with the Regulations under Code §401(a)(9).     (5)  
TEFRA §242(b)(2) Elections. Notwithstanding the other provisions of this
Section, distributions may be made under a designation made before January 1,
1984, in accordance with Tax Equity and Fiscal Responsibility Act (TEFRA)
§242(b)(2) and the provisions of the Plan that relate to TEFRA §242(b)(2).

-72-



--------------------------------------------------------------------------------



 



  (b)   Time and Manner of Distribution. All required minimum distributions will
be made from the Plan in the following time and in the following manner,
provided, however, that for the 2009 Plan Year the provisions of this
Section 5.9 shall not apply and no required minimum distributions shall be
required as authorized under section 401(a)(9)(h) of the Code if the Participant
or former Participant so elects in accordance with procedures adopted by the
Committee:

  (1)   Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.     (2)   Death of Participant Before
Distributions Begin. If the Participant dies before distribution begins, the
Participant’s entire interest will be distributed (or begin to be distributed)
not later than as follows:

  (A)   5-Year Rule Applies to All Distributions to Designated Beneficiaries. If
the Participant dies before distributions begin and there is a Designated
Beneficiary, the Participant’s entire interest will be distributed to the
Designated Beneficiary by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death. If the Participant’s surviving Spouse is
the sole Designated Beneficiary and the surviving Spouse dies after the
Participant but before distributions to either the Participant or the surviving
Spouse begin, this subparagraph will apply as if the surviving Spouse were the
Participant. This subparagraph also applies to all distributions.     (B)   Date
Distributions Are Deemed To Begin. For purposes of this subparagraph (b)(2) and
paragraph (d), distributions are considered to begin on the Participant’s
Required Beginning Date. If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date, then the date distributions are
considered to begin is the date distributions actually commence.

  (3)   Forms of Distribution. Unless the Participant’s interest is distributed
as an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with paragraphs (c) and (d). If the
Participant’s interest is distributed as an annuity purchased from an insurance
company, distributions thereunder will be made in accordance with the
requirements of Code §401(a)(9) and the Regulations.

  (c)   Required Minimum Distributions During the Participant’s Lifetime. The
amount of required minimum distributions during a Participant’s lifetime will be
determined as follows:

  (1)   Amount of Required Distribution for Each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
each Distribution Calendar Year is the lesser of (A) the quotient obtained by
dividing the Participant’s Account Balance by the distribution period in the
Uniform Lifetime Table set forth in Regulation §1.401(a)(9)-9, using the
Participant’s age as of the Participant’s birthday in the Distribution Calendar
Year; or (B) if the Participant’s sole Designated Beneficiary for the
Distribution Calendar Year is the Participant’s Spouse, then the quotient
obtained by dividing the Participant’s Account Balance by the number in the
Joint and Last Survivor Table set forth in Regulation §1.401(a)(9)-9, using the
Participant’s and Spouse’s attained ages as of the Participant’s and Spouse’s
birthdays in the Distribution Calendar Year.     (2)   Required Minimum
Distributions Continue Through Year of Death. Required minimum distributions
will be determined under this paragraph (c) beginning with the first
Distribution Calendar Year and up to and including the Distribution Calendar
Year that includes the Participant’s date of death.

  (d)   Required Minimum Distributions After the Participant’s Death. Required
minimum distributions will be made after a Participant’s death in accordance
with the following provisions:

  (1)   Death On or After Date Distribution Begins. If a Participant dies on or
after the date distribution begins, then the amount of a required minimum
distribution will be determined as follows:

-73-



--------------------------------------------------------------------------------



 



  (A)   Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a Designated Beneficiary,
then the minimum amount that will be distributed for each Distribution Calendar
Year after the year of the Participant’s death is the quotient obtained by
dividing the Participant’s Account Balance by the longer of the remaining Life
Expectancy of the Participant or the remaining Life Expectancy of the Designated
Beneficiary, determined in accordance with the following provisions:

  (i)   Calculation of Remaining Life Expectancy. The Participant’s remaining
Life Expectancy is calculated using his or her age in the year of death, reduced
by one for each subsequent year.     (ii)   Surviving Spouse Is the Sole
Designated Beneficiary. If the Participant’s surviving Spouse is the
Participant’s sole Designated Beneficiary, then the remaining Life Expectancy of
the surviving Spouse is calculated for each Distribution Calendar Year after the
year of the Participant’s death using the surviving Spouse’s age as of the
Spouse’s birthday in that Distribution Calendar Year. For Distribution Calendar
Years after the year of the surviving Spouse’s death, the remaining Life
Expectancy of the surviving Spouse is calculated using the age of the surviving
Spouse as of the Spouse’s birthday in the calendar year of the Spouse’s death,
reduced by one for each subsequent calendar year.     (iii)   Surviving Spouse
Is the Not Sole Designated Beneficiary. If the Participant’s surviving Spouse is
not the Participant’s sole Designated Beneficiary, then the Designated
Beneficiary’s remaining Life Expectancy is calculated using the age of the
Beneficiary in the year following the year of the Participant’s death, reduced
by one for each subsequent calendar year.

  (B)   No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, then the minimum amount that
will be distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one each subsequent
year.

  (2)   Death Before the Date Distribution Begins. If a Participant dies before
the date distribution begins, then the amount of a required minimum distribution
will be determined as follows: If a Participant dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of such death.

5.10   Statutory Commencement of Benefits. Unless the Participant otherwise
elects, distribution of a Participant’s benefit must begin no later than the
60th day after the latest of the close of the Plan Year in which the Participant
(a) reaches the earlier of Age 65 or Normal Retirement Age; (b) reaches the 10th
anniversary of the year that the Participant commenced Plan participation; or
(c) Terminates Employment with the Employer. However, the failure of a
Participant (and, with respect to any portion of the Participant’s Account which
is subject to the Qualified Joint and Survivor Annuity requirements of Code
§401(a)(11) and Code §417, the Participant’s Spouse) to consent to a
distribution while a benefit is Immediately Distributable will be deemed to be
an election to defer the payment (or the commencement of the payment) of any
benefit sufficient to satisfy this Section. In addition, if this Plan provides
for an Early Retirement Date, then a Participant who satisfied the service
requirement (if applicable) for Early Retirement Age prior to Termination of
Employment will be entitled to receive his or her Vested Aggregate Account
balance, if any, upon (a) the satisfaction of the age requirement (if
applicable) for Early Retirement Age, and (b) reaching the Participant’s Early
Retirement Date.

5.11   Earnings Before Benefit Distribution. As of the Valuation Date coinciding
with or next following the date a Participant Terminates Employment with the
Employer for any reason, the Administrator will, until a distribution is made to
the Participant or the Participant’s Beneficiary in accordance with
Sections 5.1, 5.2, 5.3, 5.4, or 5.5, direct the Trustee in a uniform
nondiscriminatory manner to either (a) invest the Participant’s Vested Aggregate
Account balance determined as of such Valuation Date in a separate interest
bearing account; or (b) leave the Participant’s Vested Aggregate Account balance
as part of the general Trust Fund. If the Participant’s Vested Aggregate Account
balance remains as part of the general Trust Fund, then such account will either
(a) share in the allocation of net earnings and losses under Section 3.10 as a
non-segregated account, or (b) be granted interest at a rate consistent with the
interest bearing investments of the Trust Fund.

-74-



--------------------------------------------------------------------------------



 



5.12   Distribution in the Event of Legal Incapacity. If any person entitled to
benefits (the “Payee”) is under any legal incapacity by virtue of age or mental
condition, then payments may be made in one or more of the following ways as
directed by the Administrator: (a) to a court-appointed guardian of the Payee;
(b) to the person or entity having a valid power of attorney of the Payee or the
Payee’s estate; (c) to any other person or entity authorized under State (or
Commonwealth) law to receive benefits on behalf of the Payee; or (d) if the
Payee is a minor, to the authorized person or entity of the Payee (e.g.,
custodian or guardian) under any State’s (or Commonwealth’s) Uniform Transfers
to Minors Act or Uniform Gifts to Minors Act.   5.13   Missing Payees and
Unclaimed Benefits. With respect to a Participant or Beneficiary who has not
claimed any benefit (the “missing payee”) to which such missing payee is
entitled, and with respect to any Participant or Beneficiary who has not
satisfied the administrative requirements for benefit payment, the Administrator
may elect to either (a) segregate the benefit into an interest bearing account,
in which event an annual maintenance fee as may be set from time to time in a
policy established by the Sponsoring Employer may be assessed against the
segregated account; (b) subject to a policy established by the Administrator,
distribute the benefit at any time in any manner which is sanctioned by the
Internal Revenue Service and/or the Department of Labor, which may include (but
not be limited to) (1) distribute the benefit in a automatic direct rollover to
an individual retirement plan designated by the Administrator; such individual
retirement plan, as defined in Code §7701(a)(37), may be either an individual
retirement account within the meaning of Code §408(a) or an individual
retirement annuity within the meaning of Code §408(b); or (2) distribute the
benefit to the Pension Benefit Guarantee Corporation or any other authorized
Federal Department or agency; (c) distribute the benefit to any person or entity
who is appointed under State (or Commonwealth) law to act as a duly authorized
guardian, legal representative, conservator, or power of attorney; or (d) treat
the entire benefit as a Forfeiture. If a missing payee whose benefit has been
forfeited is located, or if a payee whose benefit has been forfeited for failure
to satisfy the administrative requirements for benefit payment subsequently
satisfies such administrative requirements and claims his or her benefit, and if
the Plan has not terminated (or if the Plan has terminated, all benefits have
not yet been paid), then the benefit will be restored. The Administrator, on a
case by case basis, may elect to restore the benefit by the use of earnings from
non-segregated assets of the Fund, by Employer contributions, by available
Forfeitures of the Forfeiture Account, or by any combination thereof. However,
if any such payee has not been located (or satisfied the administrative
requirements for benefit payment) by the time the Plan terminates and all
benefits have been distributed from the Plan, then the Forfeiture of such unpaid
benefit will not be restored.   5.14   Direct Rollovers. This Section applies to
distributions made after December 31, 2001. Notwithstanding any provision of the
Plan to the contrary that would otherwise limit a distributee’s election, a
distributee may elect, at the time and in the manner prescribed by the Plan, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

  (a)   Eligible Rollover Distribution. The term “eligible rollover
distribution” means any distribution of all or any portion of the balance to the
credit of the distributee, except that an eligible rollover distribution does
not include (1) any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; (2) any distribution to the extent such
distribution is required under Code §401(a)(9); (3) the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to Employer
securities); (4) the portion of any distribution which is attributable to a
financial hardship distribution; and (5) any other distribution that is
reasonably expected to total less than $200 during a year.     (b)   Voluntary
Employee Contributions as Eligible Rollover Distributions. Notwithstanding
anything in the Plan to the contrary, with respect to distributions made after
December 31, 2001, an eligible rollover distribution may include Voluntary
Employee Contributions (if any) which are not includible in gross income;
however, the portion of an eligible rollover distribution attributable to
Voluntary Employee Contributions can be paid only to an individual retirement
account or annuity described in Code §408(a) or (b), or to a qualified defined
contribution plan described in Code §401(a) or §403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible. Furthermore, in accordance with
the Job Creation and Worker Assistance Act of 2002, when a distribution includes
Voluntary Employee Contributions which are not includible in gross income, the
amount that is rolled over will first be attributed to amounts includible in
gross income.

-75-



--------------------------------------------------------------------------------



 



  (c)   Definition of Eligible Retirement Plan. With respect to distributions
made after December 31, 2001, the term “eligible retirement plan” means an
individual retirement account described in Code §408(a); an individual
retirement annuity described in Code §408(b); an annuity plan described in Code
§403(a); an annuity contract described in Code §403(b); a qualified trust
described in Code §401(a); or an eligible deferred compensation plan under Code
§457(b) which is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state and
which agrees to separately account for amounts transferred into such plan from
this Plan. This definition of eligible retirement plan will also apply in the
case of a distribution to a surviving Spouse, or to a Spouse or former Spouse
who is the alternate payee under a qualified domestic relation order, as defined
in Code §414(p); such distribution will be made in the same manner as if the
Spouse was the Employee. If any portion of an eligible rollover distribution is
attributable to payments or distributions from an individual’s Roth Elective
Deferral Account, if any, (or the segregated portion of an individual’s Rollover
Contribution Account that is attributable to Roth Elective Deferrals, if any),
then an eligible retirement plan with respect to such portion will only be
either another plan’s designated Roth account of the individual from whose
account the payments or distributions were made, or such individual’s Roth IRA.
    (d)   Definition of Distributee. The term “distributee” means an Employee or
former Employee. In addition, an Employee’s or former Employee’s surviving
Spouse and an Employee’s or former Employee’s Spouse or former Spouse who is the
alternate payee under a qualified domestic relations order as defined in Code
§414(p), are distributees with regard to the interest of the Spouse or former
Spouse. With respect to any portion of a distribution that is made after
December 31, 2006 from an eligible retirement plan of a deceased Employee, a
distributee for purposes of a direct trustee-to trustee transfer will include an
individual who is the Designated Beneficiary of the Employee and who is not the
surviving Spouse of the Employee.     (e)   Definition of Direct Rollover. The
term “Direct Rollover” means a payment by the Plan to the eligible retirement
plan that is specified by the distributee.     (f)   Direct Rollover Rules for
Roth Elective Deferral Account. The Plan will not provide for a direct rollover
for distributions from a Participant’s Roth Elective Deferral Account, if any,
if the amount of the distributions that are eligible rollover distributions are
reasonably expected to total less than $200 during a year. In addition, any
distribution from a Participant’s Roth Elective Deferral Account is not taken
into account in determining whether distributions from the other Participant’s
Account(s) are reasonably expected to total less than $200 during a year.

5.15   Distribution of Property. The determination to pay any distribution in
property will be made by the Administrator in its sole discretion applied in a
nondiscriminatory manner that does not discriminate in favor of Participants who
are HCEs. A Participant, Beneficiary or alternate payee may elect to receive
amounts invested in Sponsor Stock in an in-kind distribution of Sponsor Stock.
However, if this is an amended or restated Plan, then the payee will have the
right to elect a full or partial distribution in property pursuant to and
limited by the provisions of Section 11.1(e).   5.16   Financial Hardship
Distributions. Subject to rules and procedures established by the Administrator
in an administrative policy regarding hardship distributions, a Participant who
is still an Employee may make a written request to the Administrator that a
distribution be made to the Participant because of his or her immediate and
heavy financial hardship. Any such distribution will be made in accordance with
the provisions of an administrative policy regarding financial hardship
distributions that is promulgated under Section 8.6 by the Administrator; such
administrative policy will include (but not be limited to) (a) the Participant’s
accounts (or sub-accounts) that are available for financial hardship
distributions; (b) the maximum percentages of such accounts (or sub-accounts)
that may be distributed for financial hardships; and (c) the standards to be
used in determining if a Participant has incurred a financial hardship for
purposes of financial hardship distributions. Such standards must be based on
non-discriminatory and objective criteria. Any distribution under this Section
of a Participant’s Pre-Tax Elective Deferrals may include any allocable earnings
that are credited to such Participant’s Pre-Tax Elective Deferral Account as of
the later of December 31, 1988 or the end of the last Plan Year ending before
July 1, 1989, any Qualified Non-Elective Contributions (and allocable earnings)
as of the later of December 31, 1988 or the end of the last Plan Year ending
before July 1, 1989, and any Qualified Matching Contributions (and allocable
earnings) as of the later of December 31, 1988 or the end of the last Plan Year
ending before July 1, 1989.

-76-



--------------------------------------------------------------------------------



 



5.17   Pre-Retirement Distributions. A Participant who is still an Employee may
request in writing to the Administrator that up to 100% of the Participant’s
Vested Interest in the accounts set forth below be distributed to the
Participant prior to Normal Retirement Age, subject to the following provisions:

  (a)   Amount and Form of Distribution. The amount of a Participant’s Vested
Interest for distribution under this Section will be determined as of the
Valuation Date which coincides with or immediately precedes the date of
distribution. Any distribution under this Section will be made to the
Participant in a single payment. When feasible, any such distribution will be
paid at the Participant’s direction within 60 days of his or her request, but
not later than a date as soon as administratively practical following the next
Valuation date after the Administrator’s receipt of such request.     (b)  
Elective Deferral, QMAC/QNEC Accounts. A Participant who has reached Age 591/2
can take a distribution of up to 100% of his or her Elective Deferral Account,
Qualified Matching Contribution Account and Qualified Non-Elective Contribution
Account.     (c)   Non-Safe Harbor Matching Contribution Accounts. A Participant
who satisfies the following requirements can take a distribution of up to 100%
of his or her Non-Safe Harbor Matching Contribution Account: the Participant
must have reached Age 591/2.     (d)   Safe Harbor 401(k) Contributions.
Distribution under this Section with respect to Safe Harbor 401(k) Contributions
will only be permitted as set forth in a Safe Harbor 401(k) Addendum executed by
the Sponsoring Employer from time to time. However, the minimum attained age
requirement with respect to the distribution of amounts attributable to a
Participant’s ADP Safe Harbor Non-Elective Contributions and/or ADP Safe Harbor
Matching Contributions is age 591/2.     (e)   Frequency of Pre-Retirement
Distributions. The frequency of pre-retirement distributions to any Participant
under this Section will be determined pursuant to an administrative policy
regarding pre-retirement distributions that is promulgated under Section 8.6 by
the Administrator.     (f)   Participants Who Are Not 100% Vested. If a
distribution is made under this Section at a time when the Participant has less
than a 100% Vested Interest in his or her Non-Safe Harbor Non-Elective
Contribution sub-account and Matching Contribution sub-account and such Vested
Interest may increase, a separate account will be established for the
Participant’s Non-Safe Harbor Non-Elective Contribution sub-account balance and
the Participant’s Matching Contribution sub-account balance at the time of
distribution, and at any relevant time the Participant’s Vested Interest in the
separate account will be equal to an amount (“X”) determined by the following
formula: X = P(AB + (R x D)) — (R x D). In applying the formula, “P” is the
Vested Interest at the relevant time, “AB” is the respective account balance at
the relevant time, “D” is the amount of the distribution, and “R” is the ratio
of the respective account balance at the relevant time to the respective account
balance after distribution.     (g)   Restriction on Certain Transfer
Contributions Account. Notwithstanding anything in this Section to the contrary,
no pre-retirement distribution can be made under this Section with respect to
Transfer Contribution Accounts (including post-transfer earnings thereon) that
are transferred into this Plan from a money purchase plan or target benefit plan
(other than any portion thereof which is attributable to Voluntary Employee
Contributions). Furthermore, if the Transfer Contributions are Elective
Deferrals (including QNECs, QMACs, and ADP Safe Harbor Contributions) which are
transferred to this Plan in a direct or indirect trustee-to-trustee transfer
from another qualified plan and which are subject to the limitations in
Regulation §1.401(k)-1(d), then the distribution of such Transfer Contributions
(including post-transfer earnings thereon) will be subject to the limitations in
Regulation §1.401(k)-1(d).

5.18   Distribution of Excess Elective Deferrals. Excess Elective Deferrals,
plus any income and minus any loss allocable thereto, will be distributed no
later than April 15th to any Participant to whose account Excess Elective
Deferrals were allocated for the preceding taxable year or calendar year and who
claims Excess Elective Deferrals for such taxable year or calendar year.
Distribution of Excess Elective Deferrals will be made in accordance with the
following provisions:

  (a)   Assignment of Excess Elective Deferrals. A Participant may assign to
this Plan any Excess Elective Deferrals made during a taxable year of the
Participant by notifying the Administrator on or before March 15th (or such
later date as established by the Administrator) of the subsequent year of the
amount of the

-77-



--------------------------------------------------------------------------------



 



      Excess Elective Deferrals to be assigned to the Plan. A Participant will
be deemed to notify the Administrator of any Excess Elective Deferrals that
arise by taking into account only those Elective Deferrals made to this Plan and
any other plan, contract or arrangement of the Sponsoring Employer.
Notwithstanding any other provision of the Plan, Excess Elective Deferrals, plus
any income and minus any loss allocable to such Excess Elective Deferrals, will
be distributed no later than April 15 to any Participant to whose account Excess
Elective Deferrals were assigned for the preceding year and who claims Excess
Elective Deferrals for such taxable year or calendar year.

  (b)   Determination of Income or Loss. Excess Elective Deferrals will be
adjusted for any income or loss up to the last day of the Plan Year, without
considering the gap period or any adjustment for income or loss during the gap
period (the period between the end of the Participant’s taxable year and the
date of distribution). The Plan may use any reasonable method for computing
income or loss allocable to Excess Elective Deferrals, provided such method is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
or loss to Participants’ Accounts:     (c)   Source of Distribution.
Distribution of Excess Elective Deferrals will be taken from a Participant’s
investment options (if any) based on rules established by the Administrator. In
addition, for years beginning after 2005, unless another rule is established by
the Administrator, distribution of Excess Elective Deferrals will first be made
from a Participant’s Roth Elective Deferral Account, if any, before the
Participant’s Pre-Tax Elective Deferral Account, to the extent Roth Elective
Deferrals were made for the year, unless the Administrator permits the
Participant to specify otherwise.

5.19   Distribution of Excess Contributions. Notwithstanding any other provision
of the Plan, Excess Contributions, plus any income and minus any loss allocable
thereto, will be distributed no later than 12 months after a Plan Year to
Participants to whose accounts such Excess Contributions were allocated for such
Plan Year, except to the extent such Excess Contributions are classified as
Catch-up Contributions.

  (a)   Allocation to Highly Compensated Employees. Excess Contributions will be
allocated to the Highly Compensated Employees with the largest amounts of
Employer contributions taken into account in calculating the ADP Test for the
Plan Year in which the Excess Contributions arose, beginning with the Highly
Compensated Employee with the largest amount of such Employer contributions and
continuing in descending order until all the Excess Contributions have been
allocated. For purposes of the preceding sentence, the “largest amount” is
determined by including and excluding such Employer contributions actually paid
over to the Trust on behalf of such Participant for the Plan Year that are
described in Section 1.6. To the extent a Highly Compensated Employee has not
reached his or her Catch-Up Contribution Limit, Excess Contributions allocated
to such Highly Compensated Employee are Catch-Up Contributions and will not be
treated as Excess Contributions. Excess Contributions will be treated as Annual
Additions, even if such Excess Contributions are distributed.     (b)  
Distribution of Excess Contributions After 21/2 Months. If Excess Contributions
(other than Catch-up Contributions) are distributed more than 21/2 months (or
such later time as may be granted by future governmental guidance) after the
last day of the Plan Year in which such Excess Contributions arose, then a 10%
excise tax will be imposed on the Sponsoring Employer with respect to such
Excess Contributions.     (c)   Determination of Net Income or Loss. For Plan
Years beginning prior to January 1, 2006 (or such earlier effective date as may
be provided in a separate amendment implementing the final §401(k) Regulations
and as permitted by such Regulations), Excess Contributions will be adjusted for
any income or loss up to the end of the Plan Year and, at the discretion of the
Administrator, may be adjusted for income or loss during the period, if any,
between the end of the Plan Year and the actual date of distribution (the “gap
period”). However, effective as of the first day of the first Plan Year
beginning on or after January 1, 2006 (or such earlier effective date as may be
provided in a separate amendment implementing the final §401(k) Regulations and
as permitted by such Regulations), Excess Contributions will be adjusted for any
income or loss up to the end of the Plan Year and during the gap period. Any
adjustment for income or loss during the gap period will be allocated in a
consistent manner to all Participants, and to all corrective distributions made
for the Plan Year, and will be the amount determined by one of the methods set
forth either in subparagraph (1), subparagraph (2), or subparagraph (3) below,
as elected by the Administrator:

  (1)   Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Elective Deferrals (and QNECs or QMACs, or both,
if such contributions are used in the ADP Test) for

-78-



--------------------------------------------------------------------------------



 



      the Plan Year and the gap period, by a fraction, the numerator of which is
the Participant’s Excess Contributions for the Plan Year and the denominator of
which is the Participant’s Elective Deferral Account balance (and QNECs or
QMACs, or both, if such contributions are used in the ADP Test) as of the
beginning of the Plan Year plus any Elective Deferrals (and QNECs or QMACs, or
both, if such contributions are used in the ADP Test) allocated to the
Participant during the Plan Year and gap period.

  (2)   Method 2. The sum of (A) and (B): (A) the amount determined by
multiplying the income or loss allocable to the Participant’s Elective Deferrals
(and QNECs or QMACs, or both, if such contributions are used in the ADP Test)
for the Plan Year, by a fraction, the numerator of which is the Participant’s
Excess Contributions for the Plan Year and the denominator of which is the
Participant’s Elective Deferral Account balance (and QNECs or QMACs, or both, if
such contributions are used in the ADP Test) as of the beginning of the Plan
Year plus any Elective Deferrals (and QNECs or QMACs, or both, if such
contributions are used in the ADP Test) allocated to the Participant during such
Plan Year; plus (B) the amount of gap period income or loss equal to 10% of the
amount determined under clause (A) above multiplied by the number of whole
months between the end of the Plan Year and the distribution date, counting the
month of distribution if the distribution occurs after the 15th day of such
month.     (3)   Method 3. The amount determined by any reasonable method of
allocating income or loss to the Participant’s Excess Contributions for the Plan
Year and the gap period, provided the method used is the same method used for
allocating income or losses to Participants’ Accounts. This Plan will not fail
to use a reasonable method for computing the income allocable to Excess
Contributions merely because the income allocable thereto is determined on a
date that is no more than 7 days before the distribution.

  (d)   Accounting for Excess Contributions. Excess Contributions allocated to a
Participant will be distributed from the Participant’s Elective Deferral Account
and QMAC Account in proportion to the Participant’s Elective Deferrals and QMACs
(to the extent used in the ADP Test) for the Plan Year. Excess Contributions
will be distributed from the Participant’s QNEC Account only to the extent that
the Excess Contributions exceed the balance in the Participant’s Elective
Deferral Account and QMAC Account.     (e)   Source and Ordering of
Distribution. Distribution of Excess Contributions will be taken from a
Participant’s investment options (if any) based on rules established by the
Administrator. For purposes of determining the sources of a distribution of
Excess Contributions, the sources will be distributed in the following order
(unless a policy for the order of the sources to distribute Excess Contributions
is established by the Administrator and such policy will control): (1) unmatched
Elective Deferrals, (2) matched Elective Deferrals, (3) Qualified Matching
Contributions (that are tested in the ACP Test and that are utilized in (or
shifted into) the ADP Test), and (4) Qualified Non-Elective Contributions (to
the extent that such contributions are utilized in the ADP Test). In addition,
for Plan Years beginning after 2005, unless a different rule is established by
the Administrator, distribution of Elective Deferrals that are Excess
Contributions will first be made from a Participant’s Roth Elective Deferral
Account, if any, before the Participant’s Pre-Tax Elective Deferral Account, to
the extent that Roth Elective Deferrals were made for the Plan Year, unless the
Administrator permits the Participant to specify otherwise.

5.20   Distribution of Excess Aggregate Contributions. Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, will be
forfeited, if forfeitable, or if not forfeitable, distributed no later than
12 months after a Plan Year to Participants to whose Accounts such Excess
Aggregate Contributions were allocated for such Plan Year. Distribution will be
made in accordance with the following provisions:

  (a)   Allocation to Highly Compensated Employees. Excess Aggregate
Contributions will be allocated to the Highly Compensated Employees with the
largest Contribution Percentage Amounts taken into account in calculating the
ACP Test for the Plan Year in which the Excess Aggregate Contributions arose,
beginning with the Highly Compensated Employee with the largest amount of such
Contribution Percentage Amounts and continuing in descending order until all the
Excess Aggregate Contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined by including and
excluding such Employer contributions and allocations that are described in the
definition of “Contribution Percentage Amounts.” Excess Aggregate Contributions
will be treated as Annual Additions, even if such Excess Aggregate Contributions
are distributed.

-79-



--------------------------------------------------------------------------------



 



  (b)   Distribution of Excess Aggregate Contributions After 21/2 Months. If
Excess Aggregate Contributions are distributed more than 21/2 months after the
last day of the Plan Year in which such Excess Aggregate Contributions arose,
then a ten percent (10%) excise tax will be imposed on the Sponsoring Employer
maintaining the Plan with respect to such Excess Aggregate Contributions.    
(c)   Forfeitures of Excess Aggregate Contributions. Forfeitures of Excess
Aggregate Contributions will be used and/or allocated pursuant to the provisions
of Section 3.11(c).     (d)   Determination of Net Income or Loss. For Plan
Years beginning prior to January 1, 2006 (or such earlier effective date as may
be provided in a separate amendment implementing the final §401(m) Regulations
and as permitted by such Regulations), Excess Aggregate Contributions will be
adjusted for any income or loss up to the end of the Plan Year and, at the
discretion of the Administrator, may be adjusted for income or loss during the
period, if any, between the end of the Plan Year and the actual date of
distribution (the “gap period”). However, effective as of the first day of the
first Plan Year beginning on or after January 1, 2006 (or such earlier effective
date as may be provided in a separate amendment implementing the final §401(m)
Regulations and as permitted by such Regulations), Excess Aggregate
Contributions will be adjusted for any income or loss up to the end of the Plan
Year and during the gap period. Any adjustment for income or loss during the gap
period will be allocated in a consistent manner to all Participants, and to all
corrective distributions made for the Plan Year, and will be the amount
determined by one of the methods set forth either in subparagraph (1),
subparagraph (2), or subparagraph (3) below, as elected by the Administrator:

  (1)   Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Voluntary Employee Contributions, Mandatory
Employee Contributions, Matching Contributions (if not used in the ADP Test),
QNECs (if not used in the ADP Test) and, to the extent applicable, Elective
Deferrals for the Plan Year and the gap period, by a fraction, the numerator of
which is such Participant’s Excess Aggregate Contributions for the Plan Year and
the denominator of which is the Participant’s Account balance(s) attributable to
Contribution Percentage Amounts as of the beginning of the Plan Year, plus any
additional amounts attributable to Contribution Percentage Amounts allocated to
the Participant during such Plan Year and the gap period.     (2)   Method 2.
The sum of (A) and (B) as follows: (A) the amount determined by multiplying the
income or loss allocable to the Participant’s Voluntary Employee Contributions,
Mandatory Employee Contributions, Matching Contributions (if not used in the ADP
Test), QNECs (if not used in the ADP Test) and, to the extent applicable,
Elective Deferrals for the Plan Year, by a fraction, the numerator of which is
such Participant’s Excess Aggregate Contributions for the Plan Year and the
denominator of which is the Participant’s Account balance(s) attributable to
Contribution Percentage Amounts as of the beginning of the Plan Year, plus any
additional amounts attributable to Contribution Percentage Amounts allocated to
the Participant during such Plan Year; plus (B) the amount of gap period income
or loss equal to 10% of the amount determined under clause (A) above multiplied
by the number of whole months between the end of the Plan Year and the
distribution date, counting the month of distribution if the distribution occurs
after the 15th day of such month.     (3)   Method 3. The amount determined by
any reasonable method of allocating income or loss to the Participant’s Excess
Aggregate Contributions for the Plan Year and for the gap period, provided the
method used is the same method used for allocating income or losses to
Participants’ Accounts. This Plan will not fail to use a reasonable method for
computing the income allocable to Excess Aggregate Contributions merely because
the income allocable to a Participant’s Excess Aggregate Contributions is
determined on a date that is no more than 7 days before the distribution.

  (e)   Accounting for Excess Aggregate Contributions. Excess Aggregate
Contributions that are allocated to a Participant will be forfeited, if
forfeitable, or will be distributed on a pro-rata basis from the Participant’s
Voluntary Employee Contribution Account, Mandatory Employee Contribution
Account, Matching Contribution Account and Qualified Matching Contribution
Account (and if applicable, from the Participant’s Qualified Non-Elective
Contribution Account, Pre-Tax Elective Deferral Account, Roth Elective Deferral
Account, or any combination thereof).     (f)   Source and Ordering of
Distribution. Distribution of Excess Aggregate Contributions will be taken from
a Participant’s investment options (if any) based on rules established by the
Administrator. In determining the sources of a distribution of Excess Aggregate
Contributions, the sources will be distributed in the following

-80-



--------------------------------------------------------------------------------



 



      order (unless a policy for the order of the sources to distribute Excess
Aggregate Contributions is established by the Administrator and such policy will
control): (1) unmatched Voluntary Employee Contributions; (2) unmatched
Mandatory Employee Contributions; (3) unmatched Elective Deferrals (that are
tested in the ADP Test and that are utilized in (or shifted into) the ACP Test);
(4) matched Voluntary Employee Contributions and the Matching Contributions that
relate to such Voluntary Employee Contributions; (5) matched Mandatory Employee
Contributions and the Matching Contributions that relate to such Mandatory
Employee Contributions; (6) matched Elective Deferrals (that are tested in the
ADP Test and that are utilized in (or shifted into) the ACP Test) and the
Matching Contributions that relate to such Elective Deferrals; (7) Non-Safe
Harbor Matching Contributions; (8) ACP Safe Harbor Matching Contributions (to
the extent that such contributions are subject to the ACP Test); (9) ADP Safe
Harbor Matching Contributions (to the extent that such contributions are subject
to the ACP Test); (10) Qualified Matching Contributions, and (11) Qualified
Non-Elective Contributions (to the extent that such contributions are utilized
in the ACP Test). With respect to Elective Deferrals that are tested in the ADP
Test, that are utilized in (or shifted into) the ACP Test, and that become
Excess Aggregate Contributions, then for Plan Years beginning after 2005, unless
a different rule is established by the Administrator, distribution of such
Elective Deferrals that are Excess Aggregate Contributions will first be made
from a Participant’s Roth Elective Deferral Account, if any, before the
Participant’s Pre-Tax Elective Deferral Account, to the extent that Roth
Elective Deferrals were made for the Plan Year, unless the Administrator permits
the Participant to specify otherwise.

5.21   Distribution of Rollover Contributions. An Employee’s Rollover
Contribution Account will be distributed from the Plan in accordance with the
following provisions:

  (a)   Time of Distribution. An Employee may request in writing a withdrawal of
all or any portion of his or her Rollover Contribution Account at any time prior
to becoming a Participant, and thereafter upon the earlier of (1) the date the
Employee is entitled to a distribution of his or her Participant’s benefits
under the provisions of Article 5, or (2) the soonest possible administratively
practical date after the Participant’s Termination of Employment. In addition,
the Employee may also withdraw all or any portion of his or her Rollover
Contribution Account at any time. The Administrator may require advance notice
of a reasonable period not to exceed 60 days prior to the requested date of
withdrawal. Any amount withdrawn cannot be redeposited to the Employee’s
Rollover Contribution Account. A withdrawal of all or any portion of an
Employee’s Rollover Contribution Account will not prevent an Employee from
accruing any future benefit attributable to Employer contributions. The
Administrator may establish rules or procedures regarding withdrawals from an
Employee’s Rollover Contribution Account.     (b)   Spousal Consent Requirements
Upon Withdrawal. All or any portion of an Employee’s Rollover Contribution
Account can be withdrawn from the Plan without the consent of the Employee’s
Spouse.     (c)   Form of Distribution. A distribution of all or any portion of
an Employee’s Rollover Contribution Account prior to the time that the Employee
is entitled to a distribution of his or her Participant Account will only be
made as a lump sum payment. Any amount remaining in an Employee’s Rollover
Contribution Account at the time the Employee is entitled to a distribution of
his or her Participant Account will be distributed, at the election of the
Participant, in a lump sum payment or in the same manner as the Participant
Account is distributed under the other provisions of this Article 5.

5.22   Distribution of Transfer Contributions. A Participant’s Transfer
Contribution Account will be distributed from the Plan at the same time and in
the same manner as the Participant’s Account is distributed under Section 5.1,
5.2, 5.3, 5.4, subject to the following rules:

  (a)   Spousal Consent Requirements Upon Withdrawal. The following provisions
apply to the requirement of consent by the Participant’s Spouse with respect to
a withdrawal of all or any portion of a Participant’s Transfer Contribution
Account from the Plan:

  (1)   Transfer Was Subject to Code §401(a)(11). If the Transfer Contribution
was a direct or indirect transfer as defined in Code §401(a)(11) from a defined
benefit plan, a money purchase plan, a target benefit plan, a stock bonus plan,
or a profit sharing plan that provided for a life annuity form of payment to the
Participant, then a withdrawal of all or any portion of such Transfer
Contribution (and post-transfer earnings thereon) will be subject to the Spousal
consent requirements set forth in Section 5.8(b).

-81-



--------------------------------------------------------------------------------



 



  (2)   Transfer Was Not Subject to Code §401(a)(11). If the Transfer
Contribution was not a direct or indirect transfer as defined in Code
§401(a)(11) from a defined benefit plan; a money purchase plan; a target benefit
plan; or a stock bonus plan or a profit sharing plan that provided for a joint
and survivor annuity or a life annuity form of payment to the Participant, then
all or any portion of such Transfer Contribution (and post-transfer earnings
thereon) can be withdrawn by the Participant without the consent of the
Participant’s Spouse.

  (b)   Form of Distribution. A withdrawal of all or any portion of a
Participant’s Transfer Contribution Account may also be made in the same manner
as the Participant’s Account under the other provisions of this Article 5,
subject to the Spousal consent requirements set forth in paragraph (a) above and
Section 5.8. However, notwithstanding the foregoing sentence to the contrary, if
the Transfer Contribution was a direct or indirect transfer as defined in Code
§401(a)(11) from a defined benefit plan, a money purchase plan, a target benefit
plan, or a stock bonus plan or a profit sharing plan that provided for a joint
and survivor annuity or a life annuity form of payment to the Participant, then
regardless of the Normal Form of Distribution, a withdrawal of all or any
portion of such Transfer Contribution will be subject to the Qualified Joint and
Survivor Annuity and Qualified Pre-Retirement Survivor Annuity requirements of
Code §401(a)(11) and Code §417, and will be distributed in accordance with
following provisions:

  (1)   Distributions Other Than Death. If the Participant is married on the
Annuity Starting Date and has not died before such date, then such portion of
the Participant’s Transfer Contribution Account will be distributed in the form
of a Qualified Joint and Survivor Annuity. If the Participant is unmarried on
the Annuity Starting Date and has not died before such date, then such portion
of the Participant’s Transfer Contribution Account will be distributed as a life
annuity. If a Participant elects not to receive the annuity form of payment
described above, then such portion of the Participant’s Transfer Contribution
Account will be distributed in the manner described in Sections 5.1 through 5.4,
as applicable. Any such election by a Participant not to receive the annuity
form of benefit described in this paragraph must be made in accordance with the
provisions set forth in Section 5.8(b) of the Plan.     (2)   Distributions Upon
Death. Notwithstanding any other Beneficiary designation made by a Participant
to the contrary, if a Participant is married on the date of his or her death and
dies before the Annuity Starting Date, then with respect to such portion of a
deceased Participant’s Transfer Contribution Account, the Participant’s
surviving Spouse will receive a minimum death benefit as a Qualified
Pre-Retirement Survivor Annuity unless such annuity has been waived under
Section 5.8(b), in which event such death benefit will be distributed to the
surviving Spouse in the manner described in Section 5.2.

  (c)   Special Rule for Withdrawal of Elective Deferral Transfers.
Notwithstanding anything in this Section to the contrary, if the Transfer
Contributions are Elective Deferrals (including QNECs, QMACs, and ADP Safe
Harbor Contributions) which are transferred to this Plan in a direct or indirect
trustee-to-trustee transfer from another qualified plan and which are subject to
the limitations in Regulation §1.401(k)-1(d), then the distribution of such
Transfer Contributions (including post-transfer earnings thereon) will be
subject to the limitations in Regulation §1.401(k)-1(d).

5.23   Distribution of Voluntary Employee Contributions. Voluntary Employee
Contributions are not permitted.

-82-



--------------------------------------------------------------------------------



 



Article 6
Code § 415 Limitations

6.1   Maximum Annual Additions. Subject to Sections 6.2 and 6.3, the maximum
Annual Additions made to a Participant’s various accounts maintained under the
Plan for any Limitation Year will not exceed the lesser of the Dollar Limitation
of paragraph (a) or the Compensation Limitation of paragraph (b) below, as
follows:

  (a)   Dollar Limitation. For Limitation Years beginning on or after January 1,
2002, the Dollar Limitation is $40,000 as adjusted in accordance with Code
§415(d).     (b)   Compensation Limitation. For Limitation Years beginning on or
after January 1, 2002, the Compensation Limitation is 100% of the Participant’s
Code §415(c)(3) Compensation, but this limit does not apply to any contribution
for medical benefits within the meaning of Code §401(h) or §419A(f)(2) after
Termination of Employment which is otherwise treated as an Annual Addition under
Code §415(l)(1) or §419A(d)(2).

6.2   Adjustments to Maximum Annual Addition. In applying the limitation on
Annual Additions set forth in Section 6.1, the following adjustments must be
made:

  (a)   Short Limitation Year. If a Limitation Year is less than 12 months, then
the Dollar Limitation of Section 6.1(a) will be adjusted by multiplying the
Dollar Limitation by a fraction, the numerator of which is the number of months
(including any fractional parts of a month) in the short Limitation Year and the
denominator of which is 12.     (b)   Multiple Defined Contribution Plans. If a
Participant participates in multiple defined contribution plans sponsored by the
Employer which have different Anniversary Dates, the maximum Annual Addition in
this Plan for the Limitation Year will be reduced by the Annual Additions
credited to the Participant’s accounts in the other defined contribution plans
during the Limitation Year. If a Participant participates in multiple defined
contribution plans sponsored by the Employer which have the same Anniversary
Date, then (1) if only one of the plans is subject to Code §412, Annual
Additions will first be credited to the Participant’s accounts in the plan
subject to Code §412; and (2) if none of the plans are subject to Code §412, the
maximum Annual Addition in this Plan for a given Limitation Year will either
(A) equal the product of (i) the maximum Annual Addition for such Limitation
Year minus any other Annual Additions previously credited to the Participant’s
account(s), multiplied by (ii) a fraction, the numerator of which is the Annual
Additions which would be credited to a Participant’s accounts hereunder without
regard to the Annual Additions limitation of Section 6.1 and the denominator of
which is the Annual Additions for all plans described in this paragraph, or
(B) be reduced by the Annual Additions credited to the Participant’s accounts in
the other defined contribution plans for such Limitation Year.

6.3   Multiple Plans and Multiple Employers. All defined contribution plans
(whether terminated or not) sponsored by the Employer will be treated as one
defined contribution plan. In addition, all Affiliated Employers will be
considered a single Employer.

6.4   Adjustment for Excessive Annual Additions. For any Limitation Year, if the
Annual Additions allocated to a Participant’s Account exceed the Annual
Additions limitation of Section 6.1 because of an allocation of Forfeitures, a
reasonable error in estimating a Participant’s Compensation, a reasonable error
in determining the amount of elective contributions (within the meaning of Code
§402(g)(3)), or because of other limited facts and circumstances that the
Commissioner finds justify the availability of the rules set forth in this
Section, then such Participant’s Account will be adjusted as follows in order to
reduce the Excess Annual Additions:

  (a)   Catch-Up Contributions. First, if Catch-Up Contributions are permitted,
a catch-up eligible Participant who has Excess Annual Additions which include
Elective Deferrals and who has not reached his or her Catch-Up Contribution
Limit can recharacterize such Excess Annual Additions as Catch-Up Contributions.
    (b)   Return of Employee Contributions. Next, Voluntary Employee
Contributions, if any, and next, the amount of Elective Deferrals and
corresponding Employer Matching Contributions, if any, to the extent that they
would reduce the excess amount, will be calculated. Such Elective Deferrals and
Voluntary Employee Contributions plus earnings attributable thereto, will be
returned to the Participant. Any Employer Matching Contribution amount will be
applied as described in paragraphs (c) or (d) below, depending on whether the
Participant is covered by the Plan at the end of the Limitation Year.

-83-



--------------------------------------------------------------------------------



 



  (c)   Excess Used To Reduce Employer Contributions If Participant Is Still
Covered By The Plan. If, after the application of paragraphs (a) and (b) above,
Excess Annual Additions still exist and the Participant is covered by the Plan
at the end of the Limitation Year, the Excess Annual Additions in the
Participant’s Account will be used to reduce Employer contributions (including
any allocation of Forfeitures) for such Participant in the next Limitation Year,
and in each succeeding Limitation Year if necessary.     (d)   Excess Used To
Reduce Employer Contributions If Participant Is Not Covered By The Plan. If,
after the application of paragraphs (a) and (b) above, Excess Annual Additions
still exist and the Participant is not covered by the Plan at the end of a
Limitation Year, the Excess Annual Additions will be held unallocated in a
suspense account. The suspense account will be applied to reduce future Employer
contributions (including the allocation of any Forfeitures) for all remaining
Participants in the next Limitation Year, and in each succeeding Limitation Year
if necessary.     (e)   Suspense Account. If a suspense account is in existence
at any time during a Limitation Year pursuant to this Section, then such
suspense account will not participate in the allocation of the Trust’s
investment gains and losses. If a suspense account is in existence at any time
during a particular Limitation Year, then all amounts in the suspense account
must be allocated and reallocated to Participants’ Accounts before any Employer
Contributions or any Employee contributions may be made to the Plan for that
Limitation Year. A suspense account may not be distributed to Participants or
former Participants.

-84-



--------------------------------------------------------------------------------



 



Article 7
Loans, Insurance and Directed Investments

7.1   Loans to Participants. Loans may be made from the Trust Fund to
Participants and Beneficiaries who make application to the Administrator
requesting a loan. The Administrator has the sole right to approve or disapprove
the application. All loans must be evidenced by a legally enforceable agreement
(which may include more than one document) set forth in writing or in such other
form as may be approved by the Internal Revenue Service, and the terms of such
agreement must specify the amount and term of the loan, and the repayment
schedule. Loans will only be made in accordance with a separate written loan
program which satisfies the requirements of Code §72(p) and the Regulations
promulgated thereunder, and the following provisions:

  (a)   General Rules. Loans (1) will be made available to all Participants and
Beneficiaries on a reasonably equivalent, non-discriminatory basis; (2) will not
be made available to HCEs in an amount greater than the amount made available to
other Employees; (3) must be adequately secured and bear a reasonable interest
rate; and (4) cannot exceed the present value of the Participant’s Vested
Aggregate Account balance.     (b)   Spousal Consent. A Participant must obtain
the consent of his or her Spouse, if any, as set forth in Section 5.8 or
Section 5.22 of the Plan in order to use the remaining Vested Interest of the
Participant’s Account balance as security for a loan taken from the portion of
the Participant’s Account which is subject to Code §401(a)(11) and Code §417 at
the time the loan is made, if any. Any such Spousal consent will be obtained no
earlier than the beginning of the 90-day period that ends on the date on which
the loan is to be so secured. The consent must be in writing, must acknowledge
the effect of the loan, and must be witnessed by a Plan representative or notary
public. Such consent will thereafter be binding upon the consenting Spouse or
any subsequent Spouse with respect to that loan. A new consent will be required
if the remaining Participant’s Account balance is used for renegotiation,
extension, renewal, or other revision of the loan. If valid Spousal consent has
been obtained in accordance with this paragraph, then, notwithstanding any other
provision of this Plan to the contrary, the Vested portion of the Participant’s
Account balance that is used as a security interest held by the Plan by reason
of a loan that is outstanding to the Participant will be taken into account in
determining the amount of the Vested portion of the Participant’s Account
balance payable at the time of death or distribution, but only if the reduction
is used as repayment of the loan. If less than 100% of the Participant’s Account
(determined without regard to the preceding sentence) is payable to the
surviving Spouse, then the death benefit will be adjusted by first reducing the
Vested portion of the Participant’s Account balance by the amount of the
security that is used for the loan.     (c)   Maximum Loan. No loan to a
Participant or Beneficiary can be made to the extent such loan, when added to
the outstanding balance of all other loans to the Participant or Beneficiary,
would exceed the lesser of (1) $50,000 reduced by the excess (if any) of the
highest outstanding balance of loans during the one-year period ending on the
day before the loan is made, over the outstanding balance of loans from the Plan
on the date the loan is made; or (2) one-half the present value of the Vested
Portion of the Participant’s Vested Aggregate Account. However, notwithstanding
the limitation in clause (2) of the preceding sentence, the written loan policy
may permit a Participant whose Vested Aggregate Account balance is $20,000 or
less to borrow an amount that does not exceed the lesser of $10,000 or 100% of
the Participant’s Vested Aggregate Account balance if adequate security is
provided on the loan amount in excess of that determined under clause (2). For
the purpose of the limitations set forth in this paragraph, all loans from the
plans (including this Plan) of the Sponsoring Employer and other Affiliated
Employers are aggregated.     (d)   Minimum Loan. The written loan policy may
provide for a minimum loan not to exceed $1,000.     (e)   Loan Repayments. Any
loan by its terms will require that repayment (of both principal and interest)
be amortized in level payments, not less frequently than quarterly, over a
period not extending beyond five years from the date of the loan, unless such
loan is used to acquire a dwelling unit which within a reasonable time
(determined at the time the loan is made) will be used as the principal
residence of the Participant. In the event of default, then foreclosure on the
note and attachment of security will not occur until a distributable event
occurs in the Plan. However, notwithstanding the foregoing to the contrary, loan
repayments will be suspended as permitted under Code §414(u)(4)).     (f)  
Assignments and Pledges Treated as Loans. An assignment or pledge of any portion
of the Participant’s interest in the Plan and a loan, pledge, or assignment with
respect to any insurance contract purchased under the Plan, will be treated as a
loan under this Section.

-85-



--------------------------------------------------------------------------------



 



  (g)   Restrictions Eliminated. Effective for Plan loans made after
December 31, 2001, any prior Plan provisions that prohibited or otherwise
restricted loans to any owner-employee (as defined in Code §401(c)(3)) or
shareholder-employee (as defined in Code §4975(f)(6)(C)) will cease to apply.
For this purpose, a shareholder-employee means an Employee or officer of an
electing small business (Subchapter S) corporation who owns (or is considered as
owning within the meaning of Code §318(a)(1)), on any day during the taxable
year of such corporation, more than 5% of the outstanding stock of the
corporation.

7.2   Insurance on Participants. The purchase of Policies is not permitted
except to the extent otherwise provided under Section 7.3 of the Plan with
respect to “key man” insurance.   7.3   Key Man Insurance. The Administrator may
instruct the Trustee to purchase insurance Policies on the life of any
Participant whose employment is deemed to be key to the Employer’s financial
success. Such key man Policies will be deemed to be an investment of the Trust
Fund and will be payable to the Trust Fund as the beneficiary thereof. The
Trustee may exercise any and all rights granted under such Policies. Neither the
Trustee, Employer, Administrator, nor any fiduciary (including any Named
Fiduciary) will be responsible for the validity of any Policy or the failure of
any insurer to make payments thereunder, or for the action of any person which
delays payment or renders a Policy void in whole or in part. No insurer which
issues a Policy will be deemed to be a party to this Plan for any purpose or to
be responsible for its validity; nor will any such insurer be required to look
into the terms of the Plan nor to question any action of the Trustee. The
obligations of the insurer will be determined solely by the Policy’s terms and
any other written agreements between it and the Trustee. The insurer will act
only at the written direction of the Trustee, and will be discharged from all
liability with respect to any amount paid to the Trustee. The insurer will not
be obligated to see that any money paid by it to the Trustee or any other person
is properly distributed or applied.   7.4   Directed Investment Accounts.
Pursuant to any rules or procedures promulgated under Section 8.6 by the
Administrator, Participants can direct the investment of a portion of (or all
of) one or more of their accounts (hereafter called Directed Investment
Accounts) established under the terms of the Plan. Investment directives will
only be given in accordance with an administrative policy regarding Directed
Investment Accounts that is promulgated under Section 8.6 by the Administrator.
With respect to any Participant who fails to exercise the right to direct the
investment of his or her Directed Investment Accounts, such Directed Investment
Accounts will be invested by the Trustee at the direction of the Administrator
in a “default investment” which has been selected by the Administrator and which
is expected to produce a favorable rate of return and that minimizes the overall
risk of losing money. With respect to Directed Investment Accounts, fiduciaries
will only be protected by ERISA §404(c) for a Plan Year if all of the
requirements of ERISA §404(c) and the Department of Labor Regulations
promulgated thereunder are complied with on each day of the Plan Year.

-86-



--------------------------------------------------------------------------------



 



Article 8
Duties of the Administrator

8.1   Appointment, Resignation, Removal and Succession. The Sponsoring Employer
will serve as the Administrator unless the Sponsoring Employer elects to appoint
another Administrator. Each Administrator that is appointed will continue until
his death, resignation, or removal, and any Administrator may resign by giving
30 days written notice to the Sponsoring Employer. If an Administrator dies,
resigns, or is removed, his successor will be appointed as promptly as possible
and such appointment will become effective upon its acceptance in writing by
such successor. Pending the appointment and acceptance of any successor
Administrator, any then acting or remaining Administrator will have full power
to act.   8.2   General Powers and Duties. The powers and duties of the
Administrator include (a) appointing the Plan’s attorney, accountant, actuary,
or any other party needed to administer the Plan; (b) directing the Trustees
with respect to payments from the Trust Fund; (c) deciding if a Participant is
entitled to a benefit; (d) communicating with Employees regarding their
participation and benefits under the Plan, including the administration of all
claims procedures; (e) filing any returns and reports with the Internal Revenue
Service, Department of Labor, or any other governmental agency; (f) reviewing
and approving any financial reports, investment reviews, or other reports
prepared by any party under clause (a) above; (g) establishing a funding policy
and investment objectives consistent with the purposes of the Plan and ERISA;
(h) construing and resolving any question of Plan interpretation; and (i) making
any findings of fact the Administrator deems necessary to proper Plan
administration. Notwithstanding any contrary provision of this Plan, benefits
under this Plan will be paid only if the Administrator decides in its discretion
that the applicant is entitled to them. The Administrator’s interpretation of
Plan provisions, and any findings of fact, including eligibility to participate
and eligibility for benefits, are final and will not be subject to “de novo”
review unless shown to be arbitrary and capricious.   8.3   Functioning of the
Committee. If a Committee is established, a member of the Committee will serve
until his or her death, disability, removal by the Sponsoring Employer, or
resignation. In the event of any vacancy arising from the death, disability,
removal, or resignation of a member of the Committee, the Sponsoring Employer
may, but is not required to, appoint a successor to serve in his or her place.
The Committee will select a chairman and secretary from among its members.
Members of the Committee will serve without compensation. The Committee will act
by majority vote. The proper expenses of the Committee, and the compensation of
its agents, if any, that are appointed pursuant to Section 8.7, will be paid
directly by the Employer.   8.4   Multiple Administrators. If more than one
Administrator has been appointed by the Sponsoring Employer, the Administrators
may delegate specific responsibilities among themselves, including the authority
to execute documents unless the Sponsoring Employer revokes such delegation. The
Sponsoring Employer and Trustee will be notified in writing of any such
delegation of responsibilities, and the Trustee thereafter may rely upon any
documents executed by the appropriate Administrator.   8.5   Correcting
Administrative Errors. The Administrator will take such steps as the
Administrator considers necessary and appropriate to remedy administrative or
operational errors, including, but not be limited to, the following: (a) any
action pursuant to (1) any Employee Plans Compliance Resolution System
(EPCRS) that is issued by the Internal Revenue Service, (2) any asset management
or fiduciary conduct error correction program that is issued by the Department
of Labor, or (3) any other correction program issued by any Department or
governmental agency; (b) a reallocation of Plan assets; (c) an adjustment in the
amount of future payments to any Participant, Beneficiary or Alternate Payee;
and (d) the institution, prosecution, and/or settlement of legal actions to
recover benefit payments made in error or on the basis of incorrect or
incomplete information.   8.6   Promulgating Notices and Procedures. The
Sponsoring Employer and Administrator are given the power and responsibility to
promulgate certain written notices, policies and/or procedures under the terms
of the Plan and disseminate them to Participants, and the Administrator may
satisfy such responsibility by the preparation of any such notice, policy and/or
procedure in a written form which can be published and communicated to a
Participant in one or more of the following ways: (a) by distribution in hard
copy; (b) through distribution of a summary plan description or summary of
material modifications thereto which sets forth the policy or procedure with
respect to a right, benefit or feature offered under the Plan; (c) by e-mail,
either to a Participant’s personal e-mail address or his or her
Employer-maintained e-mail address; and (d) by publication on a web-site
accessible by the Participant, provided the Participant is notified of said
web-site publication. Any notice, policy and/or procedure provided through an
electronic medium will only be valid if the electronic medium which is used is
reasonably

-87-



--------------------------------------------------------------------------------



 



    designed to provide the notice, policy and/or procedure in a manner no less
understandable to the Participant than a written document, and under such
medium, at the time the notice, policy and/or procedure is provided, the
Employee may request and receive the notice, policy and/or procedure on a
written paper document at no charge.

8.7   Employment of Agents and Counsel. The Administrator may appoint such
actuaries, accountants, custodians, counsel, agents, consultants, service
companies and other persons deemed necessary or desirable in connection with the
administration and operation of the Plan. Any person or company so appointed
will exercise no discretionary authority over investments or the disposition of
Trust assets, and their services and duties will be ministerial only and will be
to provide the Plan with those things required by law or by the terms of the
Plan without in any way exercising any fiduciary authority or responsibility
under the Plan. The duties of a third party Administrator will be to safe-keep
the individual records for all Participants and to prepare all required
actuarial services and disclosure forms under the supervision of the
Administrator and any fiduciaries of the Plan. It is expressly stated that the
third party Administrator’s services are only ministerial in nature and that
under no circumstances will such third party Administrator (a) exercise any
discretionary authority whatsoever over Plan Participants, Plan investments, or
Plan benefits; or (b) be given any authority or discretion concerning the
management and operation of the Plan that would cause them to become fiduciaries
of the Plan.   8.8   Compensation and Expenses. The Administrator may receive
such compensation as agreed upon between the Sponsoring Employer and the
Administrator, provided that any person who already receives full-time pay from
the Employer may not receive any fees from the Plan for services to the Plan as
Administrator or in any other capacity, except for reimbursement for expenses
actually and properly incurred. The Sponsoring Employer will pay all “settlor”
expenses (as described in Department of Labor Advisory Opinion 2001-01-A)
incurred by the Administrator, the Committee or any party that is appointed
under Section 8.7 in the performance of their duties. The Sponsoring Employer
may pay, but is not required to pay, all “non-settlor” expenses incurred by the
Administrator, the Committee, or any party that is appointed under Section 8.7
in the performance of their duties. Any “non-settlor” expenses incurred by the
Administrator, the Committee or any party that is appointed under Section 8.7
that the Sponsoring Employer elects not to pay will be reimbursed from Trust
Fund assets. Any expenses paid from the Trust Fund will be charged to each
Adopting Employer in the ratio that each Adopting Employer’s Participants’
Accounts bears to the total of all the Participants’ Accounts maintained by this
Plan, or in any other reasonable method elected by the Administrator.   8.9  
Claims Procedures. The claims procedure required under ERISA §503 and Department
of Labor Regulations thereunder is set forth in an administrative policy
regarding claims procedures that is promulgated under Section 8.6 by the
Administrator. Such administrative policy will be the sole and exclusive remedy
for an Employee, Participant or Beneficiary (“Claimant”) to make a claim for
benefits under the Plan.   8.10   Qualified Domestic Relations Orders. A
Qualified Domestic Relations Order, or QDRO, is a signed domestic relations
order issued by a State or a Commonwealth court which creates, recognizes or
assigns to an alternate payee(s) the right to receive all or part of a
Participant’s Plan benefit. An alternate payee is a Spouse, former Spouse,
child, or other dependent of a Participant who is treated as a Beneficiary under
the Plan as a result of the QDRO. The Administrator will determine if a domestic
relations order received by the Plan is a Qualified Domestic Relations Order
based on an administrative policy regarding Qualified Domestic Relations Orders
that is promulgated under Section 8.6 by the Administrator.   8.11   Appointment
of Investment Manager. The Administrator, with the consent of the Sponsoring
Employer, may appoint an Investment Manager to manage and control the investment
of all or any portion of the assets of the Trust. Each Investment Manager must
be a person (other than the Trustee) who (a) has the power to manage, acquire,
or dispose of Plan assets, (b) is an investment adviser, a bank, or an insurance
company as described in ERISA §3(38)(B), and (c) acknowledges fiduciary
responsibility to the Plan in writing. The Administrator will enter into an
agreement with an Investment Manager that specifies the duties and compensation
of the Investment Manager and specifies any other terms and conditions under
which the Investment Manager will be retained. The Trustee is not liable for any
act or omission of an Investment Manager and is not liable for following an
Investment Manager’s advice with respect to duties delegated by the
Administrator to the Investment Manager. The Administrator can determine the
portion of the Plan’s assets to be invested by a designated Investment Manager
and can establish investment objectives and guidelines for the Investment
Manager to follow.

-88-



--------------------------------------------------------------------------------



 



Article 9
Trustee Provisions

9.1   Appointment, Resignation, Removal and Succession. The Trust established
under the Plan will have one or more individual Trustees, a corporate Trustee,
or any combination thereof, appointed as follows:

  (a)   Appointment. Each Trustee will be appointed and will serve until a
successor has been named or until such Trustee’s resignation, death, incapacity,
or removal, in which event the Sponsoring Employer will name a successor
Trustee. The term Trustee will include the original and any successor Trustees.
    (b)   Resignation. A Trustee may resign at any time by giving written notice
to the Sponsoring Employer, unless such notice is waived by the Sponsoring
Employer. The Sponsoring Employer may remove a Trustee at any time by giving
such Trustee written notice. Such removal may be with or without cause. Unless
waived in writing by the Sponsor, if any Trustee who is an Employee or an
elected or appointed official resigns or terminates employment with the
Sponsoring Employer or an Adopting Employer, such termination will constitute an
immediate resignation as a Trustee of the Plan.     (c)   Successor Trustee.
Each successor Trustee will succeed to the title to the Trust by accepting the
appointment in writing and by filing such written acceptance with the former
Trustee and the Sponsoring Employer. The former Trustee, upon receipt of such
acceptance, will execute all documents and perform all acts necessary to vest
the Trust Fund’s title of record in any successor Trustee. No successor Trustee
will be personally liable for any act or failure to act of any predecessor
Trustee.     (d)   Merger. If any corporate Trustee, before or after
qualification, changes its name, consolidates or merges with another
corporation, or otherwise reorganizes, any resulting corporation that succeeds
to the retirement plan trustee business of such Trustee will become a Trustee
hereunder in lieu of such corporate Trustee.

9.2   Powers and Duties of the Trustee. The specific powers and duties of the
Trustee will be governed under the terms of a separate trust instrument entered
between the Sponsoring Employer and the Trustee.

-89-



--------------------------------------------------------------------------------



 



Article 10
Adopting Employer Provisions

10.1   Plan Contributions. Unless otherwise agreed to by the parties, or unless
otherwise required by law, no Employer will have any obligation to make
contributions to this Plan for or on behalf of the Employees of any other
Employer. If an Employee is employed by more than one Employer, any
contributions made on his or her behalf will be prorated between those Employers
on the basis of the Compensation that the Employee received from each Employer.
If any Employer is unable to make a contribution for any Plan Year, any Employer
which is an Affiliated Employer of such Employer may make an additional
contribution to the Plan on behalf of any Employee of the non-contributing
Employer.   10.2   Plan Amendments. Any amendment to this Plan that is adopted
by the Sponsoring Employer, at any time, will be deemed to be accepted by any
Adopting Employer, unless such Adopting Employer is not an Affiliated Employer
and elects not to adopt a discretionary Plan amendment.   10.3   Plan Expenses.
Any expenses paid from the Trust will be charged to each Adopting Employer in
the ratio that each Adopting Employer’s Participants’ Accounts bears to the
total of all the Participants’ Accounts maintained by this Plan, or in any other
reasonable method elected by the Administrator.   10.4   Employee Transfers. An
Employee’s transfer to or from an Employer or Adopting Employer will not affect
his or her Participant’s Account balance and total Years of Service and Periods
of Service.   10.5   Multiple Employer Provisions Under Code §413(c).
Notwithstanding any other provision in the Plan, unless the Plan is a
collectively bargained plan under Regulation §1.413-1(a), the following
provisions apply to any Adopting Employer that is not also an Affiliated
Employer:

  (a)   Instances of Separate Employer Testing. Employees of any such Adopting
Employer will be treated separately for testing under Code §401(a)(4), §401(k),
§401(m) and, if the Sponsoring Employer and the Adopting Employer do not share
Employees, Code §416. Furthermore, the terms of Code §410(b) will be applied
separately on an employer-by-employer basis by the Sponsoring Employer (and the
Adopting Employers which are part of the Affiliated Group which includes the
Sponsoring Employer) and each Adopting Employer that is not an Affiliated
Employer of the Sponsoring Employer, taking into account the generally
applicable rules described in Code §401(a)(5), §414(b) and §414(c).     (b)  
Instances of Single Employer Testing. Employees of the Adopting Employer will be
treated as part of a single Employer plan for purposes of eligibility to
participate under Article 2 and under the provisions of Code §410(a).
Furthermore, the terms of Code §411 relating to Vesting will be applied as if
all Employees of all such Adopting Employers and the Sponsoring Employer were
employed by a single Employer, except that the rules regarding Breaks in Service
will be applied under the Department of Labor Regulations.     (c)   Common
Provisions. Contributions made by any Adopting Employer will be held in a common
Trust Fund with contributions made by the Sponsoring Employer, and all such
contributions will be available to pay the benefits of any Participant (or
Beneficiary thereof) who is an Employee of the Sponsoring Employer or any such
Adopting Employer. The failure of the Sponsoring Employer or an Adopting
Employer to satisfy the qualification requirements under the provisions of Code
§401(a), as modified by the provisions of Code §413(c), will result in the
disqualification of the Plan for all such Employers maintaining the Plan.

10.6   Termination of Adoption. An Adopting Employer may terminate its adoption
of the Plan by delivering written notice to the Sponsoring Employer, to the
Administrator and to the Trustee. Upon termination of adoption by an Adopting
Employer, the Adopting Employer may request a transfer of Trust Fund assets
attributable to its Employees to a successor qualified retirement plan
maintained by the Adopting Employer or its successor. If such request is not
made by the Adopting Employer, or if the Administrator refuses to make the
transfer because in its opinion a transfer would operate to the detriment of any
Participant, would jeopardize the continued qualification of the Plan, or would
not comply with any requirements of the Code, Regulations, or rules promulgated
by the Department of Treasury or Internal Revenue Service, then termination of
adoption by an Adopting Employer as described herein will not be considered a
distributable event; distribution of a Participant’s Account of an Employee of
the Adopting Employer will be made in accordance with the provisions of
Article 5 upon the death, retirement, Disability, or the Termination of
Employment from the Adopting Employer or former Adopting Employer, as if
termination of adoption by the Adopting Employer had not occurred.

-90-



--------------------------------------------------------------------------------



 



Article 11
Amendment, Termination and Merger

11.1   Plan Amendment. The Plan can be amended at any time in accordance with
the following provisions:

  (a)   Amendment by the Volume Submitter Sponsor. Subject to the requirements
and limitations set forth in subparagraphs (1), (2) and (3) below, and in
paragraphs (d) and (e) below, the Volume Submitter Sponsor can amend any part of
the Plan without the consent of the Sponsoring Employer or any Adopting
Employer, nor does the Sponsoring Employer have to reexecute the Plan. The
Volume Submitter Sponsor will provide each Sponsoring Employer a copy of the
amended Plan (either by providing an amendment, substitute or additional pages,
or by providing a restated Plan). For purposes of amendments made by the Volume
Submitter Sponsor, the Sponsoring Employer can override any such amendment by
executing another amendment by the end of the applicable remedial amendment
period that applies to such amendment.

  (1)   Scope of Amendments. Any such amendments by the Volume Submitter Sponsor
will amend the plan on behalf of all adopting Employers, including those
Employers who have adopted the plan prior to this amendment, for changes in the
Code, regulations, revenue rulings, other statements published by the Internal
Revenue Service, including model, sample or other required good faith
amendments, but only if their adoption will not cause the Plan to be
individually designed, and for corrections of prior approved plans. These
amendments will be applied to all Employers who have adopted the Plan.     (2)  
Cessation of Amendment Authority. The Volume Submitter Sponsor will no longer
have the authority to amend the Plan on behalf of any adopting Employer as of
either (1) the date the Internal Revenue Service requires the Employer to file
Form 5300 as an individually designed plan as a result of an Employer amendment
to the Plan to incorporate a type of plan not allowable in the Volume Submitter
program, as described in Revenue Procedure 2005-16, or (2) as of the date the
Plan is otherwise considered an individually designed plan due to the nature and
extent of the amendments. If the Employer is required to obtain a determination
letter for any reason in order to maintain reliance on the advisory letter, the
Volume Submitter Sponsor’s authority to amend the Plan on behalf of the adopting
Employer is conditioned on the Plan receiving a favorable determination letter.
    (3)   Recordkeeping. The Volume Submitter Sponsor will maintain, or have
maintained on its behalf, a record of the Employers that have adopted the Plan,
and will make reasonable and diligent efforts to ensure that adopting Employers
have actually received and are aware of all Plan amendments and that such
Employers adopt new documents when necessary. This amendment supersedes other
provisions of the Plan to the extent those other provisions are inconsistent
with this amendment.

  (b)   Amendment by the Sponsoring Employer. Subject to the requirements and
limitations set forth in paragraphs (c) and (d) below, the Sponsoring Employer
will have the right at any time to amend the Plan in the following manner
without affecting the Plan’s status as a Volume Submitter Plan: (1) the
Sponsoring Employer may change any optional selections under the Plan; (2) the
Sponsoring Employer may add additional language where authorized under the Plan
including language necessary to satisfy Code §415 or Code §416 due to the
aggregation of multiple plans; (3) the Sponsoring Employer may change the
addendums to the Plan from time to time without having to reexecute of the Plan;
(4) the Sponsoring Employer may adopt any model, sample and/or “good faith”
amendments promulgated/suggested by the IRS, for which the IRS has provided
guidance that their adoption will not cause the Plan to be treated as an
individually designed plan; (5) the Sponsoring Employer may adopt any amendments
that it deems necessary to resolve qualification failures under any Employee
Plans Compliance Resolution System (EPCRS) that is promulgated by the Internal
Revenue Service; and (6) the Sponsoring Employer may adopt an amendment to cure
a coverage or nondiscrimination testing failure, as permitted under applicable
Regulations. The Sponsoring Employer may also amend the Plan at any time for any
other reason. The ability to amend the Plan as authorized under this Section
applies only to the Sponsoring Employer that executes the signature page of the
Plan. Any amendment to the Plan by the Sponsoring Employer under this Section
applies to any Affiliated Employer that participates under the Plan as an
Adopting Employer. The Sponsoring Employer’s amendment of the Plan from one type
of defined contribution plan (e.g., a money purchase plan) into another type of
defined contribution plan (e.g., a profit sharing plan) will not result in a
partial termination or any other event that would require full Vesting of some
or all Plan Participants.

-91-



--------------------------------------------------------------------------------



 



  (c)   Manner of Amendment. Any amendments by the Volume Submitter Sponsor or
Sponsoring Employer can be made by (1) substituting pages with the new elections
(or new addendum) and executing an “Amendment By Page Substitution” and
attaching it as part of the Plan; (2) executing an “Amendment By
Section Replication” in which the section or sections (or addendum or addendums)
to be changed are reproduced with the new elections indicated, and attaching it
as part of the Plan; (3) executing a properly worded corporate resolution and
attaching it as part of the Plan; or (4) creating and distributing a Safe Harbor
Notice (other than a contingent Safe Harbor Notice as described in
Section 3.16(d)) to Safe Harbor Participants.     (d)   General Requirements. An
amendment by the Volume Submitter Sponsor or the Sponsoring Employer must be in
writing. However, no such amendment or modification (1) can increase the
responsibilities of the Trustee or the Administrator without their written
consent; (2) can deprive any Participant or Beneficiary of the benefits to which
he or she is entitled from the Plan; (3) can result in a decrease in the amount
of any Participant’s Account except as may be permitted under the terms of Code
§412(c)(8) if applicable; or (4) can, except as otherwise provided, permit any
part of the Trust Fund (other than as required to pay taxes and administration
expenses) to be used for or diverted to purposes other than the exclusive
benefit of the Participants or their Beneficiaries, or cause or permit any
portion of the Trust Fund to revert to or become the property of the Employer.
In addition, unless the provisions of paragraph (e) below are satisfied, no
amendment to the Plan will have the effect of eliminating or restricting the
ability of a Participant or other payee to receive payment of his or her Account
balance or benefit entitlement from the Plan under a particular optional form of
benefit provided under the Plan.     (e)   Elimination of Optional Forms of
Benefit. No Plan amendment will be effective to eliminate or restrict an
optional form of benefit. The preceding sentence will not apply to a Plan
amendment that eliminates or restricts the ability of a Participant to receive
payment of the Participant’s Account balance under a particular optional form of
benefit (including annuities and installments) if the amendment provides a
single-sum distribution form that is otherwise identical to the optional form of
benefit being eliminated or restricted. For this purpose, a single-sum
distribution form is otherwise identical only if the single-sum distribution
form is identical in all respects to the eliminated or restricted optional form
of benefit (or would be identical except that it provides greater rights to the
Participant) except with respect to the timing of payments after commencement.
With respect to the modification or elimination of an optional form of benefit
under which benefits are distributable to a Participant in a medium other than
cash, the following provisions will apply:

  (1)   Eliminating Distributions Payable in Marketable Securities (Other Than
Employer Securities). If the Plan includes an optional form of benefit under
which benefits are distributed in the form of Marketable Securities (other than
Securities of the Employer), then that optional form of benefit may be
eliminated by a Plan amendment (or the Plan’s amendment and restatement) by
substituting cash for the Marketable Securities as the medium of distribution.  
  (2)   Amendments to Specify Medium of Distribution. If the Plan includes an
optional form of benefit under which benefits are distributable to a Participant
in a medium other than cash, then the Plan may be amended (or may be amended and
restated) to limit the types of property in which distributions may be made to
the Participant to the types of property specified in the amendment (or the
amendment and restatement). For this purpose, the types of property specified in
the amendment (or the amendment and restatement) must include all types of
property (other than marketable securities that are not securities of the
Employer) that are allocated to the Participant’s Account on the effective date
of the amendment (or the amendment and restatement) and in which the Participant
would be able to receive a distribution immediately before the effective date of
the amendment (or the amendment and restatement) if a distributable event
occurred. In addition, a Plan amendment (or the Plan’s amendment and
restatement) may provide that the Participant’s right to receive a distribution
in the form of specified types of property is limited to the property allocated
to the Participant’s Account at the time of distribution that consists of
property of those specified types.     (3)   In-Kind Distributions After Plan
Termination. If the Plan includes an optional form of benefit under which
benefits are distributed in specified property, then that optional form of
benefit may be modified for distributions after Plan termination by substituting
cash for the specified property as the medium of distribution to the extent
that, on Plan termination, an Employee has the opportunity to receive the
optional form of benefit in the form of the specified property. However, if the
Employer that maintains the terminating Plan also maintains another plan that
provides an optional form of benefit under which benefits are distributed in the
specified property, then this exception is not available.

-92-



--------------------------------------------------------------------------------



 



  (4)   Definitions of Marketable Securities and Securities of the Employer. For
purposes of this paragraph, the term “Marketable Securities” means marketable
securities as defined in Code §731(c)(2). The term “Securities of the Employer”
means securities of the Employer as defined in Code §402(e)(4)(E)(ii).

  (f)   Certain Corrective Amendments. To satisfy the minimum coverage
requirements of Code §410(b), the nondiscriminatory amount requirement of
Regulation §1.401(a)(4)-1(b)(2), or the nondiscriminatory plan amendment
requirement of Regulation §1.401(a)(4)-1(b)(4), a corrective amendment may
retroactively increase allocations for Employees who benefited under the Plan
during the Plan Year being corrected, or may grant allocations to Employees who
did not benefit under the Plan during the Plan Year being corrected. To satisfy
the nondiscriminatory current availability requirement of Regulation
§1.401(a)(4)-4(b) for benefits, rights or features, a corrective amendment may
make a benefit, right or feature available to Employees to whom it was
previously not available. A corrective amendment will not be effective prior to
the date of adoption unless it satisfies the applicable requirements of
Regulation §1.401(a)(4)-11(g)(3)(ii) through (vii), including the requirement
that, in order to be effective for the preceding Plan Year, such amendment must
be adopted by the 15th day of the 10th month after the close of the preceding
Plan Year.

11.2   Termination By Sponsoring Employer. The Sponsoring Employer at any time
can terminate the Plan and Trust in whole or in part in accordance with the
following provisions:

  (a)   Termination of Plan. The Sponsoring Employer can terminate the Plan and
Trust by filing written notice thereof with the Administrator and Trustee and by
completely discontinuing contributions to the Plan. Upon any such termination,
the Trust Fund will continue to be administered until complete distribution has
been made to the Participants and other payees, which distribution must occur as
soon as administratively feasible after the termination of the Plan, and must be
made in accordance with the provisions of Article 5 of the Plan, including
Section 5.6 where applicable. However, the Administrator may elect not to
distribute the Accounts of Participants and other payees upon termination of the
Plan but instead to transfer the entire Trust Fund assets and liabilities
attributable to this terminated Plan to another qualified plan maintained by the
Employer or its successor.     (b)   Vesting Requirement Upon Complete
Termination or Upon Discontinuance of Contributions. Upon a complete termination
of the Plan or upon a complete discontinuance of contributions under the Plan,
the following Participants will have a 100% Vested Interest in their
Participants’ Accounts: (1) Participants who are affected by such complete
termination or, if applicable, such complete discontinuance of contributions;
(2) Participants who have not Terminated Employment with the Employer; and
(3) Participants who have Terminated Employment with the Employer and who
(A) have not incurred five consecutive Breaks in Service and (B) have not
received a complete distribution of their Vested Aggregate Account balance.    
(c)   Vesting Requirement on Partial Termination. Upon partial termination of
the Plan, only a Participant who has Terminated Employment because of the event
which causes the partial termination but who has not incurred five consecutive
Breaks in Service will have a 100% Vested Interest in his or her unpaid
Participant’s Account as of the date of partial termination.     (d)  
Discontinuance of Contributions. The Sponsoring Employer may at any time
completely discontinue contributions to the Plan but continue the Plan in
operation in all other respects, in which event the Trust Fund will continue to
be administered until eventual full distribution of all benefits has been made
to the Participants and other payees in accordance with Article 5 after their
Termination of Employment for any reason. Discontinuance of contributions
without an additional notice of termination from the Sponsoring Employer to the
Administrator and Trustee will not constitute a termination of the Plan.

11.3   Merger or Consolidation. This Plan may not be merged or consolidated
with, nor may any of its assets or liabilities be transferred to, any other
plan, unless the benefits payable to each Participant if the Plan was terminated
immediately after such action would be equal to or greater than the benefits to
which such Participant would have been entitled if this Plan had been terminated
immediately before such action. For purposes of this Section, the term “Code
§410(b)(6)(C) Transaction” means an asset or stock acquisition, merger, or
similar transaction involving a change in the employer of the employees of a
business. If the Employer acquires another company in a Code §410(b)(6)(C)
Transaction, employees of the acquired company may be excluded from this Plan
regardless of the provisions of Section 2.1 during the period beginning on the
date of the transaction and ending on the last day of the Plan Year that begins
after the date of the Code §410(b)(6)(C) Transaction.

-93-



--------------------------------------------------------------------------------



 



11.4   Plan-to-Plan Elective Transfers. To permit Participants to consolidate
all qualified defined contribution plan accounts into a single plan for
investments, distributions, loans and other administrative purposes, the
Sponsoring Employer may permit Participants to transfer amounts to and from this
Plan under the following rules:

  (a)   Transfers to This Plan. If permitted by the Sponsoring Employer and
subject to the provisions of this Section, then a Participant may request that
such Participant’s entire account balance (both the vested interest and the
non-vested interest) in another qualified defined contribution plan maintained
by the Sponsoring Employer (or an Adopting Employer) be transferred in cash or
in property into this Plan. Such transferred amount into this Plan will be
considered a Transfer Contribution.     (b)   Transfers From This Plan. If
permitted by the Sponsoring Employer, then a Participant may request that such
Participant’s Account balance (both the Vested Interest and the Non-Vested
Interest) in this Plan be transferred in cash or in property into another
qualified defined contribution plan of the Sponsoring Employer (or an Adopting
Employer).     (c)   Limitation on Transfers. A transfer into or from this Plan
pursuant to this Section is only permitted if the Participant is ineligible to
actively participate at the same time in the Sponsoring Employer’s (or an
Adopting Employer’s) plan from which the transfer is being made (the transferor
plan) and the Sponsoring Employer’s (or an Adopting Employer’s) plan into which
the transfer is being made (the transferee plan).     (d)   Plan Accounts.
Transfer Contributions from another qualified defined contribution plan into
this Plan will maintain their identity as Elective Deferrals, Matching
Contributions, Voluntary Employee Contributions, Non-Safe Harbor Non-Elective
Contributions, Qualified Non-Elective Contributions, Qualified Matching
Contributions, Safe Harbor 401(k) Contributions, and Rollover Contributions in
this Plan. Such Transfer Contributions will be accounted for separately in this
Plan.     (e)   Protected Benefits. Any Transfer Contributions into this Plan
that have benefits, rights and features (including, but not limited to, certain
optional forms of benefit payments, such as annuities) required to be preserved
by Code §411(d)(6) will continue to be preserved and protected in this Plan to
the extent required by Code §411(d)(6). The Sponsoring Employer (or an Adopting
Employer) reserves the right to eliminate any benefits, rights and features
(including, but not limited to, certain optional forms of benefit payments) of
any Transfer Contributions into this Plan, to the extent permitted under Code
§411(d)(6).     (f)   Vesting. Transfer Contributions into this Plan must Vest
at least as rapidly under this Plan (the transferee plan) as they would Vest
under the plan from which the transfer is being made (the transferor plan), as
if the transfer had not occurred. If this Plan is the transferee plan and the
Vesting schedule under the transferor plan for a specific source of transferred
amounts (Matching Contributions or Non-Safe Harbor Non-Elective Contributions)
is less favorable than the Vesting schedule that applies to the same component
(Matching Contributions or Non-Safe Harbor Non-Elective Contributions) in this
Plan, the Administrator may apply, in a non-discriminatory manner, the Vesting
schedule of this Plan’s component (Matching Contributions or Non-Safe Harbor
Non-Elective Contributions) to that portion of the Transfer Contributions.    
(g)   Transfer Requests Subject to Administrative Approval. Any transfer into or
from this Plan must be made in cash or property acceptable to the Trustee. Any
benefits, rights and features of a Transfer Contribution required to be
protected by Code §411(d)(6) must be acceptable to and approved by the
Administrator.     (h)   Application of this Section. The provisions of this
Section will apply to all Transfer Contributions, regardless of whether a
Transfer Contribution was an elective transfer initiated by the Participant.

-94-



--------------------------------------------------------------------------------



 



Article 12
Miscellaneous Provisions

12.1   No Contract of Employment. Except as otherwise provided by law, neither
the establishment of this Plan, any modification hereto, the creation of any
fund or account, nor the payment of any benefits, will be construed as giving
any Participant or other person any legal or equitable rights against the
Employer, any officer or Employee thereof, or the Trustee, except as herein
provided. Further, under no circumstances will the terms of employment of any
Participant be modified or otherwise affected by this Plan.   12.2   Title to
Assets. No Participant or Beneficiary will have any right to, or any interest
in, any assets of the Trust upon separation from service with the Employer,
Affiliated Employer, or Adopting Employer, except as otherwise provided by the
terms of the Plan.   12.3   Qualified Military Service. Notwithstanding any
provision of this Plan to the contrary, contributions, benefits and service
credit with respect to qualified military service will be provided in accordance
with Code §414(u).   12.4   Fiduciaries and Bonding. Fiduciaries (including
Named Fiduciaries) of the Plan will have only those powers and duties
specifically given to them under the terms of this Plan. Every fiduciary other
than a bank, an insurance company, or a fiduciary of an Employer which has no
common-law employees, will be bonded in an amount not less than 10% of the
amount of funds under the fiduciary’s supervision, but the bond will not be less
than $1,000 or more than $500,000 or such other amount that may be required by
law. The bond will provide protection to the Plan against any loss for acts of
fraud or dishonesty by a fiduciary acting alone or in concert with others. The
cost of such bond will be an expense of either the Employer or the Trust, at the
election of the Sponsoring Employer.   12.5   Severability of Provisions. If any
Plan provision is held invalid or unenforceable, such invalidity or
unenforceability will not affect any other provision of this Plan, and this Plan
will be construed and enforced as if such provision had not been included.  
12.6   Interpretation of the Plan and Trust. The following provisions apply to
the interpretation of the Plan and Trust:

  (a)   Names. Names that are used in this Plan should be used consistently in
any appendixes, policies, procedures, and/or any other documents which are
legally binding upon the Plan. However, in documents that are not considered to
be part of this Plan, appendixes, policies or procedures that are not legally
binding upon the Plan; and that may be are distributed to individuals (such as
the SPDs, SMMs, notices, and election forms), names may use plain English terms.
These terms include, but are not limited to, the following: in the case of a
profit sharing plan, the Non-Elective Contribution may be called the Employer
contribution or the profit sharing contribution. Similarly, the Non-Elective
Contribution Account may be called the Participant’s Account or the
Participant’s profit sharing account.     (b)   Gender. Words that are used in
the masculine gender may be construed as though they are also used in the
feminine or neuter gender, where applicable (and vice versa).     (c)   Number.
Words that are used in the singular form may be construed as though they are
also used in the plural form, where applicable (and vice versa).     (d)  
Headings and Subheadings. Headings and subheadings are inserted for convenience
of reference. Headings and subheadings constitute no part of this Plan and are
not to be considered in its construction or interpretation.     (e)   Single
Subparagraphs. This Plan may have Sections and/or paragraphs that contain a
single subparagraph; such document construction will not constitute a
Scrivener’s error.     (f)   Application of Law. This Plan will be construed and
interpreted in accordance with the Code and ERISA. However, if the Plan and/or
Trust needs to be construed and interpreted according to a State’s or
Commonwealth’s laws (to the extent that such laws are not preempted by the
provisions of the Code and ERISA), then this Plan and/or Trust will be construed
and interpreted according to the laws of the State or Commonwealth in which the
Sponsoring Employer maintains its principal place of business.

-95-



--------------------------------------------------------------------------------



 



  (g)   Effective Dates. This Plan contains various effective dates, which
include, but are not limited to: (1) the effective date of the Plan and, if
applicable, the effective date of the amended and restated Plan; and (2) the
effective dates of legally required or permitted provisions.

12.7   Costs of Legal Action. Unless otherwise prohibited by law, either the
Sponsoring Employer or the Trust, in the sole discretion of the Sponsoring
Employer, will reimburse the Trustee and/or the Administrator for all costs,
attorneys fees and other expenses associated with any claim, suit or proceeding.
  12.8   Qualified Plan Status. This Plan and Trust are intended to be a
qualified retirement plan under the provisions of Code §401(a) and §501(a).  
12.9   Mailing of Notices to Administrator, Employer or Trustee. Notices,
documents or forms required to be given to or filed with the Administrator, the
Employer or the Committee will be either hand delivered or mailed by first class
mail, postage prepaid, to the Committee or the Employer, at the Employer’s
principal place of business. Any notices, documents or forms required to be
given to or filed with the Trustee will be either be hand delivered or mailed by
first class mail, postage prepaid, to the Trustee at its principal place of
business.   12.10   Participant Notices and Waivers of Notices. Whenever written
notice is required to be given under the terms of this Plan, such notice will be
deemed to be given on the date that such written notice is either hand delivered
to the recipient or deposited at a United States Postal Service Station, first
class mail, postage paid. Notice may be waived by any party entitled to receive
written notice concerning any matter under the terms of this Plan.   12.11   No
Duplication of Benefits. There will be no duplication of benefits under the Plan
because of employment by more than one participating Employer.   12.12  
Evidence Furnished Conclusive. Anyone required to give evidence under the terms
of the Plan may do so by certificate, affidavit, document or other information
that the person to act in reliance may consider pertinent, reliable and genuine,
and to have been signed, made or presented by the proper party or parties. The
fiduciaries of the Plan will be fully protected in acting and relying upon any
evidence described under this Section.   12.13   Release of Claims. Any payment
to a Participant or Beneficiary, his or her legal representative, or to a
guardian or committee appointed for such Participant or Beneficiary, will, to
the extent thereof, be in full satisfaction of all claims hereunder against the
Administrator and the Trustee, either of whom may require such Participant,
legal representative, Beneficiary, guardian or committee, as a condition
precedent to such payment, to execute a receipt and release thereof in such form
as determined by the Administrator or the Trustee.   12.14   Discontinued
Contributions. Any Participants’ Accounts (or sub-Accounts) that were
established for specific contributions to the Plan which are (or were)
subsequently discontinued will continue to be administered in accordance with
the Vesting and Forfeiture provisions of the Plan in effect on the date that
such contributions are (or were) discontinued.   12.15   Multiple Copies of Plan
And/or Trust. This Plan may be executed in any number of counterparts, each of
which will be deemed an original, but all of which will constitute one and the
same Agreement and will be binding on the respective successors and assigns of
the Employer and all other parties.   12.16   Limitation of Liability and
Indemnification. In addition to and in furtherance of any other limitations
provided in the Plan, and to the extent permitted by applicable law, the
Employer will indemnify and hold harmless its board of directors (collectively
and individually), if any, the Administrative/Advisory Committee (collectively
and individually), if any, and its officers, Employees, and agents against and
with respect to any and all expenses, losses, liabilities, costs, and claims,
including legal fees to defend against such liabilities and claims, arising out
of their good-faith discharge of responsibilities under or incident to the Plan,
excepting only expenses and liabilities resulting from willful misconduct. This
indemnity will not preclude such further indemnities as may be available under
insurance purchased by the Employer or as may be provided by the Employer under
any by-law, agreement, vote of shareholders or disinterested directors, or
otherwise, as such indemnities are permitted under state law. Payments with
respect to any indemnity and payment of expenses or fees under this Section will
be made only from assets of the Employer, and will not be made directly or
indirectly from assets of the Trust.

-96-



--------------------------------------------------------------------------------



 



12.17   Written Elections and Forms. Whenever the word “written” or the words
“in writing” are used, such words will include any method of communication
permitted by the DOL with respect to such documentation. In a similar manner,
the word “form” will include any other method of election permitted under
current law. Such alternative methods will include, but not be limited to,
electronic modes to the extent permitted by law.   12.18   Assignment and
Alienation of Benefits. Except as may otherwise be permitted under Code
§401(a)(13)(C), as may otherwise be permitted under a Qualified Domestic
Relations Order as provided in Section 8.10, or as may otherwise be permitted
under Section 7.1 relating to loans to Participants, no right or claim to, or
interest in, any part of the Trust Fund, or any payment therefrom, will be
assignable, transferable, or subject to sale, mortgage, pledge, hypothecation,
commutation, anticipation, garnishment, attachment, execution, or levy of any
kind, and the Trustees will not recognize any attempt to assign, transfer, sell,
mortgage, pledge, hypothecate, commute, or anticipate the same, except to the
extent required by law.   12.19   Exclusive Benefit Rule. All contributions made
by the Employer or an Affiliated Employer to the Trust Fund will be used for the
exclusive benefit of the Participants who are Employees of the Employer or
Affiliated Employer and for their Beneficiaries and will not be used for nor
diverted to any other purpose except the payment of the costs of maintaining the
Plan. All contributions made by an Adopting Employer who is not an Affiliated
Employer will be used for the exclusive benefit of the Participants who are
Employees of the Adopting Employer and for their Beneficiaries and will not be
used for nor diverted to any other purpose except the payment of the Adopting
Employers’ proportionate costs of maintaining the Plan.   12.20   Prior
Provisions of Amended and Restated Plans. If the Plan’s effective date is prior
to the first day of the first Plan Year beginning on or after January 1, 2002
and this is an amendment and restatement of the Plan, then the provisions of the
prior Plan document in effect prior to the first day of the first Plan Year
beginning on or after January 1, 2002 will apply to this Plan; however, if any
provisions of the prior Plan document contradict any provisions of this Plan,
then the provisions of this Plan will apply.   12.21   Dual and Multiple Trusts.
Plan assets may be held in two or more separate trusts, or in trust and by an
insurance company or by a trust and under a custodial agreement. Plan assets may
also be held in a common trust.   12.22   Loss of Volume Submitter Status.
Notwithstanding any provision in this Plan to the contrary, if this Plan is
provided to the Sponsoring Employer by a third party (e.g., a law firm, an
actuarial firm, an insurance company, an accounting firm, a third party
administration firm, etc.) rather than by the Volume Submitter Sponsor directly,
and (a) such third party subsequently terminates its business relationship with
the Volume Submitter Sponsor for any reason, (b) the Volume Submitter Sponsor
subsequently terminates its business relationship with such third party for any
reason, or (c) the Sponsoring Employer subsequently terminates its business
relationship with such third party, then this Plan will no longer be considered
a pre-approved volume submitter plan, but rather will be considered an
individually designed plan, and the Volume Submitter Sponsor will have no
further responsibilities or obligations with respect to the Plan or the
Sponsoring Employer.

-97-



--------------------------------------------------------------------------------



 



This Plan has been executed by the Sponsoring Employer as of the day, month and
year set forth on page 1 of this Agreement.

            The Men’s Wearhouse, Inc.
      By   /s/ KIRK WARREN         Date JUNE 30, 2011             

-98-



--------------------------------------------------------------------------------



 



Post-EGTRRA “Good Faith” Amendment for Defined Contribution Plans
Election Form
Plan Name The Men’s Wearhouse, Inc. 401(k) Savings Plan
All references to the “Amendment” are to the Post-EGTRRA “Good Faith” Amendment
for Defined Contribution Plans attached to this Election Form. Adoption of the
Amendment is accomplished by the execution of this Election Form. This Election
Form supersedes any other election form executed prior to the date of this
Election Form to the extent such prior election form (or any election made
therein) conflicts with the provisions of this Election Form.
Section 1. Post-EGTRRA Elections Initially Effective in 2006 or Earlier

  1.1 o  Revised Definition of Financial Hardship. Section 1.5 of the Amendment
regarding hardship distributions to a Participant’s Primary Beneficiary is
adopted effective _____________     1.2 o  Distributions to a Qualified
Reservist. Section 1.6 of the Amendment regarding distributions to a Qualified
Reservist is adopted effective ______________     1.3 o  Hurricane Provisions.
Section 1.7 of the Amendment regarding distributions made from the Plan on
account of Hurricanes Katrina, Rita, or Wilma is adopted, subject to the
following elections: (check any that apply)

    o  The special financial hardship distribution provision in Section 1.7(c)
of the Amendment applies       o  The Participant loan provision in
Section 1.7(d) of the Amendment applies       o  The re-contribution of
Qualified Hurricane Distributions provision in Section 1.7(e) of the Amendment
applies       o  The re-contribution of Qualified Distributions provision in
Section 1.7(f) of the Amendment applies

  1.4 o  Revocation of Prior Amendment On Account Of Heinz. Section 1.8 of the
Amendment regarding the revocation of an Original Amendment on account of the
Heinz decision is adopted effective __________________. The Original Amendment
is hereby revoked retroactively with respect to: (check one)

    o  All accrued benefits, which are allocations that were accrued as of the
Applicable Amendment Date and allocations that were accrued after the Applicable
Amendment Date.       o  Only accrued benefits as of the Applicable Amendment
Date, which are allocations that were accrued as of the Applicable Amendment
Date. Allocations accrued after the Applicable Amendment Date will continue to
be subject to the restrictions on the form or timing of distributions as set
forth in the Original Amendment.

  1.5 o  Exclusion of 403(b) Participants. Section 1.9 of the Amendment
regarding the exclusion from the Plan of certain Employees who participate in a
403(b) plan sponsored by the tax-exempt Employer is adopted.

Section 2. Post-EGTRRA Elections Initially Effective in 2007

  2.1 o  Direct Rollovers and the $500 Threshold. Pursuant to Section 2.2 of the
Amendment, if a Distributee elects to have only a portion of an Eligible
Rollover Distribution paid to an Eligible Retirement Plan in a Direct Rollover,
then that portion must equal or exceed $500.

  2.2   Code §415 Limitations under the Final §415 Regulations.

  (a)   Code §415(c)(3) Compensation for Top Heavy Allocation Purposes and Key
Employee Determinations.         Pursuant to Section 2.5(c)(2) of the Amendment,
an Employee’s Code §415(c)(3) Compensation which is used to determine any Top
Heavy Minimum Allocations and whether an Employee is also a Key Employee is:
(check one)

    o  Form W-2 Compensation       þ  Code §3401 Compensation       o  Safe
Harbor Code §415 Compensation       o  Statutory Code §415 Compensation

      Post-EGTRRA “Good Faith” Amendment Election Form   Page 1 of 6

 



--------------------------------------------------------------------------------



 



  (b)   Code §415(c)(3) Compensation for Code §415 Limitation Determinations.
Pursuant to Section 2.5(c)(2) of the Amendment, an Employee’s Code §415(c)(3)
Compensation used to determine the Employee’s Annual Addition limitation under
Article 6 of the Basic Plan is based on the selection below.

    o  Form W-2 Compensation       þ  Code §3401 Compensation       o  Safe
Harbor Code §415 Compensation       o  Statutory Code §415 Compensation

  (c)   Code §415(c)(3) Compensation for Highly Compensated Employee
Determinations and Other Statutory Purposes. Pursuant to Section 2.5(c)(2) of
the Amendment, an Employee’s Code §415(c)(3) Compensation used to determine
whether the Employee is also a Highly Compensated Employee, and for other
statutory purposes that do not appear elsewhere in this Adoption Agreement, is
based on the selection below.

    o  Form W-2 Compensation       þ  Code §3401 Compensation       o  Safe
Harbor Code §415 Compensation       o  Statutory Code §415 Compensation

  (d) o   Compensation Earned in Limitation Year but Paid in Next Limitation
Year. Section 2.5(c)(2)(E) of the Amendment defines Code §415(c)(3) Compensation
for a Limitation Year to include any amounts earned during that Limitation Year
but not paid until the next Limitation Year.     (e) Post-Severance
Compensation. For all Plan purposes, Section 2.5(c)(6) of the Amendment defines
Post-Severance Compensation as including regular pay after Termination of
Employment during the timeframe permitted by the Regulations, plus any/all of
the items selected below: (check all that apply)

    o  Leave cash-outs and deferred compensation under Section 2.5(c)(6)(B) of
the Amendment       o  Imputed compensation when the Participant becomes
disabled under Section 2.5(c)(6)(C) of the Amendment       o  Continuation of
compensation while in qualified military service under Section 2.5(c)(6)(D) of
the Amendment

  2.2 o  Vesting of Non-Safe Harbor Non-Elective Contributions. Pursuant to
Section 2.6 of the Amendment and PPA §904, the Vesting Schedule that applies to
Non-Safe Harbor Non-Elective Contribution Accounts is effective as of the first
day of the first Plan Year beginning after December 31, 2006, subject to the
following elections:

  (a)   Participants to Whom the Post-2006 Vesting Schedule Relates. Under
Section 2.6(a) of the Amendment, the Post-2006 Vesting Schedule applies to the
Non-Safe Harbor Non-Elective Contribution Account of:

    o  Any Participant who completes an Hour of Service in any Plan Year
beginning after December 31, 2006.       o  Any Participant (regardless of
whether he or she has Terminated Employment) who has a Non-Safe Harbor
Non-Elective Contribution Account balance in any Plan Year beginning after
December 31, 2006 and whose Non-Safe Harbor Non-Elective Contribution Account
has not become subject to the Forfeiture provisions of the Plan prior to the
first day of the first Plan Year beginning after December 31, 2006.

  (b)   Account Balances to Which the Post-2006 Vesting Schedule Relates. Under
Section 2.6(b) of the Amendment, the Post-2006 Vesting Schedule applies to:

    o  The entire Non-Safe Harbor Non-Elective Contribution Account.       o 
The portion of the Non-Safe Harbor Non-Elective Contribution Account to which is
allocated Non-Safe Harbor Non-Elective Contributions, Forfeitures, and earnings
for Plan Years beginning after December 31, 2006 (and subsequent earnings
attributable to such allocations). The portion of the Non-Safe Harbor
NonElective Contribution Account to which was allocated Non-Safe Harbor
Non-Elective Contributions, Forfeitures, and earnings for Plan Years beginning
prior to January 1, 2007 (and subsequent earnings attributable to such
allocations) will remain subject to the Pre-2007 Vesting Schedule, without
regard to this Section or the Vesting schedule enumerated in the current Plan
document that applies to Non-Safe Harbor Non-Elective Contribution Accounts.

      Post-EGTRRA “Good Faith” Amendment Election Form   Page 2 of 6

 



--------------------------------------------------------------------------------



 



  (c)   Pre-2007 Vesting Schedule. Under Section 2.6(0(3) of the Amendment, the
Pre-2007 Vesting Schedule was:

    o  7 Year Graded       o  5 Year Cliff       o  The schedule set forth below

     
          1 Year / Period of Service
                       %
          2 Years / Periods of Service
                       %
          3 Years / Periods of Service
                       % (must be at least 20% unless 100% Vesting occurs at 5
years)
          4 Years / Periods of Service
                       % (must be at least 40% unless 100% Vesting occurs at 5
years)
          5 Years / Periods of Service
                       % (must be at least 60%)
          6 Years / Periods of Service
                       % (must be at least 80%)
          7 Years / Periods of Service
                       % (must be 100%)

  2.3 o  Money Purchase or Target Benefit Plan In-Service Distributions.
Section 2.10 of the Amendment regarding in-service distributions from a money
purchase or target benefit plan is adopted effective. A Participant who has
reached Age (cannot be earlier than Age 62) and who has not yet Terminated
Employment may elect to receive a distribution of his or her Vested Account
Balance.     2.4 þ  Qualified Default Investment Alternative. Section 2.11 of
the Amendment (as amended by Section 4.3 of the Amendment) regarding a Qualified
Default Investment Arrangement is adopted effective Dec 24, 2007.     2.5 o 
Modification of Normal Retirement Age. Section 2.12 of the Amendment regarding
the definition of Normal Retirement Age is adopted effective
                    ,subject to the following provisions:

  (a)   Normal Retirement Age Amended in Plan or this Amendment. Under
Section 2.12(a) of the Amendment, the definition of Normal Retirement Age is
amended as of the effective date above to be:

    o   The definition selected in the Adoption Agreement.       o   Age __
(max. 65)

    o   Or the ________ (maximum. 5th) anniversary of becoming a Participant in
the Plan, if later.       o   Or the date the Participant is credited with at
least _______ Years of Service/Periods of Service, if later, but in no event
later than the later of Age 65 or the 5th anniversary of becoming a Participant.
      o   Or __________, but in no event later than the later of Age 65 or the
5th anniversary of becoming a Participant in the Plan.

  (b) o   Plan Provisions for Code §411(a)(10) and/or Code §411(d)(6)
Compliance. Under Section 2.12(c) of the Amendment, the Plan is amended by the
following additional provisions: __________________

Section 3. Post-EGTRRA Elections Initially Effective in 2008

  3.1 o  Qualified Automatic Contribution Arrangement. Section 3.4 of the
Amendment regarding a Qualified Automatic Contribution Arrangement is adopted
effective _____________, subject to the following:

  (a)   QACA Contribution Requirement. Pursuant to Section 3.4(a) of the
Amendment, the Employer will make the following QACA Contribution to the
following Participants: (check one)

    o   QACA Non-Elective Contribution. The Employer will make a QACA
Non-Elective Contribution equal to 3% (or such higher percentage as may be
elected by the Employer by resolution) of Compensation for the Plan Year. Such
QACA Non-Elective Contribution will be made on behalf of: (check one)

    o   Any Participant in the Elective Deferral component of the Plan who is a
NHCE, regardless of whether he or she makes Elective Deferrals or Voluntary
Employee Contributions.       o   Any Participant in the Elective Deferral
component of the Plan, regardless of whether such Participant makes Elective
Deferrals or Voluntary Employee Contributions.

      Post-EGTRRA “Good Faith” Amendment Election Form   Page 3 of 6

 



--------------------------------------------------------------------------------



 



    o   The following Participants
________________________________________________________
(Any Participant in the Elective Deferral component of the Plan who is a NHCE
must be included regardless of whether he or she makes Elective Deferrals or
Voluntary Employee Contributions)

    o   QACA “Basic” Matching Contributions. The Employer will make a QACA
Matching Contribution equal to the sum of (1) 100% of the Participant’s Elective
Deferrals that do not exceed 1% of Compensation for the Allocation Period, plus
(2) 50% of the Participant’s Elective Deferrals that exceed 1% of Compensation
for the Allocation Period but do not exceed 6% percent of Compensation for the
Allocation Period. Such QACA Matching Contribution will be made on behalf of:
(check one)

    o   Any Participant in the Elective Deferral component of the Plan who is a
NHCE and on whose behalf Elective Deferrals are made to the Plan.       o   Any
Participant in the Elective Deferral component of the Plan and on whose behalf
Elective Deferrals are made to the Plan.       o   The following Participants
_______________________________________________________
(Any Participant in the Elective Deferral component of the Plan who is a NHCE
must be included regardless of whether he or she makes Elective Deferrals or
Voluntary Employee Contributions)

    o   QACA “Enhanced” Matching Contributions. The Employer will make a QACA
Matching Contribution equal to (1) 100% of the Participant’s Elective Deferrals
that do not exceed __ % (must be at least 1% but not greater than 6%) of
Compensation for the Allocation Period; plus, if applicable, (2) __ % of
Elective Deferrals that exceed __ % (must be at least 1% but not greater than
6%) of Compensation but do not exceed __ % (must be greater than 1% but not
greater than 6%) of Compensation for the Allocation Period; plus, if applicable,
(3) __ % of Elective Deferrals that exceed __ % (must be greater than 1% but not
greater than 6%) of Compensation but do not exceed __ % (must be greater than 1%
but not greater than 6%) of Compensation for the Allocation Period.        
Note: If applicable, the first blank in (2) and the first blank in (3) must be
completed so that, at any rate of elective deferrals, the QACA “Enhanced”
Matching Contribution is at least equal to the Matching Contribution receivable
if the Employer was making the QACA “Basic” Matching Contributions, but the rate
of Matching Contributions cannot increase as Elective Deferrals increase.      
  Such QACA Matching Contribution will be made on behalf of:

    o   Any Participant in the Elective Deferral component of the Plan who is a
NHCE and on whose behalf Elective Deferrals are made to the Plan.       o   Any
Participant in the Elective Deferral component of the Plan and on whose behalf
Elective Deferrals are made to the Plan.       o   The following Participants
___________________________________________________         (Any Participant in
the Elective Deferral component of the Plan who is a NHCE must be included
regardless of whether he or she makes Elective Deferrals or Voluntary Employee
Contributions)

  (b)   Plan to Which QACA Contribution Will Be Made. Pursuant to
Section 3.4(a)(2) of the Amendment, the QACA Contribution will be made to:
(check one)

    o   This Plan       o   The following plan, so long as that other plan meets
the requirements of Code §401(k)(12)(F) and the Regulations thereunder
____________________________________________________________

  (c)   Compensation for QACA Contribution Purposes. Pursuant to
Section 3.4(a)(5) of the Amendment, a Participant’s Compensation for QACA
Contribution purposes is determined by the provisions selected below:

  (1)   Compensation is defined as: (check one)

    o  Form W -2 Compensation       o  Code §3401 Compensation       o  Safe
Harbor Code §415 Compensation

      Post-EGTRRA “Good Faith” Amendment Election Form   Page 4 of 6

 



--------------------------------------------------------------------------------



 



  (2)   Elective contributions under Code §125, §132(f)(4), §401(k), §402(h),
§403(b), §457(b) and §414(h)(2) will: (check one)

    o  Be included as Compensation       o  Not be included as Compensation

  (3)   The Compensation measuring period is the: (check one)

    o  Plan Year       o  Fiscal Year ending on or within the Plan Year       o 
Calendar year ending on or within the Plan Year

  (4) o  The following categories will not be counted as Compensation: (check
all that apply)

    o   A) Compensation received prior to becoming a Participant       o   B)
Compensation received while an ineligible Employee       o   C) All items in
Regulation §1.414(s)-I(c)(3) (i.e., expense allowances,jringe benefit, etc.)    
  o   D) Post-Severance Compensation 1       o   E) Deemed 125 Compensation 1  
    o   F) Bonuses 1       o   G) Overtime 1       o   H) Commissions 1       o
  I) Other (describe) 1                                   

 

1   If checked, the Plan’s definition of compensation may fail to satisfy the
safe harbor requirements unless such compensation is excluded only with respect
to HCEs under paragraph (5) below.

  (5) o  The amounts excluded under (4)(D) — (I) are only excluded with respect
to: (check all that apply)

    o   Highly Compensated Employees       o   Other (cannot be a class that
only includes NHCEs)

  (d)   Vesting of QACA Contribution Account. Pursuant to Section 3.4(b) of the
Amendment, a Participant’s Vested Interest in his or her QACA Contribution
Account will be determined by the provisions selected below:

  (1) The Vesting schedule for the QACA Contribution Account is: (check one)

    o  100% full and immediate       o  2-year cliff Vesting (1 year/0%;
2 years/100%)       o  The Vesting schedule set forth below:

         
1 Year/Period of Service
    ________ %
2 Years/Periods of Service
    100 %

  (2) o  Service Excluded for Vesting. All Service with the Employer is counted
in determining a Participant’s Vested Interest in the QACA Contribution Account
except the following: (check all that apply)

    o   Service before age 18       o   Service before the Employer maintained
this Plan or a predecessor plan

      Post-EGTRRA “Good Faith” Amendment Election Form   Page 5 of 6

 



--------------------------------------------------------------------------------



 



  (e)   Usage of Forfeitures of QACA Contribution Account. If the Vesting
schedule selected in Section 3.1(d) above is other than 100% full and immediate,
then pursuant to Section 3A(c) of the Amendment, Forfeitures that are not used
for the purposes described in Section 3 A( c) of the Amendment will be: (check
one)

  o  Used to reduce any, or any combination of, Employer contributions, as
determined by the Administrator     o  Added to any, or any combination of,
Employer contributions, as determined by the Administrator

  3.2 o  Eligible Automatic Contribution Arrangement. Section 3.5 of the
Amendment regarding an Eligible Automatic Contribution Arrangement is adopted
effective _________________     3.3 o  Participant’s Election for Permissible
Withdrawal. Section 3.6 of the Amendment regarding a Participant’s election for
a Permissible Withdrawal is adopted effective __________________. (The date
cannot be earlier than the effective date of either Section 3.1 or Section 3.2
above)

Signature of the Sponsoring Employer

             
By
  /s/ KIRK WARREN   Title: VP Benefits & Administration    
 
 
 
            Print Name Kirk Warren   Date June 30, 2011    

      Post-EGTRRA “Good Faith” Amendment Election Form   Page 6 of 6

 



--------------------------------------------------------------------------------



 



HEART Amendment
For Compliance With the HEART Act of 2008 and Notice 2010-15
Plan Name The Men’s Wearhouse, Inc. 401(k) Savings Plan
This HEART Amendment (the “Amendment”) is intended as good faith compliance with
the HEART Act of 2008 and with guidance related thereto issued by the Internal
Revenue Service in Notice 2010-15. This Amendment supersedes any conflicting
provisions of the Plan set forth above, any administrative policy promulgated by
the Plan, and/or any previously-adopted “good faith” amendment of the same
subject matter, as applicable. This is a “good faith” amendment, is not part of
the pre-approved Plan to which it is attached, and while it has not been
reviewed by the Internal Revenue Service, its adoption does not, pursuant to
Revenue Procedure 2007-44, affect the status of reliance upon the pre-approved
provisions of the Plan.
Section 1. Definitions

1.1   Deemed Deferrals. The term Deemed Deferrals means, to the extent the
Employer elects to make contributions to the Plan, the amount of Post-Tax or
Pre-Tax Employee Contributions a Participant is deemed to have made during his
or her period of Qualified Military Service. Deemed Deferrals will be equal to
the lesser of (a) the average actual Post-Tax or Pre-Tax Employee Contributions
he or she made to the Plan during the 12-month period immediately preceding his
or her Qualified Military Service; or (b) if the Participant had less than
12 months of service with the Employer before commencing Qualified Military
Service, the average Post-Tax or Pre-Tax Employee Contributions the Participant
made during his or her actual length of continuous service with the Employer.  
1.2   Differential Wage Payment. The term Differential Wage Payments means any
payment as defined in Code §3401(h) which is made by the Employer for a
remuneration period after December 31, 2008 which (a) is made to an individual
with respect to any period during which an individual is performing service in
the uniformed services (as defined in chapter 43 of title 38, United States
Code) while on active duty for a period of more than 30 days; and (b) represents
all or a portion of the remuneration such individual would have received from
the Employer if the individual was performing services for the Employer.   1.3  
Post-Tax or Pre-Tax Employee Contributions. The term Post-Tax or Pre-Tax
Employee Contributions means any Elective Deferrals and/or Employee Voluntary
Contributions permitted under the terms of the Plan which a Participant
performing Qualified Military Service would be entitled to make if the
Participant was performing services for the Employer.   1.4   Qualified Military
Service. The term Qualified Military Service means any service in the uniformed
services (as defined in chapter 43 of title 38, United States Code) by any
individual if such individual is entitled to USERRA Reemployment Rights under
such chapter with respect to such service.   1.5   Qualified Reservist. The term
Qualified Reservist means an individual who is a member of a reserve component
(as defined in §101 of title 37, United States Code) and who is ordered or
called to active duty after September 11, 2001 either for a period in excess of
179 days or for an indefinite period.   1.6   Qualified Reservist Distribution.
The term Qualified Reservist Distribution means a distribution of Elective
Deferrals made from a 401(k) plan to a Qualified Reservist made during the
period beginning on the date of the call-up order and ending at the close of the
active duty period.   1.7   USERRA Reemployment Rights. The term USERRA
Reemployment Rights means the rights and benefits to which an individual covered
under USERRA is entitled upon his or her return from Qualified Military Service.
An individual will not be entitled to USERRA Reemployment Rights if (a) such
individual did not provide advance notice of his or her military service to the
Employer; or (b) such individual had more than five years of cumulative
Qualified Military Service measured from his or her date of hire to his or her
date of return to employment with the Employer.

      HEART Act Amendment   Page 1 of 4

 



--------------------------------------------------------------------------------



 



Section 2. Death Benefits

2.1   Deemed Reemployment Date. A Participant who dies on or after January 1,
2007 while performing Qualified Military Service will be deemed (a) to have
resumed employment with the Employer as of the day preceding the date of his or
her death (the “Deemed Reemployment Date” for purposes of this Section); and
(b) to have Terminated Employment on the date of his or her death.   2.2  
Additional Benefits. To the extent the Plan provides for (a) accelerated vesting
upon a Participant’s death, (b) ancillary life insurance benefits, and (c) any
other benefits that are contingent upon the Participant’s death, then an
individual described in Section 2.1 will be provided with such benefits. Such
benefits must be provided to all such similarly-situated individuals in a
uniform, non-discriminatory manner.   2.3   Employer Contributions. An
individual described in Section 2.1 will not receive any additional
contributions under the terms of the Plan unless this box o is checked, in which
event any such additional contributions will be provided effective
                                         (must be on or after January 1, 2007)
on a reasonably equivalent basis to all such similarly situated individuals in
accordance with the following provisions:

  (a)   If the Plan is a money purchase plan or a profit sharing plan without a
401(k) feature, then the Employer will make a contribution on behalf of such
individual which is equal to the contribution that would have otherwise been
made under the terms of the Plan on such individual’s behalf had he or she
actually been reemployed by the Employer on the date of such individual’s death,
based on the Compensation such individual would have received from the Employer
during his or her period of Qualified Military Service.     (b)   If the Plan is
a profit sharing plan with a 401(k) feature, then (1) the Employer will make a
Non-Elective Contribution on behalf of such individual which is equal to the
Non-Elective Contribution that would have otherwise been made under the terms of
the Plan on such individual’s behalf had he or she actually been reemployed by
the Employer on the date of such individual’s death, based on the Compensation
such individual would have received from the Employer during his or her period
of Qualified Military Service; and (2) the Employer will make a Matching
Contribution on behalf of such individual which is equal to the Matching
Contribution that would have otherwise been made under the terms of the Plan on
such individual’s behalf had he or she actually been reemployed by the Employer
on the date of such individual’s death, based on such individual’s Deemed
Deferrals.

2.4   Vesting Service. An individual who is described in Section 2.1 will, upon
his or her Deemed Reemployment Date, receive credit for Vesting purposes with
respect to his or her period of Qualified Military Service.

Section 3. Disability Benefits

3.1   Deemed Reemployment Date. If this box o is checked, then effective
                                         (must be on or after January 1, 2007),
a Participant who suffers a Disability while performing Qualified Military
Service will be deemed (a) to have resumed employment with the Employer as of
the day preceding the date of his or her Disability (the “Deemed Reemployment
Date” for purposes of this Section); and (b) to have Terminated Employment on
the date of his or her Disability.   3.2   Employer Contributions. An individual
described in Section 3.1 will not receive any additional contributions under the
terms of the Plan unless this box o is checked, in which event any such
additional contributions will be provided effective
                                         (must be on or after January 1, 2007)
on a reasonably equivalent basis to all such similarly situated individuals in
accordance with the following provisions:

  (a)   If the Plan is a money purchase plan or a profit sharing plan without a
401(k) feature, then the Employer will make a contribution on behalf of such
individual which is equal to the contribution that would have otherwise been
made under the terms of the Plan on such individual’s behalf had he or she
actually been employed by the Employer on the date of such individual’s
Disability, based on the Compensation such individual would have received from
the Employer during his or her period of Qualified Military Service.

      HEART Act Amendment   Page 2 of 4

 



--------------------------------------------------------------------------------



 



  (b)   If the Plan is a profit sharing plan with a 401(k) feature, then (1) the
Employer will make a Non-Elective Contribution on behalf of such individual
which is equal to the Non-Elective Contribution that would have otherwise been
made under the terms of the Plan on such individual’s behalf had he or she
actually been employed by the Employer on the date of such individual’s
Disability, based on the Compensation such individual would have received from
the Employer during his or her period of Qualified Military Service; and (2) the
Employer will make a Matching Contribution on behalf of such individual which is
equal to the Matching Contribution that would have otherwise been made under the
terms of the Plan on such individual’s behalf had he or she actually been
employed by the Employer on the date of such individual’s Disability, based on
such individual’s Deemed Deferrals. Alternatively, if this box o is checked and
a Participant is permitted to make Post-Tax or Pre-Tax Employee Contributions
for periods of Qualified Military Service, then the Matching Contribution will
be based on the actual Post-Tax or Pre-Tax Employee Contributions made to the
Plan by the Participant.

3.3   Vesting Service. An individual described in Section 3.1 will not be
entitled to credit for Vesting purposes with respect to the period of Qualified
Military Service unless this box o is checked, in which event such Vesting
credit will be applied to all similarly-situated individuals in a uniform,
non-discriminatory manner.

Section 4. Differential Wage Payments

4.1   Employee Status. Effective January 1, 2009, an individual receiving
Differential Wage Payments from the Employer will be treated as an Employee of
the Employer making such Differential Wage Payments, except as otherwise
provided under Section 5 below.   4.2   Compensation. The term Compensation as
used in the Plan will not include any amounts paid by the Employer as a
Differential Wage Payment, and the Plan’s definition of Compensation will not
fail to satisfy Code §414(s) merely because such payments are excluded from the
Plan’s definition of Compensation. Notwithstanding the foregoing, if this box o
is checked, the Employer elects to treat Differential Wage Payments as
Compensation for Plan purposes then effective                      (must be on
or after January 1, 2009) (but only to the extent the payments do not exceed the
amount the individual would have received had he or she continued to perform
services for the Employer). Selection of this option does not preclude treatment
of any payments which may have been made to Participants as Compensation under
the Plan during a prior period of military leave.   4.3   Code §415(c)(3)
Compensation. Effective January 1,2009, the term Code §415(c)(3) Compensation as
used in the Plan will include any amounts paid by the Employer as a Differential
Wage Payment (but only to the extent the payments do not exceed the amount the
individual would have received had he or she continued to perform services for
the Employer).

Section 5. Special Distribution Rules

5.1   Qualified Reservist Distributions. If this box o is checked then Qualified
Reservist Distributions may be made from the Plan, effective
                                         (must be on or after January 1, 2007),
and all references in the Plan restricting Qualified Reservist Distributions to
individuals ordered or called to active duty before December 31, 2007 are
removed effective December 31,2007.   5.2   Active Duty Severance Distributions.
If this box o is checked and the Plan is a profit sharing plan with a 401(k)
feature, then effective                                          (must be on or
after January 1, 2009), an individual performing service in the uniformed
services (as defined in chapter 43 of title 38, United States Code) while on
active duty for a period of more than 30 days will be treated as having incurred
a severance from employment under Code §401(k)(2)(B)(i)(I), and may elect a
distribution of some or all of his or her Elective Deferral accounts (including
Roth Elective Deferrals), subject to the following provisions:

  (a)   If a Participant receives a distribution pursuant to this Section 5.2,
he or she will be barred from making Elective Deferrals and/or Employee
Contributions for a period of 6 months after the distribution.

      HEART Act Amendment   Page 3 of 4

 



--------------------------------------------------------------------------------



 



  (b)   An individual who is considered an Employee because he or she is
receiving Differential Wage Payments will still be treated as having incurred a
severance from employment for purposes of this Section 5.2.     (c)   The
availability of such distribution shall not cause any Participant to be treated
as having incurred a severance from employment for any other purpose under the
Plan or any other Code section.     (d)   If a Participant who takes a
distribution pursuant to this Section 5.2 is considered to have Terminated
Employment under the terms of the Plan, such individual is eligible for all
distribution options available upon Termination of Employment under the Plan,
and not this Section 5.2.     (e)   If a Participant is eligible to receive a
Qualified Reservist Distribution and a distribution under this Section 5.2, any
distribution of some or all of his or her Elective Deferral Accounts (including
Roth Elective Deferrals) that meets the definition of a Qualified Reservist
Distribution will be treated as a Qualified Reservist Distribution rather than a
distribution under this Section 5.2.     (f)   Any distribution made pursuant to
this Section 5.2 is an Eligible Rollover Distribution under the terms of the
Plan unless one of the exceptions (other than the exception for hardship
distributions under Code §401(k)(2)(B)(i)(IV)) listed under Code §402(c)(4)
applies.     (g)   Nothing contained in this Section will affect a Participant’s
right to take other in-service distributions (including hardship distributions)
to the extent he or she is eligible for such distributions under the terms of
the Plan.

Signature of the Sponsoring Employer

               By   /s/ KIRK WARREN     Title: VP Benefits & Administration    
Print Name Kirk Warren     Date June 30, 2011   

      HEART Act Amendment   Page 4 of 4

 



--------------------------------------------------------------------------------



 



Diversification Requirements Amendment
For Compliance With the Final Regulations Under Code §401 (a)(35)
Plan Name The Men’s Wearhouse, Inc. 401(k) Savings Plan
This Diversification Requirements Amendment (the “Amendment”) is intended as
good faith compliance with the final regulations issued by the Internal Revenue
Service under Code §401(a)(35), and is effective for Plan Years beginning on or
after January 1, 2011. This Amendment supersedes any conflicting provisions of
the Plan, any administrative policy promulgated by the Plan, and/or any previous
“good faith” amendment of the same subject matter (including any Post-EGTRRA
“Good Faith” Amendment for Defined Contribution Plans executed prior to, or
contemporaneously with, this Amendment), as applicable. This is a “good faith”
amendment, is not part of the preapproved Plan to which it is attached, and
while it has not been reviewed by the Internal Revenue Service, its adoption
does not, pursuant to Revenue Procedure 2007 -44, affect the status of reliance
upon the pre-approved Plan.
Section 1. Definitions

1.1   Applicable Defined Contribution Plan. The term Applicable Defined
Contribution Plan means any defined contribution plan, other than certain ESOPs,
that holds Employer Securities that are Publicly Traded, subject to (a) and
(b) below.

  (a)   One-Participant Plan. A one-Participant retirement plan as defined in
Code §401(a)(35)(E)(iv) is not treated as an Applicable Defined Contribution
Plan.     (b)   Treatment of Certain Plans Holding Employer Securities That Are
Not Publicly Traded. A Plan holding Employer Securities that are not Publicly
Traded is treated as an Applicable Defined Contribution Plan if any Employer
maintaining the Plan or any member of a controlled group of corporations that
includes an Employer maintaining the Plan has issued a class of stock that is
Publicly Traded unless (1) no Employer maintaining the Plan (or a parent
corporation with respect to such Employer) has issued stock that is Publicly
Traded; and (2) no Employer maintaining the Plan (or a parent corporation with
respect to such Employer) has issued any special class of stock which grants to
the holder or issuer particular rights, or bears particular risks for the holder
or issuer, with respect to any Employer maintaining the Plan (or any member of a
controlled group of corporations that includes such Employer) which has issued
Publicly Traded stock. For purposes of this paragraph, a controlled group of
corporations is defined under Code §1563(a) except that 50% is substituted for
80%.

1.2   Applicable Individual. The term “Applicable Individual” means (a) a
Participant; (b) an alternate payee who has an Account under the Plan; or (c) a
Beneficiary of a deceased Participant.   1.3   Employer Security. The term
“Employer Security” means any employer security as defined under the Employee
Retirement Income Security Act (ERISA) §407(d)(1).   1.4   Publicly Traded. The
term Publicly Traded means an Employer Security that is (a) traded on a national
securities exchange that is registered under §6 of the Securities Exchange Act
of 1934; or (b) the security is traded on a foreign national securities exchange
that is officially recognized, sanctioned, or supervised by a governmental
authority and the security is deemed by the SEC as having a “ready market.”  
1.5   Stable Value or Similar Fund. The term Stable Value or Similar Fund means
an investment product or fund designed to preserve or guarantee principal and
provide a reasonable rate of return, while providing liquidity for benefit
distributions or transfers to other investment alternatives (such as a product
or fund described in Department of Labor Regulation §2550.404c-5(e)(4)(iv)(A) or
(v)(A)).

      Diversification Requirements Amendment   Page 1 of 4

 



--------------------------------------------------------------------------------



 



Section 2. General Diversification Requirements under Code §401 (a)(35)

2.1   Diversification Rights. Applicable Defined Contribution Plans holding
Employer Securities are subject to the diversification requirements under Code
§40I(a)(35) with respect to Elective Deferrals, Rollover Contributions, Employee
Contributions, and Employer contributions (other than Elective Deferrals). All
Applicable Defined Contribution Plans must also satisfy the investment option
requirements and must not apply any impermissible restrictions or conditions on
investments of Employer Securities.   2.2   Notice Requirement. The
Administrator must furnish a notice to Applicable Individuals not later than 30
days before the first date on which an Applicable Individual is eligible to
exercise his or her right to divest Employer Securities with respect to any type
of contributions.

Section 3. Investment Option Requirements

3.1   Investment Options. If the Plan is an Applicable Defined Contribution
Plan, pursuant to written procedures established and adopted by the
Administrator, the Plan must offer Applicable Individuals at least three
(3) investment options, other than Employer Securities, to which Applicable
Individuals may direct the proceeds from the divestment of Employer Securities.
Each investment option will be diverse from the other investment options, and
have materially different risk and return characteristics.   3.2   Frequency. If
the Plan is an Applicable Defined Contribution Plan, then pursuant to written
procedures adopted by the Administrator, the Plan must allow Applicable
Individuals to divest Employer Securities and reinvest the proceeds at periodic,
reasonable opportunities occurring no less frequently than quarterly.

Section 4. Diversification Requirements

4.1   Elective Deferral, Rollover and Employee Contributions. If the Plan is an
Applicable Defined Contribution Plan, and any portion of an Applicable
Individual’s Account thereunder which is attributable to Elective Deferrals,
Rollover Contributions, and Employee Contributions is invested in Employer
Securities, then subject to Section 4.3 below, the Applicable Individual may
elect to divest those Employer Securities and reinvest an equivalent amount in
other investment options.   4.2   Diversification Requirements for Employer
Contributions (Other than Elective Deferrals). If the Plan is an Applicable
Defined Contribution Plan, an Applicable Individual who is (a) a Participant who
has completed at least three Years of Service if the Plan uses the Counting of
Hours Method (or, in the case of a Plan that uses the Elapsed Time Method, three
I-Year Periods of Service), (b) an alternate payee who has an Account under the
Plan attributable to a Participant who has completed at least three Years of
Service (or three I-Year Periods of Service, as applicable), or (c) a
Beneficiary of a deceased Participant, has the right to divest the portion of
his or her Participant’s Account attributable to Employer contributions (other
than Elective Deferrals) which are invested in Employer Securities. The Plan may
provide the right to divest earlier than the time period noted in (a) and
(b) above.   4.3   Diversification Amount.

  (a)   Employer Securities Acquired on or After January 1, 2007. To the extent
that all or a portion of a Participant’s Account attributable to Employer
contributions (other than a Participant’s Elective Deferral Account) consists of
Employer Securities that were acquired in a Plan Year beginning on or after
January 1, 2007, the divestment requirements will apply to the total amount of
the Employer Securities acquired with such Employer contributions.     (b)  
Employer Securities Acquired Before January 1, 2007. To the extent that all or a
portion of a Participant’s Account attributable to Employer contributions (other
than a Participant’s Elective Deferral Account) consists of Employer Securities
acquired in a Plan Year beginning before January 1,2007, the divestment
requirements only apply to a portion of the Employer Securities acquired with
such Employer contributions. Such portion will be equal to at least 33% of such
Employer Securities for the first Plan Year, at least 66% for the second such
Plan Year, and 100% for the third Plan Year.

      Diversification Requirements Amendment   Page 2 of 4

 



--------------------------------------------------------------------------------



 



  (c)   Restrictions Applied Separately to Each Class of Employer Securities.
The special restrictions and conditions set forth in paragraphs (a) and
(b) above will be applied separately with respect to each class of Employer
Securities held in an Applicable Participant’s Participant Account. The special
restrictions and conditions set forth in paragraphs (a) and (b) above will not
apply to the extent that an Applicable Participant has attained age 55 or
completed at least three Years of Service (or three I-Year Periods of Service,
as applicable) before the first Plan Year beginning after December 31, 2005.

Section 5. Restrictions and Conditions on Investments in Employer Securities

5.1   Impermissible Restrictions and Conditions. Subject to any conforming rules
and procedures that may be established by the Administrator, if the Plan is an
Applicable Defined Contribution Plan, the Plan may not impose direct or indirect
restrictions or conditions with respect to the investment of Employer Securities
that are not imposed on the investment of other assets of the Plan. A
restriction or condition with respect to Employer Securities means (a) a
restriction on an Applicable Individual’s right to divest an investment in
Employer Securities that is not imposed on an investment that is not an Employer
Security; or (b) a benefit conditioned on the investment of Employer Securities.
  5.2   Permissible Restrictions and Conditions. Subject to any conforming rules
and procedures that may be established by the Administrator, if the Plan is an
Applicable Defined Contribution Plan, the Plan may impose restrictions or
conditions with respect to the investment of Employer Securities as follows:

  (a)   Securities Laws. The Plan may impose a restriction or condition on the
divestiture of Employer Securities that is either required in order to ensure
compliance with applicable securities laws or is reasonably designed to ensure
compliance with applicable securities laws.     (b)   Deferred Application of
the Diversification Requirements. The Plan may restrict the application of the
diversification requirements of Code §401(a)(35) for up to 90 days after the
Plan becomes an Applicable Defined Contribution Plan.     (c)   Indirect
Investments in Employer Securities. If a fund that indirectly holds Employer
Securities fails to meet the requirement that the investment be independent of
the Employer (including a fund which no longer meets the percentage limitation
rule), the Plan will not fail to satisfy the requirements of Code §401(a)(35)
merely because it does not offer those rights for up to 90 days after the
investment fund is treated as holding Employer Securities.     (d)   Limitation
on Investment in Employer Securities. The Plan may limit the extent to which an
Applicable Individual’s Account balance can be invested in Employer Securities,
provided the limitation applies without regard to a prior exercise of rights to
divest Employer Securities.     (e)   Trading Frequency. The Plan may impose
reasonable restrictions on the timing and number of investment elections that an
Applicable Individual can make to invest in Employer Securities, provided that
the restrictions are designed to limit short-term trading in the Employer
Securities.     (f)   Imposition of Fees. The Plan may impose a reasonable fee
for the divestment of Employer Securities.     (g)   Stable Value or Similar
Fund. The Plan may allow transfers to be made into or out of Stable Value or
Similar Funds more frequently than a fund invested in Employer Securities
(taking into account any restrictions or conditions imposed on the other
investment options under the Plan).     (h)   Transfer out of a Qualified
Default Investment. The Plan may provide for transfers out of a QDIA (within the
meaning of Department of Labor Regulation §2550A04c-5(e)) more frequently than a
fund invested in Employer Securities.     (i)   Frozen Funds. The Plan may
prohibit any further investment in Employer Securities, including prohibiting a
Participant that divests Employer Securities from reinvesting in Employer
Securities, but only if the Plan does not permit additional contributions or
other investments to be invested in Employer Securities (other than the
reinvestment of dividends paid on the Employer Securities).

      Diversification Requirements Amendment   Page 3 of 4

 



--------------------------------------------------------------------------------



 



  (j)   Tax Consequences. Any tax consequences are disregarded in determining
whether the Plan imposes an indirect restriction or condition on an Applicable
Individual’s right to divest Employer Securities. The Plan may restrict an
Applicable Individual from reinvestment of divested amounts in the same Employer
Securities account if it provides that the Applicable Individual may invest such
divested amounts in another Employer Securities account assuming the only
relevant difference between the Employer Securities accounts is the Code
§402(e)(4) cost (or other basis) in the respective shares.     (k)   Additional
Restrictions or Conditions. The Plan may provide for such additional
restrictions or conditions as permitted from time to time by the Commissioner of
the Internal Revenue Service.

Section 6. Defined Contribution Plans or Investment Funds Not Treated as Holding
Employer Securities

6.1   Employer Securities Held Indirectly. Subject to Section 6.2 below, if the
Plan is an Applicable Defined Contribution Plan, the Plan will not be treated as
holding Employer Securities to the extent the Employer Securities are held
indirectly as part of a broader fund that is (a) a regulated investment company
described in Code §851(a); (b) a common or collective trust fund or pooled
investment fund maintained by a bank or trust company supervised by a State or
Federal agency; (c) a pooled investment fund of an insurance company that is
qualified to do business in a State; (d) an investment fund managed by an
investment manager within the meaning of ERISA §3(38) for a multiemployer plan;
(e) any other investment fund designated by the Commissioner in Revenue Rulings,
notices or other guidance published in the Internal Revenue Bulletin.   6.2  
Additional Requirements. The investment in Employer Securities must be held in a
fund under which (a) there are stated investment objectives of the fund; and
(b) the investment is independent of the Employer (or Employers) and any
affiliate thereof. For purposes of this section, an investment in Employer
Securities in a fund is not considered to be independent of the Employer (or
Employers) and any affiliate thereof if the aggregate value of the Employer
Securities held in the fund is in excess of 10% of the total value of all of the
fund’s investments for the Plan Year. The determination of whether the value of
Employer Securities exceeds 10% of the total value of the fund’s investments for
the Plan Year is made as of the end of the preceding Plan Year. The
determination can be based on the information in the latest disclosure of the
fund’s portfolio holdings that was filed with the Securities and Exchange
Commission in that preceding Plan Year.

Signature of the Sponsoring Employer

              By   /s/ KIRK WARREN     Title: VP Benefits & Administration    
Print Name Kirk Warren    Date June 30, 2011   

      Diversification Requirements Amendment   Page 4 of 4

 



--------------------------------------------------------------------------------



 



Post-EGTRRA “GOOD FAITH” AMENDMENT FOR
DEFINED CONTRIBUTION PLANS
(INCLUDING PENSION PROTECTION ACT TECHNICAL CORRECTIONS)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Article 1     1   Post-EGTRRA Provisions Initially Effective 2006
And Earlier     1  
1.1
  Bonding Requirements     1  
1.2
  Service for Vesting Purposes When Previously Frozen Plan Resumes Allocations  
  1  
1.3
  Eliminating Forms of Distribution     2  
1.4
  Application of Code §411 (a) With Respect to Protected Benefits     3  
1.5
  Financial Hardship Distributions     3  
1.6
  Distribution to a Qualified Reservist     4  
1.7
  Hurricane Provisions     4  
1.8
  Retroactive Revocation of Prior Amendment on account of the Heinz Decision    
9  
1.9
  Certain Employees of Tax Exempt Entity Excluded From 401 (k) Plan or 401
(m) Plan     10   Article 2     10   Post-EGTRRA Provisions Initially Effective
2007     10  
2.1
  Notice and Consent Requirements     10  
2.2
  Direct Rollovers     13  
2.3
  Qualified Domestic Relations Orders     14  
2.4
  Determination Whether Partial Termination of the Plan Has Occurred     14  
2.5
  Code §415 Limitations Under the Final Code §415 Regulations     15  
2.6
  Vesting of Non-Safe Harbor Non-Elective Contribution Accounts     22  
2.7
  Diversification Requirements     24  
2.8
  Calculation of Gap Period Income for Excess Elective Deferrals     25  
2.9
  Rollover by a Non-Spouse Designated Beneficiary     25  
2.10
  Money Purchase or Target Benefit Plan In-Service Distributions     26  
2.11
  Qualified Default Investment Alternative     26  
2.12
  Modification to Normal Retirement Age     28  
2.13
  Mid-Year Changes Permitted for Safe Harbor 401 (k) Plan     29   Article 3    
29   Post-EGTRRA Provisions Initially Effective 2008     29  
3.1
  Elimination of Gap Period Income for Excess Contributions     29  
3.2
  Elimination of Gap Period Income for Excess Aggregate Contributions     29  
3.3
  Elimination of Gap Period Income for Excess Elective Deferrals     29  
3.4
  Qualified Automatic Contribution Arrangement     30  
3.5
  Eligible Automatic Contribution Arrangement     33  
3.6
  Eligible Participant’s Election for Permissible Withdrawal     34  
3.7
  Qualified Optional Survivor Annuity     35  

 



--------------------------------------------------------------------------------



 



Introduction
This Post-EGTRRA “Good Faith” Amendment (the “Amendment”) is intended as good
faith compliance with various post-EGTRRA provisions, including the Pension
Protection Act of 2006 (PPA), the PPA technical corrections provisions set forth
in the Worker, Retiree and Employer Recovery Act of 2008 (WRERA), and applicable
Regulations.
The Amendment consists of this document (the Post-EGTRRA “Good Faith” Amendment)
and the Post-EGTRRA “Good Faith” Amendment Election Form (the “Election Form”)
attached hereto. While each Article of the Amendment is based upon the earliest
effective year that a specific Section (or specific paragraph of a Section) can
apply to the Plan, the effective year of an Article is used for reference
purposes only. The actual effective date of a specific Section of this
Amendment, a specific paragraph in a Section of this Amendment, or a specific
Section of the Election Form, applies to the Plan and overrides any conflict
with the effective year of an Article. Furthermore, the rules of the Plan’s
Section entitled “Interpretation of the Plan and Trust” apply to this Amendment.
Except as may otherwise be provided in this Amendment, the terms of this
Amendment supersede any conflicting provisions of the Plan, any administrative
policy promulgated by the Plan, the Plan’s funding policy, and/or any
previously-adopted “good faith” amendment of the same subject matter, as
applicable. If this Amendment establishes/memorializes an Automatic Contribution
Arrangement, then this Amendment supersedes any State (or Commonwealth) law that
would directly or indirectly prohibit or restrict the inclusion of an Automatic
Contribution Arrangement in the Plan, pursuant to ERISA §514(e)(I) and
Department of Labor Regulation §2550A04c-5(t).
This Amendment is a “good faith” amendment to the Plan set forth on page 1 of
the Election Form, and while this Amendment has not been reviewed by the
Internal Revenue Service, its adoption does not, pursuant to Revenue Procedure
2007 -44, affect the status of reliance upon the pre-approved terms of the Plan.
Article 1
Post-EGTRRA Provisions Initially Effective 2006 And Earlier

  1.1   Bonding Requirements. Paragraph (a) below is effective as of the first
day of the first Plan Year beginning after August 17, 2006. Furthermore,
paragraph (b) below is effective as of the first day of the first Plan Year
beginning after December 31, 2007.

  (a)   Determination of Amount. Every Plan fiduciary other than a bank, an
insurance company, a broker-dealer who is registered under the Securities
Exchange Act of 1934 §15(b) and who is subject to the fidelity bond requirements
of a self-regulatory organization as defined in ERISA §412(a) as amended by PPA,
or a fiduciary of a Sponsoring Employer that has no common-law employees, will
be bonded in an amount that is not less than 10% of the amount of funds under
such Plan fiduciary’s direct or indirect control; however, such bond will not be
less than $1,000 nor more than $500,000 (or such other amount as may be required
by law). The bond will provide protection to the Plan against any loss for acts
of fraud or dishonesty by a Plan fiduciary acting alone or in concert with
others. The cost of such bond will be an expense of either the Sponsoring
Employer or the Plan, at the election of the Sponsoring Employer.

  (b)   Investment in Employer Securities. If the Plan holds employer securities
as defined in ERISA §407(d)(I), the maximum bond described in paragraph (a) is
increased to $1,000,000 unless the Department of Labor prescribes a larger
amount after notice and an opportunity for interested parties to be heard.

1.2   Service for Vesting Purposes When Previously Frozen Plan Resumes
Allocations. If (a) the Plan becomes frozen; (b) the freezing of allocations
under the Plan causes a partial termination of the Plan to occur; and
(c) allocations later resume under the previously-frozen Plan, then all Years of
Service or I-Year Periods of Service, as applicable, after the Plan was
established must be recognized for Vesting purposes. In addition, if allocations
are made under a new plan maintained by the same Employer and if the new plan is
merged with the frozen Plan, then all Years of Service or I-Year Periods of
Service, as applicable, after the frozen Plan was established must be recognized
for Vesting purposes for any allocations under the new plan after the merger.
The provisions of this Section comply with Revenue Ruling 2003-65.

      Post-EGTRRA “Good Faith” Amendment   Page 1 of 35

 



--------------------------------------------------------------------------------



 



1.3   Eliminating Forms of Distribution. In addition to rules that are
enumerated by Regulations and other guidance concerning the modification of the
Plan’s Normal Form of Distribution and the modification and/or the elimination
of the Plan’s Optional Forms of Distribution, for any applicable Plan amendment
that is adopted on or after August 12, 2005 (except as otherwise provided), the
Plan may be amended to eliminate a form of distribution, subject to the
following rules:

  (a)   General Rule for Eliminating a Form of Distribution.The Plan may
eliminate a form of distribution previously available to Participants, so long
as:

  (1)   Single Sum Available. A single sum payment is available to Participants
at the same time or times as the form of distribution being eliminated;     (2)
  Same or Greater Portion of Participant’s Account. Such single sum payment is
based upon the same or greater portion of the Participant’s Account as the form
of distribution being eliminated; and     (3)   Single Sum Otherwise Identical.
Such single-sum distribution form is otherwise identical to the form of benefit
being eliminated or restricted. For purposes of this subparagraph, a single-sum
distribution form is otherwise identical to the form of benefit that is
eliminated or restricted only if the single-sum distribution form is identical
in all respects to the eliminated or restricted form of distribution (or would
be identical except that it provides greater rights to the Participant) except
with respect to the timing of payments after commencement. However, an otherwise
identical distribution form need not retain rights or features of the form of
benefit that is eliminated or restricted to the extent that those rights or
features would not be protected from elimination or restriction under Code
§411(d)(6).

  (b)   Eliminating Optional Forms of Distribution Through Utilization Test. If
the Plan is a money purchase plan or a target benefit plan, then in addition to
the provisions of paragraph (a) above, for any applicable Plan amendment adopted
after December 31, 2006, the Plan may eliminate any/all Optional Forms of
Distribution that comprise a Generalized Optional Form for a Participant with
respect to allocations that occurred before the Applicable Amendment Date under
the “Utilization Test” of Regulation §1.411(d)-3(f). The elimination of Optional
Forms of Distribution of this paragraph (b) is subject to the following:

  (1)   Not a Core Benefit. The Optional Forms of Distribution being eliminated
cannot be a Core Option.     (2)   Timeframe for Amendment. The Plan amendment
is not applicable with respect to an Optional Form of Distribution with an
Annuity Starting Date that is earlier than the number of days in the maximum
Applicable Election Period after the date that the amendment is adopted.     (3)
  Requirements. During the Look-Back Period, (1) the Generalized Optional Form
has been available to at least the Applicable Number of Participants; and (2) no
Participant has elected any Optional Form of Distribution that is part of the
Generalized Optional Form with an Annuity Starting Date that is within the
Look-Back Period.

  (c)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Applicable Amendment Date. The term “Applicable Amendment Date” means
the later of the effective date of the amendment or the date that the amendment
is adopted.     (2)   Applicable Election Period. The term “Applicable Election
Period” means the period described in Code §417(a)(6), to wit: with respect to
an election to waive the Qualified Joint and Survivor Annuity, the period that
begins not later than 180 days prior to the Annuity Starting Date (unless future
guidance requires/permits otherwise).     (3)   Applicable Number of
Participants. The term “Applicable Number of Participants” means 50
Participants. However, the Applicable Number of Participants may include
Participants Taken Into Account who elected an Optional Form of Distribution
that included a single-sum distribution that applied with respect to at least
25% of the Participant’s Account, but only if the Applicable Number of
Participants is increased to 1,000 Participants.

      Post-EGTRRA “Good Faith” Amendment   Page 2 of 35

 



--------------------------------------------------------------------------------



 



  (4)   Core Option. The term “Core Option” means (A) a straight life annuity
Generalized Optional Form under which the Participant is entitled to a level
life annuity with no benefit payable after the Participant’s death; (B) a 75%
joint and contingent annuity Generalized Optional Form under which the
Participant is entitled to a life annuity with a survivor annuity for any
individual designated by the Participant (including a non-Spousal contingent
annuitant) that is 75% of the amount payable during the Participant’s life;
(C) a lO-year term certain and life annuity Generalized Optional Form under
which the Participant is entitled to a life annuity with a guarantee that
payments will continue to any person designated by the Participant for the
remainder of a fixed period of 10 years if the Participant dies before the end
of the lO-year period; and (D) the most valuable option for a Participant with a
short life expectancy, as defined in Regulation §1.4ll(d)-3(g)(5)(iii). The
rules of Regulation §1.4ll(d)-3(g)(5) apply to the determination of Core
Options.     (5)   Generalized Optional Form. The term “Generalized Optional
Form” means a group of Optional Forms of Distribution that are identical except
for differences due to actuarial factors used to determine the amount of the
distributions under those Optional Forms of Distribution and the Annuity
Starting Dates.     (6)   Look-Back Period. The term “Look-Back Period” means
the period that includes: (A) the portion of the Plan Year in which such Plan
amendment is adopted that precedes the date of adoption (known as the
“Pre-Adoption Period”); and (B) the 2 Plan Years immediately preceding the
Pre-Adoption Period. With regard to the Look-Back Period, the following rules
apply: (A) in the Look-Back Period, at least 1 of the Plan Years must be a
12-month Plan Year; (B) the Plan may exclude, pursuant to an administrative
policy that is promulgated by the Administrator, the calendar month in which the
amendment is adopted from the Look-Back Period and the preceding 1 or 2 calendar
months to the extent those preceding months are contained within the
Pre-Adoption Period; and (C) in order to have a Look-Back Period that satisfies
the requirement of the minimum Applicable Number of Participants, the Look-Back
Period may be expanded pursuant to an administrative policy that is promulgated
by the Administrator, to include the 3, 4, or 5 Plan Years immediately preceding
the Plan Year in which the amendment is adopted. However, if the Plan does not
satisfy the requirement of the minimum Applicable Number of Participants using
the Pre-Adoption Period and the immediately preceding 5 Plan Years, then the
Plan is not permitted to be amended in accordance with the Utilization Test of
this Section.     (7)   Participant Taken Into Account. The term “Participant
Taken Into Account” means a Participant who was eligible to elect to commence
payment of an Optional Form of Distribution that is part of the Generalized
Optional Form being eliminated with an Annuity Starting Date that is within the
Look-Back Period. A Participant is not a Participant Taken Into Account if the
Participant (A) did not elect any Optional Form of Distribution with an Annuity
Starting Date that was within the Look-Back Period; (B) elected an Optional Form
of Distribution that included a single-sum distribution that applied with
respect to at least 25% of the Participant’s Account; (C) elected an Optional
Form of Distribution that was only available during a limited period of time and
that contained a retirement-type subsidy where the subsidy that is part of the
Generalized Optional Form being eliminated was not extended to any Optional Form
of Distribution with the same Annuity Starting Date; or (D) elected an Optional
Form of Distribution with an Annuity Starting Date that was more than 10 years
before Normal Retirement Age.

1.4   Application of Code §411 (a) With Respect to Protected Benefits. Any
applicable Plan amendment adopted after August 9, 2006 which decreases a
Participant’s Account balance, or otherwise places greater restrictions or
conditions on a Participant’s rights to Code §4ll(d)(6) protected benefits is
not permitted, even if the Plan amendment merely adds a restriction or condition
that is permitted under the Vesting rules in Code §4ll(a)(3) through (11).
However, a Plan amendment does not violate Code §4ll(d)(6) to the extent that
the amendment applies to allocations after the Applicable Amendment Date.
Notwithstanding the first sentence of this Section, a Plan amendment that
satisfies the requirements of Department of Labor Regulation 2530.203-2(c)
(relating to Vesting Computation Periods) does not violate the requirements of
Code §4ll(d)(6) even though the Plan amendment changes the Plan’s Vesting
Computation Periods. For purposes of this Section, the term “Applicable
Amendment Date” means the later of the effective date of the amendment or the
date the amendment is adopted.   1.5   Financial Hardship Distributions. If the
Plan is either a profit sharing plan or a 401(k) Plan and if elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the effective date elected in the Election Form, and the following provisions
apply to the Plan:

      Post-EGTRRA “Good Faith” Amendment   Page 3 of 35

 



--------------------------------------------------------------------------------



 



  (a)   Revised Definition of Financial Hardship. With respect to financial
hardship distributions made on or after the effective date of this Section, the
determination of any deemed immediate and heavy financial need described in
Regulation §1.401(k)-I(d)(3)(iii)(B) will be expanded to include any immediate
and heavy financial need (expenses described in Regulation
§1.401(k)-I(d)(3)(iii)(B)(I), (3), or (5), which relate to medical, tuition, and
funeral expenses, respectively) of a Participant’s Primary Beneficiary. For
purposes of this Section, the term “Primary Beneficiary” means the individual(s)
who is named and designated as a Beneficiary under the terms of the Plan and who
has an unconditional right to all or a portion of the Participant’s Account
balance upon the Participant’s death.     (b)   Amounts to Which the Revised
Definition of Financial Hardship Applies. The provisions of this Section apply
to financial hardship distributions under the provisions of an administrative
policy regarding financial hardship distributions that is promulgated by the
Administrator.

1.6   Distribution to a Qualified Reservist. If the Plan is a 40 1 (k) Plan and
if elected by the Sponsoring Employer in the Election Form, then this Section is
effective with respect to any Qualified Reservist Distribution that is taken
after September 11, 2001 but before December 31, 2007 (but the December 31, 2007
date has been eliminated by the Heroes Earnings Assistance and Relief Tax Act of
2008 (HEART)), as follows:

  (a)   Qualified Reservist Distribution Permitted for Any Reason. A Qualified
Reservist Distribution may be made to a Qualified Reservist under any
circumstance and/or for any reason without violating the distribution
restrictions of Code §401(k)(2)(B)(i).     (b)   Qualified Reservist
Distribution Not Subject To Excise Tax and May Be Repaid To an IRA.        
Notwithstanding anything in the Plan to the contrary, to the extent that any
distribution is a Qualified Reservist Distribution, the otherwise applicable 10%
excise tax of Code §72(t)(I) on early distributions will not apply. In addition,
at any time during the two-year period beginning on the day after the last day
of the Qualified Reservist’s active duty (but the two-year period will end no
earlier than August 17, 2008), a Qualified Reservist who has received one or
more Qualified Reservist Distributions may make one or more repayment
contributions to an IRA in an aggregate amount not to exceed the total amount of
such Qualified Reservists Distributions. The dollar or compensation limitations
otherwise applicable to contributions to an IRA will not apply to a repayment
contribution of Qualified Reservist Distributions. No deduction is allowed for a
repayment contribution of Qualified Reservist Distributions.     (c)  
Definitions. As used in this Section, the following words and phrases have the
following meanings:

  (1)   Qualified Reservist. The term “Qualified Reservist” means an individual
who is a member of a reserve component, as defined in §101 of title 37, United
States Code, and who is ordered or called to active duty after September 11,
2001 and before December 31, 2007 (but the December 31, 2007 date has been
eliminated by the Heroes Earnings Assistance and Relief Tax Act of 2008 (HEART))
either for a period in excess of 179 days or for an indefinite period.     (2)  
Qualified Reservist Distribution. The term “Qualified Reservist Distribution”
means a distribution of Elective Deferrals to a Qualified Reservist that is made
during the period beginning on the date that the Qualified Reservist is ordered
or called to duty and ending on the last day of active duty.

1.7   Hurricane Provisions. If elected by the Sponsoring Employer in the
Post-EGTRRA “Good Faith” Amendment Election Form, then except as otherwise
provided in paragraphs (c) through (0 below, this Section applies to any
Participant in the Plan that was affected by Hurricanes Katrina, Rita, or Wilma:

  (a)   Qualified Hurricane Distributions. The following provisions apply to
Qualified Hurricane Distributions:

  (1)   Qualified Hurricane Distribution Not Subject to Code §72(t). Any
Qualified Hurricane Distribution will not be subject to Code §72(t). The
aggregate amount of distributions received by an individual which may be treated
as Qualified Hurricane Distributions for any taxable year shall not exceed the
excess (if any) of (A) $100,000, minus (B) the aggregate amounts treated as
Qualified Hurricane Distributions received by such individual for all prior
taxable years.

      Post-EGTRRA “Good Faith” Amendment   Page 4 of 35

 



--------------------------------------------------------------------------------



 



  (2)   Clarification of Qualified Hurricane Distribution. If a distribution to
an individual would (without regard to subparagraph (c)(I)) be a Qualified
Hurricane Distribution, then this Plan shall not be treated as violating any
requirement of subparagraph (c)(I) merely because the Plan treats such
distribution as a Qualified Hurricane Distribution, unless the aggregate amount
of such distributions from all plans (including this Plan) maintained by the
Sponsor Employer (and any Affiliated Employer of the Sponsoring Employer) to
such individual exceeds $100,000.     (3)   Exemption of Qualified Hurricane
Distributions from Trustee to Trustee Transfer and Withholding Rules. For
purposes of Code §401(a)(31), §402(t), and §3405, Qualified Hurricane
Distributions shall not be treated as eligible rollover distributions.     (4)  
Qualified Hurricane Distributions Treated as Meeting Plan Distribution
Requirements. A Qualified Hurricane Distribution will be treated as meeting the
requirements of Code §401(k)(2)(B)(i), §403(b)(7)(A)(ii), §403(b)(1l), and
§457(d)(I)(A).

  (b)   Procedural Requirements. Any otherwise applicable procedural
requirements that are imposed by the Plan, any administrative policy, or any
procedure may be disregarded with respect to any provision of this Section, so
long as the Administrator makes a good-faith effort under the circumstances to
comply with such requirements of the Plan, administrative policy, or procedure
and makes a reasonable attempt to assemble any required documentation as soon as
practical including, if applicable, Spousal consent.     (c)   Special Financial
Hardship Distributions on Account of Hurricane Disasters. If elected by the
Sponsoring Employer in the Election Form, then regardless of any other
distribution provisions in the Plan to the contrary, a Participant or former
Participant (1) whose Principal Place of Abode is/was located in the Hurricane
Katrina Disaster Area, Hurricane Rita Disaster Area, or Hurricane Wilma Disaster
Area; (2) whose place of employment is/was located in the Hurricane Katrina
Disaster Area, Hurricane Rita Disaster Area, or Hurricane Wilma Disaster Area;
or (3) whose lineal ascendant or descendant, dependent or Spouse has/had a
Principal Place of Abode or place of employment in the Hurricane Katrina
Disaster Area, Hurricane Rita Disaster Area, or Hurricane Wilma Disaster Area;
and the Participant or former Participant, or the Participant’s (or former
Participant’s) lineal ascendant or descendant, dependent, or Spouse faces an
immediate and heavy financial need, may receive a special financial hardship
distribution on or after August 29, 2005 and not later than March 31, 2006 of
the Participant’s Elective Deferrals (as well as the Participant’s Vested
Interest in the Participant’s Account or any sub-account of the Participant’s
Account that is not prohibited by law or Regulation from being distributed as a
hardship distribution). The determination of whether a Participant or former
Participant, or the Participant’s (or former Participant’s) lineal ascendant or
descendant, dependent, or Spouse has an immediate and heavy financial need will
be made by the Administrator, subject to the following provisions:

  (1)   Immediate and Heavy Financial Need. The determination by the
Administrator of an immediate and heavy financial need will be based upon such
severity that a Participant or former Participant, or the Participant’s (or
former Participant’s) lineal ascendant or descendant, dependent, or Spouse is
confronted or endangered by present or impending financial ruin, present or
impending want, or privation. The Administrator will determine whether an
immediate and heavy financial need exists based on all relevant facts and
circumstances in a nondiscriminatory manner, and will not be limited to the
circumstances enumerated in subparagraph (2) below. The Participant or former
Participant must demonstrate the immediate and heavy financial need with
positive evidence submitted to the Administrator, if positive evidence is
readily available. However, the Administrator may rely upon representations from
the Participant or former Participant as to the need for and amount of a
financial hardship distribution, unless the Administrator has actual knowledge
to the contrary.     (2)   Deemed Immediate and Heavy Financial Need. A
distribution is deemed to be on account of an immediate and heavy financial need
of a Participant or former Participant, or the Participant’s (or former
Participant’s) lineal ascendant or descendant, dependent, or Spouse if the
distribution is for (A) expenses for (or necessary to obtain) medical care that
would be deductible under Code §213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income); (B) costs directly related to
the purchase of a principal residence (excluding mortgage payments); (C) payment
of tuition, related educational fees, and room and board expenses, for up to the
next 12 months of post-secondary education; (D) payments necessary to prevent
the eviction from the principal residence or foreclosure on the mortgage on that
residence; (E) payments for burial or funeral

      Post-EGTRRA “Good Faith” Amendment   Page 5 of 35

 



--------------------------------------------------------------------------------



 



expenses; or (F) expenses for the repair of damage to the principal residence
that would qualify for the casualty deduction under Code §I65 (determined
without regard to whether the loss exceeds 10% of adjusted gross income).

  (3)   Certain Restrictions Do Not Apply to Special Financial Hardship
Distributions. If this Plan (or any other plan of the Sponsoring Employer) is a
40I(k) Plan or permits Voluntary Employee Contributions, then a Participant who
receives a special financial hardship distribution of Elective Deferrals
pursuant to this paragraph (c) is not prohibited from making Elective Deferrals
or Voluntary Employee Contributions to the Plan (or any other plan of the
Sponsoring Employer) at any time after receipt of the special financial hardship
distribution.

  (d)   Participant Loans. If elected by the Sponsoring Employer in the Election
Form, then the following provisions apply to a Qualified Individual with respect
to loans made during the Applicable Period:

  (1)   Increase in Limit on Loans Not Treated as Distributions. In the case of
any Participant loan to a Qualified Individual made during the Applicable
Period, the following Participant loan limits that are contained in the separate
written loan program are increased as follows: (A) the $50,000 aggregate limit
on a Participant’s loans of Code §72(p)(2)(A)(i) is increased to $100,000; and
(B) the aggregate amount of a Participant’s loans which is limited to 50% of the
Participant’s Vested Account balance of Code §72(p)(2)(A)(ii) is increased to
100% of the Participant’s Vested Account balance.     (2)   Adequate Security.
The requirements of ERISA with respect to adequate loan security are not
enforced with respect to any Participant loan to a Qualified Individual during
the Applicable Period.     (3)   Delay of Repayment. In the case of a Qualified
Individual with an outstanding Participant loan from this Plan on or after the
Qualified Beginning Date, the following will apply: (A) if the due date for any
repayment with respect to such Participant loan pursuant to Code §72(p)(2)(B)
and (C) occurs during the period beginning on the Qualified Beginning Date and
ending on December 31,2006, then such due date for any repayment will be delayed
for one (1) year. Such I-year delay period will not trigger a deemed
distribution of the Participant loan under the Plan or the Regulations; (B) in
determining the 5 year period (assuming that the Participant loan is not a
principal residence loan) and the term of a Participant loan under Code
§72(p)(2)(B) and (C), the I-year delay period described in subparagraph
(A) shall be disregarded; and (C) any subsequent repayments with respect to any
such Participant loan will be appropriately adjusted to reflect the delay in the
due date for any repayment under subparagraph (A) and any interest accruing
during such delay. After the I-year period described in subparagraph (A), the
Participant loan shall be repaid by amortizing the outstanding balance
(including accrued interest) in substantially level installments over the
remaining period of the Participant loan (i.e., five (5) years from the date of
the origination of the Participant loan (assuming that the Participant loan is
not a principal residence loan) plus the I-year delay period).     (4)  
Applicable Period and Qualified Beginning Date. In applying this paragraph (d),
the following will apply: (A) in the case of any Qualified Hurricane Katrina
Individual, the Applicable Period is the period beginning on September 24,2005
and ending on December 31, 2006 and the Qualified Beginning Date is
August 25,2005; (B) in the case of any Qualified Hurricane Rita Individual, the
Applicable Period is the period beginning on December 21, 2005 and ending on
December 31, 2006 and the Qualified Beginning Date is September 23, 2005; and
(C) in the case of any Qualified Hurricane Wilma Individual, the Applicable
Period is the period beginning on December 21, 2005 and ending on December 31,
2006 and the Qualified Beginning Date is October 23,2005.

  (e)   Re-Contribution of Prior Qualified Hurricane Distributions to the Plan.
If elected by the Sponsoring Employer in the Election Form, then the following
provisions apply to the re-contribution of Qualified Hurricane Distributions to
the Plan:

  (1)   Re-Contribution of Qualified Hurricane Distribution. Any individual who
receives a Qualified Hurricane Distribution may make, at any time during the
3-year period beginning on the day after the date on which such distribution was
received, one or more re-contributions in an aggregate amount not to exceed the
amount of such Qualified Hurricane Distribution to this Plan (which is an
eligible retirement plan as defined in Code

      Post-EGTRRA “Good Faith” Amendment   Page 6 of 35

 



--------------------------------------------------------------------------------



 



§402(c)(8)(B)), so long as such individual is a beneficiary of the Plan and such
Qualified Hurricane Distribution is (or is deemed to be, pursuant to
subparagraph (2)) an eligible rollover distribution as described in Code
§402(c)(4) from the Plan.

  (2)   Treatment of Repayments of Distributions from Eligible Retirement Plan.
If a re-contribution is made pursuant to subparagraph (1) with respect to a
Qualified Hurricane Distribution from an eligible retirement plan, then the
individual will, to the extent of the amount of the re-contribution, be treated
as having received the Qualified Hurricane Distribution in an eligible rollover
distribution (as defined in Code §402(c)(4)) and as having transferred the
amount to the eligible retirement plan in a direct trustee to trustee transfer
within 60 days of distribution. The following rules apply to any such
re-contribution of a prior Qualified Hurricane Distribution: (A) required
minimum distributions of Code §401(a)(9) are not permitted to be re-contributed
to this Plan or any eligible retirement plan; (B) any Qualified Hurricane
Distribution paid to an individual as a Beneficiary of a Participant (other than
the surviving Spouse of a Participant) cannot be re-contributed to the Plan.
However, any Qualified Hurricane Distribution paid to the surviving Spouse of a
Participant can be re-contributed to the Plan (unless prohibited by clause
(A) above); and (C) any financial hardship distribution that is a Qualified
Hurricane Distribution will not be treated as being made on account of hardship
for purposes of the Plan and the Code; any portion of such financial hardship
distribution is permitted to be re-contributed to this Plan.

  (f)   Re-Contribution of Prior Qualified Distributions for Home Purchases to
the Plan. If elected by the Sponsoring Employer in the Election Form, then this
paragraph (f) apply to the re-contribution of prior Qualified Distributions. Any
individual who received a Qualified Distribution may, during the Applicable
Period, make one or more re-contributions to this Plan (which is an eligible
retirement plan as defined in Code §402(c)(8)(B)) in an aggregate amount not to
exceed the amount of such Qualified Distribution, so long as such individual is
a beneficiary in the Plan and such Qualified Distribution is (or is deemed to
be, pursuant to subparagraph (e)(2)) an eligible rollover distribution as
described in Code §402(c)(4). Rules similar those in subparagraph (e)(2) will
apply to such re-contributions. For purposes of this paragraph, the term
“Applicable Period” means (1) with respect to any Qualified Katrina
Distribution, the period beginning on August 25, 2005 and ending on February 28,
2006; (2) with respect to any Qualified Rita Distribution, the period beginning
on September 23, 2005 and ending on February 28, 2006; and (3) with respect to
any Qualified Wilma Distribution, the period beginning on October 23, 2005 and
ending on February 28, 2006.     (g)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Hurricane Katrina Disaster Area. The term “Hurricane Katrina Disaster
Area” means an area with respect to which a major disaster has been declared by
the President before September 14, 2005 by reason of Hurricane Katrina,
including the states of Louisiana, Mississippi, Alabama, and Florida.     (2)  
Hurricane Rita Disaster Area. The term “Hurricane Rita Disaster Area” means an
area with respect to which a major disaster has been declared by the President
before October 6, 2005 by reason of Hurricane Rita.     (3)   Hurricane Wilma
Disaster Area. The term “Hurricane Wilma Disaster Area” means an area with
respect to which a major disaster has been declared by the President before
November 14, 2005 by reason of Hurricane Wilma.     (4)   Principal Place of
Abode.The term “Principal Place of Abode” means the household where a Qualified
Individual lives. A temporary absence by a Qualified Individual from the
Principal Place of Abode due to special circumstances, such as illness,
education, business, vacation, or military service, will not change a Qualified
Individual’s Principal Place of Abode. The following provisions apply to a
Qualified Individual’s Principal Place of Abode:

  (A)   Hurricane Katrina. If a Qualified Individual’s Principal Place of Abode
was in the Hurricane Katrina Disaster Area immediately before August 28, 2005,
and the Qualified Individual evacuated because of Hurricane Katrina, then the
Qualified Individual’s Principal Place of Abode will be considered to be in the
Hurricane Katrina Disaster Area on August 28, 2005.

      Post-EGTRRA “Good Faith” Amendment   Page 7 of 35

 



--------------------------------------------------------------------------------



 



  (B)   Hurricane Rita. If a Qualified Individual’s Principal Place of Abode was
in the Hurricane Rita Disaster Area immediately before September 23, 2005, and
the Qualified Individual evacuated because of Hurricane Rita, then the Qualified
Individual’s Principal Place of Abode will be considered to be in the Hurricane
Rita Disaster Area on September 23,2005.     (C)   Hurricane Wilma. If a
Qualified Individual’s Principal Place of Abode was in the Hurricane Wilma
Disaster Area immediately before October 23, 2005, and the Qualified Individual
evacuated because of Hurricane Wilma, then the Qualified Individual’s Principal
Place of Abode will be considered to be in the Hurricane Wilma Disaster Area on
October 23,2005.

  (5)   Qualified Distribution. The term “Qualified Distribution” means any
Qualified Katrina Distribution, Qualified Rita Distribution, and Qualified Wilma
Distribution. For purposes of this definition:

  (A)   Qualified Katrina Distribution. The term “Qualified Katrina
Distribution” means any distribution (i) described in Code §401(k)(2)(B)(i)(IV),
§403(b)(7)(A)(ii) (but only to the extent it relates to financial hardship),
§403(b)(1l)(B), or §72(t)(2)(F); (ii) received after February 28, 2005 and
before August 29, 2005; and (iii) which was to be used to purchase or construct
a principal residence in the Hurricane Katrina Disaster Area, but which was not
so purchased or constructed on account of Hurricane Katrina.     (B)   Qualified
Rita Distribution. The term “Qualified Rita Distribution” means any distribution
(other than a Qualified Katrina Distribution) (i) described in Code
§401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but only to the extent it relates to
financial hardship), §403(b)(1l)(B), or §72(t)(2)(F); (ii)received after
February 28, 2005 and before September 24,2005; and (iii) which was to be used
to purchase or construct a principal residence in the Hurricane Rita Disaster
Area, but which was not so purchased or constructed on account of Hurricane
Rita.     (C)   Qualified Wilma Distribution. The term “Qualified Wilma
Distribution” means any distribution (other than a Qualified Katrina
Distribution or a Qualified Rita Distribution) (i) described in Code
§401(k)(2)(B)(i)(IV), §403(b)(7)(A)(ii) (but only to the extent it relates to
financial hardship), §403(b)(1l)(B), or §72(t)(2)(F); (ii) received after
February 28, 2005 and before October 24, 2005; and (iii) which was to be used to
purchase or construct a principal residence in the Hurricane Wilma Disaster
Area, but which was not so purchased or constructed on account of Hurricane
Wilma.

  (6)   Qualified Hurricane Distribution. The term “Qualified Hurricane
Distribution” means (A) any distribution from an eligible retirement plan made
on or after August 25, 2005 and before January 1, 2007, to an individual whose
Principal Place of Abode on August 28, 2005 is located in the Hurricane Katrina
Disaster Area and who has sustained an economic loss by reason of Hurricane
Katrina; (B) any distribution which is not described in subparagraph (A) from an
eligible retirement plan made on or after September 23, 2005 and before
January 1, 2007, to an individual whose Principal Place of Abode on
September 23, 2005 is located in the Hurricane Rita Disaster Area and who has
sustained an economic loss by reason of Hurricane Rita; and (C) any distribution
which is not described in subparagraphs (A) or (B) from an eligible retirement
plan made on or after October 23,2005 and before January 1,2007, to an
individual whose Principal Place of Abode on October 23, 2005 is located in the
Hurricane Wilma Disaster Area and who has sustained an economic loss by reason
of Hurricane Wilma. An individual is permitted to designate any distribution as
a Qualified Hurricane Distribution. Qualified Hurricane Distributions are
permitted to be periodic payments and required minimum distributions. A
Qualified Hurricane Distribution is permitted to be a distribution received by
an individual as a Beneficiary.     (7)   Qualified Individual. The term
“Qualified Individual” means any Qualified Hurricane Katrina Individual, any
Qualified Hurricane Rita Individual, and any Qualified Hurricane Wilma
Individual. For purposes of this definition:

  (A)   Qualified Hurricane Katrina Individual. A “Qualified Hurricane Katrina
Individual” means an individual whose Principal Place of Abode on August 28,
2005, was located in the Hurricane Katrina Disaster Area and who has sustained
an economic loss by reason of Hurricane Katrina.

      Post-EGTRRA “Good Faith” Amendment   Page 8 of 35

 



--------------------------------------------------------------------------------



 



  (B)   Qualified Hurricane Rita Individual. A “Qualified Hurricane Rita
Individual” means an individual (other than a Qualified Hurricane Katrina
Individual) whose Principal Place of Abode on September 23, 2005, was located in
the Hurricane Rita Disaster Area and who has sustained an economic loss by
reason of Hurricane Rita.     (C)   Qualified Hurricane Wilma Individual. A
“Qualified Hurricane Wilma Individual” means an individual (other than a
Qualified Hurricane Katrina Individual or a Qualified Hurricane Rita Individual)
whose Principal Place of Abode on October 23, 2005, was located in the Hurricane
Wilma Disaster Area and who has sustained an economic loss by reason of
Hurricane Wilma.

1.8   Retroactive Revocation of Prior Amendment on account of the Heinz
Decision. If elected by the Sponsoring Employer in the Election Form, then this
Section is effective as of the effective date elected in the Election Form. This
Section is based upon the Supreme Court decision of Central Laborers’ Pension
Fund v. Heinz, et al. that was decided on June 7,2004 and Regulation
§1.411(d)-3(b)(4) that became effective June 7,2004. The Plan is subject to the
following rules and provisions:

  (a)   Retroactive Revocation. As elected by the Sponsoring Employer in the
Election Form, the Original Amendment is hereby revoked retroactively with
respect to either (1) all accrued benefits, which are allocations that had
accrued as the Applicable Amendment Date and allocations that have accrued after
the Applicable Amendment Date; or (2) only accrued benefits as the Applicable
Amendment Date, which are allocations that had accrued as the Applicable
Amendment Date. Allocations that have accrued after the Applicable Amendment
Date will continue to be subject to the restrictions with respect to the form or
timing of distributions from the Plan as enumerated in the Original Amendment.  
  (b)   Effect of Revocation on Benefits to Affected Participants. Benefit
payments (including any appropriate interest or actuarial increase) will resume
to Affected Participants on the execution date of this Section in the applicable
optional form of benefit.     (c)   Opportunity for Eligible Participants. An
Eligible Participant must be given an opportunity to elect retroactively the
commencement of payment of benefits as of the first date on which (1) this
Section is effective and (2) the Participant was eligible to commence receipt of
benefits. The following provisions apply to Eligible Participants:

  (1)   Election Period. The election period begins within a reasonable time
period after Eligible Participants have received notification of the option in
accordance with paragraph (2) below and ends no sooner than six months after
notification. Reasonable efforts must be taken to notify all Eligible
Participants, including the use of the Internal Revenue Service Letter
Forwarding Program.     (2)   Notification Requirement. The Plan must provide
notice of the option set forth in this paragraph to each Eligible Participant.
In addition to satisfying generally applicable notice requirements, the notice
of the option to commence payment of benefits must be designed to be readily
understood by the average Participant, and it must explain the period for making
the election as described in subparagraph (1).

  (d)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Affected Participant. The term “Affected Participant” means either (A) a
Participant who commenced receipt of benefits and whose benefit payments had
ceased as a result of the Original Amendment, or (B) a Participant who had
applied for benefits (including election of the optional form of benefit) and
whose application for benefits (including the form of payment) either was
approved but benefits were suspended before payments commenced as a result of
the Original Amendment, or was denied as a result of the Original Amendment.    
(2)   Applicable Amendment Date. The term “Applicable Amendment Date” means the
later of the effective date of the Original Amendment or the date that the
Original Amendment was adopted.

      Post-EGTRRA “Good Faith” Amendment   Page 9 of 35

 



--------------------------------------------------------------------------------



 



  (3)   Eligible Participant. The term “Eligible Participant” is a Participant
who (A) at any time after the Applicable Amendment Date, was eligible to
commence the receipt of benefits under the Plan, determined without regard to
the suspension of benefit provisions of the Original Amendment; (B) at the same
time, engaged in service for which benefits were not permitted to commence, as
determined taking into account the Original Amendment; and (C) is not an
Affected Participant (e.g., is a Participant who did not apply for benefits).  
  (4)   Original Amendment. The term “Original Amendment” means a
previously-executed amendment that impermissibly restricted the form or timing
of distributions from the Plan.

1.9   Certain Employees of Tax Exempt Entity Excluded From 401 (k) Plan or 401
(m) Plan. If (a) the Plan is a Code §401(k) Plan and/or a Code §401(m) Plan;
(b) the Sponsoring Employer and/or an Adopting Employer is a tax-exempt entity
described in Code §403(b)(I)(A)(i); (c) the Plan excludes Employees who
participate in a Code §403(b) plan; and (d) if elected by the Sponsoring
Employer in the Election Form, then this Section is effective for Plan Years
beginning after December 31, 1996. Employees of the tax-exempt Employer who are
eligible to make Elective Deferrals to a Code §403(b) plan are treated as
excludable with respect to the Code §401(k) Plan and/or the Code §401(m) Plan
that is provided under the same general arrangement as the Code §401(k) Plan,
pursuant to Regulation §1.41O(b)-6(g)(3) that was modified July 21, 2006,
provided (a) Employees of the tax-exempt Employer are not Eligible Employees in
the Code §401(k) Plan and/or the Code §401(m) Plan; and (b) at least 95% of the
Employees who are not Employees of the tax-exempt Employer are Eligible
Employees in the Code §401(k) Plan and/or the Code §401(m) Plan.

Article 2
Post-EGTRRA Provisions Initially Effective 2007

  2.1   Notice and Consent Requirements. This Section applies to any
Notices/Forms and Participant Elections under the Plan and is effective as of
January 1,2007:

  (a)   Right to Defer Distribution. Notices/Forms that relate to distributions
will include a description of a Participant’s right (if any) to defer receipt of
a distribution and will describe the consequences of failing to defer receipt of
the distribution, pursuant to the Regulations and other guidance provided by the
Treasury and/or Labor. Notices/Forms that are delivered to Participants before
the 90th day after the issuance of Regulations (unless future guidance requires
otherwise) will include at a minimum: (1) a description indicating the
investment options available under the Plan (including fees) that will be
available if the Participant defers distribution; and (2) the portion of the
summary plan description that contains any special rules that might materially
affect a Participant’s decision to defer.     (b)   Electronic Notice and
Consent. The use of an electronic medium to provide Notices/Forms and to make
Participant Elections with respect to the Plan is permitted pursuant to the
rules of this Section.

  (1)   Requirements of Electronic System. The following rules relate to the
design of an electronic system used to deliver Forms/Notices and to make
Participant Elections:

  (A)   Understandable as Paper Document. The electronic system must be
reasonably designed to provide the information in the Form/Notice to a Recipient
in a manner that is no less understandable to the Recipient than a written paper
document.     (B)   Significance of Form/Notice. The electronic system must be
designed to alert the Recipient, at the time that a Form/Notice is provided, to
the significance of the information in the Form/Notice (including identification
of the subject matter of the Form/Notice), and provide any instructions needed
to access the Form/Notice, in a manner that is readily understandable.

  (2)   Consumer Consent Requirements. With respect to a Notice/Form, the
following consumer consent requirements must be satisfied and, in accordance
with E-SIGN §101(c)(6), the Notice/Form is not provided through the use of oral
communication or a recording of an oral communication:

      Post-EGTRRA “Good Faith” Amendment   Page 10 of 35

 



--------------------------------------------------------------------------------



 



  (A)   Consent to Electronic Delivery. The Recipient must affirmatively consent
to the delivery of the Notice/Form using an electronic medium. This consent must
be either (i) made electronically in a manner that reasonably demonstrates that
the Recipient can access the Notice/Form in the electronic medium in the form
that will be used to provide the notice; or (ii) made using a written paper
document (or any other permitted form under the Regulations), but only if the
Recipient confirms the consent electronically in a manner that reasonably
demonstrates that the Recipient can access the Notice/Form in the electronic
medium in the form that will be used to provide the notice.     (B)   Withdrawal
of Consumer Consent. The consent under paragraph (A) to receive electronic
delivery of Notices/Forms may be withdrawn by the Recipient at any time, and
subsequent Notices/Forms cannot be delivered electronically.     (C)   Required
Disclosure Statement. The Recipient, prior to consenting under paragraph (A),
must be provided with a clear and conspicuous statement containing the following
disclosures:

  (i)   Right to Receive Paper Document. The statement informs the Recipient [a]
of any right to have the Notice/Form provided using a written paper document or
other non-electronic form; and [b] how, after having provided consent to receive
the Notice/Form electronically, the Recipient may, upon request, obtain a paper
copy of the Notice/Form and whether any fee will be charged for such copy.    
(ii)   Right to Withdraw Consumer Consent. The statement informs the Recipient
of the right to withdraw consent to receive electronic delivery of a Notice/Form
on a prospective basis at any time and explains the procedures for withdrawing
that consent and any conditions, consequences, or fees in the event of the
withdrawal.     (iii)   Scope of Consumer Consent. The statement informs the
Recipient whether the consent to receive electronic delivery of a Notice/Form
applies only to the particular transaction that gave rise to the Notice/Form or
to other identified transactions that may be provided or made available during
the course of the parties’ relationship. The statement may provide that a
Recipient’s consent to receive electronic delivery will apply to all future
Forms/Notices of the Recipient relating to the Plan until the Recipient is no
longer a Participant in the Plan (or withdraws the consent).     (iv)  
Description of the Contact Procedures. The statement describes the procedures to
update information needed to contact the Recipient electronically.     (v)  
Hardware or Software Requirements. The statement describes the hardware and
software requirements needed to access and retain the Notice/Form.

  (D)   Post-Consent Change in Hardware or Software Requirements. If there is a
change in the hardware or software requirements needed to access or retain the
Notice/Form after a Recipient provides consent to receive electronic delivery
and such change creates a material risk that the Recipient will not be able to
access or retain the Notice/Form in electronic format, then (i) the Recipient
must receive a statement of [a] the revised hardware or software requirements
for access to and retention of the Notice/Form; and [b] the right to withdraw
consent to receive electronic delivery without the imposition of any fees for
the withdrawal and without the imposition of any condition or consequence that
was not previously disclosed in paragraph (C); and (ii) The Recipient must
reaffirm consent to receive electronic delivery in accordance with subparagraph
(A).     (E)   Exemption from Consumer Consent Requirements. If the requirements
of this paragraph (E) are satisfied, then the other requirements of paragraph
(2) do not apply. This paragraph (E) constitutes an exemption from the Consumer
Consent Requirements of E-SIGN §101(c).

  (i)   Effective Ability to Access. The electronic medium used to provide a
Notice/Form must be a medium that the Recipient has the effective ability to
access; and

      Post-EGTRRA “Good Faith” Amendment   Page 11 of 35

 



--------------------------------------------------------------------------------



 



  (ii)   Free Paper Copy of Notice/Form. At the time that the Notice/Form is
provided, the Recipient must be advised that he or she may request and receive
the Notice/Form in writing on paper at no charge, and, upon request, that
Notice/Form must be provided to the Recipient at no charge.

  (3)   Participant Elections via Electronic Delivery. Participant Elections may
be made electronically, subject to the following rules:

  (A)   Effective Ability to Access. The electronic medium used to make a
Participant Election must be a medium that the person eligible to make the
election is effectively able to access. If the appropriate individual is not
effectively able to access the electronic medium for making the Participant
Election, then the Participant Election will not be treated as made available to
that individual.     (B)   Authentication. The electronic system used in making
Participant Elections must be reasonably designed to preclude any person other
than the appropriate individual from making the election, based upon the facts
and circumstances, including, but not limited to, whether the Participant
Election has the potential for a conflict of interest between the individuals
involved in the election.     (C)   Opportunity to Review. The electronic system
used in making Participant Elections must provide the person making the
Participant Election with a reasonable opportunity to review, confirm, modify,
or rescind the terms of the election before the election becomes effective.    
(D)   Confirmation of Action. The person making the Participant Election must
receive, within a reasonable time, a confirmation of the effect of the election
through a written paper document or an electronic medium under a system that
satisfies the requirements of subparagraph (2) above.     (E)   Witnessing by a
Plan Representative or Notary Public. If a Participant Election is required to
be witnessed by a Plan representative or a notary public (such as a spousal
consent under Code §417), then the signature of the individual making the
Participant Election must be witnessed in the physical presence of a Plan
representative or a notary public. An electronic notarization acknowledging a
signature (in accordance with E-SIGN §101(g) and state law applicable to notary
publics) will be given legal effect if the signature of the individual is
witnessed in the physical presence of a notary public. Future guidance by the
Treasury will apply to this paragraph, without the necessity of amending this
paragraph.

  (4)   Non-applicability of Rules. The rules of this Section do not apply to
any notice, election, consent, disclosure, or obligation required under the
provisions of Title I or IV of ERISA, over which the Department of Labor or the
Pension Benefit Guaranty Corporation has interpretative and enforcement
authority. The rules in this Section also do not apply to Code §411(a)(3)(B)
(relating to suspension of benefits) or any other Code provision over which
Department of Labor or the Pension Benefit Guaranty Corporation has similar
interpretative authority.     (5)   Retention of Electronic Records. If an
electronic record of a Notice/Form or a Participant Election is not maintained
in a form that can be retained and accurately reproduced for later reference,
the legal effect, validity, or enforceability of such electronic record may be
denied, pursuant to E-SIGN §101(e).

  (c)   Notification Period. With respect to any Notice/Form that describes the
Normal Form of Distribution and/or the Optional Forms of Distribution, and any
Participant Election with respect to any distribution delivered to a
Participant, the window for giving such Notice/Forms and Participant Elections
will begin not later than 180 days and not earlier than 30 days prior to the
Annuity Starting Date (unless future guidance requires/permits otherwise).
Notwithstanding anything in this Section to the contrary, distribution of a
benefit may begin less than 30 days after such Notice/Form and/or Participant
Election is given if (1) the Administrator clearly informs the Participant that
he or she has a right to a period of at least 30 days after receiving such
Noticel/Form and/or Participant Election to consider the decision of whether or
not to elect a distribution; (2) the Participant, after receiving such
Notice/Form and/or Participant Election, affirmatively elects a distribution (or
a particular distribution option); and (3) if the Plan is a money purchase plan
or the Normal Form of Distribution is a Qualified Joint and Survivor Annuity,
the Participant does not revoke the election at any time prior to the expiration
of the 7-day period that begins on the date such Notice/Form and/or Participant
Election is given.

      Post-EGTRRA “Good Faith” Amendment   Page 12 of 35

 



--------------------------------------------------------------------------------



 



  (d)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Notice/Form. The term “Notice/Form” means any notice, report, statement,
or other document required to be provided to a Recipient under this Plan.    
(2)   Participant Election. The term “Participant Election” includes any
consent, election, request, agreement, or similar communication made by or from
a Participant, Beneficiary, alternate payee, or an individual entitled to
benefits under the Plan.     (3)   Recipient. The term “Recipient” means a Plan
Participant, Beneficiary, Employee, alternate payee, or any other person to whom
a Notice/Form is to be provided.

2.2   Direct Rollovers. This Section is effective for tax years beginning after
December 31, 2006 except as otherwise provided. Notwithstanding any provision of
the Plan to the contrary that would otherwise limit a Distributee’s election, a
Distributee may elect, at the time and in the manner prescribed by the Plan, to
have any portion of an Eligible Rollover Distribution that is equal to at least
$500 paid directly to an Eligible Retirement Plan specified by the Distributee
in a Direct Rollover. If an Eligible Rollover Distribution is less than $500, a
Distributee cannot make the election described in the preceding sentence to
rollover a portion of the Eligible Rollover Distribution.

  (a)   Voluntary and Mandatory Employee Contributions as Eligible Rollover
Distributions. An Eligible Rollover Distribution may include Voluntary Employee
Contributions, Mandatory Employee Contributions, or other nontaxable amounts
which are not includible in gross income; however, the portion of an Eligible
Rollover Distribution attributable to Voluntary Employee Contributions,
Mandatory Employee Contributions, or other nontaxable amounts can be paid only
in a direct Trustee-to-trustee transfer to (1) an individual retirement account
or annuity described in Code §408(a) or Code §408(b); (2) a qualified defined
contribution plan described in Code §401(a) or Code §403(a); (3) effective for
tax years beginning after December 31, 2006, a qualified defined benefit plan
described in Code §401(a) or Code §403(a); or (4) effective for tax years
beginning after December 31,2006, to an annuity contract described in Code
§403(b). Such transferee plan, trust, IRA or contract must provide separate
accounting for amounts so transferred (and earnings thereon), including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.
Furthermore, in accordance with the Job Creation and Worker Assistance Act of
2002, when a distribution includes Voluntary Employee Contributions, Mandatory
Employee Contributions, or other nontaxable amounts which are not includible in
gross income, the amount that is rolled over will first be attributed to amounts
includible in gross income.     (b)   Direct Rollover Rules for Roth Elective
Deferral Account. If the Plan permits Roth Elective Deferrals to be made on
behalf of Participants, then the provisions of this paragraph apply to the Plan.
The Plan will not provide for a Direct Rollover for distributions from a
Participant’s Roth Elective Deferral Account if the amount of the distributions
that are Eligible Rollover Distributions are reasonably expected to total less
than $200 during a year. In addition, any distribution from a Participant’s Roth
Elective Deferral Account is not taken into account in determining whether
distributions from the other Participant’s Account(s) are reasonably expected to
total less than $200 during a year. Furthermore, if the $500 threshold is
elected by the Sponsoring Employer in the Election Form, then the provision of
this Section that allows a Participant to elect a Direct Rollover of only a
portion of an Eligible Rollover Distribution (but only if the amount rolled over
is at least $500) is applied by treating any amount distributed from the
Participant’s Roth Elective Deferral Account as a separate distribution from any
amount distributed from the other Participant’s Account(s), even if the amounts
are distributed at the same time.     (c)   Definitions. As used in this
Section, the following words and phrases have the following meanings:

  (1)   Direct Rollover. The term “Direct Rollover” means a payment by the Plan
to the Eligible Retirement Plan that is specified by the Distributee.     (2)  
Distributee. The term “Distributee” means an Employee or former Employee. In
addition, an Employee’s or former Employee’s surviving Spouse and an Employee’s
or former Employee’s Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order as defined in Code §414(p), are Distributees
with regard to the interest of the Spouse or former Spouse.

      Post-EGTRRA “Good Faith” Amendment   Page 13 of 35

 



--------------------------------------------------------------------------------



 



  (3)   Eligible Retirement Plan. The term “Eligible Retirement Plan” means,
with respect to any portion of an Eligible Rollover Distribution that is paid in
a Direct Rollover: (A) an individual retirement account described in Code
§408(a); (B) an individual retirement annuity described in Code §408(b); (C) an
annuity plan described in Code §403(a); (D) an annuity contract described in
Code §403(b); (E) a qualified trust described in Code §401(a); (F) an eligible
deferred compensation plan under Code §457(b) which is maintained by a State (or
Commonwealth), a political subdivision of a State (or Commonwealth), or any
agency or instrumentality of a State (or Commonwealth) or political subdivision
of a State (or Commonwealth); and which agrees to separately account for amounts
transferred into such plan from this Plan; or (G) effective January 1,2008, a
Roth individual retirement account as described in Code §408A(b), subject to the
restrictions of Code §408A(c)(3)(B) for tax years beginning prior to January 1,
2010. This definition of Eligible Retirement Plan will also apply in the case of
a distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
alternate payee under a qualified domestic relation order, as defined in Code
§414(p); such distribution will be made in the same manner as if the Spouse was
the Employee. If any portion of an Eligible Rollover Distribution is
attributable to payments or distributions from an individual’s Roth Elective
Deferral Account (or the segregated portion of an individual’s Rollover
Contribution Account that is attributable to Roth Elective Deferrals), then an
Eligible Retirement Plan with respect to such portion will only be either
another plan’s designated Roth account of the individual from whose account the
payments or distributions were made, or such individual’s Roth individual
retirement account as described in Code §408A(b).     (4)   Eligible Rollover
Distribution. The term “Eligible Rollover Distribution” means any distribution
of all or any portion of the balance to the credit of the Distributee, except
that an Eligible Rollover Distribution does not include: (A) any distribution
that is one of a series of substantially equal periodic payments (not less
frequently than annually) made for the life (or life expectancy) of the
Distributee or the joint lives (or joint life expectancies) of the Distributee
and the Distributee’s designated beneficiary, or for a specified period of ten
years or more; (B) any distribution to the extent that such distribution is a
required minimum distribution under Code §401(a)(9); (C) if applicable to the
Plan, the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities); (D) if applicable to the Plan, corrective
distributions of: (i) Excess Deferrals as described in Regulation
§1.402(g)-I(e)(3) including any income allocable to such corrective
distributions; (ii) Excess Contributions under a 401(k) Plan described in
Regulation §1.401(k)-I(t)(4) including any income allocable to such corrective
distributions; and (iii) Excess Aggregate Contributions described in Regulation
§1.401(m)-2(b)(2) including any income allocable to such distributions; (E) if
applicable to the Plan, loans that are treated as deemed distributions pursuant
to Code §72(p) (F) if applicable to the Plan, dividends paid on Employer
securities as described in Code §404(k); (G) if applicable to the Plan, the
costs of life insurance coverage (P.S. 58 costs); (H) if applicable to the Plan,
prohibited allocations that are treated as deemed distributions pursuant to Code
§409(p); (I) if applicable to the Plan, the portion of any distribution which is
attributable to a financial hardship distribution; (J) if applicable to the
Plan, effective for Plan Years beginning on or after January 1, 2008, a
distribution that is a permissible withdrawal from an eligible automatic
contribution arrangement within the meaning of Code §414(w); and (K) any other
distribution that is reasonably expected to total less than $200 during a year.

2.3   Qualified Domestic Relations Orders. This Section is effective as of
April 6, 2007. The term “Qualified Domestic Relations Order” or “QRDO” is
amended to include (a) an order that is issued with respect to another domestic
relations order or QDRO, including an order that revises or amends a prior
order; (b) an order issued after the Participant’s Annuity Starting Date or
death; or (c) an order that names as the alternate payee a person deemed
financially dependent upon the Participant, provided that the other requirements
for a QDRO as set forth in the Plan’s QDRO procedure and/or as defined in Code
§414(p) are satisfied.   2.4   Determination Whether Partial Termination of the
Plan Has Occurred. The determination of whether a partial termination of the
Plan has occurred under Code §411(d)(3) depends on the facts and circumstances,
pursuant to Revenue Ruling 2007-43. This determination is based upon the
following provisions:

  (a)   Extent to which Participants have a Termination of Employment. If the
Turnover Rate is at least 20 percent, there is a presumption that a partial
termination of the Plan has occurred.

      Post-EGTRRA “Good Faith” Amendment   Page 14 of 35

 



--------------------------------------------------------------------------------



 



  (b)   Transfer to Affiliated Employer. Employees who have a Termination of
Employment with the Employer on account of a transfer to an Affiliated Employer
are not considered as having a Termination of Employment for purposes of
calculating the Turnover Rate, if those Employees continue to be covered by the
Plan or a plan that is a continuation of the Plan under which they were
previously covered.     (c)   Facts and Circumstances. Whether a partial
termination of the Plan occurs on account of Participant turnover (and the time
of such event) depends on all the facts and circumstances in a particular case.
Facts and circumstances indicating that the Turnover Rate for an Applicable
Period is routine for the Employer favor a finding that there is no partial
termination for that Applicable Period. For this purpose, information as to the
Turnover Rate in other Applicable Periods and the extent to which Employees who
Terminated Employment were actually replaced, whether the new Employees
performed the same functions, had the same job classification or title, and
received comparable Compensation are relevant to determining whether the
turnover is routine for the Employer.     (d)   Effect of Partial Termination.
If a partial termination occurs on account of turnover during an Applicable
Period, then all Participants who had a Termination of Employment during the
Applicable Period must be fully Vested in the amounts credited to their
Participant’s Accounts.     (e)   Other Circumstances that May Trigger Partial
Termination. A partial termination of the Plan can also occur for reasons other
than turnover. A partial termination can occur due to Plan amendments that
adversely affect the rights of Employees to Vest in benefits under the Plan, or
Plan amendments that exclude a group of Employees who have previously been
covered by the Plan.     (f)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Applicable Period. The term “Applicable Period” means a period that
depends upon the facts and circumstances: the Applicable Period is a Plan Year
(or, if a Plan Year that is less than 12 consecutive months, then the Plan Year
plus the immediately preceding Plan Year) or a longer period if there are a
series of related Terminations of Employment.     (2)   Employer-Initiated
Termination of Employment. The term “Employer-Initiated Termination of
Employment” means generally any Termination of Employment other than a
Termination of Employment on account of death, Disability, or retirement on or
after Normal Retirement Age. An Employee’s Termination of Employment is an
Employer-Initiated Termination of Employment even if it is caused by an event
outside of the Employer’s control, such as Termination of Employment due to
depressed economic conditions. In certain situations, the Employer may be able
to verify that a Termination of Employment is not an Employer-Initiated
Termination of Employment; a claim that a Termination of Employment is purely
voluntary can be supported through items such as information from personnel
files, Employee statements, and other corporate records.     (3)   Turnover
Rate. The term “Turnover Rate” means the percentage equal to the number of
Participants who had an Employer-Initiated Termination of Employment during the
Applicable Period, divided by the sum of (A) all Participants at the start of
the Applicable Period, plus (B) the Employees who became Participants during the
Applicable Period. All Participants are taken into account in calculating the
Turnover Rate, including Vested Participants and non Vested Participants.

2.5   Code §415 Limitations Under the Final Code §415 Regulations. This Section
is effective as of the first day of the first Limitation Year beginning on or
after July 1,2007 except as may otherwise be provided herein, and this Section
applies for all Plan purposes.

  (a)   Maximum Annual Addition. The maximum Annual Addition made to a
Participant’s Account maintained under the Plan for any Limitation Year will not
exceed the lesser of the Dollar Limitation set forth in paragraph (a)(I) or the
Compensation Limitation set forth in paragraph (a)(2), as adjusted in the
remainder of this Section (a), as follows:

  (1)   Dollar Limitation. The Dollar Limitation is $40,000, as adjusted by the
Treasury in accordance with Code §415(d).

      Post-EGTRRA “Good Faith” Amendment   Page 15 of 35

 



--------------------------------------------------------------------------------



 



  (2)   Compensation Limitation. The Compensation Limitation is an amount equal
to 100% of the Participant’s Code §415(c)(3) Compensation for the Limitation
Year. However, this limitation will not apply to any contribution made for
medical benefits within the meaning of Code §401(h) or Code §419A(t)(2) after
separation from service which is otherwise treated as an Annual Addition under
Code §415(1)(1) or Code §419A(d)(2).     (3)   Adjustments to Maximum Annual
Addition. In applying the limitation on Annual Additions set forth herein, the
following adjustments must be made:

  (A)   Short Limitation Year. In a Limitation Year of less than 12 months, the
Defined Contribution Dollar Limitation in paragraph (a)(I) will be adjusted by
multiplying it by the ratio that the number of months in the short Limitation
Year bears to 12.     (B)   Plans with Different Limitation Years. If a
Participant participates in multiple Defined Contribution Plans sponsored by the
Employer with different Limitation Years, the maximum Annual Addition in this
Plan for the Limitation Year will be reduced by the Annual Additions credited to
the Participant’s accounts in the other plans for such Limitation Year.     (C)
  Plans with the Same Limitation Year. If a Participant participates in multiple
Defined Contribution Plans sponsored by the Employer which have the same
Limitation Year, then (i) if only one of the plans is subject to Code §412,
Annual Additions will first be credited to the Participant’s accounts in the
plan so subject; and (ii) if none of the plans are subject to Code §412, the
maximum Annual Addition in this Plan for a given Limitation Year will either [a]
equal the product of the maximum Annual Addition for such Limitation Year minus
any other Annual Additions previously credited to the Participant’s account,
multiplied by the ratio that the Annual Additions which would be credited to a
Participant’s accounts hereunder without regard to the limitations regarding the
Aggregation of Plans in paragraph (b) bears to the Annual Additions for all
plans described in this paragraph, or [b] be reduced by the Annual Additions
credited to the Participant’s accounts in the other plans for such Limitation
Year.     (D)   Adjustment for Excessive Annual Additions. If for any Limitation
Year the Annual Additions allocated to a Participant’s Account exceeds the
maximum Annual Addition permitted under this Section, then the Sponsoring
Employer will follow the rules of any Employee Plans Compliance Resolution
System (EPCRS) that is issued by the Internal Revenue Service.

  (b)   Aggregation of Plans. This Section (b) aggregates plans for purposes of
applying the provisions of this Section and the rules of Regulation §
1.415(t)-1.

  (1)   General Rule. Except as provided in this Section and Regulation
§1.415(t)-1, for purposes of applying the limitations of this Section and Code
§415(c) applicable to a Participant for a particular Limitation Year (A) all
Defined Contribution Plans (without regard to whether a plan has been
terminated) ever maintained by the Employer (or a predecessor Employer) under
which the Participant receives Annual Additions are treated as one Defined
Contribution Plan; and (B) all 403(b) annuity contracts purchased by an Employer
(including plans purchased through salary reduction contributions) for the
Participant are treated as one 403(b) annuity contract.     (2)   Affiliated
Employers and Leased Employees. All Employees of all Affiliated Employers are
treated as employed by a single Employer for Code §415 purposes. Any Defined
Contribution Plan maintained by any Affiliated Employer is deemed maintained by
all Affiliated Employers. Furthermore, under Code §414(n), with respect to any
recipient for whom a Leased Employee performs services, the Leased Employee is
treated as an Employee of the recipient, but contributions or benefits provided
by the leasing organization that are attributable to services performed for the
recipient are treated as provided under the plan maintained by the recipient.
However, under Code §414(n)(5), the rule of the previous sentence does not apply
to a Leased Employee with respect to services performed for a recipient if
(A) the Leased Employee is covered by a plan that is maintained by the leasing
organization and that meets the requirements of Code §414(n)(5)(B); and
(B) Leased Employees do not constitute more than 20% of the recipient’s
non-highly compensated workforce.

      Post-EGTRRA “Good Faith” Amendment   Page 16 of 35

 



--------------------------------------------------------------------------------



 



  (3)   Formerly Affiliated Plan of an Employer. A Formerly Affiliated Plan of
an Employer is taken into account for purposes of applying the aggregation rules
of this Section to the Employer, but the Formerly Affiliated Plan of an Employer
is treated as if it had terminated immediately prior to the cessation of
affiliation, and had purchased annuities to provide benefits. For purposes of
this paragraph, the term “Formerly Affiliated Plan of an Employer” means a plan
that, immediately prior to the Cessation of Affiliation, was actually maintained
by one or more of the entities that constitute the Employer (as determined under
the employer affiliation rules described in Regulation §1.415(a)-I(f)(I) and
(2)), and immediately after the Cessation of Affiliation, is not actually
maintained by any of the entities that constitute the Employer (as determined
under the employer affiliation rules described in Regulation § 1.415(a)-I(f)(I)
and (2)). For purposes of this paragraph, the term “Cessation of Affiliation”
means the event that causes an entity to no longer be aggregated with one or
more other entities as a single Employer under the employer affiliation rules
described in Regulation §1.415(a)-I(f)(I) and (2) (such as the sale of a
subsidiary outside a controlled group), or that causes a plan to not actually be
maintained by any of the entities that constitute the Employer under the
employer affiliation rules of Regulation § 1.415(a)-I(f)(I) and (2) (such as a
transfer of plan sponsorship outside of a controlled group).     (4)  
Predecessor Employer. For purposes of Code §415 and Regulations promulgated
thereunder, a former employer is a predecessor employer with respect to a
Participant in the Plan maintained by the Employer if the Employer maintains the
Plan under which the Participant had accrued a benefit while performing services
for the former employer (for example, the Employer assumed sponsorship of the
former employer’s plan, or the Plan received a transfer of benefits from the
former employer’s plan), but only if that benefit is provided under the Plan
maintained by the Employer. In applying the limitations of Code §415 to a
Participant in the Plan maintained by the Employer, the Plan must take into
account benefits provided to the Participant under plans that are maintained by
the predecessor employer and that are not maintained by the Employer; the
Employer and predecessor employer constituted a single Employer under the rules
described in Regulation §1.415(a)-I(f)(I) and (2) immediately prior to the
cessation of affiliation (as if they constituted two, unrelated employers under
the rules described in Regulation §1.415(a)-I(f)(I) and (2) immediately after
the cessation of affiliation) and cessation of affiliation was the event that
gives rise to the predecessor employer relationship, such as a transfer of
benefits or plan sponsorship. However, with respect to the Employer of the
Participant, a former entity that antedates the Employer is a predecessor
employer with respect to the Participant if, under the facts and circumstances,
the Employer constitutes a continuation of all or a portion of the trade or
business of the former entity. This occurs where formation of the Employer
constitutes a mere formal or technical change in the employment relationship and
continuity otherwise exists in the substance and administration of the business
operations of the former entity and the Employer.     (5)   Nonduplication. In
applying the limitations of Code §415 to the Plan maintained by an Employer, if
the Plan is aggregated with another plan pursuant to the aggregation rules of
this Section, then a Participant’s benefits are not counted more than once in
determining the Participant’s aggregate Annual Additions, pursuant to the rules
of Regulation § 1.415(f)-I(d)(I).     (6)   Previously Unaggregated Plans. The
following rule applies to situations in which two or more existing plans, which
previously were not required to be aggregated pursuant to Code §415(f), are
aggregated during a particular Limitation Year and, as a result, the limitations
of Code §415(b) or (c) are exceeded for that Limitation Year. Two or more
Defined Contribution Plans that are not required to be aggregated pursuant to
Code §415(f) as of the first day of a Limitation Year satisfy the requirements
of Code §415 with respect to a Participant for the Limitation Year if they are
aggregated later in that Limitation Year, provided that no Annual Additions are
credited to the Participant’s Account after the date on which the plans are
required to be aggregated.     (7)   Multiple Plan Fraction. The provisions of
Code §415(e) shall not apply to this Plan for Limitation Years beginning on or
after January 1,2000 (or, if later, the first day of the Limitation Year in
which Code §415(e) is not applicable to the Plan in whole or in part, pursuant
to the provisions of the prior Plan document or separate Plan amendment).

      Post-EGTRRA “Good Faith” Amendment   Page 17 of 35

 



--------------------------------------------------------------------------------



 



  (c)   Definitions. As used in this Section and for all Plan purposes, the
following words and phrases have the following meanings:

  (1)   Annual Additions. The term “Annual Additions” means the sum of the
following amounts credited to a Participant’s Account for the Limitation Year:

  (A)   Amounts That Are Included. The following amounts are included as Annual
Additions: (i) Employer contributions, even if such contributions are Excess
Contributions (as described in Code §401(k)(8)(B)) or Excess Aggregate
Contributions (as described in Code §401(m)(6)(B)), or such Excess Contributions
or Excess Aggregate Contributions are corrected through distribution;
(ii) Employee Contributions, including Mandatory Employee Contributions (as
defined in Code §411(c)(2)(C) and the Regulations thereunder) and Voluntary
Employee Contributions; (iii) Forfeitures; (iv) contributions allocated to any
individual medical account, as defined in Code §415(1)(2), which is part of a
pension or annuity plan established pursuant to Code §401(h) and maintained by
the Employer; (v) amounts attributable to post-retirement medical benefits
allocated to a separate account for a Key Employee (any Employee who, at any
time during the plan year or any preceding plan year, is or was a Key Employee
pursuant to Code §419A(d)), maintained by the Employer; and (vi) effective as of
the first day of the first Limitation Year beginning on or after July 1, 2007,
the difference between the value of any assets transferred to the Plan and the
consideration, where an Employee or the Employer transfers assets to the Plan in
exchange for consideration that is less than the fair market value of the assets
transferred to the Plan.     (B)   Amounts That Are Not Included.
Notwithstanding subparagraph (A), a Participant’s Annual Additions do not
include the following: (i) the restoration of an Employee’s accrued benefit by
the Employer under Code §411(a)(3)(D) or Code §411(a)(7)(C) or resulting from
the repayment of cashouts (as described in Code §415(k)(3)) under a governmental
plan (as defined in Code §414(d)) for the Limitation Year in which the
restoration occurs, regardless of whether the Plan restricts the timing of
repayments to the maximum extent allowed by Code §411(a); (ii) Catch-Up
Contributions made under Code §414(v) and Regulation §1.414(v)-I;
(iii) effective as of the first day of the first Limitation Year beginning on or
after July 1, 2007, a Restorative Payment that is allocated to a Participant’s
Account. For purposes of this clause, the term “Restorative Payment” means a
payment made to restore some or all of the Plan’s losses resulting from an
action (or a failure to act) by a fiduciary for which there is reasonable risk
of liability for breach of a fiduciary duty (other than a breach of fiduciary
duty arising from failure to remit contributions to the Plan) under ERISA or
under other applicable federal or state law, where Participants who are
similarly situated are treated similarly with respect to the payments. This
includes payments to the Plan made pursuant to a Department of Labor order, the
Department of Labor’s Voluntary Fiduciary Correction Program, or a
court-approved settlement, to restore losses to a qualified Defined Contribution
Plan. Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under Title I of ERISA are not
Restorative Payments and generally constitute contributions that give rise to
Annual Additions; (iv) Excess Elective Deferrals that are distributed in
accordance with Regulation §1.402(g)-I(e)(2) or (3); (v) Rollover Contributions
(as described in Code §401(a)(31), §402(c)(I), §403(a)(4), §403(b)(8),
§408(d)(3), and §457(e)(16)); (vi) repayments of loans made to a Participant
from the Plan; (vii) repayments of prior Plan distributions described in Code
§411(a)(7)(B) (in accordance with Code §411(a)(7)(C)) and Code §411(a)(3)(D) or
repayment of contributions to a governmental plan (as defined in Code §414(d))
as described in Code §415(k)(3); (viii) Transfer Contributions from a qualified
plan to a Defined Contribution Plan; (ix) the reinvestment of dividends on
Employer securities under an employee stock ownership plan pursuant to Code
§404(k)(2)(A)(iii)(II); and (x) Employee contributions to a qualified cost of
living arrangement within the meaning of Code §415(k)(2)(B).

  (2)   Code §415(c)(3) Compensation. The term “Code §415(c)(3) Compensation”
means, for the specific purposes and as elected by the Sponsoring Employer in
the Election Form, either Form W-2 Compensation, Code §3401 Compensation, Safe
Harbor Code §415 Compensation, or Statutory Code §415 Compensation during the
entire Compensation Determination Period that statutorily applies, subject to
the following rules:

      Post-EGTRRA “Good Faith” Amendment   Page 18 of 35

 



--------------------------------------------------------------------------------



 



  (A)   Exclusions to Compensation Do Not Apply. Code §415(c)(3) Compensation
includes any amounts that may be excluded from Compensation for purposes of
allocation purposes.     (B)   Inclusion of Certain Amounts. Code §415(c)(3)
Compensation includes any Elective Deferral as defined in Code §402(g)(3) and
any amount which is contributed or deferred by the Employer at the election of
the Employee which are not includible in gross income by reason of Code §125
(and Deemed Code §125 Compensation), Code §132(t)(4), or Code §457.     (C)  
Treatment of Post-Severance Compensation. Effective January 1, 2005, Code
§415(c)(3) Compensation includes Post-Severance Compensation.     (D)   Code
§401 (a)(17) Annual Compensation Limit. Effective as of the first day of the
first Limitation Year beginning on or after July 1, 2007, Code §415(c)(3)
Compensation for any Limitation Year shall not exceed the Code §401(a)(17)
Compensation Limit that applies to that Limitation Year. If the Limitation Year
is not the calendar year, then the Code §401(a)(17) Compensation Limit that
applies to such Limitation Year is the Code §401(a)(17) Compensation Limit in
effect for the respective calendar year in which such Limitation Year begins.  
  (E)   Compensation Earned in Limitation Year but Paid in Next Limitation Year.
If elected by the Sponsoring Employer in the Election Form, then effective as of
the first day of the first Limitation Year beginning on or after July 1, 2007,
Code §415(c)(3) Compensation for any Limitation Year will include any amounts
earned during that Limitation Year but not paid during that Limitation Year
solely because of the timing of pay periods and pay dates if: (i) these amounts
are paid during the first few weeks of the next Limitation Year; (ii) the
amounts are included on a uniform and consistent basis with respect to all
similarly situated Employees; and (iii) no Code §415(c)(3) Compensation is
included in more than one Limitation Year.     (F)   Self-Employed Individuals.
Code §415(c)(3) Compensation of a Self-Employed Individual will be equal to his
or her Earned Income, plus amounts deferred at the election of the Self-Employed
Individual that would be includible in gross income but for the rules of Code
§402(e)(3), §402(h)(I)(B), §402(k), or §457(b).

  (3)   Defined Contribution Plan. The term “Defined Contribution Plan” means a
defined contribution plan within the meaning of Code §414(i) (including the
portion of a plan treated as a defined contribution plan under the rules of Code
§414(k)) that is (A) a plan described in Code §401(a) which includes a trust
which is exempt from tax under Code §501(a); (B) an annuity plan described in
Code §403(a); (C) a simplified employee pension described in Code §408(k);
(D) an arrangement which is treated as a Defined Contribution Plan for purposes
of this Section, Code §415 and the Regulations promulgated thereunder, according
to the following rules: (i) Mandatory Employee Contributions (as defined in Code
§411(c)(2)(C) and Regulation §1.411(c)-I(c)(4), regardless of whether the Plan
is subject to the requirements of Code §411) to a defined benefit plan, are
treated as contributions to a Defined Contribution Plan. For this purpose,
contributions that are picked up by the Employer as described in Code §414(h)(2)
are not considered Employee Contributions; (ii) contributions allocated to any
individual medical benefit account which is part of a pension or annuity plan
established pursuant to Code §401(h) are treated as contributions to a Defined
Contribution Plan pursuant to Code §415(1)(1); (iii) amounts attributable to
post-retirement medical benefits allocated to an account established for a Key
Employee (any Employee who, at any time during the plan year or any preceding
plan year, is or was a Key Employee pursuant to Code §419A(d)(I)) are treated as
contributions to a Defined Contribution Plan pursuant to Code §419A(d)(2); and
(iv) Annual Additions under an annuity contract described in Code §403(b) are
treated as Annual Additions under a Defined Contribution Plan.     (4)   Safe
Harbor Code §415 Compensation. The term “Safe Harbor Code §415 Compensation”
means an Employee’s compensation determined under Regulation §1.415(c)-2(d)(2),
to wit: the Employee’s wages, salaries, fees for professional services, and
other amounts received (without regard to whether or not an amount is paid in
cash) for personal services actually rendered in the course of employment with
the Employer maintaining the Plan, to the extent that the amounts are includible
in gross income (or to the extent amounts would have been received and
includible in gross income but for an election under

      Post-EGTRRA “Good Faith” Amendment   Page 19 of 35

 



--------------------------------------------------------------------------------



 



Code §125(a), 132(t)(4), 402(e)(3), 402(h)(I)(B), 402(k), or 457(b)). These
amounts include, but are not limited to, commissions paid to salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, and reimbursements or
other expense allowances under a non-accountable plan as described in Regulation
§1.62-2(c); and in the case of an Employee who is an Employee within the meaning
of Code §401(c)(I) and Regulations promulgated under Code §401(c)(I), the
Employee’s Earned Income (as described in Code §401(c)(2) and Regulations
promulgated under Code §401(c)(2)), plus amounts deferred at the election of the
Employee that would be includible in gross income but for the rules of Code
§402(e)(3), 402(h)(I)(B), 402(k), or 457(b); An Employee’s Safe Harbor Code §415
Compensation will be determined in accordance with the following provisions:

  (A)   Exclusion of Certain Amounts. Safe Harbor Code §415 Compensation does
not include (1) Contributions (other than elective contributions described in
Code §402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension
described in Code §408(k) or a simple retirement account described in Code
§408(p), and whether or not qualified) to the extent that the contributions are
not includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered Safe Harbor Code §415
Compensation, regardless of whether such amounts are includible in the gross
income of the Employee when distributed. However, any amounts received by an
Employee pursuant to a nonqualified unfunded deferred compensation plan are Safe
Harbor Code §415 Compensation in the year the amounts are actually received, but
only to the extent such amounts are includible in the Employee’s gross income;
(2) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Regulation §1.421-1(b)), or
when restricted stock or other property held by an Employee either becomes
freely transferable or is no longer subject to a substantial risk of forfeiture
pursuant to Code §83 and Regulations promulgated under Code §83); (3) Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
statutory stock option (as defined in Regulation §1.421-1(b)); (4) Other amounts
that receive special tax benefits, such as premiums for group term life
insurance (but only to the extent that the premiums are not includible in the
gross income of the Employee and are not salary reduction amounts that are
described in Code §125); and (5) Other items of remuneration that are similar to
any of the items listed in clauses (1) through (4) of this paragraph.     (B)  
Inclusion of Certain Amounts. Safe Harbor Code §415 Compensation includes any
Elective Deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code §125 (and Deemed Code §125
Compensation), Code §132(t)(4), or Code §457.     (C)   Treatment of
Post-Severance Compensation. Effective January 1, 2005, Safe Harbor Code §415
Compensation includes Post-Severance Compensation.

  (5)   Statutory Code §415 Compensation. The term “Statutory Code §415
Compensation” means, in applying the Code §415 limits, an Employee’s
compensation as determined under Regulation §1.415(c)2(b) and (c), to wit:

  (A)   Amounts Includable. Statutory Code §415 Compensation includes
remuneration for services of the following types: (1) The Employee’s wages,
salaries, fees for professional services, and other amounts received (without
regard to whether or not an amount is paid in cash) for personal services
actually rendered in the course of employment with the Employer maintaining the
Plan, to the extent that the amounts are includible in gross income (or to the
extent amounts would have been received and includible in gross income but for
an election under Code §125(a), 132(t)(4), 402(e)(3), 402(h)(I)(B), 402(k), or
457(b)). These amounts include, but are not limited to, commissions paid to
salespersons, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits, and
reimbursements or other expense allowances under a nonaccountable plan as
described in Regulation §1.62-2(c); (2) In the case of an Employee who is an
Employee within the meaning of Code §401(c)(I) and Regulations promulgated under
Code §401(c)(I), the Employee’s Earned Income (as described in Code §401(c)(2)
and Regulations promulgated under Code §401(c)(2)), plus amounts deferred at the
election of the Employee that would be includible in gross income but for the
rules of

      Post-EGTRRA “Good Faith” Amendment   Page 20 of 35

 



--------------------------------------------------------------------------------



 



Code §402(e)(3), 402(h)(I)(B), 402(k), or 457(b); (3) Amounts described in Code
§104(a)(3), 105(a), or 105(h), but only to the extent that these amounts are
includible in the gross income of the Employee; (4) Amounts paid or reimbursed
by the Employer for moving expenses incurred by an Employee, but only to the
extent that at the time of the payment it is reasonable to believe that these
amounts are not deductible by the Employee under Code §217; (5) The value of a
nonstatutory option (which is an option other than a statutory option as defined
in Regulation §1.421-1(b)) granted to an Employee by the Employer, but only to
the extent that the value of the option is includible in the gross income of the
Employee for the taxable year in which granted; (6) the amount includible in the
gross income of an Employee upon making the election described in Code §83(b);
and (7) Amounts that are includible in the gross income of an Employee under the
rules of Code §409A or §457(f)(I)(A) or because the amounts are constructively
received by the Employee.

  (B)   Exclusion of Certain Amounts. Statutory Code §415 Compensation does not
include (1) Contributions (other than elective contributions described in Code
§402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) made by the Employer to a
plan of deferred compensation (including a simplified employee pension described
in Code §408(k) or a simple retirement account described in Code §408(p), and
whether or not qualified) to the extent that the contributions are not
includible in the gross income of the Employee for the taxable year in which
contributed. In addition, any distributions from a plan of deferred compensation
(whether or not qualified) are not considered Statutory Code §415 Compensation,
regardless of whether such amounts are includible in the gross income of the
Employee when distributed. However, any amounts received by an Employee pursuant
to a nonqualified unfunded deferred compensation plan are Statutory Code §415
Compensation in the year the amounts are actually received, but only to the
extent such amounts are includible in the Employee’s gross income; (2) Amounts
realized from the exercise of a nonstatutory option (which is an option other
than a statutory option as defined in Regulation §1.421-1(b)), or when
restricted stock or other property held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture
pursuant to Code §83 and Regulations promulgated under Code §83); (3) Amounts
realized from the sale, exchange, or other disposition of stock acquired under a
statutory stock option (as defined in Regulation §1.421-1(b)); (4) Other amounts
that receive special tax benefits, such as premiums for group term life
insurance (but only to the extent that the premiums are not includible in the
gross income of the Employee and are not salary reduction amounts that are
described in Code §125); and (5) Other items of remuneration that are similar to
any of the items listed in clauses (1) through (4) of this paragraph.     (C)  
Inclusion of Certain Amounts. Statutory Code §415 Compensation includes any
Elective Deferral as defined in Code §402(g)(3) and any amount which is
contributed or deferred by the Employer at the election of the Employee which
are not includible in gross income by reason of Code § 125 (and Deemed Code §125
Compensation), Code §132(f)(4), or Code §457.     (D)   Treatment of
Post-Severance Compensation. Effective January 1, 2005, Statutory Code §415
Compensation includes Post-Severance Compensation.

  (6)   Post-Severance Compensation. The term “Post-Severance Compensation”
means, for Limitation Years beginning on or after July 1,2007, the following
amounts that would have been included as Code §415(c)(3) Compensation if the
amounts were paid prior to the Employee’s Termination of Employment and that are
paid to the Employee by the later of 2V2 months after Termination of Employment
or the end of the Limitation Year that includes the Employee’s date of
Termination of Employment:

  (A)   Regular Pay After Termination. Regular pay after Termination of
Employment will be considered Post-Severance Compensation if (i) the payment is
regular compensation for services during the Employee’s regular working hours,
or compensation for services outside the Employee’s regular working hours (such
as overtime or shift differential), commissions, bonuses, or other similar
payments; and (ii) the payment would have been paid prior to Termination of
Employment if the Employee had continued in employment with the Employer.

      Post-EGTRRA “Good Faith” Amendment   Page 21 of 35

 



--------------------------------------------------------------------------------



 



  (B)   Leave Cashouts and Deferred Compensation. If elected by the Sponsoring
Employer in the Election Form, then leave cashouts and deferred compensation
will be considered Post-Severance Compensation if the amount is either
(i) payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Employee would have been able to use the leave if employment had
continued; or (ii) received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer and only to the extent that the payment is includible in the Employee’s
gross income.     (C)   Imputed Compensation when Participant Becomes Disabled.
If elected by the Sponsoring Employer in the Election Form and a Participant in
a Defined Contribution Plan becomes permanently and totally disabled as defined
in Code §22(e)(3), then notwithstanding anything in the Plan or this Section to
the contrary, Code §415(c)(3) Compensation will be imputed during the time the
Participant is permanently and totally disabled. The rate that Code §415(c)(3)
Compensation will be imputed to such Participant is equal to the rate of Code
§415(c)(3) Compensation that was paid to the Participant immediately before
becoming permanently and totally disabled. The total period in which Code
§415(c)(3) Compensation will be imputed to a Participant in the Defined
Contribution Plan who becomes permanently and totally disabled will be
determined pursuant to a nondiscriminatory policy established by the
Administrator; however, if Code §415(c)(3) Compensation is imputed to a
Participant who is a Highly Compensated Employee pursuant to this paragraph,
then the continuation of any Non-Safe Harbor Non-Elective Contributions to such
Participant will be for a fixed or determinable period pursuant to Code
§415(c)(3)(C).     (D)   Continuation of Compensation while in Qualified
Military Service. If elected by the Sponsoring Employer in the Election Form,
then notwithstanding anything in the Plan or this Section to the contrary, Code
§415(c)(3) Compensation includes payments by the Employer to an individual who
does not currently perform services for the Employer by reason of qualified
military service (as that term is used in Code §414(u)(I)), to the extent those
payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the Employer rather than
entering qualified military service.

2.6   Vesting of Non-Safe Harbor Non-Elective Contribution Accounts. If elected
by the Sponsoring Employer in the Election Form, then this Section is effective
as of the first day of the first Plan Year beginning after December 31, 2006.
This Section applies to the Non-Safe Harbor Non-Elective Contribution Accounts
of the Plan, subject to the following rules and provisions:

  (a)   Participants to Whom the Post-2006 Vesting Schedule Relates. As elected
by the Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule
applies to the Non-Safe Harbor Non-Elective Contribution Account of either:
(1) any Participant who completes an Hour of Service during any Plan Year
beginning after December 31, 2006; or (2) any Participant (regardless of whether
such Participant has Terminated Employment) who has a Non-Safe Harbor
Non-Elective Contribution Account balance during any Plan Year beginning after
December 31,2006 and whose Non-Safe Harbor Non-Elective Contribution Account has
not become subject to the Forfeiture provisions of the Plan prior to the first
day of the first Plan Year beginning after December 31,2006.     (b)   Account
Balances to Which the Post-2006 Vesting Schedule Relates. As elected by the
Sponsoring Employer in the Election Form, the Post-2006 Vesting Schedule applies
to either (1) the entire Non-Safe Harbor Non-Elective Contribution Account; or
(2) the portion of the Non-Safe Harbor Non-Elective Contribution Account to
which is allocated Non-Safe Harbor Non-Elective Contributions, Forfeitures, and
earnings for Plan Years beginning after December 31, 2006 (and subsequent
earnings attributable to such allocations). The portion of the Non-Safe Harbor
Non-Elective Contribution Account to which was allocated Non-Safe Harbor
Non-Elective Contributions, Forfeitures, and earnings for Plan Years beginning
prior to January 1, 2007 (and subsequent earnings attributable to such
allocations) will remain subject to the Pre2007 Vesting Schedule without regard
to this Section or the Vesting schedule selected in the current Plan document
that applies to Non-Safe Harbor Non-Elective Contribution Accounts.

      Post-EGTRRA “Good Faith” Amendment   Page 22 of 35

 



--------------------------------------------------------------------------------



 



  (c)   Protection of Participant’s Vested Interest. This Section will not
directly or indirectly reduce a Participant’s Vested Interest in his or her
Non-Safe Harbor Non-Elective Contribution Account. Notwithstanding the
foregoing, in the case of an Employee who is a Participant as of the later of
(1) the date that this Section is adopted or (2) the date that this Section
becomes effective, the Participant’s Vested Interest in his or her Non-Safe
Harbor Non-Elective Contribution Account determined as of such date will not be
less than the Participant’s Vested Interest in his or her Non-Safe Harbor
Non-Elective Contribution Account computed by using the Pre-2007 Vesting
Schedule.     (d)   Participant’s Special Election. Any Participant with at
least three Years of Service or I-Year Periods of Service, as applicable, for
Vesting purposes may, by filing a written request with the Administrator, elect
to have the Vested Interest in his or her Non-Safe Harbor Non-Elective
Contribution Account computed by using the Pre-2007 Vesting Schedule. A
Participant who fails to make an election will have the Vested Interest in his
or her Non-Safe Harbor Non-Elective Contribution Account computed by using the
Post-2006 Vesting Schedule. The period in which the election may be made will
begin on the date that this Section is adopted or is deemed to have been made
and will end on the latest of: (1) sixty days after this Section is adopted;
(2) sixty (60) days after this Section becomes effective; or (3) sixty days
after the Participant is given written notice of this Section by the Sponsoring
Employer or Administrator. However, no election need be provided to any
Participant whose Vested percentage on and after the first day of the first Plan
Year beginning after December 31, 2006, at any time is not less than the Vested
percentage computed by using the Pre-2007 Vesting Schedule. Notwithstanding
anything in this Section to the contrary, a Participant with at least three
Years of Service or I-Year Periods of Service, as applicable, for Vesting
purposes will be provided at all times with a Vested percentage of his or her
Non-Safe Harbor Non-Elective Contribution Account that is not less than the
Vested percentage of his or her Non-Safe Harbor Non-Elective Contribution
Account computed by using Post-2006 Vesting Schedule and the Vesting percentage
of his or her Non-Safe Harbor Non-Elective Contribution Account computed by
using the Pre-2007 Vesting Schedule.     (e)   Application of this Section to
the Participant’s Account. If the Plan is a profit sharing volume submitter
plan, a money purchase volume submitter plan, or a target benefit volume
submitter plan, then the “Employer’s contribution” is substituted for the
“Non-Safe Harbor Non-Elective Contribution;” and the “Participant’s Account” is
substituted for the “Non-Safe Harbor Non-Elective Contribution Account”
throughout this Section. Furthermore, if the Plan had Prevailing Wage Accounts
that did not comply with the Vesting requirements of PPA§ 904 as of the first
day of the first Plan Year beginning after December 31, 2006, then the
“Prevailing Wage Contribution” is substituted for the “Non-Safe Harbor
Non-Elective Contribution;” and the “Prevailing Wage Account” is substituted for
the “Non-Safe Harbor Non-Elective Contribution Account” throughout this Section
    (f)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Post-2006 Vesting Schedule. The term “Post-2006 Vesting Schedule” means
the Vesting schedule that applies to the Non-Safe Harbor Non-Elective
Contribution Accounts as set forth in the Plan document.     (2)   PPA. The term
“PP A” means the Pension Protection Act of 2006.     (3)   Pre-2007 Vesting
Schedule. The term “Pre-2007 Vesting Schedule” means the Vesting schedule that
applied to the Non-Safe Harbor Non-Elective Contribution Accounts which was
enumerated in the prior Plan document. As elected by the Sponsoring Employer in
the Election Form, the Pre-2007 Vesting Schedule was either subparagraphs (A),
(B) or (C) below:

         
(A)     7 Year Graded.
  1 Year/Period of Service   0% Vested Interest
 
  2 Years/Periods of Service   0% Vested Interest
 
  3 Years/Periods of Service   20% Vested Interest
 
  4 Years/Periods of Service   40% Vested Interest
 
  5 Years/Periods of Service   60% Vested Interest
 
  6 Years/Periods of Service   80% Vested Interest
 
  7 Years/Periods of Service   100% Vested Interest

      Post-EGTRRA “Good Faith” Amendment   Page 23 of 35

 



--------------------------------------------------------------------------------



 



         
(B)     5 Year Cliff.
  1 Year/Period of Service   0% Vested Interest
 
  2 Years/Periods of Service   0% Vested Interest
 
  3 Years/Periods of Service   0% Vested Interest
 
  4 Years/Periods of Service   0% Vested Interest
 
  5 Years/Periods of Service   100% Vested Interest

  (C)   Other. A Participant’s Non-Safe Harbor Non-Elective Contribution Account
will be Vested in accordance with the schedule selected in the Election Form,
provided that any schedule selected for a non-Top Heavy Plan Year must be at
least as favorable as either the 7 Year Graded Vesting schedule or the 5 Year
Cliff Vesting schedule of set forth in (A) or (B) above.

2.7   Diversification Requirements. If all or a portion of a Participant’s
Account is invested in Employer Securities on or after the first day of the
first Plan Year beginning after December 31, 2006, then this Section is
effective as of the first day of the first Plan Year beginning after
December 31, 2006, and the Plan is subject to the following:

  (a)   General Divestment Provisions. Subject to paragraph (b) below, the
Participant (and the Participant’s Beneficiary who has an account in the Plan
with respect to which the Beneficiary is entitled to exercise the rights of the
Participant) may elect to divest the Participant’s Account of Employer
Securities and reinvest the proceeds in alternative investment options described
in paragraph (c) below. Notice must be given to Participants and/or
Beneficiaries not later than 30 days prior to the date on which they will have
the right to divest Employer Securities. Furthermore, this paragraph applies to
a Participant’s Voluntary Employee Contribution Account, Mandatory Employee
Contribution Account, and/or Elective Deferral Account, if applicable to the
Plan, without applying the restrictions of paragraph (b).     (b)   Special
Restrictions and Conditions on Employer Contributions (Other Than Elective
Deferrals). Special restrictions and conditions apply to a Participant’s Account
attributable to Employer contributions (other than a Participant’s Elective
Deferral Account) that are invested in Employer Securities:

  (1)   Individuals Who Are Affected. The individuals who will have the right to
divest a Participant’s Account of amounts attributable to Employer contributions
(other than Elective Deferrals) that are invested in Employer Securities will be
limited to the following: (A) a Participant who has completed at least three
(3) Years of Service or I-Year Periods of Service, as applicable; (B) a
Beneficiary of a Participant who has completed at least three (3) Years of
Service or I-Year Periods of Service, as applicable; and (C) a Beneficiary of a
deceased Participant.     (2)   Employer Securities Acquired on or After
January 1, 2007. To the extent that all or a portion of a Participant’s Account
attributable to Employer contributions (other than a Participant’s Elective
Deferral Account) consists of Employer Securities that were acquired in a Plan
Year beginning on or after January 1, 2007, the divestment requirements will
apply to the total amount of the Employer Securities acquired with such Employer
contributions.     (3)   Employer Securities Acquired Before January 1, 2007. To
the extent that all or a portion of a Participant’s Account attributable to
Employer contributions (other than a Participant’s Elective Deferral Account)
consists of Employer Securities acquired in a Plan Year beginning before
January 1,2007, the divestment requirements only apply to a portion of the
Employer Securities acquired with such Employer contributions. Such portion will
be equal to 33% of such Employer Securities for the first Plan Year, 66% for the
second such Plan Year, and 100% for the third Plan Year.     (4)   Restrictions
Applied Separately to Each Class of Employer Securities. The special
restrictions and conditions of this paragraph (b) will be applied separately
with respect to each class of Employer Securities held in the Participant’s
Account. Furthermore, the special restrictions and conditions of this paragraph
(b) will not apply to the extent that a Participant has attained age 55 or
completed at least three (3) Years of Service or I-Year Periods of Service, as
applicable, before the first Plan Year beginning after December 31,2005;
instead, paragraph (a) will apply.

      Post-EGTRRA “Good Faith” Amendment   Page 24 of 35

 



--------------------------------------------------------------------------------



 



  (c)   Alternative Investment Options. The Plan will offer at least three
(3) investment options other than Employer Securities, to which a Participant
or, if applicable, his or her Beneficiary can direct the proceeds from the
divestment of Employer Securities. Each investment option will be diverse from
the other investment options, having materially different risk and return
characteristics. The divestment direction can be limited to periodic, reasonable
opportunities no less frequently than quarterly, in accordance with procedures
set forth by the Administrator. The Plan will not impose restrictions or
conditions with respect to the investment of Employer Securities which are not
imposed on the investment of other assets of the Plan, except as required by
securities laws or other Regulations.     (d)   Definitions. As used in this
Section, the term “Employer Securities” means employer securities as defined
ERISA §407(d)(I) that are readily tradable on an established securities market.

2.8   Calculation of Gap Period Income for Excess Elective Deferrals. If the
Plan is a Code §401(k) Plan, then this Section is effective for distributions of
Excess Elective Deferrals (as defined in Code §402(g)(2)(A)) in taxable years
beginning on or after January 1, 2007, and will apply to Excess Elective
Deferrals that occur in taxable years beginning on or after January 1,2006.
Excess Elective Deferrals will be adjusted for any income or loss up to the end
of the Plan Year and during the end of the Plan Year and the actual date of
distribution (the “gap period”), until repealed by any Regulation, IRS
pronouncement, or statute. Any adjustment for income or loss during the gap
period will be allocated in a consistent manner to all Participants and to all
corrective distributions of Excess Elective Deferrals made for the Plan Year,
and will be the amount determined by one of the methods set forth in paragraphs
(a), (b) or (c), as elected by the Administrator:

  (a)   Method 1. The amount determined by multiplying the income or loss
allocable to the Participant’s Elective Deferrals for the taxable year and the
gap period, by a fraction, the numerator of which is the Participant’s Excess
Elective Deferrals for the taxable year and the denominator of which is the
Participant’s Elective Deferral Account balance as of the beginning of the
Participant’s taxable year plus any Elective Deferrals allocated to the
Participant during the taxable year and the gap period.     (b)   Method 2. The
sum of (1) and (2) as follows: (1) the amount determined by multiplying the
income or loss allocable to the Participant’s Elective Deferrals for the taxable
year, by a fraction, the numerator of which is the Participant’s Excess Elective
Deferrals for the taxable year and the denominator of which is the Participant’s
Elective Deferral Account balance as of the beginning of the Participant’s
taxable year plus any Elective Deferrals allocated to the Participant during
such taxable year; plus (2) the amount of gap period income or loss equal to 10%
of the amount determined under clause (1) above multiplied by the number of
whole months between the end of the Participant’s taxable year and the
distribution date, counting the month of distribution if the distribution occurs
after the 15th day of such month.     (c)   Method 3. The amount determined by
any reasonable method of allocating income or loss to the Participant’s Excess
Elective Deferrals for the taxable year and for the gap period, provided the
method used is the same method used for allocating income or losses to the
Participant’s Account (or any sub-account of the Participant’s Account). This
Plan will not fail to use a reasonable method for computing the income allocable
to excess deferrals merely because the income allocable to such excess deferrals
is determined on a date that is no more than 7 days before the distribution.

2.9   Rollover by a Non-Spouse Designated Beneficiary. Unless an earlier date
was selected by the Sponsoring Employer in a prior Election Form or amendment
executed prior to the date this Amendment is executed, then effective for Plan
Years beginning on or after January 1, 2010, a Beneficiary who (a) is other than
the Participant’s Spouse and (b) is considered to be a Designated Beneficiary
under Code §401(a)(9)(E) (known as a “Non-Spouse Designated Beneficiary”) may
establish an individual retirement account under Code §408(a) or an individual
retirement annuity under Code §408(b) (known as an “Inherited IRA”) into which
all or a portion of a death benefit (to which such Non-Spouse Designated
Beneficiary is entitled) can be transferred in a direct trustee-to trustee
transfer (a direct rollover). Notwithstanding the above, any amount payable to a
Non-Spouse Designated Beneficiary that is deemed to be a required minimum
distribution pursuant to Code §401(a)(9) may not be transferred into such
Inherited IRA. The Non-Spouse Designated Beneficiary may deposit into such
Inherited IRA all or any portion of the death benefit that is deemed to be an
eligible rollover distribution (but for the fact that the distribution is not an
eligible rollover distribution because the distribution is being paid to a
Non-Spouse Designated Beneficiary). In determining the portion of such death
benefit that is considered to be a

      Post-EGTRRA “Good Faith” Amendment   Page 25 of 35

 



--------------------------------------------------------------------------------



 



    required minimum distribution that must be made from the Inherited IRA, the
Non-Spouse Designated Beneficiary may elect to use either the 5-year rule or the
life expectancy rule, pursuant to Regulation §1.401(a)(9)-3, Q&A-4(c). Any
distribution made pursuant to this Section is not subject to the direct rollover
requirements of Code §401(a)(31), the notice requirements of Code §402(f), or
the mandatory withholding requirements of Code §3405(c). If a Non-Spouse
Designated Beneficiary receives a distribution from the Plan, then the
distribution is not eligible for the “60-day” rollover rule, which is available
to a Beneficiary who is a Spouse. If the Participant’s Non-Spouse Designated
Beneficiary is a trust, then the Plan may make a direct rollover to an IRA on
behalf of the trust, provided the trust satisfies the requirements to be a
Designated Beneficiary within the meaning of Code §401(a)(9)(E). In order to be
able to roll over the distribution, the distribution otherwise must satisfy the
definition of an eligible rollover distribution. Any distribution made prior to
January 1, 2010 is not subject to the direct rollover requirements of Code
§401(a)(31) (including Code §401(a)(31)(B), the notice requirements of Code
§402(f) or the mandatory withholding requirements of Code §3405(c)). If a
non-spouse Beneficiary receives a distribution from the Plan, the distribution
is not eligible for a “60-day” rollover. If the Participant’s named Beneficiary
is a trust, the Plan may make a direct rollover to an individual retirement
account on behalf of the trust, provided the trust satisfies the requirements to
be a Designated Beneficiary within the meaning of Code §401(a)(9)(E).   2.10  
Money Purchase or Target Benefit Plan In-Service Distributions. If the Plan is
either a money purchase plan or a target benefit plan and if elected by the
Sponsoring Employer in the Election Form, then this Section is effective as of
the effective date elected in the Election Form. A Participant who has attained
the Age that is elected by the Sponsoring Employer in the Election Form and who
has not yet Terminated Employment may elect to receive a distribution of his or
her Vested Account Balance.   2.11   Qualified Default Investment Alternative.
If elected by the Sponsoring Employer in the Election Form, then Section 2.11 is
effective as of the date set forth in the Election Form. If the Plan gives
Participants or Beneficiaries the opportunity to direct the investment of any
assets in the Participant’s Account (or any subaccount thereof), and if any
Participant or Beneficiary does not direct the investment of such assets, then
such assets will be invested in a Qualified Default Investment Alternative
(“QDIA”), subject to the existing terms of paragraphs (a) through (e) of
Section 2.11, subject to the following provisions:

  (a)   Transfer from QDIA. Any Participant or Beneficiary on whose behalf
assets are invested in a QDIA may transfer, in whole or in part, such assets to
any other investment alternative available under the Plan with a frequency
consistent with that afforded to a Participant or Beneficiary who elected to
invest in the QDIA, but not less frequently than once within any 3-month period.

  (1)   No Fees During First 90 Days. A Participant’s or Beneficiary’s election
to make such transfer from the QDIA during the 90-day period beginning on the
date of the first investment in a QDIA on behalf of a Participant or Beneficiary
or, if the Participant has the opportunity to receive a Permissible Withdrawal,
a Permissible Withdrawal during the 90-day period beginning on the date of the
Participant’s first Elective Deferral under Code §414(w)(2)(B), will not be
subject to any restrictions, fees or expenses (including surrender charges,
liquidation or exchange fees, redemption fees and similar expenses charged in
connection with the liquidation of, or transfer from, the investment), except as
permitted in Department of Labor Regulation §2550.404c-5(c)(5)(ii)(B).     (2)  
Limited Fees after First 90 Days. Following the end of the 90-day period
described in paragraph (1), any transfer from the QDIA or, if the Participant
has the opportunity to receive a Permissible Withdrawal, a Permissible
Withdrawal, will not be subject to any restrictions, fees or expenses not
otherwise applicable to a Participant or Beneficiary who elected to invest in
that QDIA.

  (b)   Broad Range of Investment Alternatives. The Plan must offer a “broad
range of investment alternatives” within the meaning of Department of Labor
Regulation §2550.404c-1(b )(3).     (c)   Materials Must Be Provided. A
fiduciary must provide to a Participant or Beneficiary the materials in
Department of Labor Regulation §2550.404c-1(b)(2)(i)(B)(1)(viii) and (ix) and
Department of Labor Regulation §404c-1(b )(2)(i)(B)(2) relating to a
Participant’s or Beneficiary’s investment in a QDIA.

      Post-EGTRRA “Good Faith” Amendment   Page 26 of 35

 



--------------------------------------------------------------------------------



 



  (d)   Content and Timing of Notice. The following provisions apply to the
notice required by a QDIA:

  (1)   Manner and Content. Such notice must be written in a manner calculated
to be understood by the average Participant, and must contain the following:
(A) a description of the circumstances under which assets in the Participant’s
Account (or any sub-account of the Participant’s Account) of a Participant or
Beneficiary may be invested on behalf of the Participant or Beneficiary in a
QDIA; and, if applicable, an explanation of the circumstances under which
Elective Deferrals will be made on behalf of a Participant, the percentage of
such Elective Deferrals, and the right of the Participant to elect not to have
such Elective Deferrals made on the Participant’s behalf (or to elect to have
such Elective Deferrals made at a different percentage); (B) an explanation of
the right of Participants and Beneficiaries to direct the investment of assets
in their Participant’s Accounts (or any sub-accounts of the Participant’s
Account); (C) a description of the QDIA, including a description of the
investment objectives, risk and return characteristics (if applicable), and fees
and expenses attendant to the QDIA; (D) a description of the right of the
Participants and Beneficiaries on whose behalf assets are invested in a QDIA to
direct the investment of those assets to any other investment alternative under
the Plan, including a description of any applicable restrictions, fees or
expenses in connection with such transfer; and (E) an explanation of where the
Participants and Beneficiaries can obtain investment information concerning the
other investment alternatives available under the Plan.     (2)   Timing. The
Participant or Beneficiary on whose behalf an investment in a QDIA may be made
must be furnished such notice during the following periods: (A) at least 30 days
in advance of the Participant’s Entry Date of the Plan (or any component of the
Plan in which a Participant’s Account (or any subaccount of the Participant’s
Account) may be invested in a QDIA); or at least 30 days in advance of the date
of any first investment in a QDIA on behalf of a Participant or Beneficiary; or
if the Participant has the opportunity to receive a Permissible Withdrawal, on
or before the Participant’s Entry Date of the Elective Deferral component of the
Plan; and (B) within a reasonable period of time of at least 30 days in advance
of each subsequent Plan Year.

  (e)   Definitions. As used in this Section, the following words and phrases
have the following meanings:

  (1)   Eligible Automatic Contribution Arrangement. The term “Eligible
Automatic Contribution Arrangement” means the definition of Section 304 of this
Amendment.     (2)   Permissible Withdrawal. The term “Permissible Withdrawal”
means the definition of Section 3.5 of this Amendment.     (3)   QDIA. The term
“QDIA” means a qualified default investment alternative as described in
Department of Labor Regulation § 25500404c-5, which is an investment alternative
available to Participants and Beneficiaries, subject to the following rules:

  (A)   No Employer Securities. The QDIA cannot hold or permit the acquisition
of Employer securities, except as permitted by Department of Labor Regulation
§25500404c-5(e)(I)(ii);     (B)   Transfer Permitted. The QDIA permits a
Participant or Beneficiary to transfer, in whole or in part, his or her
investment from the QDIA to any other investment alternative available under the
Plan, pursuant to the rules of Department of Labor Regulation
§25500404c-5(c)(5);     (C)   Management. The QDIA is (i) managed by an
investment manager, within the meaning of ERISA §3(38), a Plan Trustee that
meets the requirements of ERISA §3(38)(A), (B) and (C), or the Sponsor Employer
who is a named fiduciary within the meaning of ERISA §402(a)(2); (ii) an
investment company registered under the Investment Company Act of 1940; or
(iii) an investment product or fund described in Department of Labor Regulation
§25500404c-5(e)(4)(iv) or (v).     (D)   Types of Permitted Investments. The
QDIA is one of the following:

  (i)   An investment fund product or model portfolio that applies generally
accepted investment theories, is diversified so as to minimize the risk of large
losses and that is designed to provide varying degrees of long-term appreciation
and capital preservation through a mix of equity and

      Post-EGTRRA “Good Faith” Amendment   Page 27 of 35

 



--------------------------------------------------------------------------------



 



      fixed income exposures based on the Participant’s age, target retirement
date (such as Normal Retirement Age under the Plan) or life expectancy, but is
not required to take into account risk tolerances, investments or other
preferences of an individual Participant or Beneficiary.     (ii)   An
investment fund product or model portfolio that applies generally accepted
investment theories, is diversified so as to minimize the risk of large losses
and that is designed to provide long-term appreciation and capital preservation
through a mix of equity and fixed income exposures consistent with a target
level of risk appropriate for Participants of the Plan as a whole, but is not
required to take into account the age, risk tolerances, investments or other
preferences of an individual Participant or Beneficiary.     (iii)   An
investment management service with respect to which a fiduciary, within the
meaning of Department of Labor Regulation §2550.404c-5(e)(3)(i), applying
generally accepted investment theories, allocates the assets of a Participant’s
Account to achieve varying degrees of long-term appreciation and capital
preservation through a mix of equity and fixed income exposures, offered through
investment alternatives available under the Plan, based on the Participant’s
age, target retirement date (such as Normal Retirement Age under the Plan) or
life expectancy, but is not required to take into account risk tolerances,
investments or other preferences of an individual Participant.     (iv)   An
investment product or fund designed to preserve principal and provide a
reasonable rate of return, whether or not such return is guaranteed, consistent
with liquidity. Such investment product will seek to maintain, over the term of
the investment, the dollar value that is equal to the amount invested in the
product, and be offered by a State or federally regulated financial institution.
Such investment product or fund described in this paragraph shall constitute a
QDIA for not more than 120 days after the date of the first investment; or the
Participant’s first Elective Deferral as determined under Code §414(w)(2)(B).  
  (v)   An investment product or fund designed to guarantee principal and a rate
of return generally consistent with that earned on intermediate investment grade
bonds, while providing liquidity for withdrawals by Participants and
Beneficiaries, including transfers to other investment alternatives. Such
investment product must meet the following requirements: [a] there are no fees
or surrender charges imposed in connection with withdrawals initiated by a
Participant or Beneficiary; and [b] principal and rates of return are guaranteed
by a State or federally regulated financial institution. Such product or fund
described herein will constitute a QDIA solely for purposes of assets invested
in such product or fund before December 24, 2007.

      An investment fund product or model portfolio that meets the requirements
of this paragraph (4) may be offered through variable annuity or similar
contracts, common or collective trust funds, or pooled investment funds without
regard to whether such contracts or funds provide annuity purchase rights,
investment guarantees, death benefit guarantees, or other features ancillary to
the investment fund product or model portfolio.

2.12   Modification to Normal Retirement Age. If the Plan is either a money
purchase plan or a target benefit plan and if elected by the Sponsoring Employer
in the Election Form, then the Plan is subject to the following:

  (a)   Revised Normal Retirement Age. As elected by the Sponsoring Employer in
the Election Form, either:

  (1)   Normal Retirement Age Enumerated in Plan. The definition of “Normal
Retirement Age” as set forth in the amended and restated Plan is effective as of
the date elected in the Election Form; or     (2)   Normal Retirement Age
Amended by this Section. Effective as of the date elected in the Election Form,
the Plan’s definition of “Normal Retirement Age” is amended and means, as
elected by the Sponsoring Employer in the Election Form, either:

  (A)   Age Only. The time that a Participant attains the Age that is elected by
the Sponsoring Employer in the Election Form.

      Post-EGTRRA “Good Faith” Amendment   Page 28 of 35

 



--------------------------------------------------------------------------------



 



  (B)   Age and Participation. The later of (i) the time that a Participant
attains the Age that is elected by the Sponsoring Employer in the Election Form,
or (ii) the anniversary that is elected by the Sponsoring Employer in the
Election Form of becoming a Participant in the Plan.     (C)   Age and
Years/Periods of Service. The later of (i) the time that a Participant attains
the Age elected by the Sponsoring Employer in the Election Form, or (ii) the
date the Participant is credited with at least the number of Years of
Service/Periods of Service elected by the Sponsoring Employer in the Election
Form; but in no event later than the later of Age 65 or the 5th anniversary of
becoming a Participant in the Plan.     (D)   Other. The time elected in the
Election Form, but in no event later than the later of the time that a
Participant attains Age 65 or the 5th anniversary of becoming a Participant in
the Plan.

  (b)   Limited Exemption from Code §411(d)(6). Although either the amended Plan
or this Section, as applicable, has amended/amends the definition of “Normal
Retirement Age” to a later “Normal Retirement Age” under Regulation
§1.401(a)-I(b)(2) which may eliminate a right to an in-service distribution
prior to the effective date of the amended definition of “Normal Retirement
Age,” the Plan and this Section do not violate Code §411(d)(6) pursuant to
Regulation §1.411(d)-4, Q&A-12 with respect to in-service distributions.     (c)
  No Exemption from Other Code Provisions. The Plan and this Section are not
exempt from the requirements of Code §411(a)(1O) (if this Section changes the
Plan’s vesting rules) and/or Code §411(d)(6) (other than elimination of the
right to an in-service distribution prior to the amended Normal Retirement Age).
If elected by the Sponsoring Employer in the Election Form, then the Plan is
amended by the additional provision(s) as elected by the Sponsoring Employer in
the Election Form.

2.13   Mid-Year Changes Permitted for Safe Harbor 401(k) Plan. If the Plan is a
Safe Harbor 401(k) Plan, then the Plan will continue to satisfy the requirements
of Code §401(k)(12) and will continue to be a Safe Harbor 401(k) Plan even if
mid-year design changes are implemented to permit Roth Elective Deferrals or to
amend the definition of financial hardship distributions under Notice 2007-7,
Part III. This Section does not implement such mid-year design changes but only
confirms the continuing status of the Plan as a Safe Harbor 401(k) Plan should
such mid-year Plan design changes occur pursuant to IRS Announcement 2007-59.

Article 3
Post-EGTRRA Provisions Initially Effective 2008

3.1   Elimination of Gap Period Income for Excess Contributions. If the Plan is
a 401(k) plan, then effective for Plan Years beginning on or after
January 1,2008, Excess Contributions will be adjusted for any income or loss up
to the last day of the Plan Year, without regard to the gap period (the period
between the end of the Plan Year and the date of distribution) or any adjustment
for income or loss during the gap period.   3.2   Elimination of Gap Period
Income for Excess Aggregate Contributions. If the Plan is a 401(k) Plan, then
effective for Plan Years beginning on or after January 1, 2008, Excess Aggregate
Contributions will be adjusted for any income or loss up to the last day of the
Plan Year, without regard to the gap period (the period between the end of the
Plan Year and the date of distribution) or any adjustment for income or loss
during the gap period.   3.3   Elimination of Gap Period Income for Excess
Elective Deferrals. If the Plan is a Code §401(k) Plan, then notwithstanding
Section 2.8 of this Amendment to the contrary, Excess Elective Deferrals (as
defined in Code §402(g)(2)(A)) which are distributed with respect to the 2008
Plan Year, or with respect to any later Plan Year, will be adjusted for any
income or loss up to the last day of the Plan Year to which the distribution
relates, without regard to the gap period (the period between the end of the
Plan Year and the date of distribution) or any adjustment for income or loss
during the gap period.

      Post-EGTRRA “Good Faith” Amendment   Page 29 of 35

 



--------------------------------------------------------------------------------



 



3.4   Qualified Automatic Contribution Arrangement. If elected by the Sponsoring
Employer in the Election Form, this Section establishes/memorializes a Qualified
Automatic Contribution Arrangement (“QACA”) and is effective as of the date
elected in the Election Form, and the Plan is subject to the following
provisions:

  (a)   QACA Contribution Requirement. The Employer will make a QACA
Contribution as elected by the Sponsoring Employer in the Election Form, to the
Participants as elected by the Sponsoring Employer in the Election Form. The
QACA Contribution is subject to the following rules and provisions:

  (1)   Rules of QACA Matching Contribution. If the QACA Contribution is
satisfied with a QACA Matching Contribution, then the ratio of QACA Matching
Contributions to Elective Deferrals of any Participant who is a Highly
Compensated Employee must not exceed the ratio of QACA Matching Contributions to
Elective Deferrals of any Participant who is a Non-Highly Compensated Employee
with Elective Deferrals at the same percentage of Compensation as any Highly
Compensated Employee. Also, the ratio of a Participant’s QACA Matching
Contributions to the Participant’s Elective Deferrals may not increase as the
amount of a Participant’s Elective Deferrals increases.     (2)   Plan to Which
QACA Contribution Will Be Made. As elected by the Sponsoring Employer in the
Election Form, the QACA Contribution will be made to either (A) this Plan; or
(B) another plan as elected by the Sponsoring Employer in the Election Form, so
long as that other plan meets the requirements of Code §401(k)(12)(F) and the
Regulations thereunder.     (3)   QACA Contribution Subject to Withdrawal
Restrictions. The QACA Contribution is subject to the withdrawal restrictions
set forth in Code §40 1 (k)(2)(B) and Regulation § 1.40 l(k)-1 (d).     (4)  
QACA Contribution Must Not Be Used for Permitted Disparity Purposes. The QACA
Contribution will be met without regard to Code §401(1); furthermore, the QACA
Contribution will not be taken into account for purposes of Code §401(1).    
(5)   Compensation for QACA Contribution Purposes. The term “Compensation”
means, for purposes of the QACA Contribution, an Employee’s Form W -2
Compensation, Code §3401 Compensation, or Safe Harbor Code §415 Compensation, as
elected by the Sponsoring Employer in the Election Form, for the Compensation
Determination Period as elected by the Sponsoring Employer in the Election Form,
subject to the following provisions:

  (A)   Treatment of Elective Deferrals and Certain Other Amounts. Any Elective
Deferral as defined in Code §402(g)(3) and any amount which is contributed or
deferred by the Employer at the election of the Employee which are not
includible in gross income by reason of Code § 125 (and if elected in the in the
Election Form, Deemed Code §125 Compensation), Code §132(t)(4), or Code §457
will be included in Compensation or will be excluded from Compensation, as
elected by the Sponsoring Employer in the Election Form.     (B)   Compensation
Prior to Becoming a Participant. If the Sponsoring Employer elects in the
Election Form that Compensation received prior to becoming a Participant is not
taken in account for purposes of the QACA Contribution, then the Entry Date when
an Eligible Employee becomes a Participant in the Elective Deferral component of
the Plan set forth in Section 2.2 of the Plan will be used to determined the
Entry Date when an Eligible Employee becomes a Participant for purposes of the
QACA Contribution.     (C)   Compensation of Self-Employed Individuals. For
purposes of the QACA Contribution, the Compensation of a Self-Employed
Individual is equal to his or her Earned Income; however, such Compensation will
not exceed the Code §401(a)(17) Compensation Limit.     (D)   Code §401(a)(17)
Compensation Limit. In determining Compensation for purposes of the QACA
Contribution, a Participant’s Compensation for any Compensation Determination
Period will not exceed the Code §401(a)(17) Compensation Limit.

      Post-EGTRRA “Good Faith” Amendment   Page 30 of 35

 



--------------------------------------------------------------------------------



 



  (E)   Compensation for QACA Contribution Must Comply With Code §414(s).
Compensation for QACA Contribution purposes excludes the amounts, if any,
elected by the Sponsoring Employer in the Election Form. However, such
Compensation must qualify as a nondiscriminatory definition of compensation
under Code §414(s) and the Regulations thereunder. Furthermore, no dollar limit,
other than the Code §401(a)(17) Compensation Limit, applies to the Compensation
of a NHCE.

  (b)   Vesting of QACA Contribution Account. A Participant’s Vested Interest in
a QACA Contribution Account will be determined by the Vesting schedule elected
by the Sponsoring Employer in the Election Form. If the Counting of Hours Method
is used for Vesting purposes, then a Participant’s Vested Interest will be based
on the Years of Service that are credited to such Participant. If the Elapsed
Time Method is used for Vesting purposes, then a Participant’s Vested Interest
will be based on the I-Year Periods of Service that are credited to the
Participant. If elected by the Sponsoring Employer in the Election Form, then in
determining a Participant’s Vested Interest under this paragraph, a
Participant’s Years of Service or I-Year Periods of Service will be disregarded:
(1) during any period for which the Employer did not maintain this Plan or a
predecessor plan; (2) if the Counting of Hours Method is used for Vesting
purposes, then before the Vesting Computation Period in which the Participant
attains Age 18; and/or (3) if the Elapsed Time Method is used for Vesting
purposes, then before the I-Year Period of Service in which the Participant
attains Age 18. The Vesting schedules available in the Election Form are:

  (1)   100% Full and Immediate. A Participant’s QACA Contribution Account will
be 100% Vested upon the Participant entering the Elective Deferral component of
Plan and at all times thereafter.     (2)   2 Year Cliff.      1 Year/Period of
Service                   0% Vested Interest
                        2 Years/Periods of Service            100% Vested
Interest     (3)   Other. A Participant’s QACA Contribution Account will be
Vested in accordance with the schedule selected in the Election Form, provided
that the Participant’s QACA Contribution Account is 100% Vested upon the
Participant being credited with at least 2 Years/I-Year Periods of Service.

  (c)   Usage of Forfeitures. If the QACA Contribution is subject to a Vesting
schedule other than 100% Vested upon the Participant entering the Elective
Deferral component of Plan and at all times thereafter, then with respect to any
Forfeiture of the non-Vested Interest in a Participant’s QACA Contribution
Account, the Administrator may elect to use all or a portion of the Forfeitures
to pay administrative expenses incurred by the Plan. The portion that is not
used to pay administrative expenses may be used to restore previous Forfeitures
of Participants’ Accounts as necessary and permitted pursuant to the provisions
of the Plan. As elected by the Sponsoring Employer in the Election Form, the
portion of the Forfeitures that are not used to pay administrative expenses and
are not used to satisfy the provisions of the previous sentence then either:
(1) will be used to reduce any Employer contribution or combination of Employer
contributions, as determined by the Administrator; or (2) will be added to any
Employer contribution or combination of Employer contributions, as determined by
the Administrator.     (d)   Exemption from ADP Test. Notwithstanding anything
in the Plan or this Amendment to the contrary, the Plan will be treated as
meeting the ADP Test as set forth in Code §401(k)(3)(A)(ii) in any Plan Year in
which the Plan includes a Qualified Automatic Contribution Arrangement pursuant
to PPA §902(a), which added Code §401(k)(13)(A).     (e)   Limited Exemption
from ACP Test. Notwithstanding anything in the Plan or this Amendment to the
contrary, the Plan will be treated as having satisfied the ACP Test under Code
§401(m)(2) only with respect to the QACA Matching Contributions in any Plan Year
in which the Plan includes a Qualified Automatic Contribution Arrangement
pursuant to PPA §902(b), which revised Code §401(m)(12).     (0    Limited
Exemption from Top Heavy. Notwithstanding anything in the Plan or this Amendment
to the contrary, with respect to any Plan Year in which the allocations of the
Plan consist solely of (1) Elective Deferrals under a Qualified Automatic
Contribution Arrangement which meets the requirements of Code §401(k)(13); and
(2) either (A) QACA Non-Elective Contributions which meet the requirements of
Code §401(k)(13), or (B) QACA Matching Contributions which meet the requirements
of Code §401(m)(12), then the Plan will not be treated as a Top Heavy

      Post-EGTRRA “Good Faith” Amendment   Page 31 of 35

 



--------------------------------------------------------------------------------



 



      Plan and is exempt from the Top Heavy requirements of Code §416.
Furthermore, if the Plan (but for the prior sentence) would be treated as a Top
Heavy Plan because the Plan is a member of either a Required Aggregation Group
which is a Top Heavy or a Permissive Aggregation Group which is a Top Heavy,
then the QACA Contributions under this Plan may be taken into account in
determining whether any other plan in either the Required Aggregation Group or
the Permissive Aggregation Group meets the Top Heavy requirements of Code §416.
    (g)   QDIA. If (1) a Participant or Beneficiary has the opportunity to
direct the investment of the assets in his or her Elective Deferral Account
(and/or any other assets in the Participant’s Account (or any sub-account) that
the Participant or Beneficiary can direct the investment); (2) any Participant
or Beneficiary does not direct the investment of the assets described in clause
(1); and (3) the Sponsoring Employer elects in the Election Form that the
provisions of Section 2.11 (QDIA) apply to the Plan, then the assets described
in clause (1) will be invested in a QDIA pursuant to Section 2.11 of this
Amendment.     (h)   Permissible Withdrawal. If (1) a Participant or Beneficiary
has the opportunity to direct the investment of the assets in his or her
Elective Deferral Account; (2) the Sponsoring Employer elects in the Election
Form that the provisions of Section 2.11 (QDIA) apply to the Plan; and (3) the
Sponsoring Employer elects in the Election Form that the provisions of
Section 3.6 (Permissible Withdrawal) apply to the Plan, then an Eligible
Participant may elect to receive a Permissible Withdrawal pursuant to
Section 3.6 hereof.     (i)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Automatic Contribution Arrangement. The term “Automatic Contribution
Arrangement” means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals under the Plan on his or
her behalf, or to receive such payments directly in cash, and (B) an Eligible
Participant is treated as having elected to have the Employer make Elective
Deferrals to the Plan, in an amount equal to a specified percentage of
Compensation until such Eligible Participant executes an Automatic Contribution
Overriding Election as defined in the administrative policy regarding Elective
Deferrals; such percentage is set forth in either the administrative policy
regarding Elective Deferrals or such other Plan documentation as permitted by
the Plan or law. An Automatic Contribution Arrangement includes a QACA.     (2)
  Eligible Participant. The term “Eligible Participant” means a Participant who
is subject to the Qualified Automatic Contribution Arrangement as described in
the administrative policy regarding Elective Deferrals.     (3)   Permissible
Withdrawal. The term “Permissible Withdrawal” means the definition of
Section 3.6 of this Amendment.     (4)   PPA. The term “PP A” means the Pension
Protection Act of 2006.     (5)   QACA Contribution. The term “QACA
Contribution” means either a QACA Matching Contribution or a QACA Non-Elective
Contribution.     (6)   QACA Contribution Account. The term “QACA Contribution
Account” means the account to which a Participant’s QACA Contributions are
credited.     (7)   QACA Matching Contribution. The term “QACA Matching
Contribution” means a Matching Contribution which meet the requirements of Code
§401(m)(12).     (8)   QACA Non-Elective Contribution. The term “QACA
Non-Elective Contribution” means a NonElective Contribution which meet the
requirements of Code §401(k)(13).     (9)   QDIA. The term “QDIA” means the
definition of Section 2.11 of this Amendment.

      Post-EGTRRA “Good Faith” Amendment   Page 32 of 35

 



--------------------------------------------------------------------------------



 



  (10)   Qualified Automatic Contribution Arrangement. The term “Qualified
Automatic Contribution Arrangement” means an Automatic Contribution Arrangement
that meets all of the requirements set forth in Code §401(k)(13)(B) including,
but not limited to, the applicable Qualified Percentage for the Applicable Plan
Year (which terms are defined in the administrative policy regarding Elective
Deferrals), the required QACA Contributions, and the applicable notice
requirements.

3.5   Eligible Automatic Contribution Arrangement. If elected by the Sponsoring
Employer in the Election Form, then this Section establishes/memorializes an
Eligible Automatic Contribution Arrangement in the Plan and is effective as of
the date elected in the Election Form, and the Plan is subject to the following:

  (a)   Extension of Time for Correcting Failed ADP and/or ACP Test.
Notwithstanding anything in the Plan or this Amendment to the contrary, in any
Plan Year in which the Plan includes an Eligible Automatic Contribution
Arrangement, the excise tax in Code §4979 on Excess Contributions and/or Excess
Aggregate Contributions does not apply to the Employer if the Excess
Contributions and/or Excess Aggregate Contributions (and earnings attributable
thereto) are distributed or forfeited (based upon the Participant’s Vested
Interest in such Excess Contributions and/or Excess Aggregate Contributions)
within 6 months after the end of the Plan Year. Any Excess Contributions and/or
Excess Aggregate Contributions (and earnings attributable thereto) that are
distributed within this 6-month period are treated as earned and received by the
Participant in the Participant’s taxable year in which the distribution was
made. Only income or loss through the end of the Plan Year to which the Excess
Contributions and/or Excess Aggregate Contributions relate must be distributed,
without regard to any income or loss during the “gap period” (the period between
the end of the Plan Year and the date of distribution).     (b)   Mandatory
Directed Investments and QDIA. In order for an Eligible Automatic Contribution
Arrangement to be established/memorialized in the Plan, the Plan must give
Participants or Beneficiaries the opportunity to direct the investment of his or
her Elective Deferral Account (and may permit Participants or Beneficiaries to
direct the investment of other assets in the Participant’s Account (or any
sub-account of the Participant’s Account)). If any Participant or Beneficiary
does not direct the investment of the assets described in the first sentence,
then those assets must be invested in a QDIA pursuant to Section 2.11 of this
Amendment.     (c)   Permissible Withdrawal. If the Sponsoring Employer elects
in the Election Form that the provisions of Section 3.5 (Permissible Withdrawal)
apply to the Plan, then an Eligible Participant may elect to receive a
Permissible Withdrawal pursuant to Section 3.6 of this Amendment.     (d)  
Definitions. As used in this Section, the following words and phrases have the
following meanings:

  (1)   Automatic Contribution Arrangement. The term “Automatic Contribution
Arrangement” means any arrangement under which (A) a Participant may elect to
have the Employer make payments as Elective Deferrals on his or her behalf, or
to receive such payments directly in cash, and (b) an Eligible Participant is
treated as having elected to have the Employer make Elective Deferrals to the
Plan, in an amount equal to a specified percentage of Compensation until such
Eligible Participant executes an Automatic Contribution Overriding Election as
defined in the administrative policy regarding Elective Deferrals; such
percentage is set forth in either the administrative policy regarding Elective
Deferrals or such other Plan documentation as permitted by the Plan or law. An
Automatic Contribution Arrangement includes an Eligible Automatic Contribution
Arrangement.     (2)   Eligible Automatic Contribution Arrangement. The term
“Eligible Automatic Contribution Arrangement” means an Automatic Contribution
Arrangement that meets all of the requirements of Code §414(w)(3) including, but
limited to, a QDIA and the applicable notice requirements.     (3)   Eligible
Participant. The term “Eligible Participant” means a Participant who is subject
to the Eligible Automatic Contribution Arrangement as described in the Elective
Deferral administrative policy.     (4)   Permissible Withdrawal. The term
“Permissible Withdrawal” means the definition of Section 3.6 of this Amendment.

      Post-EGTRRA “Good Faith” Amendment   Page 33 of 35

 



--------------------------------------------------------------------------------



 



  (5)   QDIA. The term “QDIA” means the definition of Section 2.11 of this
Amendment.

3.6   Eligible Participant’s Election for Permissible Withdrawal. If (a) elected
by the Sponsoring Employer in the Election Form and (b) the Plan has an Eligible
Automatic Contribution Arrangement, then this Section is effective as of the
date elected in the Election Form. Alternatively, if (a) elected by the
Sponsoring Employer in the Election Form; (b) the Plan has a Qualified Automatic
Contribution Arrangement; (c) a Participant or Beneficiary has the opportunity
to direct the investment of the assets in his or her Elective Deferral Account;
and (d) the Sponsoring Employer elects in the Election Form that the provisions
of Section 2.11 (QDIA) apply to the Plan, then this Section is effective as of
the effective date elected in the Election Form. The Plan permits an Eligible
Participant to elect to receive a Permissible Withdrawal, subject to the
following:

  (a)   Includable in Gross Income. The amount of such Permissible Withdrawal is
includible in the gross income of the Eligible Participant for the taxable year
of the Eligible Participant in which the distribution is made.     (b)   No
Premature Distribution Excise Tax. No premature distribution excise tax will be
imposed under Code §72(t) with respect to the Permissible Withdrawal.     (c)  
Distribution Restrictions Not Violated. The Plan does not violate the
distribution restrictions of Code §401(k)(2)(B)(i) with respect to Elective
Deferrals, even though the Plan allows Permissible Withdrawals.     (d)  
Matching Contributions Forfeited. If a Permissible Withdrawal is made to an
Eligible Participant and such Elective Deferrals are matched, then any related
Matching Contributions will be forfeited or subject to such other treatment as
the Treasury may prescribe.     (e)   Definitions. As used in this Section, the
following words and phrases have the following meanings:

  (1)   Eligible Automatic Contribution Arrangement. The term “Eligible
Automatic Contribution Arrangement” means the definition of Section 3.4 of this
Amendment.     (2)   Eligible Participant. The term “Eligible Participant” means
a Participant who is subject to either the Qualified Automatic Contribution
Arrangement or the Eligible Automatic Contribution Arrangement, as applicable,
as described in the administrative policy regarding Elective Deferrals.     (3)
  Permissible Withdrawal. The term “Permissible Withdrawal” means any withdrawal
of Elective Deferrals from either the Qualified Automatic Contribution
Arrangement or the Eligible Automatic Contribution Arrangement, as applicable,
which meets the following requirements:

  (A)   Employee’s Election and Timing. The distribution is made pursuant to an
election by an Eligible Participant, and such election is made no later than 90
days after the date of the first Elective Deferral with respect to the Eligible
Participant under either the Qualified Automatic Contribution Arrangement or the
Eligible Automatic Contribution Arrangement, as applicable;     (B)   Only
Elective Deferrals and Earnings. The distribution consists of only Elective
Deferrals (and earnings attributable thereto);     (C)   Amount of Distribution.
The amount of the distribution is equal to the amount of Elective Deferrals made
with respect to the first payroll period to which either the Qualified Automatic
Contribution Arrangement or the Eligible Automatic Contribution Arrangement, as
applicable, applies to the Eligible Participant and any succeeding payroll
period beginning before the effective date of the election pursuant to paragraph
(A) (and earnings attributable thereto).

  (4)   QDIA. The term “QDIA” means the definition of Section 2.11 of this
Amendment.     (5)   Qualified Automatic Contribution Arrangement. The term
“Qualified Automatic Contribution Arrangement” means the definition of
Section 3.4 of this Amendment.

      Post-EGTRRA “Good Faith” Amendment   Page 34 of 35

 



--------------------------------------------------------------------------------



 



3.7   Qualified Optional Survivor Annuity. If the Plan is (a) a money purchase
plan, (b) a target benefit plan, (c) a 401(k) Plan in which either the Normal
Form of Distribution is a Qualified Joint and Survivor Annuity or an Optional
Form of Distribution is annuities, or (d) a profit sharing plan in which either
the Normal Form of Distribution is a Qualified Joint and Survivor Annuity or an
Optional Form of Distribution is annuities, then this Section is effective as of
first day of the first Plan Year beginning after December 31, 2007 and the Plan
is to subject to the following rules and provisions:

  (a)   Election to Waive. Unless a mandatory cash-out of benefits is permitted
and occurs under the Plan, subject to the Spousal consent requirements of the
Plan and provided the required written explanations of paragraph (b) are given,
each Participant (1) may elect at any time during the Applicable Election Period
to waive the Qualified Joint and Survivor Annuity form of benefit or the
Qualified Pre-Retirement Survivor Annuity form of benefit (or both); (2) if the
Participant elects a waiver under subparagraph (1) above, may elect the
Qualified Optional Survivor Annuity at any time during the Applicable Election
Period; and (3) may revoke any such election at any time during the Applicable
Election Period.     (b)   Written Explanations. The Plan will provide to each
Participant, within a reasonable period of time before the Annuity Starting Date
and consistent with Regulations, a written explanation of: (1) the terms and
conditions of the Qualified Joint and Survivor Annuity and the Qualified
Optional Survivor Annuity; (2) the Participant’s right to make and the effect of
an election to waive the Qualified Joint and Survivor Annuity form of benefit;
(3) the rights of a Participant’s Spouse; and (4) the right to make, and the
effect of, a revocation of a previous election to waive the Qualified Joint and
Survivor Annuity.     (c)   Definitions. As used in this Section, the following
words and phrases have the following meanings:

  (1)   Applicable Election Period. The term “Applicable Election Period” means
the period described in Code §417(a)(6), to wit: with respect to an election to
waive the Qualified Joint and Survivor Annuity, the period that begins not later
than 180 days prior to the Annuity Starting Date (unless future guidance
requires/permits otherwise).     (2)   Applicable Percentage. The term
“Applicable Percentage” means the following: (A) if the Survivor Annuity
Percentage is less than 75%, then the Applicable Percentage is 75%; and (B) if
the Survivor Annuity Percentage is greater than or equal to 75%, then the
Applicable Percentage is 50%.     (3)   Qualified Optional Survivor Annuity. The
term “Qualified Optional Survivor Annuity” means an annuity (A) for the life of
the Participant with a survivor annuity for the life of the Participant’s Spouse
which is equal to the Applicable Percentage of the amount of the annuity which
is payable during the joint lives of the Participant and the Participant’s
Spouse; and (B) which is the actuarial equivalent of a single annuity for the
life of the Participant. Such term also includes any annuity in a form having
the effect of an annuity described in this Section.     (4)   Survivor Annuity
Percentage. The term “Survivor Annuity Percentage” means the percentage which
the survivor annuity under the Plan’s Qualified Joint and Survivor Annuity bears
to the annuity payable the joint lives of the Participant and the Participant’s
Spouse.

      Post-EGTRRA “Good Faith” Amendment   Page 35 of 35

 